Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 1 of 236 PageID #:50




                                                    EXHIBIT A
  Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 2 of 236 PageID #:51



                                                       The Cincinnati Insurance Company
                                                       The Cincinnati Casualty Company
                                                       The Cincinnati Indemnity Company




Policy Number: EPP 049 72 16

Effective Date: 07-20-2019

Named Insured: T & E CHICAGO LLC/NAVIGATOR TAP ROOM C/O ERIK SWANSON
For professional advice and policy questions or changes, please contact your local independent agency:


CFM INSURANCE
50 N BROCKWAY ST STE 5-2
PALATINE, IL 60067-5091


847-934-0200

Dear Policyholder:
Thank you
Thank you for trusting The Cincinnati Insurance Companies with your commercial insurance coverage. We
recognize that locally based independent agents have the working knowledge to help you choose the right
insurance company for your needs. Together with your local independent insurance agency, we are committed
to providing you with the highest level of service.
Please review your enclosed policy information to verify your coverage details, as well as deductibles and
coverage amounts. Should your needs change, your agent is available to review and update your policy.
Please promptly report claims
If you experience a policy-related loss, you may report it by contacting your local professional independent
agency representing The Cincinnati Insurance Companies or by directly calling us toll-free at 877-242-2544
and providing your policy number and claim-related information.


Sincerely,




Sean M. Givler
Senior Vice President - Commercial Lines




IA 4443 04 14
  Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 3 of 236 PageID #:52

                       NOTICE TO POLICYHOLDERS
                DIRECT BILL ACCOUNT CREDIT PROCEDURE
This is a notice of how an account credit will be applied to your policy or to all of the policies being billed as
single account.
Account Credits
A. If your account is comprised of a single policy and an endorsement or premium audit results in a credit
    (return premium), the credit is applied to that policy. If your account does not have a future installment due
    at the time the endorsement or audit is processed, the credit is refunded to the payor listed for your
    account. If you do not wish for credits to be automatically applied to future unpaid installments, please
    contact us to request a refund. Please note that the amount of the refund may vary based upon the date
    you contact us and your billing schedule.
B. If your account is comprised of more than one policy and an endorsement or premium audit results in a
    credit (return premium), the credit is applied in the following manner:
    •    Payments previously applied to your account are deferred.
    •    The credit that results from the endorsement or audit is applied to the policy generating the credit.
    •    The payments that were deferred are then reapplied to the account in order to satisfy the amount
         due.
    •    Any excess payment that results from the credit is applied proportionately to your policies with a
         future payment or installment due.
    •    If you do not wish for credits to be automatically applied to future unpaid installments, please contact
         us to request a refund. Please note that the amount of the refund may vary based upon the date you
         contact us and your billing schedule.
    •    If your account does not have a future installment or payment due at the time the endorsement or
         audit is processed, the credit is refunded to the payor listed for your account.
(Does not apply to audit return premium for payors located in New York; Does not apply to premiums due
more than 30 days from the date of processing for payors located in New Hampshire. These credits are
automatically refunded to the payor)
To request a refund, contact us at:
Mailing Address                          Toll free phone number               Electronic mail
The Cincinnati Insurance Company               877-942-2455                   CinciBill@cinfin.com
PO Box 14529
Cincinnati, OH 45250-0529




IA 4407 03 13
  Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 4 of 236 PageID #:53

          DISCLOSURE OF DIRECT BILL FEES AND CHARGES
NO COVERAGE IS PROVIDED BY THIS DISCLOSURE, nor can it be construed to replace any provision of
your policy. YOU SHOULD READ YOUR POLICY AND REVIEW YOUR DECLARATIONS PAGE CAREFULLY
for complete information on the coverages provided.
Your insurance premium is being paid directly to us rather than to your insurance agency. We appreciate your
prompt payment of the premium. Please note that these fees apply only in the event your payment is late, is
returned to us for insufficient funds, or if your policy was previously canceled for nonpayment of premium and
has been reinstated at either your or your agents request. We are not required to reinstate a policy once
cancellation for nonpayment of premium has become effective. The decision to reinstate coverage is solely at
the discretion of the company.
Not all fees are applicable in all states. The types of fees are listed below. Following the description of each
fee, we list the states where the fee applies and the amount of the fee. Fees are not levied in KY, MD, MT and
NC.
Non-Sufficient Funds (NSF) Charge: The first time a premium payment is returned due to Non-Sufficient
Funds (NSF), the premium due is the installment amount. For each succeeding return of payment while
continuously insured with The Cincinnati Insurance Companies, a charge is added to your next account
statement. The amount of the charge is determined by the fees filed with and approved by the state where the
payor of your account is located.
$10 AK, FL, NJ, RI, and SC;
$15 MA;
$20 NY; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA, WI, WV and WY.
Reinstatement Charge: The first time your account is reinstated for nonpayment of premium, the premium
due is the installment amount. For each succeeding reinstatement due to nonpayment of premium while
continuously insured with The Cincinnati Insurance Companies, a charge is added to your next account
statement. The amount of the charge is determined by the fees filed with and approved by the state where the
payor of your account is located.
$10 AK, RI, and SC;
$15 MA;
$20 NY; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA and WY.
Late Charge: A charge is added to your next account statement each time your payment is received and
processed after the due date as shown on the account statement. This fee will not apply to Electronic Funds
Transfer (EFT). The amount of the charge is determined by the fees filed with and approved by the state where
the payor of your account is located.
$10 AK, FL, RI, and SC;
$15 MA; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA, WI and WY.




IA 4421 03 13
  Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 5 of 236 PageID #:54


                                           The Cincinnati Insurance Company
                                                           A Stock Insurance Company

                                         Headquarters: 6200 S. Gilmore Road, Fairfield, OH 45014-5141
                                         Mailing address: P.O. Box 145496, Cincinnati, OH 45250-5496
                                                        www.cinfin.com n 513-870-2000




                       COMMON POLICY DECLARATIONS
                                                            Billing Method: DIRECT BILL EFT
                            POLICY NUMBER EPP 049 72 16 / EBA 049 72 16
 NAMED INSURED T & E CHICAGO LLC/NAVIGATOR TAP ROOM C/O ERIK SWANSON
               2211 N MILWAUKEE AVE STE 100
 ADDRESS       CHICAGO, IL 60647-2063
 (Number & Street,
 Town, County,
 State & Zip Code)


Previous Policy Number:
EPP0497216
Policy Period: At 12:01 A.M., STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE
 All coverages except Automobile and / or Garage
    Policy number: EPP 049 72 16                FROM: 07-20-2019         TO: 07-20-2022
 Automobile and / or Garage
    Policy number: EBA 049 72 16                FROM: 07-20-2019         TO: 07-20-2020
 Agency     CFM INSURANCE 12-245
 City    PALATINE, IL

 Legal Entity / Business Description
 LIMITED LIABILITY COMPANY
 IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
 POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

 FORMS APPLICABLE TO ALL COVERAGE PARTS:
 IL0017        11/98 COMMON POLICY CONDITIONS
 IA102A        09/08 SUMMARY OF PREMIUMS CHARGED
 IA904         04/04 SCHEDULE OF LOCATIONS
 IA4236        01/15 POLICYHOLDER NOTICE TERRORISM INSURANCE COVERAGE
 IA4427        02/13 NOTICE OF LOSS CONTROL SERVICES
 IA4433IL      03/17 IMPORTANT POLICYHOLDERS NOTICE - ILLINOIS
 IP409IL       01/91 IMPORTANT INFORMATION TO POLICYHOLDERS ILLINOIS
 IP446         08/01 NOTICE TO POLICYHOLDERS
 IA4006        07/10 SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT
 IA4156IL      01/18 ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
 IA4210IL      01/18 ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
 IA4238        01/15 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 IA4338        05/11 SIGNATURE ENDORSEMENT
 IA4382IL      07/17 ILLINOIS CHANGES
 IA4395IL      04/17 ILLINOIS CHANGES - CIVIL UNION
 IL0021        11/85 NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD FORM)
 FM502         07/08 COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
 GA532         07/08 COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS
 GA531         07/08 CLAIMS-MADE EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
                     DECLARATIONS
 GA539         07/08 LIQUOR LIABILITY COVERAGE PART DECLARATIONS

IA 509 01 12                                                                             Page 1 of   2
                                                         EPP 049 72 16 / EBA 049 72 16
  Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 6 of 236 PageID #:55

 FORMS APPLICABLE TO ALL COVERAGE PARTS:
 CA519XCP      03/09 CINCIPLUS® CRIME XC+® (EXPANDED COVERAGE PLUS) COVERAGE PART
                     DECLARATIONS
 AA505         03/06 BUSINESS AUTO COVERAGE PART DECLARATIONS
 HC502         01/18 CINCINNATI DATA DEFENDER™ COVERAGE PART DECLARATIONS


06-18-2019 14:07
Countersigned                                By
                                (Date)                         (Authorized Representative)




IA 509 01 12                                                                      Page 2 of   2
                                                  EPP 049 72 16 / EBA 049 72 16
  Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 7 of 236 PageID #:56

                         COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.
A. Cancellation                                                         b.   Give you reports on the conditions we
                                                                             find; and
    1.   The first Named Insured shown in the
         Declarations may cancel this policy by                         c.   Recommend changes.
         mailing or delivering to us advance written
         notice of cancellation.                                   2.   We are not obligated to make any inspec-
                                                                        tions, surveys, reports or recommenda-
    2.   We may cancel this policy by mailing or                        tions and any such actions we do under-
         delivering to the first Named Insured writ-                    take relate only to insurability and the
         ten notice of cancellation at least:                           premiums to be charged. We do not
                                                                        make safety inspections. We do not un-
         a.   10 days before the effective date of                      dertake to perform the duty of any person
              cancellation if we cancel for nonpay-                     or organization to provide for the health or
              ment of premium; or                                       safety of workers or the public. And we
         b.   30 days before the effective date of                      do not warrant that conditions:
              cancellation if we cancel for any other                   a.   Are safe or healthful; or
              reason.
                                                                        b.   Comply with laws, regulations, codes
    3.   We will mail or deliver our notice to the                           or standards.
         first Named Insured's last mailing address
         known to us.                                              3.   Paragraphs 1. and 2. of this condition ap-
                                                                        ply not only to us, but also to any rating,
    4.   Notice of cancellation will state the effec-                   advisory, rate service or similar organiza-
         tive date of cancellation. The policy pe-                      tion which makes insurance inspections,
         riod will end on that date.                                    surveys, reports or recommendations.
    5.   If this policy is cancelled, we will send the             4.   Paragraph 2. of this condition does not
         first Named Insured any premium refund                         apply to any inspections, surveys, reports
         due. If we cancel, the refund will be pro                      or recommendations we may make rela-
         rata. If the first Named Insured cancels,                      tive to certification, under state or munici-
         the refund may be less than pro rata. The                      pal statutes, ordinances or regulations, of
         cancellation will be effective even if we                      boilers, pressure vessels or elevators.
         have not made or offered a refund.
                                                              E. Premiums
    6.   If notice is mailed, proof of mailing will be
         sufficient proof of notice.                               The first Named Insured shown in the Declara-
                                                                   tions:
B. Changes
                                                                   1.   Is responsible for the payment of all pre-
    This policy contains all the agreements be-                         miums; and
    tween you and us concerning the insurance af-
    forded. The first Named Insured shown in the                   2.   Will be the payee for any return premiums
    Declarations is authorized to make changes in                       we pay.
    the terms of this policy with our consent. This
    policy's terms can be amended or waived only              F.   Transfer of Your Rights and Duties Under
    by endorsement issued by us and made a part                    this Policy
    of this policy.                                                Your rights and duties under this policy may
C. Examination of Your Books and Records                           not be transferred without our written consent
                                                                   except in the case of death of an individual
    We may examine and audit your books and                        named insured.
    records as they relate to this policy at any time
    during the policy period and up to three years                 If you die, your rights and duties will be trans-
    afterward.                                                     ferred to your legal representative but only
                                                                   while acting within the scope of duties as your
D. Inspections and Surveys                                         legal representative. Until your legal represen-
                                                                   tative is appointed, anyone having proper tem-
    1.   We have the right to:                                     porary custody of your property will have your
         a.   Make inspections and surveys at any                  rights and duties but only with respect to that
              time;                                                property.




IL 00 17 11 98                   Copyright, Insurance Services Office, Inc., 1998
  Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 8 of 236 PageID #:57
                       SUMMARY OF PREMIUMS CHARGED
Attached to and forming part of
POLICY NUMBER: EPP 049 72 16 / EBA 049 72 16                           Effective Date: 07-20-2019

Named Insured:   T & E CHICAGO LLC/NAVIGATOR TAP ROOM C/O ERIK SWANSON
                       THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE
                        PARTS FOR WHICH A PREMIUM CHARGE IS INDICATED

Commercial Property Coverage Part      W/EBC                                $           1,630
Commercial General Liability Coverage Part                                  $           3,134
Commercial Auto Coverage Part                                               $              125
Commercial Umbrella / Excess Liability Coverage Part                        $
DATA DEFENDER COVERAGE PART                                                 $              143
CRIME EXPANDED COVERAGE PLUS                                                $              125
EMPLOYMENT PRACTICES LIABILITY                                              $              300
LIQUOR LIABILITY                                                            $           2,286
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
Terrorism Coverage                                                          $              382
Installment Charge                                                          $
    ANNUAL TOTAL                                                            $           8,125
PAYMENTS


                                                        First                    Remaining
                                                    Installment                 Installment(s)
              MONTHLY                           *                               *
                                             *SEE BILLING STATEMENT MAILED SEPARATELY
Automobile Coverages, Employers Liability, Employment Practices Liability Coverage, Professional Liability
Coverage, Terrorism Coverage and / or Wrongful Acts Coverage, if included in the policy, are subject to Annual
Adjustment of rates and premium on each anniversary of the policy.
Commercial Umbrella and Excess Liability, if included in the policy, may be subject to Annual Adjustment of
premium on each anniversary. Refer to the Commercial Umbrella or Excess Liability Coverage Part
Declarations form to see if this is applicable.
                        ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED
IA 102 A 09 08
    Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 9 of 236 PageID #:58
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          SCHEDULE OF LOCATIONS
LOC. STREET ADDRESS       CITY   STATE    ZIP CODE
1      2211 N MILWAUKEE AVE
       CHICAGO, IL 60647-2063




IA 904 04 04
    Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 10 of 236 PageID #:59

                            POLICYHOLDER NOTICE
                        TERRORISM INSURANCE COVERAGE
THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT
DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE
UNDER THE POLICY.
Your policy may contain coverage for certain losses caused by terrorism.
Premium:
In accordance with the federal Terrorism Risk Insurance Act, we are required to notify you of the portion of the
premium, if any, attributable to the coverage for terrorist acts certified under the Terrorism Risk Insurance Act.
•     Refer to the SUMMARY OF PREMIUMS CHARGED or DECLARATIONS PAGE for the portion of your
      premium that is attributable to coverage for terrorist acts certified under the Act.
Federal Participation:
The Act also requires us to provide disclosure of federal participation in payment of terrorism losses.
•     Under your policy, any losses caused by certified acts of terrorism would be partially reimbursed by the
      United States Government, Department of Treasury, under a formula established by federal law. Under
      this formula, the federal share equals a percentage, as specified in the Schedule below, of that portion of
      the amount of such insured losses that exceeds the applicable insurer retention. However, if aggregate
      insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
      billion in a calendar year, the Treasury shall not make any payment for any portion of the amount of such
      losses that exceeds $100 billion.
•     Schedule:

            Federal Share of Terrorism Losses
              Percentage       Calendar Year
                  85%                 2015
                  84%                 2016
                  83%                 2017
                  82%                 2018
                  81%                 2019
                  80%                 2020
Cap on Insurer Participation:
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act,
we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion,
and in such case insured losses up to that amount are subject to pro rata allocation in accordance with
procedures established by the Secretary of the Treasury.
NOTE: IF YOUR POLICY IS A RENEWAL POLICY, THIS NOTICE IS PROVIDED TO SATISFY THE
      REQUIREMENTS UNDER THE TERRORISM RISK INSURANCE ACT FOR POLICYHOLDER
      DISCLOSURE: (1) AT THE TIME OF OUR OFFER TO RENEW THE POLICY AND (2) AT THE
      TIME THE RENEWAL IS COMPLETED.




IA 4236 01 15
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 11 of 236 PageID #:60

                    NOTICE OF LOSS CONTROL SERVICES
The Cincinnati Insurance Companies provide certain loss prevention services to policyholders at no additional
cost. These services are designed to prevent or reduce the impact of potential loss causing events or
conditions related to the type(s) of insurance coverage you have purchased from us. One of these services that
you can receive is described below:


                           Employment Practices Liability (EPL) Toll-Free Hot Line


Have a question on how to handle an employment situation? Simply call The Cincinnati Insurance Companies
Employment Connection at 1-888-811-3427 for assistance. We offer policyholders an unlimited number of calls
seeking advice on employment policies and procedures.




The services provided are advisory in nature. While this program is offered as a resource in developing or
maintaining a loss prevention program, you should consult competent legal counsel to design and implement
your own program. No liability is assumed by reason of the services, access or information provided. All
services are subject to change without notice. Use of the EPL Toll-Free Hot Line will not be deemed to satisfy
any notice of claim or notice of wrongful act provision contained in any policy.




IA 4427 02 13
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 12 of 236 PageID #:61

            IMPORTANT POLICYHOLDERS NOTICE - ILLINOIS
Part 919 of the Rules of the Illinois Department of Insurance requires that our company advise you that if you
wish to contact the Illinois Department of Insurance, it maintains a Consumer Division at:
122. S. Michigan Ave., 19th Floor, Chicago, Illinois 60603; and
320 West Washington Street, Springfield, Illinois 62767,
You may also reach the Illinois Department of Insurance at http://insurance.illinois.gov; or
312-814-2420 or 217-782-4515.
Should you have any complaints arise regarding this insurance you may contact the following:
Complaint Department of The Cincinnati Insurance Company at P.O. Box 145496, Cincinnati, Ohio, 45250-
5496.
Public Service Section of the Department of Insurance at Illinois Department of Insurance, Consumer Division,
Springfield, Illinois, 62767.




IA 4433 IL 03 17
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 13 of 236 PageID #:62
                      IMPORTANT INFORMATION TO POLICYHOLDERS
                                                ILLINOIS

In the event you need to contact someone about this policy for any reason, please contact your agent. If you
have additional questions, you may contact the insurance company issuing this policy at the following ad-
dress or telephone collect:
The Cincinnati Insurance Company
P.O. Box 145496
Cincinnati, Ohio 45250-5496
Telephone (513) 870-2278
The Cincinnati Casualty Company
P.O. Box 145496
Cincinnati, Ohio 45250-5496
Telephone (513) 870-2278
The Cincinnati Indemnity Company
P.O. Box 145496
Cincinnati, Ohio 45250-5496
Telephone (513) 870-2278




IP 409IL (1/91)
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 14 of 236 PageID #:63

           THECINCINNATI INSURANCE COMPANY
          THE CINCINNATI CASUALTY COMPANY
          THE CINCINNATI INDEMNITY COMPANY

                             NOTICE TO POLICYHOLDERS
Please be advised that in your application for insurance you disclosed information to The Cincinnati Insurance
Company, The Cincinnati Casualty Company and The Cincinnati Indemnity Company. The information dis-
closed in the application and all information subsequently collected by any of these companies may be
shared among all three.




IP 446 08 01
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 15 of 236 PageID #:64
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
     COMMERCIAL INLAND MARINE COVERAGE PART
     CRIME AND FIDELITY COVERAGE PART
A.   Special Per Occurrence Deductible
     1.   If an "occurrence" happens to Covered Property under the Commercial Property Coverage Part and
          to Covered Property under at least one of the following:
          a.   The Commercial Inland Marine Coverage Part, and
          b.   The Crime and Fidelity Coverage Part;
          the most we will deduct from any loss or damage in any one "occurrence" is the deductible indicated
          on the COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS.
     2.   This endorsement does not apply to any of the forms listed in Paragraphs a. and b.:
          a.   * Electronic Data Processing Coverage Form, Section III, 2. Deductible, a.(2) Specified
                 Losses Deductible
               * Water Backup from Sewers, Drains, Septic Systems or Sump Pumps Endorsement
               Windstorm or Hail Percentage Deductible Form
               Earthquake and Volcanic Eruption Endorsement
               Earthquake and Volcanic Eruption Endorsement (Sub-Limit Form)
               Flood Coverage Endorsement
               Equipment Breakdown Coverage (Including Production Equipment)
               Equipment Breakdown Coverage (Excluding Production Equipment)
               * Temperature Change Coverage Form
               Commercial Crime Coverage Form, A. Insuring Agreements, 1. Employee Theft, 2. Forgery
               or Alteration, 6. Computer Fraud and 7. Funds Transfer Fraud
               Crime Expanded Coverage (XC® ) Coverage or Expanded Coverage Plus Forms, A.
               Insuring Agreements, 1. Employee Theft and 2. Forgery or Alteration
               Government Crime Coverage Form, A. Insuring Agreements, 1. Employee Theft - Per Loss
               Coverage, 2. Employee Theft - Per Employee Coverage, 3. Forgery or Alteration, 7.
               Computer Fraud and 8. Funds Transfer Fraud
          *    Or such coverage as provided in the CinciPlus® Commercial Property or Commercial Property
               Power Expanded Coverage or Expanded Coverage Plus Forms
          b.      Other




IA 4006 07 10                                                                                   Page 1 of 2
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 16 of 236 PageID #:65
B.   Definition
     For the purpose of this endorsement only, any definition of "occurrence" is deleted in its entirety and the
     following definition is added to:
     1.   COMMERCIAL PROPERTY CONDITIONS,
     2.   COMMERCIAL INLAND MARINE CONDITIONS,
     3.   COMMERCIAL CRIME COVERAGE FORM,
     4.   CRIME EXPANDED COVERAGE (XC® ) COVERAGE FORM, and
     5.   GOVERNMENT CRIME COVERAGE FORM:
     "Occurrence" means all loss, damage, or a sequence of loss or damage, casualties or disasters arising
     from a single happening or event.




IA 4006 07 10                                                                                      Page 2 of 2
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 17 of 236 PageID #:66
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART

A. The Cancellation Common Policy Condition is                         ten notice at least 60 days before the ef-
    deleted in its entirety and replaced by the fol-                   fective date of cancellation. When cancel-
    lowing:                                                            lation is for nonpayment of premium, we
                                                                       will mail written notice at least 10 days be-
    CANCELLATION                                                       fore the effective date of cancellation.
    1.   The first Named Insured shown in the                     4.   We will mail our notice to you at your last
         Declarations may cancel this policy by                        mailing address known to us, any mortga-
         mailing to us advance written notice of                       gee or lienholder listed on the policy and
         cancellation.                                                 to the broker, if known, or agent of record,
    2.   If this policy has been in effect for 60 days                 if known. Proof of mailing will be sufficient
         or less, except as provided in Paragraphs                     proof of notice.
         8. and 9. below, we may cancel this policy               5.   Notice of cancellation will state the effec-
         by mailing written notice of cancellation at                  tive date of cancellation. The policy period
         least:                                                        will end on that date.
         a.   10 days before the effective date of                6.   If this policy is cancelled, we will send the
              cancellation if we cancel for nonpay-                    first Named Insured any premium refund
              ment of premium; or                                      due. If we or the first Named Insured can-
         b.   30 days before the effective date of                     cel, the refund will be pro rata. The can-
              cancellation if we cancel for any other                  cellation will be effective even if we have
              reason.                                                  not made or offered a refund.

    3.   If this policy has been in effect for more               7.   Our notice of cancellation will state the
         than 60 days, except as provided in Para-                     reason for cancellation.
         graphs 8. and 9. below, we may cancel                    8.   Real Property Other Than Residential
         this policy only for one or more of the fol-                  Properties Occupied by 4 Families or
         lowing reasons:                                               Less
         a.   Nonpayment of premium;                                   The following applies only if this policy co-
         b.   The policy was obtained through a                        vers real property other than residential
              material misrepresentation;                              property occupied by 4 families or less:

         c.   You have violated any of the terms                       If any one or more of the following condi-
              and conditions of the policy;                            tions exists at any building that is Covered
                                                                       Property in this policy, we may cancel this
         d.   The risk originally accepted has                         policy by mailing to you written notice of
              measurably increased;                                    cancellation if:
         e.   Certification to the Director of Insur-                  a.   After a fire loss, permanent repairs to
              ance of the loss of reinsurance by the                        the building have not started within
              insurer which provided coverage to                            60 days of satisfactory adjustment of
              us for all or a substantial part of the                       loss, unless the delay is due to a la-
              underlying risk insured; or                                   bor dispute or weather conditions.
         f.   A determination by the Director that                     b.   The building has been unoccupied 60
              the continuation of the policy could                          or more consecutive days. This does
              place us in violation of the insurance                        not apply to:
              laws of this State.
                                                                            (1) Seasonal unoccupancy; or
         If we cancel this policy based on one or
         more of the above reasons except for                               (2) Buildings under repair, construc-
         nonpayment of premium, we will mail writ-                              tion or reconstruction, if properly

                                     Includes copyrighted material of Insurance
IA 4156 IL 01 18                      Services Office, Inc., with its permission.                     Page 1 of 2
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 18 of 236 PageID #:67
                   secured   against    unauthorized                   a.   The other; and
                   entry.
                                                                       b.   The Director of the Illinois Depart-
         c.   The building has:                                             ment of Agriculture (at its Springfield
                                                                            Office);
              (1) An outstanding order to vacate;
                                                                            60 days' written notice of cancella-
              (2) An outstanding demolition order;                          tion.
                   or
                                                             B. The following is added and supersedes any
              (3) Been declared unsafe in accord-                 provision to the contrary:
                   ance with the law.
                                                                  NONRENEWAL
         d.   Heat, water, sewer service or public
              lighting have not been connected to                 1. If we decide not to renew or continue this
              the building for 30 consecutive days                     policy, we will mail you, at your last mail-
              or more.                                                 ing address known to us, your broker, if
                                                                       known, or your agent of record, if known
         The policy will terminate 10 days following                   and any mortgagee or lienholder listed on
         receipt of the written notice by the named                    the policy written notice, stating the rea-
         insured(s).                                                   son for nonrenewal, at least 60 days be-
    9.   Residential Properties Occupied by 4                          fore the end of the policy period. If we of-
         Families or Less                                              fer to renew or continue and you do not
                                                                       accept, this policy will terminate at the end
         The following applies if this policy covers                   of the current policy period. Failure to pay
         residential properties occupied by 4 fami-                    the required renewal or continuation pre-
         lies or less:                                                 mium when due shall mean that you have
                                                                       not accepted our offer.
         If this policy has been in effect for 60
         days, or if this is a renewal policy, we may                  Proof of mailing will be sufficient proof of
         only cancel this policy for one or more of                    notice.
         the following reasons:
                                                                       If we fail to mail proper written notice of
         a.   Nonpayment of premium;                                   nonrenewal and you obtain other insur-
                                                                       ance, this policy will end on the effective
         b.   The policy was obtained by misrepre-                     date of that insurance.
              sentation or fraud; or
                                                                  2.   The following provision applies only if this
         c.   Any act that measurably increases                        policy covers residential properties occu-
              the risk originally accepted.                            pied by 4 families or less:
         If we cancel this policy based on one or                      a.   If this policy has been issued to you
         more of the above reasons except for                               and in effect with us for 5 or more
         nonpayment of premium, we will mail writ-                          years, we may not fail to renew this
         ten notice at least 30 days before the ef-                         policy unless:
         fective date of cancellation. When cancel-
         lation is for nonpayment of premium, we                            (1) The policy was obtained by mis-
         will mail written notice at least 10 days be-                          representation or fraud;
         fore the effective date of cancellation.
                                                                            (2) The risk originally accepted has
    10. For insurance provided under the Com-                                   measurably increased; or
         mercial Property Coverage Part, the fol-
         lowing applies:                                                    (3) You received 60 days' notice of
                                                                                our intent not to renew as pro-
         GRAIN IN PUBLIC GRAIN WARE-                                            vided in 1. above.
         HOUSES
                                                                       b.   If this policy has been issued to you
         (Not applicable to grain owned by the                              and in effect with us for less than 5
         Commodity Credit Corporation)                                      years, we may not fail to renew this
                                                                            policy unless you received 30 days’
         The following applies only with respect to                         notice as provided in 1. above.
         grain in public grain warehouses:
         The first Named Insured or we may can-
         cel this policy at any time by mailing to:




                                     Includes copyrighted material of Insurance
IA 4156 IL 01 18                      Services Office, Inc., with its permission.                     Page 2 of 2
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 19 of 236 PageID #:68
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   ILLINOIS CHANGES - CANCELLATION AND
                               NONRENEWAL
This endorsement modifies insurance provided under the following:


    CHEMICAL DRIFT LIMITED LIABILITY COVERAGE FORM - CLAIMS-MADE
    CINCINNATI CYBER DEFENSE™ COVERAGE PART
    CINCINNATI DATA DEFENDER™ COVERAGE PART
    CINCINNATI NETWORK DEFENDER™ COVERAGE PART
    CLAIMS-MADE EXCESS LIABILITY COVERAGE FORM
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    CONTRACTOR'S ERRORS AND OMISSIONS COVERAGE FORM CLAIMS-MADE
    EMPLOYEE BENEFIT LIABILITY COVERAGE FORM
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE FORM
    EXCESS WORKERS COMPENSATION AND EMPLOYERS LIABILITY COVERAGE FORM
    HOLE-IN-ONE COVERAGE FORM
    ILLINOIS CONTRACTORS' LIMITED WORKSITE POLLUTION LIABILITY COVERAGE FORM
    LIQUOR LIABILITY COVERAGE PART
    MANUFACTURER'S ERRORS AND OMISSIONS COVERAGE FORM - CLAIMS-MADE
    POLLUTION LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE FORM
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
    SEPTIC SYSTEMS DESIGN INSPECTION ERRORS AND OMISSIONS COVERAGE PART


A. Cancellation (Common Policy Conditions) is                               (2) 60 days prior to the effective
    deleted in its entirety and replaced by the fol-                            date of cancellation if the policy
    lowing:                                                                     has been in effect for more than
                                                                                60 days.
    CANCELLATION
                                                                  3.   If this policy has been in effect for more
    1.   The first Named Insured shown in the                          than 60 days, we may cancel only for one
         Declarations may cancel this policy by                        or more of the following reasons:
         mailing to us advance written notice of
         cancellation.                                                 a.   Nonpayment of premium;
    2.   We may cancel this policy by mailing to                       b.   The policy was obtained through a
         you, at your last mailing address known to                         material misrepresentation;
         us, written notice stating the reason for
         cancellation. Proof of mailing will be suffi-                 c.   Any insured has violated any of the
         cient proof of notice. If we cancel:                               terms and conditions of the policy;

         a.   For nonpayment of premium, we will                       d.   The risk originally accepted has
              mail the notice at least 10 days prior                        measurably increased;
              to the effective date of cancellation.                   e.   Certification to the Director of Insur-
         b.   For a reason other than nonpayment                            ance of the loss of reinsurance by the
              of premium, we will mail the notice at                        insurer that provided coverage to us
              least:                                                        for all or a substantial part of the un-
                                                                            derlying risk insured; or
              (1) 30 days prior to the effective
                   date of cancellation if the policy                  f.   A determination by the Director of In-
                   has been in effect for 60 days or                        surance that the continuation of the
                   less.                                                    policy could place us in violation of
                                                                            the insurance laws of this State.

                                     Includes copyrighted material of Insurance
IA 4210 IL 01 18                      Services Office, Inc., with its permission.                     Page 1 of 2
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 20 of 236 PageID #:69
    4.   Notification of cancellation will also be                     d.   If we offer to renew or continue and
         sent to your broker, if known, or agent of                         you do not accept, this policy will ter-
         record, if known.                                                  minate at the end of the current policy
                                                                            period. Failure to pay the required re-
    5.   Notice of cancellation will state the effec-                       newal or continuation premium when
         tive date of cancellation. The policy period                       due shall mean that you have not ac-
         will end on that date.                                             cepted our offer.
    6.   If this policy is cancelled we will send the                  e.   If we fail to mail proper written notice
         first Named Insured any premium refund                             of nonrenewal and you obtain other
         due. If we or the first Named Insured can-                         insurance, this policy will end on the
         cels, the refund will be pro rata. The can-                        effective date of that insurance.
         cellation will be effective even if we have
         not offered a refund.                                         For the purposes of Paragraph a.(2),
                                                                       commercial excess and umbrella liability
B. The following is added and supersedes any                           policies are defined in 215 ILL. COMP.
    provision to the contrary:                                         STAT. 143.13.(h) as follows:
    1.   NONRENEWAL                                                    (h) "Commercial excess and umbrella lia-
         a.   If we decide not to renew or continue                    bility policy" means a policy written over
              this policy, we will mail you, at your                   one or more underlying policies for an in-
              last mailing address known to us,                        sured:
              written notice, stating the reason for                        (1) that has at least 25 full-time em-
              the nonrenewal, at least:                                          ployee at the time the commer-
              (1) 60 days before the end of the                                  cial excess and umbrella liability
                   policy period. for all policies oth-                          policy is written and procures the
                   er than that described in a.(2); or                           insurance of any risk or risks,
                                                                                 other than life, accident and
              (2) 30 days before the end of the                                  health, and annuity contracts ,as
                   policy period for all commercial                              described in clauses (a) and (b)
                   excess and umbrella liability pol-                            of Class 1 of Section 4 and
                   icies as defined in 215 ILL.                                  clause (a) of Class 2 of Section
                   COMP. STAT.143.13 (h). The                                    4, by use of the services of a full-
                   nonrenewal shall not become ef-                               time employee acting as an in-
                   fective until at least 30 days from                           surance manager or buyer; or
                   the proof of mailing date of the
                   notice to you.                                           (2) whose aggregate annual premi-
                                                                                 ums for all property and casualty
         b.   Proof of mailing will be sufficient                                insurance on all risks is at least
              proof of notice.                                                   $50,000.
         c.   Notification of nonrenewal will also be
              sent to your broker, if known, or
              agent of record, if known.




                                      Includes copyrighted material of Insurance
IA 4210 IL 01 18                       Services Office, Inc., with its permission.                     Page 2 of 2
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 21 of 236 PageID #:70
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:


    All Commercial Lines Coverage Parts, Coverage Forms, Policies and Endorsements subject to the
    federal Terrorism Risk Insurance Act and any amendments and extensions thereto

A. The following definition is added with respect                 ceeds $100 billion, and in such case insured
    to the provisions of this endorsement:                        losses up to that amount are subject to pro ra-
                                                                  ta allocation in accordance with procedures
    "Certified act of terrorism" means an act that is             established by the Secretary of the Treasury.
    certified by the Secretary of the Treasury, in
    accordance with the provisions of the federal            C. Application of Other Exclusions
    Terrorism Risk Insurance Act, to be an act of
    terrorism pursuant to the federal Terrorism                   The terms and limitations of any terrorism ex-
    Risk Insurance Act. The criteria contained in                 clusion, or the inapplicability, omission or ab-
    the Terrorism Risk Insurance Act for a "certi-                sence of a terrorism exclusion, does not serve
    fied act of terrorism" include the following:                 to create coverage for any loss which would
                                                                  otherwise be excluded under this Coverage
    1.   The act resulted in insured losses in ex-                Part, Coverage Form, Policy or Endorsement
         cess of $5 million in the aggregate, attrib-             such as losses excluded by:
         utable to all types of insurance subject to
         the Terrorism Risk Insurance Act; and                    1.   Exclusions that address war, warlike ac-
                                                                       tion, insurrection, rebellion, revolution, mil-
    2.   The act is a violent act or an act that is                    itary action, nuclear hazard, nuclear mate-
         dangerous to human life, property or in-                      rials, nuclear reaction, radiation, or radio-
         frastructure and is committed by an indi-                     active contamination;
         vidual or individuals, as part of an effort to
         coerce the civilian population of the Unit-              2.   Exclusions that address pollutants, con-
         ed States or to influence the policy or af-                   tamination, deterioration, fungi or bacteria;
         fect the conduct of the United States                         or
         Government by coercion.                                  3.   Any other exclusion,
B. Cap On Losses from Certified Acts of Ter-                      regardless if the "certified act of terrorism"
   rorism                                                         contributes concurrently or in any sequence to
    If aggregate insured losses attributable to ter-              the loss.
    rorist acts certified under the Terrorism Risk           D. Sunset Clause
    Insurance Act exceed $100 billion in a calen-
    dar year and we have met our insurer deducti-                 If the federal Terrorism Risk Insurance Act ex-
    ble under the Terrorism Risk Insurance Act,                   pires or is repealed, then this endorsement is
    we shall not be liable for the payment of any                 null and void for any act of terrorism that takes
    portion of the amount of such losses that ex-                 place after the expiration or repeal of the Act.




                                          Includes copyrighted material of ISO
                                      Properties, Inc. and American Association
IA 4238 01 15                        of Insurance Services, with their permission.
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 22 of 236 PageID #:71

                              SIGNATURE ENDORSEMENT
 IN WITNESS WHEREOF, this policy has been signed by our President and Secretary in the City of Fairfield,
 Ohio, but this policy shall not be binding upon us unless countersigned by an authorized representative of
 ours. The failure to countersign does not void coverage in Arizona, Virginia and Wisconsin.




                      Secretary                                                President


The signature on any form, endorsement, policy, declarations, jacket or application other than the signature of
the President or Secretary named above is deleted and replaced by the above signatures.




IA 4338 05 11
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 23 of 236 PageID #:72
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
    STANDARD PROPERTY POLICY

A. When this endorsement is attached to Stand-                   3.   The Concealment, Misrepresentation
   ard Property Policy CP 00 99, the terms Cov-                       or Fraud Condition is replaced by the fol-
    erage Part and Coverage Form in this en-                          lowing:
    dorsement are replaced by the term Policy.
                                                                      CONCEALMENT,            MISREPRESENTA-
B. The following is added to the Legal Action                         TION OR FRAUD
   Against Us Condition:
                                                                      a.   This Coverage Part or Coverage
    The 2 year period for legal action against us is                       Form is void if you or any insured
    extended by the number of days between the                             ("insured") commit fraud or conceal
    date the proof of loss is filed with us and the                        or misrepresent a fact in the process
    date we deny the claim in whole or in part.                            leading to the issuance of this insur-
                                                                           ance, and such fraud, concealment
C. If this policy covers:                                                  or misrepresentation is stated in the
    1.   The following in a. and b., then Para-                            policy or endorsement or in the writ-
         graphs 2. and 3. apply:                                           ten application for this policy and:

         a.   Real property used principally for res-                      (1) Was made with actual intent to
              idential purposes up to and including                            deceive; or
              a four family dwelling; or                                   (2) Materially affected either our de-
         b.   Household or personal property that                              cision to provide this insurance
              is usual or incidental to the occupan-                           or the hazard we assumed.
              cy of any premises used for residen-                         However, this condition will not serve
              tial purposes.                                               as a reason to void this Coverage
    2.   The second paragraph of the Appraisal                             Part or Coverage Form after the
         Condition is deleted and replaced by the                          Coverage Part or Coverage Form
         following:                                                        has been in effect for one year or one
                                                                           policy term, whichever is less.
         a.   Each party will pay its own appraiser
              and bear the other expenses of the                      b.   We do not provide coverage under
              appraisal and umpire equally, except                         this Coverage Part or Coverage Form
              as provided in b. below.                                     to you or any other insured ("in-
                                                                           sured") who, at any time subsequent
         b.   We will pay your appraiser's fee and                         to the issuance of this insurance,
              the umpire's appraisal fee, if the fol-                      commit fraud or intentionally conceal
              lowing conditions exist:                                     or misrepresent a material fact relat-
                                                                           ing to:
              (1) You demanded the appraisal;
                   and                                                     (1) This Coverage Part or Coverage
                                                                               Form;
              (2) The full amount of loss, as set by
                   your appraiser, is agreed to by                         (2) The Covered Property;
                   our appraiser or by the umpire.
                                                                           (3) Your interest in the Covered
                                                                               Property; or
                                                                           (4) A claim under this Coverage Part
                                                                               or Coverage Form.
                                                                      c.   Notwithstanding the limitations stated
                                                                           in 3.a. above, we may cancel the
                                                                           Coverage Part or Coverage Form in

                                    Includes copyrighted material of Insurance
IA 4382 IL 07 17                     Services Office, Inc., with its permission.                    Page 1 of 2
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 24 of 236 PageID #:73
              accordance with the terms of the                        event will we pay more than the Limit of
              Cancellation Condition.                                 Insurance.
D. For the Commercial Property Coverage Part                E. The Intentional Loss Exclusion in the Caus-
    and the Standard Property Policy, the following              es of Loss Form - Farm Property, Mobile Agri-
    exclusion and related provisions are added to                cultural Machinery And Equipment Coverage
    Paragraph B.2. Exclusions in the Causes of                   Form and Livestock Coverage Form is re-
    Loss Forms and to any Coverage Form or pol-                  placed by the following:
    icy to which a Causes of Loss Form is not at-
    tached:                                                      1.   We will not pay for loss ("loss") or dam-
                                                                      age arising out of any act an "insured"
    1. We will not pay for loss or damage arising                     commits or conspires to commit with the
         out of any act an insured commits or con-                    intent to cause a loss ("loss").
         spires to commit with the intent to cause a
         loss.                                                        In the event of such loss ("loss"), no "in-
                                                                      sured" is entitled to coverage, even "in-
         In the event of such loss, no insured is en-                 sureds" who did not commit or conspire to
         titled to coverage, even insureds who did                    commit the act causing the loss ("loss").
         not commit or conspire to commit the act
         causing the loss.                                       2.   However, this exclusion will not apply to
                                                                      deny payment to an innocent co-"insured"
    2.   However, this exclusion will not apply to                    who did not cooperate in or contribute to
         deny payment to an innocent co-insured                       the creation of the loss ("loss") if:
         who did not cooperate in or contribute to
         the creation of the loss if:                                 a.   The loss ("loss") arose out of a pat-
                                                                           tern of criminal domestic violence;
         a.   The loss arose out of a pattern of                           and
              criminal domestic violence; and
                                                                      b.   The perpetrator of the loss ("loss") is
         b.   The perpetrator of the loss is crimi-                        criminally prosecuted for the act
              nally prosecuted for the act causing                         causing the loss.
              the loss.
                                                                 3.   If we pay a claim pursuant to Paragraph
    3.   If we pay a claim pursuant to Paragraph                      E.2., our payment to the "insured" is lim-
         D.2., our payment to the insured is limited                  ited to that "insured's" insurable interest in
         to that insured's insurable interest in the                  the property less any payments we first
         property less any payments we first made                     made to a mortgagee or other party with a
         to a mortgagee or other party with a legal                   legal secured interest in the property. In
         secured interest in the property. In no                      no event will we pay more than the Limit
                                                                      of Insurance.




                                    Includes copyrighted material of Insurance
IA 4382 IL 07 17                     Services Office, Inc., with its permission.                      Page 2 of 2
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 25 of 236 PageID #:74
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         ILLINOIS CHANGES - CIVIL UNION
This endorsement modifies insurance provided under the following:


    CHEMICAL DRIFT LIMITED LIABILITY COVERAGE FORM
    COMMERCIAL AUTOMOBILE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    CONTRACTOR'S ERRORS AND OMISSIONS COVERAGE FORM CLAIMS-MADE
    EMPLOYEE BENEFIT LIABILITY COVERAGE FORM
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE FORM
    EXCESS WORKERS COMPENSATION AND EMPLOYERS LIABILITY COVERAGE FORM
    HOLE-IN-ONE COVERAGE FORM
    ILLINOIS CONTRACTORS' LIMITED WORKSITE POLLUTION LIABILITY COVERAGE FORM
    FARM COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    MANUFACTURER'S ERRORS AND OMISSIONS COVERAGE FORM - CLAIMS-MADE
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
    SEPTIC SYSTEMS DESIGN INSPECTION ERRORS AND OMISSIONS COVERAGE PART
    UNDERGROUND STORAGE TANK POLICY

A. The term "spouse" is replaced by the following:                 nized under Illinois law, who is a resident of
                                                                   the individual's household, including a ward
    Spouse or party to a civil union recognized un-                or foster child, if the Drive Other Car Cov-
    der Illinois law.                                              erage - Broadened Coverage For Named
B. Under the Commercial Auto Coverage Part, the                    Individual Endorsement is attached.
    term "family member" is replaced by the follow-       C. With respect to coverage for the ownership,
    ing:                                                      maintenance, or use of "covered autos" provid-
    "Family member" means a person related to                 ed under the Commercial Liability Umbrella
    the:                                                      Coverage Part, the term "family member" is re-
                                                              placed by the following:
    1.   Individual Named Insured by blood, adop-
         tion, marriage or civil union recognized un-         "Family member" means a person related to
         der Illinois law, who is a resident of such          you by blood, adoption, marriage or civil union
         Named Insured's household, including a               recognized under Illinois law, who is a resident
         ward or foster child; or                             of your household, including a ward or foster
                                                              child.
    2.   Individual named in the Schedule by blood,
         adoption, marriage or civil union recog-




                                   Includes copyrighted material of Insurance
IA 4395 IL 04 17                    Services Office, Inc., with its permission.
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 26 of 236 PageID #:75


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                       (Broad Form)
This endorsement modifies insurance provided under the following;
     BUSINESSOWNERS POLICY
     COMMERCIAL AUTO COVERAGE PART
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     FARM COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
     LIQUOR LIABILITY COVERAGE PART
     POLLUTION LIABILITY COVERAGE PART
     OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
     RAILROAD PROTECTIVE LIABILITY COVERAGE PART
     SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY NEW YORK DEPARTMENT OF TRANS-
     PORTATION
                                                                        possessed, handled, used, proc-
1.   The insurance does not apply:                                      essed, stored, transported or dis-
                                                                        posed of by or on behalf of an "in-
     A. Under any Liability Coverage, to "bodily                        sured;" or
         injury" or "property damage:"
                                                                   (3) The "bodily injury" or "property dam-
         (1) With respect to which an "insured"                         age" arises out of the furnishing by
               under the policy is also an insured                      an "insured" of services, materials,
               under a nuclear energy liability policy                  parts or equipment in connection
               issued by Nuclear Energy Liability                       with the planning, construction,
               Insurance       Association,     Mutual                  maintenance, operation or use of
               Atomic Energy Liability Underwriters,                    any "nuclear facility," but if such fa-
               Nuclear Insurance Association of                         cility is located within the United
               Canada or any of their successors,                       States of America, its territories or
               or would be an insured under any                         possessions or Canada, this exclu-
               such policy but for its termination                      sion (3) applies only to "property
               upon exhaustion of its limit of liability;               damage" to such "nuclear facility"
               or                                                       and any property thereat.
         (2) Resulting from the "hazardous prop-          2. As used in this endorsement:
               erties" of "nuclear material" and with
               respect to which (a) any person or            "Hazardous properties" include radioactive,
               organization is required to maintain          toxic or explosive properties;
               financial protection pursuant to the
               Atomic Energy Act of 1954, or any             "Nuclear material," means "source material,"
               law amendatory thereof, or (b) the            "Special nuclear material" or "by-product ma-
               "insured" is, or had this policy not          terial;"
               been issued would be, entitled to in-
               demnity from the United States of             "Source material," "special nuclear material,"
               America, or any agency thereof, un-           and "by-product material" have the meanings
               der any agreement entered into by             given them in the Atomic Energy Act of 1954
               the United States of America, or any          or in any law amendatory thereof;
               agency thereof, with any person or
               organization.                                 "Spent fuel" means any fuel element or fuel
                                                             component, solid or liquid, which has been
     B. Under any Medical Payments coverage,                 used or exposed to radiation in a "nuclear re-
         to expenses incurred with respect to                actor;"
         "bodily injury" resulting from the "hazard-
         ous properties" of "nuclear material" and           "Waste" means any waste material (a) con-
         arising out of the operation of a "nuclear          taining "by-product material" other than the
         facility" by any person or organization.            tailings or wastes produced by the extraction
                                                             or concentration of uranium or thorium from
     C. Under any Liability Coverage, to "bodily             any ore processed primarily for its "source
         injury" or "property damage" resulting              material" content, and (b) resulting from the
         from the "hazardous properties" of "nu-             operation by any person or organization of
         clear material," if:                                any "nuclear facility" included under the first
                                                             two paragraphs of the definition of "nuclear
         (1) The "nuclear material" (a) is at any            facility."
               "nuclear facility" owned by, or oper-
               ated by or on behalf of, an "insured"         "Nuclear facility" means:
               or (b) has been discharged or dis-
               persed therefrom;                                   (a) Any "nuclear reactor;"

         (2) The "nuclear material" is contained in                 (b) Any equipment or device designed
             "spent fuel" or "waste" at any time                        or used for (1) separating the iso-

IL 00 21 11 85             Copyright, Insurance Services Office, Inc., 1983, 1984                  Page 1 of 2
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 27 of 236 PageID #:76
             topes of uranium or plutonium, (2)                    (d) Any structure, basin, excavation,
             processing or utilizing "spent fuel," or                  premises or place prepared or used
             (3) handling, processing or packag-                       for the storage or disposal of
             ing "waste;"                                              "waste;"
        (c) Any equipment or device used for                   and includes the site on which any of the
            the processing, fabricating or alloy-              foregoing is located, all operations conducted
            ing of "special nuclear material" if at            on such site and all premises used for such
            any time the total amount of such                  operations;
            material in the custody of the "in-
            sured" at the premises where such                  "Nuclear reactor" means any apparatus de-
            equipment or device is located con-                signed or used to sustain nuclear fission in a
            sists of or contains more than 25                  self-supporting chain reaction or to contain a
            grams of plutonium or uranium 233                  critical mass of fissionable material;
            or any combination thereof, or more                "Property damage" includes all forms of ra-
            than 250 grams or uranium 235;                     dioactive contamination of property.




IL 00 21 11 85             Copyright, Insurance Services Office, Inc., 1983, 1984                Page 2 of 2
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 28 of 236 PageID #:77




                        THE   CINCINNATI INSURANCE COMPANY
                                             A Stock Insurance Company
         COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         EPP 049 72 16
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.     (address)
         REFER TO IA904


                                                                                   OPTIONAL COVERAGES
                    COVERAGE PROVIDED                                        Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
  Item             Coverage                Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
1-1       BUSINESS PERSONAL                 250,000     80%    SPECIAL 4%             X
          PROPERTY INCLUDING
          IMPROVEMENTS AND
          BETTERMENTS

1-1       BUSINESS INCOME                   300,000     80%    SPECIAL
          W/EXTRA EXPENSE (b)

DEDUCTIBLE: $500.00 unless otherwise stated $       1,000

MORTGAGE HOLDER
Item           Name and Address
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101        05/16 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                   OF LOSS)
FA4028IL     07/17 ILLINOIS CHANGES
FA4098       01/09 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                   ENDORSEMENT SUMMARY OF COVERAGE LIMITS
FA450        05/16 COMMERCIAL PROPERTY CONDITIONS
FA458        04/04 BUSINESS INCOME CHANGES - WAITING PERIOD
FA258        05/16 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                   ENDORSEMENT
FA244        05/11 EQUIPMENT BREAKDOWN COVERAGE (EXCLUDING PRODUCTION MACHINERY)
FA213IL      05/16 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM - ILLINOIS




FM 502 07 08                                   EPP 049 72 16                                                   Page 1 of 1
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 29 of 236 PageID #:78

      BUILDING AND PERSONAL PROPERTY COVERAGE FORM
             (INCLUDING SPECIAL CAUSES OF LOSS)
                                                          TABLE OF CONTENTS

                                                                                                                                    Begins on Page
SECTION A. COVERAGE ............................................................................................................................3
   1. Covered Property ...........................................................................................................................3
       a. Building ..................................................................................................................................3
       b. Outdoor Signs........................................................................................................................3
       c. Outdoor Fences .....................................................................................................................3
       d. Business Personal Property.................................................................................................3
   2. Property Not Covered ....................................................................................................................4
       a. Accounts, Deeds, Money or Securities ...............................................................................4
       b. Animals...................................................................................................................................4
       c. Automobiles...........................................................................................................................4
       d. Contraband.............................................................................................................................4
       e. Electronic Data....................................................................................................................... 4
       f. Excavations, Grading & Backfilling.....................................................................................4
       g. Foundations ...........................................................................................................................4
       h. Land, Water or Growing Crops ............................................................................................4
       i. Paved Surfaces......................................................................................................................4
       j. Property While Airborne or Waterborne .............................................................................4
       k. Pilings or Piers.......................................................................................................................4
       l. Property More Specifically Insured .....................................................................................4
       m. Retaining Walls......................................................................................................................4
       n. Underground Pipes, Flues or Drains...................................................................................4
       o. Valuable Papers & Records and Cost to Research............................................................5
       p. Vehicles or Self-Propelled Machines...................................................................................5
       q. Property While Outside of Buildings...................................................................................5
   3. Covered Causes of Loss..............................................................................................................5
       a. Covered Causes of Loss.......................................................................................................5
       b. Exclusions..............................................................................................................................5
       c. Limitations............................................................................................................................11
   4. Additional Coverages.................................................................................................................13
       a. Change in Temperature or Humidity .................................................................................13
       b. Debris Removal....................................................................................................................13
       c. Fire Department Service Charge........................................................................................14
       d. Fire Protection Equipment Recharge ................................................................................14
       e. Inventory or Appraisal ........................................................................................................14
       f. Key and Lock Expense .......................................................................................................15
       g. Ordinance or Law ................................................................................................................15
       h. Pollutant Clean Up and Removal .......................................................................................16
       i. Preservation of Property.....................................................................................................16
       j. Rewards................................................................................................................................16




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                      Page 1 of 40
             Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 30 of 236 PageID #:79
                                                   TABLE OF CONTENTS (CONT'D)

                                                                                                                                       Begins on Page
   5. Coverage Extensions .................................................................................................................16
      a. Accounts Receivable...........................................................................................................17
      b. Business Income and Extra Expense................................................................................18
      c. Collapse.................................................................................................................................21
      d. Electronic Data.....................................................................................................................22
      e. Exhibitions, Fairs or Trade Shows.....................................................................................23
      f. Fences ..................................................................................................................................23
      g. Fungi, Wet Rot, Dry Rot, and Bacteria - Limited Coverage.............................................23
      h. Glass .....................................................................................................................................24
      i. Newly Purchased, Leased or Constructed Property........................................................25
      j. Nonowned Building Damage..............................................................................................26
      k. Outdoor Property.................................................................................................................26
      l. Personal Effects...................................................................................................................26
      m. Property Off Premises.........................................................................................................27
      n. Signs .....................................................................................................................................27
      o. Trailers (Nonowned Detached)...........................................................................................27
      p. Transportation .....................................................................................................................27
      q. Utility Services.....................................................................................................................27
      r. Valuable Papers and Records ............................................................................................28
      s. Water Damage, Other Liquids, Powder or Molten Material Damage ..............................29
SECTION B. LIMITS OF INSURANCE.......................................................................................................29
SECTION C. DEDUCTIBLE........................................................................................................................29
   1. Deductible Examples..................................................................................................................30
   2. Glass Deductible.........................................................................................................................30
SECTION D. LOSS CONDITIONS .............................................................................................................30
   1. Abandonment..............................................................................................................................30
   2. Appraisal......................................................................................................................................30
   3. Duties in the Event of Loss or Damage ....................................................................................30
   4. Loss Payment..............................................................................................................................31
   5. Recovered Property....................................................................................................................34
   6. Vacancy........................................................................................................................................34
      a. Description of Terms...........................................................................................................34
      b. Vacancy Provisions.............................................................................................................34
   7. Valuation ......................................................................................................................................34
SECTION E. ADDITIONAL CONDITIONS .................................................................................................35
   1. Coinsurance ................................................................................................................................35
   2. Mortgage Holders .......................................................................................................................36
SECTION F. OPTIONAL COVERAGES.....................................................................................................36
   1. Agreed Value ...............................................................................................................................37
   2. Inflation Guard ............................................................................................................................37
   3. Replacement Cost.......................................................................................................................37
SECTION G. DEFINITIONS........................................................................................................................38




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                        Page 2 of 40
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 31 of 236 PageID #:80

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
         (INCLUDING SPECIAL CAUSES OF LOSS)
Various provisions in this policy restrict coverage.                        (a) Additions under construction, al-
Read the entire policy carefully to determine rights,                            terations and repairs to a cov-
duties and what is and is not covered.                                           ered building;
Throughout this policy the words "you" and "your"                           (b) Materials, equipment, supplies
refer to the Named Insured shown in the Declara-                                 and temporary structures, on or
tions. The words "we", "us" and "our" refer to the                               within 1,000 feet of the "premis-
Company providing this insurance.                                                es", used for making additions,
                                                                                 alterations or repairs to a cov-
Other words and phrases that appear in quotation                                 ered building.
marks have special meaning. Refer to SECTION
G. DEFINITIONS.                                                    b.   Outdoor Signs
SECTION A. COVERAGE                                                     Your outdoor signs permanently installed
                                                                        and not attached to a covered building,
We will pay for direct "loss" to Covered Property at                    and located within 1,000 feet of the
the "premises" caused by or resulting from any                          "premises".
Covered Cause of Loss.
                                                                   c.   Outdoor Fences
1.   Covered Property
                                                                        Your outdoor fences.
     Covered Property, as used in this Coverage
     Part, means the following types of property for               d.   Business Personal Property
     which a Limit of Insurance is shown in the
     Declarations:                                                      Your Business Personal Property consists
                                                                        of the following property located in or on
     a.   Building                                                      the building or structure described in the
                                                                        Declarations or in the open (or in a vehi-
          Building, means the building or structure                     cle or portable storage unit) within 1,000
          described in the Declarations, including:                     feet of the building or 1,000 feet of the
          (1) Completed additions;                                      "premises", whichever distance is greater.
                                                                        Your Business Personal Property consists
          (2) Fixtures, including outdoor fixtures;                     of the following unless otherwise specified
                                                                        in the Declarations or on the BUSINESS
          (3) Permanently installed:                                    PERSONAL PROPERTY - SEPARA-
              (a) Machinery and equipment;                              TION OF COVERAGE ENDORSEMENT.

              (b) Building glass, including any let-                    (1) Furniture;
                     tering and ornamentation;                          (2) Machinery and equipment;
              (c) Signs attached to a building or                       (3) "Stock";
                     structure that is Covered Proper-
                     ty;                                                (4) All other personal property owned by
                                                                            you and used in your business;
              (d) Awnings and canopies;
                                                                        (5) The cost of labor, materials or ser-
          (4) Personal property owned by you that                           vices furnished or arranged by you
              is used to maintain or service a cov-                         on personal property of others;
              ered building or its "premises", in-
              cluding:                                                  (6) Your use interest as tenant in im-
                                                                            provements and betterments. Im-
              (a) Fire extinguishing equipment;                             provements and betterments are fix-
              (b) Outdoor furniture;                                        tures, alterations, installations or ad-
                                                                            ditions:
              (c) Floor coverings; and
                                                                            (a) Made a part of the building or
              (d) Appliances used for refrigerat-                                structure you occupy but do not
                     ing, ventilating, cooking, dish-                            own; and
                     washing or laundering;
                                                                            (b) You acquired or made at your
          (5) If not covered by other insurance:                                 expense but cannot legally re-
                                                                                 move;


                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                   Page 3 of 40
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 32 of 236 PageID #:81
          (7) Leased personal property used in                      e.   Electronic Data
              your business for which you have a
              contractual responsibility to insure.                      Except as provided in SECTION A.
              Such leased property is not consid-                        COVERAGE, 5. Coverage Extensions,
              ered personal property of others in                        d. Electronic Data, "Electronic data".
              your care, custody or control;                             This Paragraph e. does not apply to your
                                                                         "stock" of prepackaged software or to
          (8) Personal Property of Others that is in                     "electronic data" which is integrated in
              your care, custody or control or for                       and operates or controls the building's el-
              which you are legally liable.                              evator, lighting, heating, ventilation, air
                                                                         conditioning or security system.
              (a) This does not include personal
                    effects owned by you, your offic-               f.   Excavations, Grading & Backfilling
                    ers, your partners, or if you are a
                    limited liability company, your                      The cost of excavations, grading, backfill-
                    members or your managers, or                         ing or filling;
                    your     employees        (including            g.   Foundations
                    leased and temporary workers),
                    except as provided in 5. Cover-                      Foundations of buildings, structures, ma-
                    age Extensions, l. Personal Ef-                      chinery or boilers, if their foundations are
                    fects;                                               below:
              (b) This does not include property of                      (1) The lowest basement floor; or
                    others for which you are legally
                    liable as:                                           (2) The surface of the ground, if there is
                                                                             no basement.
                    1)   A carrier for hire; or
                                                                    h.   Land, Water or Growing Crops
                    2)   An arranger of transporta-
                         tion, including car loaders,                    Land (including land on which the proper-
                         consolidators,      brokers,                    ty is located), water, growing crops or
                         freight forwarders, or ship-                    lawns (other than lawns which are part of
                         ping associations; and                          a vegetative roof);

          (9) Sales samples.                                        i.   Paved Surfaces

2.   Property Not Covered                                                Bridges, roadways, walks, patios or other
                                                                         paved surfaces;
     Covered Property does not include:
                                                                    j.   Property While Airborne or Waterborne
     a.   Accounts, Deeds, Money or Securities
                                                                         Personal property while airborne or wa-
          Except as provided in SECTION A.                               terborne;
          COVERAGE, 5. Coverage Extensions,
          a. Accounts Receivable, Accounts, bills,                  k.   Pilings or Piers
          currency, deeds, food stamps or other ev-                      Pilings, piers, bulkheads, wharves or
          idences of debt, "money", notes or "secu-                      docks;
          rities";
                                                                    l.   Property More Specifically Insured
     b.   Animals
                                                                         Property that is covered under another
          Animals, unless                                                coverage form of this or any other policy
          (1) Owned by others and boarded by                             in which it is more specifically described,
              you; or                                                    except as provided in G. Other Insur-
                                                                         ance of the COMMERCIAL PROPERTY
          (2) Owned by you and covered as                                CONDITIONS;
              "stock" while inside of buildings;
                                                                    m. Retaining Walls
          and then only as provided in 3. Covered
          Causes of Loss, c. Limitations.                                Retaining walls that are not part of any
                                                                         building described in the Declarations;
     c.   Automobiles
                                                                    n.   Underground Pipes, Flues or Drains
          Automobiles held for sale;
                                                                         Underground pipes, flues or drains;
     d.   Contraband
          Contraband, or property in the course of
          illegal transportation or trade;

                                       Includes copyrighted material of Insurance
FM 101 05 16                            Services Office, Inc., with its permission.                   Page 4 of 40
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 33 of 236 PageID #:82
   o.   Valuable Papers & Records and Cost                           (5) Trees, shrubs or plants (other than
        to Research                                                      trees, shrubs or plants that are
                                                                         "stock" or part of a vegetative roof).
        Except as provided in SECTION A.
        COVERAGE, 5. Coverage Extensions,                  3.   Covered Causes of Loss
        r. Valuable Papers and Records, the
        cost to research, replace or restore the in-            a.   Covered Causes of Loss
        formation on "valuable papers and rec-                       Covered Causes of Loss means direct
        ords", including those which exist as                        "loss" unless the "loss" is excluded or lim-
        "electronic data".                                           ited in this Coverage Part.
        This does not apply to "valuable papers                 b.   Exclusions
        and records" held for sale by you.
                                                                     (1) We will not pay for "loss" caused di-
   p.   Vehicles or Self-Propelled Machines                              rectly or indirectly by any of the fol-
        Vehicles or self-propelled machines (in-                         lowing, unless otherwise provided.
        cluding aircraft or watercraft) that:                            Such "loss" is excluded regardless of
                                                                         any other cause or event that con-
        (1) Are licensed for use on public roads;                        tributes concurrently or in any se-
            or                                                           quence to the "loss".
        (2) Are operated principally away from                           (a) Ordinance or Law
            the "premises".
                                                                              Except as provided in SECTION
        This paragraph does not apply to:                                     A. COVERAGE, 4. Additional
                                                                              Coverages, g. Ordinance or
        (1) Vehicles or self-propelled machines                               Law , the enforcement of or
            or autos you manufacture, process or                              compliance with any ordinance
            warehouse;                                                        or law:
        (2) Vehicles or self-propelled machines,                              1)   Regulating the construction,
            other than autos, you hold for sale;                                   use or repair of any building
        (3) Rowboats or canoes out of water and                                    or structure; or
            located at the "premises"; or                                     2)   Requiring the tearing down
        (4) Trailers, but only as provided in                                      of any building or structure,
            SECTION A. COVERAGE, 5. Cov-                                           including the cost of remov-
            erage Extensions, o. Trailers                                          ing its debris.
            (Nonowned Detached).                                              This exclusion applies whether
   q.   Property While Outside of Buildings                                   "loss" results from:

        The following property while outside of                               1)   An ordinance or law that is
        buildings (except as provided in SEC-                                      enforced even if the building
        TION A. COVERAGE, 5. Coverage Ex-                                          or structure has not been
        tensions):                                                                 damaged; or

        (1) Grain, hay, straw or other crops;                                 2)   The increased costs in-
                                                                                   curred to comply with an or-
        (2) Signs, except:                                                         dinance or law in the course
                                                                                   of construction, repair, ren-
            (a) Signs attached to a covered                                        ovation,    remodeling     or
                 building or structure;                                            demolition of any building or
            (b) Signs for which a Limit of Insur-                                  structure, or removal of its
                 ance is shown in the Declara-                                     debris, following a direct
                 tions.                                                            "loss" to that building or
                                                                                   structure.
        (3) Outdoor    fences, except outdoor
            fences for which a Limit of Insurance                        (b) Earth Movement
            is shown in the Declarations;                                     1)   Earthquake, including trem-
        (4) Radio antennas, television antennas                                    ors and aftershocks and any
            or satellite dishes; including their                                   earth sinking, rising or shift-
            lead-in wiring, masts, and towers;                                     ing related to such event;
            and                                                               2)   Landslide, including any
                                                                                   earth sinking, rising or shift-
                                                                                   ing related to such event;

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 5 of 40
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 34 of 236 PageID #:83
               3)   Mine subsidence, meaning                                act of nature or is otherwise
                    subsidence of a man-made                                caused.
                    mine, whether or not mining
                    activity has ceased;                               (c) Governmental Action

               4)   Earth sinking (other than                               Seizure or destruction of proper-
                    "sinkhole collapse"), rising                            ty by order of governmental au-
                    or shifting including soil                              thority. However, we will pay for
                    conditions which cause set-                             "loss" caused by or resulting
                    tling, cracking or other dis-                           from acts of destruction ordered
                    arrangement of foundations                              by governmental authority and
                    or other parts of realty. Soil                          taken at the time of a fire to pre-
                    conditions include contrac-                             vent its spread, if the fire would
                    tion, expansion, freezing,                              be covered under this Coverage
                    thawing, erosion, improperly                            Part.
                    compacted soil and the ac-                         (d) Nuclear Hazard
                    tion of water under the
                    ground surface.                                         Nuclear reaction or radiation, or
                                                                            radioactive contamination, how-
               But if Earth Movement, as de-                                ever caused.
               scribed in (b)1) through 4)
               above, results in fire or explo-                        (e) Utility Services
               sion, we will pay for the "loss"
               caused by that fire or explosion.                            1)   Except as provided in SEC-
                                                                                 TION A. COVERAGE, 5.
               5)   Volcanic eruption, explosion                                 Coverage Extensions, q.
                    or effusion. But if volcanic                                 Utility Services, the failure
                    eruption, explosion or effu-                                 of power, communication,
                    sion results in fire, building                               water or other utility ser-
                    glass breakage or volcanic                                   vices supplied to the "prem-
                    action, we will pay for the                                  ises", however caused, if
                    "loss" caused by that fire,                                  the failure:
                    building glass breakage or
                    volcanic action.                                             a)   Originates away from
                                                                                      the "premises"; or
                    Volcanic action means di-
                    rect "loss" resulting from the                               b) Originates at the "prem-
                    eruption of a volcano when                                        ises", but only if such
                    the "loss" is caused by:                                          failure involves equip-
                                                                                      ment used to supply
                    a)   Airborne volcanic blast                                      the utility service to the
                         or    airborne   shock                                       "premises"      from     a
                         waves;                                                       source away from the
                                                                                      "premises".
                    b) Ash, dust or particulate
                         matter; or                                              Failure of any utility service
                                                                                 includes lack of sufficient
                    c)   Lava flow.                                              capacity and reduction in
                    With respect to coverage for                                 supply. "Loss" caused by a
                    Volcanic Action, all volcanic                                surge of power is also ex-
                    eruptions that occur within                                  cluded if the surge would
                    any 168-hour period will                                     not have occurred but for an
                    constitute a single occur-                                   event causing the failure of
                    rence.                                                       power.

                    Volcanic action does not in-                                 However, if the failure or
                    clude the cost to remove                                     surge of power, or the fail-
                    ash, dust or particulate mat-                                ure of communication, wa-
                    ter that does not cause di-                                  ter, wastewater removal or
                    rect "loss" to the described                                 other utility service results in
                    property.                                                    a Covered Cause of Loss,
                                                                                 we will pay for that portion
               This Earth Movement exclusion                                     of "loss" caused by that
               applies regardless of whether                                     Covered Cause of Loss.
               any of the above, in paragraphs
               1) through 5), is caused by an                                    Communication services in-
                                                                                 clude but are not limited to
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                    Page 6 of 40
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 35 of 236 PageID #:84
                    service relating to Internet                            3)   Water that has entered and
                    access or access to any                                      then backs up through and
                    electronic, cellular or satel-                               is discharged from a sewer,
                    lite network.                                                drain, septic system, sump
                                                                                 pump system or related
           (f) War and Military Action                                           equipment; or
               1)   War, including undeclared                               4)   Water under the ground sur-
                    or civil war;                                                face pressing on, or flowing
               2)   Warlike action by a military                                 or seeping through:
                    force, including action in                                   a)   Foundations,     walls,
                    hindering    or   defending                                       floors or paved surfac-
                    against an actual or ex-                                          es;
                    pected attack, by any gov-
                    ernment, sovereign or other                                  b) Basements,           whether
                    authority using military per-                                     paved or not; or
                    sonnel or other agents; or
                                                                                 c)   Doors, windows or oth-
               3)   Insurrection, rebellion, revo-                                    er openings.
                    lution, usurped power, or
                    action taken by governmen-                              5)   Waterborne material carried
                    tal authority in hindering or                                or otherwise moved by any
                    defending against any of                                     of the water referred to in
                    these.                                                       Paragraphs (g)1), 3) or 4),
                                                                                 or material carried or other-
           (g) Water                                                             wise moved by mudslide or
                                                                                 mudflow as described in
               1)   Flood, meaning the partial                                   Paragraph (g)2).
                    or complete inundation of
                    normally dry land areas due                             This exclusion applies regard-
                    to:                                                     less of whether any of the above
                                                                            in Paragraphs (g)1) through
                    a)   The unusual or rapid                               (g)5) is caused by an act of na-
                         accumulation or runoff                             ture or is otherwise caused. An
                         of rain or surface wa-                             example of a situation to which
                         ters from any source; or                           this exclusion applies is the situ-
                    b) Waves, tidal     waters,                             ation where a dam, levee, sea-
                         tidal waves (including                             wall or other boundary or con-
                         tsunami); or                                       tainment system fails in whole or
                                                                            in part, for any reason, to con-
                    c)   Water    from     rivers,                          tain the water.
                         ponds, lakes, streams,
                         or any other body of                               However, if any of the above, as
                         water that rises above,                            described in Paragraphs (g)1)
                         overflows from, or is                              through (g)5), results in fire, ex-
                         not contained within its                           plosion or sprinkler leakage, we
                         natural or man-made                                will pay for that portion of "loss"
                         boundary;                                          caused by that fire, explosion or
                                                                            sprinkler leakage (if sprinkler
                    and all whether driven by                               leakage is a Covered Cause of
                    wind or not, including storm                            Loss).
                    surge.
                                                                       (h) "Fungi", Wet Rot, Dry Rot, and
               2)   Mudslides or mudflows,                                 Bacteria
                    which are caused by flood-
                    ing as defined above in                                 1)   Presence, growth, prolifera-
                    Paragraph (g)1) above.                                       tion, spread or any activity
                    Mudslide or mudflow in-                                      of "fungi", wet or dry rot or
                    volves a river of liquid and                                 bacteria. But if "fungi", wet
                    flowing mud on the surface                                   or dry rot or bacteria results
                    of normally dry land areas                                   in a "specified cause of
                    as when earth is carried by                                  loss", we will pay for the
                    a current of water and de-                                   "loss" caused by that "speci-
                    posited along the path of                                    fied cause of loss".
                    the current;


                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                   Page 7 of 40
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 36 of 236 PageID #:85
               2)   This exclusion does not ap-                         (c) Smoke, Vapor, Gas
                    ply:
                                                                             Smoke, vapor or gas from agri-
                    a)   When "fungi", wet or                                cultural smudging or industrial
                         dry rot or bacteria re-                             operations.
                         sults from fire or light-
                         ning; or                                       (d) Miscellaneous Causes of Loss

                    b) To the extent that cov-                               1)   Wear and tear;
                         erage is provided in                                2)   Rust or other corrosion, de-
                         SECTION A. COVER-                                        cay, deterioration, hidden or
                         AGE, 5. Coverage Ex-                                     latent defect or any quality
                         tensions, g. "Fungi",                                    in property that causes it to
                         Wet Rot, Dry Rot and                                     damage or destroy itself;
                         Bacteria - Limited
                         Coverage with respect                               3)   Smog;
                         to "loss" from a cause
                         of loss other than fire or                          4)   Settling, cracking, shrinking
                         lightning.                                               or expansion;

           Exclusions b.(1)(a) through b.(1)(h)                              5)   Nesting or infestation, or
           apply whether or not the "loss" event                                  discharge or release of
           results in widespread damage or af-                                    waste products or secre-
           fects a substantial area.                                              tions, by insects, birds, ro-
                                                                                  dents or other animals;
       (2) We will not pay for "loss" caused by
           or resulting from any of the following:                           6)   Mechanical breakdown, in-
                                                                                  cluding rupture or bursting
           (a) Electrical Current                                                 caused by centrifugal force.
                                                                                  However, if mechanical
               Artificially generated electrical,                                 breakdown results in eleva-
               magnetic or electromagnetic en-                                    tor collision, we will pay for
               ergy that damages, disturbs, dis-                                  that portion of "loss" caused
               rupts or otherwise interferes with                                 by that elevator collision; or
               any:
                                                                             7)   The following causes of loss
               1)   Electrical or electronic wire,                                to personal property:
                    device, appliance, system
                    or network; or                                                a)   Marring or scratching;
               2)   Device, appliance, system                                     b) Except as provided in
                    or network utilizing cellular                                    SECTION A. COVER-
                    or satellite technology.                                         AGE, 4. Additional
                                                                                     Coverages, a. Change
               For the purpose of this exclu-                                        in Temperature or
               sion, electrical, magnetic or elec-                                   Humidity and 5. Cov-
               tromagnetic energy includes but                                       erage Extensions, q.
               is not limited to:                                                    Utility Services;
               1)   Electrical current, including                                      i)   Dampness or dry-
                    arcing;                                                                 ness of atmos-
               2)   Electrical charge produced                                              phere; and
                    or conducted by a magnetic                                         ii) Changes in or ex-
                    or electromagnetic field;                                               tremes of      tem-
               3)   Pulse of     electromagnetic                                            perature.
                    energy; or                                               However, if an excluded cause
               4)   Electromagnetic waves or                                 of loss listed in (2)(d)1) through
                    microwaves.                                              7) results in a "specified cause
                                                                             of "loss" or building glass break-
               However, if fire results, we will                             age, we will pay for that portion
               pay for "loss" caused by that fire.                           of "loss" caused by that "speci-
                                                                             fied cause of loss" or building
           (b) Delay or Loss of Use                                          glass breakage.
               Delay, loss of use or loss of
               market.

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                   Page 8 of 40
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 37 of 236 PageID #:86
           (e) Explosion of Steam Apparatus                                 This exclusion applies whether
                                                                            or not an act occurs during the
               Explosion of steam boilers,                                  hours of operation.
               steam pipes, steam engines or
               steam turbines owned or leased                               This  Dishonest or Criminal
               by you, or operated under your                               Acts exclusion does not apply to
               control. However, if explosion of                            acts of destruction by your em-
               steam boilers, steam pipes,                                  ployees (including leased work-
               steam engines or steam turbines                              ers or temporary employees) or
               results in fire or combustion ex-                            by authorized representatives;
               plosion, we will pay for that por-                           except theft by employees (in-
               tion of "loss" caused by that fire                           cluding leased workers or tem-
               or combustion explosion. We will                             porary employees) is not cov-
               also pay for "loss" caused by or                             ered.
               resulting from the explosion of
               gases or fuel within the furnace                        (i) Voluntary Parting Under False
               of any fired vessel or within the                           Pretense
               flues or passages through which                              Voluntary parting with any prop-
               the gases of combustion pass.                                erty by you or anyone else to
           (f) Water Seepage                                                whom you have entrusted the
                                                                            property if induced to do so by
               Continuous or repeated seepage                               any fraudulent scheme, trick,
               or leakage of water or the pres-                             device or false pretense.
               ence or condensation of humidi-
               ty, moisture, or vapor that occurs                      (j) Exposure to Weather
               over a period of 14 days or                                  Rain, snow, ice or sleet to per-
               more.                                                        sonal property in the open.
           (g) Freezing of Plumbing                                    (k) Collapse
               Water, other liquids, powder or                              Collapse, including any of the
               molten material that leaks or                                following conditions of property
               flows from plumbing, heating, air                            or any part of the property:
               conditioning or other equipment
               (except fire protection systems)                             1)     An abrupt falling down or
               caused by or resulting from                                         caving in;
               freezing, unless:
                                                                            2)     Loss of structural integrity,
               1)   You did your best to main-                                     including separation of parts
                    tain heat in the building or                                   of the property or property
                    structure; or                                                  in danger of falling down or
                                                                                   caving in; or
               2)   You drained the equipment
                    and shut off the supply if the                          3)     Any cracking, bulging, sag-
                    heat was not maintained.                                       ging, bending, leaning, set-
                                                                                   tling, shrinkage or expan-
           (h) Dishonest or Criminal Acts                                          sion as such condition re-
               Dishonest or criminal acts (in-                                     lates to Paragraph (k)1) or
               cluding theft) by you, any of your                                  2) above.
               partners, members (if a limited                              But if collapse results in a Cov-
               liability company), officers, man-                           ered Cause of Loss at the
               agers, employees (including                                  "premises", we will pay for "loss"
               leased workers or temporary                                  caused by that Covered Cause
               employees) directors, trustees,                              of Loss.
               or authorized representatives;
               whether acting alone or in collu-                            This exclusion Collapse does
               sion with each other or with any                             not apply:
               other party; or theft by any per-
               son to whom you entrust the                                  1)     To the extent that coverage
               property for any purpose,                                           is provided under the SEC-
               whether acting alone or in collu-                                   TION A. COVERAGE, 5.
               sion with any other party.                                          Coverage Extensions,
                                                                                   c. Collapse; or
                                                                            2)     To collapse caused by one
                                                                                   or more of the following:
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                    Page 9 of 40
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 38 of 236 PageID #:87
                   a) The "specified causes                           (3) We will not pay for "loss" caused by
                         of loss";                                         or resulting from any of the following
                                                                           in Paragraphs (3)(a) through (3)(c).
                   b) Breakage of building                                 However, if an excluded cause of
                         glass;                                            loss that is listed in Paragraphs (3)(a)
                   c) Weight of rain that col-                             through (3)(c) results in a Covered
                         lects on a roof; or                               Cause of Loss, we will pay for that
                                                                           portion of "loss" caused by that Cov-
                   d) Weight of people or                                  ered Cause of Loss:
                         personal property.
                                                                           (a) Weather Conditions
           (l) Pollutants
                                                                                Weather conditions, but this ex-
               Discharge, dispersal, seepage,                                   clusion only applies if weather
               migration, release, escape or                                    conditions contribute in any way
               emission of "pollutants" unless                                  with a cause or event excluded
               the discharge, dispersal, seep-                                  in SECTION A. COVERAGE, 3.
               age, migration, release, escape                                  Covered Causes of Loss, b.
               or emission is itself caused by                                  Exclusions, (1)(a) through
               any of the "specified causes of                                  (1)(h) to produce the "loss".
               loss". But if the discharge, dis-
               persal, seepage, migration, re-                             (b) Acts or Decisions
               lease, escape or emission of                                     Acts or decisions, including the
               "pollutants" results in a "speci-                                failure to act or decide, of any
               fied cause of loss", we will pay                                 person, group, organization or
               for the "loss" caused by that                                    governmental body.
               "specified cause of loss".
                                                                           (c) Defects, Errors, and Omis-
               This exclusion does not apply to                                sions
               "loss" to glass caused by chemi-
               cals applied to the glass.                                       1)   An act, error, or omission
                                                                                     (negligent or not) relating to:
           m) Loss or Damage to Product
                                                                                     a)   Land use;
               We will not pay for "loss" to
               Covered Property consisting of                                        b) Design, specifications,
               merchandise, goods or other                                                construction, workman-
               product caused by or resulting                                             ship;
               from error or omission by any
               person or entity (including those                                     c)   Planning, zoning, de-
                                                                                          velopment, surveying,
               having possession under an ar-
                                                                                          siting, grading, com-
               rangement where work or a por-
                                                                                          paction; or
               tion of the work is outsourced) in
               any stage of the development,                                         d) Maintenance,      installa-
               production or use of the product,                                          tion, renovation, repair,
               including planning, testing, pro-                                          or remodeling
               cessing, packaging, installation,
               maintenance or repair. This ex-                                       of part or all of any property
               clusion applies to any effect that                                    on or off the "premises";
               compromises the form, sub-
               stance or quality of the product.                                2)   A defect, weakness, inade-
                                                                                     quacy, fault, or unsound-
               But if such error or omission re-
               sults in a Covered Cause of                                           ness in materials used in
               Loss, we will pay for "loss"                                          construction or repair of part
                                                                                     or all of any property on or
               caused by that Covered Cause
               of Loss.                                                              off the "premises"; or

           (n) Neglect                                                          3)   The cost to make good any
                                                                                     error in design.
               Neglect of an insured to use all
               reasonable means to save and
               preserve property from further
               damage at and after the time of
               "loss".



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 10 of 40
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 39 of 236 PageID #:88
       (4) Special Exclusions                                                  or cancellation of any license,
                                                                               lease or contract beyond the
           The Special Exclusions apply only to                                "period of restoration".
           SECTION A. COVERAGE, 5. Cov-
           erage Extensions, b. Business In-                              (e) Any other indirect "loss".
           come and Extra Expense; and if at-
           tached to this policy, the following                  c.   Limitations
           coverage forms: BUSINESS IN-                               The following limitations apply to all policy
           COME (AND EXTRA EXPENSE)                                   forms and endorsements shown on the
           COVERAGE FORM, BUSINESS IN-                                COMMERCIAL PROPERTY COVER-
           COME (WITHOUT EXTRA EX-                                    AGE PART DECLARATIONS, unless
           PENSE) COVERAGE FORM, and                                  otherwise stated:
           EXTRA EXPENSE COVERAGE
           FORM.                                                      (1) Limitations - Various Types of
                                                                          Property
           We will not pay for:
                                                                          We will not pay for "loss" to property
           (a) Any "loss" caused by or resulting                          as described and limited in this sec-
               from:                                                      tion. In addition, we will not pay for
               1)   Damage or destruction of                              any "loss" that is a consequence of
                    "finished stock"; or                                  "loss" as described and limited in this
                                                                          section.
               2)   The time required to repro-
                    duce "finished stock".                                (a) Steam Apparatus
               This Exclusion (4)(a) does not                                  Steam boilers, steam pipes,
               apply to Extra Expense.                                         steam engines or steam turbines
                                                                               caused by or resulting from any
           (b) Any "loss" caused by or resulting                               condition or event inside such
               from damage to radio or televi-                                 equipment. But we will pay for
               sion antennas (including satellite                              "loss" to such equipment caused
               dishes) and their lead-in wiring,                               by or resulting from an explosion
               masts or towers.                                                of gases or fuel within the fur-
                                                                               nace of any fired vessel or within
           (c) Any increase of "loss" caused by                                the flues or passages through
               or resulting from:                                              which the gases of combustion
               1)   Delay in rebuilding, repair-                               pass.
                    ing or replacing the property                         (b) Hot Water Boilers
                    or resuming "operations",
                    due to interference at the                                 Hot water boilers or other water
                    location of the rebuilding,                                heating equipment caused by or
                    repair or replacement by                                   resulting from any condition or
                    strikers or other persons; or                              event inside such boilers or
                                                                               equipment, other than an explo-
               2)   Suspension, lapse or can-                                  sion.
                    cellation of any license,
                    lease or contract. However,                           (c) Building Interiors
                    if the suspension, lapse or
                    cancellation     is   directly                             The interior of any building or
                    caused by the "suspension"                                 structure, or to personal property
                    of "operations", we will cov-                              in the building or structure,
                    er such "loss" that affects                                caused by or resulting from rain,
                    your "Business Income"                                     snow, sleet, ice, sand or dust,
                    during the "period of resto-                               whether driven by wind or not,
                    ration" and any extension of                               unless:
                    the "period of restoration" in                             1)   The building or structure
                    accordance with the terms                                       first sustains damage by a
                    of the Extended Business                                        Covered Cause of Loss to
                    Income Additional Coverage                                      its roof or walls through
                    and the Extended Period of                                      which the rain, snow, sleet,
                    Indemnity Optional Cover-                                       ice, sand or dust enters; or
                    age or any variation of
                    these.                                                     2)   The "loss" is caused by or
                                                                                    results from thawing of
           (d) Any Extra Expense caused by or
               resulting from suspension, lapse
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                  Page 11 of 40
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 40 of 236 PageID #:89
                    snow, sleet or ice on the                           (b) Contractors equipment, machin-
                    building or structure.                                   ery and tools owned by you or
                                                                             entrusted to you, provided such
           (d) Theft of Building Materials                                   property is Covered Property.
               Building materials and supplies                               However, this limitation does not
               not attached as part of the build-                            apply:
               ing or structure, caused by or
               resulting from theft.                                         1)   If the property is located on
                                                                                  or within 1,000 feet of the
               However, this limitation does not                                  "premises"; or
               apply to:
                                                                             2)   To Business Income cover-
               1)   Building materials and sup-                                   age or to Extra Expense
                    plies held for sale by you; or                                coverage.
               2)   "Business Income" cover-                       (3) Limitation     - Personal Property
                    age or Extra Expense cov-                          Theft
                    erage.
                                                                        This Limitation does not apply to
           (e) Missing Property                                         "Business Income" coverage or to
               Property that is missing, where                          Extra Expense coverage. For each
               the only evidence of the "loss" is                       category described in Paragraph
               a shortage disclosed on taking                           c.(3)(a) through (3)(d) below, the
               inventory, or other instances                            most we will pay for "loss" in any one
               where there is no physical evi-                          occurrence of theft to all property in
               dence to show what happened                              that category, regardless of the types
               to the property.                                         or number of articles for that category
                                                                        that are lost or damaged in that oc-
           (f) Transferred Property                                     currence, are the following special
                                                                        limits:
               Property that has been trans-
               ferred to a person or to a place                         (a) $2,500 for Furs, fur garments
               outside the "premises" on the                                 and garments trimmed with fur.
               basis of unauthorized instruc-
               tions.                                                   (b) $2,500 for Jewelry, watches,
                                                                             watch      movements,     jewels,
           (g) Vegetative Roofs                                              pearls, precious and semi-
                                                                             precious stones, bullion, gold,
               Lawns, trees, shrubs or plants                                silver, platinum and other pre-
               which are part of a vegetated                                 cious alloys or metals. This limi-
               roof, caused by or resulting                                  tation does not apply to jewelry
               from:                                                         and watches worth $100 or less
                                                                             per item.
               1)   Dampness or dryness of
                    atmosphere or of soil sup-                          (c) $2,500 for Patterns, dies, molds
                    porting the vegetation;                                  and forms.

               2)   Changes in or extremes of                           (d) $250 for Stamps, tickets, includ-
                    temperature;                                             ing lottery tickets held for sale,
                                                                             and letters of credit.
               3)   Disease;
                                                                        These special limits are not addition-
               4)   Frost or hail; or                                   al Limits of Insurance.
               5)   Rain, snow, ice or sleet.                      (4) Limitation - System or Appliance
                                                                       Defects
       (2) Limitations - Various Property for
           Specified Causes                                             (a) We will not pay the cost to repair
                                                                             any defect to a system or appli-
           We will not pay for "loss" to the fol-                            ance from which water, other
           lowing types of property unless                                   liquid, powder or molten material
           caused by the "specified causes of                                escapes; and
           loss" or building glass breakage:
                                                                        (b) We will not pay to replace the
           (a) Animals, and then only if they                                substance that escapes as de-
               are killed or their destruction is                            scribed in Paragraph c.(4)(a)
               deemed necessary.                                             above.

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 12 of 40
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 41 of 236 PageID #:90
              But we will pay the cost to repair or                        (d) Remove        debris of property
              replace damaged parts of fire extin-                              owned by or leased to the land-
              guishing equipment if the damage                                  lord of the building where your
              results in discharge of any substance                             "premises" are located, unless
              from an automatic fire protection sys-                            you have a contractual respon-
              tem, or is directly caused by freezing.                           sibility to insure such property
                                                                                and it is insured under this Cov-
              However, this Limitation c.(4)(a) does                            erage Part;
              not apply to "Business Income" Cov-
              erage or to Extra Expense Coverage.                          (e) Remove any property that is
                                                                                Property Not Covered, including
4.   Additional Coverages                                                       property addressed under 5.
     Unless stated otherwise, SECTION C. DE-                                    Coverage Extensions, k. Out-
     DUCTIBLE does not apply to Paragraph 4.                                    door Property.
     Additional Coverages.                                                 (f) Remove property of others of a
     Unless stated otherwise, these Paragraph 4.                                type that would not be Covered
     Additional Coverages apply on a per location                               Property under this Coverage
     basis.                                                                     Part;

     a.   Change in Temperature or Humidity                                (g) Remove deposits of mud or
                                                                                earth from the grounds of the
          We will pay for direct "loss" to your cov-                            "premises".
          ered Business Personal Property caused
          by a change in temperature or humidity or                   (3) Subject to the exceptions in Para-
          contamination by refrigerant resulting                          graph b.(4) below, the following pro-
          from damage by a Covered Cause of                                visions apply:
          Loss to equipment used for refrigerating,                        (a) The most we will pay for the total
          cooling, humidifying, dehumidifying, air                              of direct "loss" plus debris re-
          conditioning, heating, generating or con-                             moval expense is the Limit of In-
          verting power (including their connections                            surance applicable to the Cov-
          and supply or transmission lines and                                  ered Property that has sustained
          pipes) when located on the "premises".                                "loss".
          This Coverage is included within the Lim-                        (b) Subject to Paragraph b.(3)(a),
          its of Insurance shown in the Declara-                                the amount we will pay for debris
          tions.                                                                removal expense is limited to
     b.   Debris Removal                                                        25% of the sum of the deductible
                                                                                plus the amount that we pay for
          (1) Subject to Paragraphs b.(2), (3) and                              direct "loss" to the Covered
              (4) of this Additional Coverage, we                               Property that has sustained
              will pay your expense to remove de-                               "loss".
              bris of Covered Property and other
              debris that is on the "premises",                       (4) We will pay up to an additional
              when such debris is caused by or re-                         $10,000 for debris removal expense
              sults from a Covered Cause of Loss                           for each "premises", in any one oc-
              that occurs during the "coverage                             currence of direct "loss" to Covered
              term". The expenses will be paid only                        Property, if one or both of the follow-
              if they are reported to us in writing                        ing circumstances apply:
              within 180 days of the date of direct                        (a) The total of the actual debris
              "loss".                                                           removal expense plus the
          (2) Debris Removal does not apply to                                  amount we pay for direct "loss"
              costs to:                                                         exceeds the Limit of Insurance
                                                                                on the Covered Property that
              (a) Extract "pollutants" from land or                             has sustained "loss".
                   water;
                                                                           (b) The actual debris removal ex-
              (b) Remove, restore or replace pol-                               pense exceeds 25% of the sum
                   luted land or water;                                         of the deductible plus the
                                                                                amount that we pay for direct
              (c) Remove debris of property of                                  "loss" to the Covered Property
                   yours that is not insured under                              that has sustained "loss".
                   this Coverage Part, or property
                   in your possession that is not                     Therefore, if Paragraph b.(4)(a) and/or
                   Covered Property;                                  (4)(b) apply, our total payment for direct

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                 Page 13 of 40
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 42 of 236 PageID #:91
       "loss" and debris removal expense may                   pense in this example is $20,500; $9,500 of
       reach but will never exceed the Limit of                the debris removal expense is not covered.
       Insurance on the Covered Property that
       has sustained "loss", plus $10,000.                     c.   Fire Department Service Charge

       (5) Examples                                                 When the fire department is called to
                                                                    save or protect Covered Property from a
            The following examples assume that                      Covered Cause of Loss, we will pay up to
            there is no coinsurance penalty.                        $5,000 in any one occurrence for your li-
                                                                    ability, which is determined prior to the di-
   Example #1                                                       rect "loss", for fire department service
    Limit of Insurance                   $90,000                    charges:
    Amount of Deductible                    $500                    (1) Assumed by contract or agreement;
    Amount of "Loss"                     $50,000                        or
    Amount of "Loss" Payable             $49,500
    ($50,000 - $500)                                                (2) Required by local ordinance.
    Debris Removal Expense               $10,000
    Debris Removal Expense                                          Such limit is the most we will pay regard-
    Payable                              $10,000                    less of the number of responding fire de-
    ($10,000 is 20% of $50,000)                                     partments or fire units, and regardless of
                                                                    the number or type of services performed.
   The debris removal expense is less than 25%                      This Coverage is in addition to the Limits
   of the sum of the "loss" payable plus the de-                    of Insurance shown in the Declarations.
   ductible. The sum of the "loss" payable and
   the debris removal expense ($49,500 +                       d.   Fire Protection Equipment Recharge
   $10,000 = $59,500) is less than the Limit of                     (1) We will pay for the expenses you in-
   Insurance. Therefore, the full amount of debris                      cur to recharge your automatic fire
   removal expense is payable in accordance                             suppression system or portable fire
   with the terms of Paragraph (3).                                     extinguishers when the equipment is
   Example #2                                                           discharged:

   Limit of Insurance                                                   (a) To combat a covered fire to
                                         $90,000                             which this insurance applies;
   Amount of Deductible                     $500                        (b) As a result of another covered
   Amount of "Loss"                      $80,000                             Cause of Loss other than fire; or
   Amount of "Loss" Payable              $79,500
   ($80,000 - $500)                                                     (c) As a result of an accidental dis-
   Debris Removal Expense                $30,000                             charge.
   Debris Removal Expense Payable
              Basic Amount               $10,500                    (2) We will not pay your expenses to re-
              Additional Amount          $10,000                        charge fire protection equipment as a
                                                                        result of a discharge during testing or
   The basic amount payable for debris removal                          installation.
   expense under the terms of Paragraph (3) is
   calculated as follows: $80,000 ($79,500 +                        (3) If it is less expensive to do so, we will
   $500) x .25 = $20,000; capped at $10,500.                            pay your costs to replace your auto-
   The cap applies because the sum of the "loss"                        matic fire suppression system or
   payable ($79,500) and the basic amount pay-                          portable fire extinguishers rather than
   able for debris removal expense ($10,500)                            recharge that equipment.
   cannot exceed the Limit of Insurance                             The most we will pay in any one occur-
   ($90,000).                                                       rence under this Additional Coverage is
   The additional amount payable for debris re-                     $25,000. This Coverage is in addition to
   moval expense is provided in accordance with                     the Limits of Insurance shown in the Dec-
   the terms of Paragraph (4), because the de-                      larations.
   bris removal expense ($30,000) exceeds 25%                  e.   Inventory or Appraisal
   of the "loss" payable plus the deductible
   ($30,000 is 37.5% of $80,000), and because                       (1) We will pay the necessary expenses
   the sum of the "loss" payable and debris re-                         you incur to prepare claim infor-
   moval expense ($79,500 + $30,000 =                                   mation as required by this Coverage
   $109,500) would exceed the Limit of Insur-                           Part. Expenses must result from:
   ance ($90,000). The additional amount of
   covered debris removal expense is $10,000,                           (a) Taking inventories;
   the maximum payable under Paragraph (4).                             (b) Making appraisals; and
   Thus the total payable for debris removal ex-

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 14 of 40
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 43 of 236 PageID #:92
            (c) Preparing a statement of loss                            (a) Loss of Use of Undamaged
                 and other supporting exhibits.                              Parts of Buildings
        (2) We will not pay for any expenses:                                 The costs you incur to rebuild at
                                                                              the same "premises" any un-
            (a) Incurred to prove that "loss" is                              damaged portion of your building
                 covered;                                                     or structure caused by enforce-
            (b) Incurred under SECTION D.                                     ment of or compliance with an
                LOSS CONDITIONS, 2. Ap-                                       ordinance or law requiring
                praisal;                                                      demolition of undamaged parts
                                                                              of the same building or structure.
            (c) Incurred for examinations under                               We will only pay the costs to sat-
                 oath;                                                        isfy the minimum requirements
                                                                              of the ordinance or law. Losses
            (d) Billed by and payable to inde-                                and costs incurred in complying
                 pendent or public adjusters; or                              with recommended actions or
            (e) To prepare claims not covered                                 standards that exceed actual re-
                 by this Coverage Part.                                       quirements are not covered.

        The most we will pay for any one occur-                          (b) Demolition Costs
        rence under this Additional Coverage is                               The costs you incur to demolish
        $10,000. This Coverage is in addition to                              and clear the site of undamaged
        the shown in the Declarations.                                        parts of the same building or
   f.   Key and Lock Expense                                                  structure as a result of Para-
                                                                              graph g.(1)(a) above.
        (1) If a key or master key is lost, stolen,
            or damaged, we will pay for:                                 (c) Increased Costs of Construc-
                                                                             tion
            (a) The actual expense of the new
                 keys; and                                                    1)   For buildings or structures
                                                                                   to which SECTION F. OP-
            (b) The adjustment of locks to ac-                                     TIONAL COVERAGES, 3.
                 cept new keys; or                                                 Replacement Cost applies,
                                                                                   the increased costs to com-
            (c) If required, new locks, including                                  ply with the minimum
                 the expense of their installation;                                standards of an ordinance
            but only for locks at buildings or                                     or law to:
            structures covered by this Coverage                                    a) Repair or reconstruct
            Part.                                                                      damaged portions of
        (2) This Coverage does not apply to                                            that building or struc-
            keys that were given to former em-                                         ture; and
            ployees.                                                               b) Reconstruct or remodel
        The most we will pay in any one occur-                                         undamaged portions of
        rence under this Additional Coverage is                                        that building or struc-
        Limit of Insurance $1,000. This Coverage                                       ture whether or not
        is in addition to the Limit of Insurance                                       demolition is required;
        shown in the Declarations.                                                 However, this increased
   g.   Ordinance or Law                                                           cost of construction applies
                                                                                   only if the building or struc-
        (1) If a covered building or structure sus-                                ture is repaired, recon-
            tains direct "loss" from a Covered                                     structed or remodeled and
            Cause of Loss, resulting in the en-                                    is intended for occupancy
            forcement of or compliance with an                                     similar to the building or
            ordinance or law that is in force at the                               structure it replaces, unless
            time of "loss" and regulates the dem-                                  such occupancy is not per-
            olition, construction or repair of build-                              mitted by zoning or land use
            ings or structures, or establishes zon-                                ordinance or law.
            ing or land use requirements at the
            "premises", then subject to SECTION                               2)   For this Paragraph g.(1)(c)
            D, LOSS CONDITIONS, 4. Loss                                            only, the increased costs to
            Payment, we will pay:                                                  repair or reconstruct the fol-
                                                                                   lowing:


                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 15 of 40
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 44 of 236 PageID #:93
                      a) The cost of excava-                           migration, release, escape or emission of
                          tions, grading, backfill-                    the "pollutants" is caused by or results
                          ing and filling;                             from a Covered Cause of Loss that oc-
                                                                       curs during the "coverage term". The ex-
                      b) Foundation of the build-                      penses will be paid only if they are re-
                          ing;                                         ported to us in writing within 180 days of
                      c) Pilings;                                      the date on which the Covered Cause of
                                                                       Loss occurs.
                      d) Underground            pipes,
                          flues and drains.                            This Additional Coverage does not apply
                                                                       to costs to test for, monitor or assess the
                      The items listed in Para-                        existence, concentration or effects of "pol-
                      graphs   g.2)a)    through                       lutants". But we will pay for testing which
                      g.2)d) above are deleted                         is performed in the course of extracting
                      from SECTION A. COVER-                           the "pollutants" from the land or water.
                      AGE, 2.        Property     Not
                      Covered;                                         The most we will pay under this Additional
                                                                       Coverage for each "premises" is $10,000
        (2) We will not pay for:                                       for the sum of all covered expenses aris-
                                                                       ing out of Covered Causes of Loss during
            (a) Enforcement of or compliance                           each "coverage term". This Coverage is
                 with any ordinance or law which                       in addition to the Limit of Insurance
                 requires the demolition, repair,                      shown in the Declarations.
                 replacement,       reconstruction,
                 remodeling or remediation of                     i.   Preservation of Property
                 property due to contamination by
                 "pollutants" or due to the pres-                      If it is necessary to move Covered Prop-
                 ence,     growth,     proliferation,                  erty from the "premises" to preserve it
                 spread or any activity of "fungi",                    from imminent "loss" by a Covered Cause
                 wet or dry rot or bacteria; or                        of Loss, we will pay for any direct "loss" to
                                                                       that property:
            (b) The costs associated with the
                 enforcement of or compliance                          (1) While it is being moved or while tem-
                 with any ordinance or law which                           porarily stored at another location;
                 requires any insured or others to                         and
                 test for, monitor, clean up, re-                      (2) Only if the "loss" occurs within 60
                 move, contain, treat, detoxify or                         days after the property is first moved.
                 neutralize, or in any way re-
                 spond to, or assess the effects                       This Coverage is included within Limit of
                 of "pollutants", "fungi", wet or dry                  Insurance shown in the Declarations for
                 rot or bacteria.                                      such Covered Property.
        (3) We will not pay for "loss" due to any                 j.   Rewards
            ordinance or law that:
                                                                       We will pay to provide a reward for infor-
            (a) You were required to comply                            mation that leads to a conviction for ar-
                 with before the "loss", even if the                   son, theft, vandalism, or burglary. The
                 building or structure was un-                         conviction must involve a covered "loss"
                 damaged; and                                          caused by arson, theft, vandalism, or bur-
                                                                       glary.
            (b) With which you failed to comply.
                                                                       The most we will pay for "loss" in any one
        (4) The terms of this Additional Cover-                        occurrence under this Additional Cover-
            age apply separately to each building                      age is $10,000. This Coverage is in addi-
            or structure covered by this Cover-                        tion to the Limit of Insurance shown in the
            age Part.                                                  Declarations.
        The most we will pay under this Additional           5.   Coverage Extensions
        Coverage is $10,000 per building. This is
        in addition to the Limit of Insurance                     Unless amended within a particular Coverage
        shown in the Declarations for the building                Extension, each Extension applies to property
        suffering "loss".                                         located in or on the building described in the
                                                                  Declarations or in the open (or in a vehicle or
   h.   Pollutant Clean Up and Removal                            portable storage unit) within 1,000 feet of the
        We will pay your expenses to extract "pol-                "premises".
        lutants" from land or water at the "premis-
        es" if the discharge, dispersal, seepage,
                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 16 of 40
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 45 of 236 PageID #:94
   The limits applicable to the Coverage Exten-                          (b) Away From Your Premises
   sions are in addition to the Limit of Insurance
   shown in the Property Declarations. Limits of                              The most we will pay in any one
   Insurance specified in these Extensions apply                              occurrence is $5,000, regardless
   per location unless stated otherwise.                                      of the number of locations, for
                                                                              "loss" caused by a Covered
   SECTION E. ADDITIONAL CONDITIONS, 1.                                       Cause of Loss to Accounts Re-
   Coinsurance, does not apply to these Cover-                                ceivable while they are away
   age Extensions.                                                            from your "premises".
   a.   Accounts Receivable                                                   This Away From Premises Limit
                                                                              is in addition to the Limit of In-
        SECTION C. DEDUCTIBLE does not ap-                                    surance applicable to this Cov-
        ply to this Coverage Extension.                                       erage Extension.
        (1) When you sustain direct "loss" to                       (4) SECTION A. COVERAGE, 3. Cov-
            your accounts receivable records                            ered Causes of Loss, b. Exclu-
            caused by a Covered Cause of Loss,                          sions does not apply to this Cover-
            we will pay:                                                 age Extension, except as follows:
            (a) All amounts due from your cus-                           (a) Exclusion (1)(c) Governmental
                 tomers that you are unable to                               Action;
                 collect;
                                                                         (b) Exclusion (1)(d) Nuclear Haz-
            (b) Interest charges on any loan re-                             ard;
                 quired to offset amounts you are
                 unable to collect pending our                           (c) Exclusion (1)(f) War and Mili-
                 payment of these amounts;                                   tary Action.
            (c) Collection expenses in excess of                    (5) In addition to Paragraph a.(4) of this
                 your normal collection expenses                         Coverage Extension, we will not pay
                 that are made necessary by the                          for "loss" resulting from any of the fol-
                 "loss"; and                                             lowing:
            (d) Other reasonable expenses that                           (a) Dishonest or criminal acts by:
                 you incur to re-establish your
                 records of accounts receivable.                              1)   You, your partners, employ-
                                                                                   ees, directors, trustees or
        (2) Coverage does not apply to:                                            authorized representatives;
            (a) Records of accounts receivable                                2)   A manager or a member if
                 in storage away from the "prem-                                   you are a limited liability
                 ises"; or                                                         company;
            (b) Contraband, or property in the                                3)   Anyone else with an interest
                 course of illegal transportation or                               in the records of accounts
                 trade.                                                            receivable, or their employ-
                                                                                   ees or authorized repre-
        (3) We will extend coverage to include:                                    sentatives; or
            (a) Removal                                                       4)   Anyone else entrusted with
                 If you give us written notice with-                               the records of accounts re-
                 in 30 days of removal of your                                     ceivable for any purpose.
                 records of accounts receivable                               This Paragraph a.(5)(a) applies
                 because of imminent danger of                                whether or not such persons are
                 direct "loss" from a Covered                                 acting alone or in collusion with
                 Cause of Loss, we will pay for                               other persons or such act occurs
                 "loss" while they are:                                       during the hours of employment.
                 1)   At a safe place away from                               However, this Paragraph a.(5)(a)
                      your "premises"; or                                     does not apply to dishonest acts
                 2)   Being taken to and returned                             of a carrier for hire or to acts of
                      from that place.                                        destruction by your employees.
                                                                              However, theft by employees is
                 This Removal coverage is in-                                 still not covered.
                 cluded within the Limit of Insur-
                 ance applicable to this Coverage                        (b) Alteration, falsification, conceal-
                 Extension.                                                   ment or destruction of records of

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 17 of 40
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 46 of 236 PageID #:95
               accounts receivable done to                                        able for the month in which
               conceal the wrongful giving, tak-                                  the direct "loss" occurred or
               ing or withholding of "money",                                     for any demonstrated vari-
               "securities" or other property.                                    ance from the average for
                                                                                  that month.
               This exclusion applies only to
               the extent of the wrongful giving,                       (b) The following will be deducted
               taking or withholding.                                        from the total amount of ac-
                                                                             counts receivable, however that
           (c) Bookkeeping, accounting or bill-                              amount is established:
               ing errors or omissions.
                                                                             1)   The amount of the accounts
           (d) Electrical or magnetic injury, dis-                                for which there is no direct
               turbance or erasure of "electron-                                  "loss"; and
               ic data" that is caused by or re-
               sults from:                                                   2)   The amount of the accounts
                                                                                  that you are able to re-
               1)   Programming      errors    or                                 establish or collect; and
                    faulty machine instructions;
                                                                             3)   An amount to allow for
               2)   Faulty    installation or                                     probable bad debts that you
                    maintenance of data pro-                                      are normally unable to col-
                    cessing equipment or com-                                     lect; and
                    ponent parts;
                                                                             4)   All unearned interest and
               3)   An occurrence that took                                       service charges.
                    place more than 100 feet
                    from your "premises"; or                        The most we will pay for "loss" in any one
                                                                    occurrence under this Coverage Exten-
               4)   Interruption of electrical                      sion is $25,000.
                    power supply, power surge,
                    blackout or brownout if the                b.   Business Income and Extra Expense
                    cause of such occurrence
                    took place more than 100                        SECTION C. DEDUCTIBLE does not ap-
                    feet from your "premises".                      ply to this Coverage Extension.

               But we will pay for direct "loss"                    (1) Business Income
               caused by lightning.                                     We will pay for the actual loss of
           (e) Voluntary parting with any prop-                         "Business Income" and "Rental Val-
               erty by you or anyone entrusted                          ue" you sustain due to the necessary
               with the property if induced to do                       "suspension" of your "operations"
               so by any fraudulent scheme,                             during the "period of restoration". The
               trick, device or false pretense.                         "suspension" must be caused by di-
                                                                        rect "loss" to property at a "premises"
           (f) A "loss" that requires any audit                         caused by or resulting from any Cov-
               of records or any inventory com-                         ered Cause of Loss. With respect to
               putation to prove its factual ex-                        "loss" to personal property in the
               istence.                                                 open or personal property in a vehi-
                                                                        cle or portable storage unit, the
       (6) Determination of Receivables:                                "premises" include the area within
           (a) If you cannot accurately estab-                          1,000 feet of the building or 1,000
               lish the amount of accounts re-                          feet of the "premises", whichever is
               ceivable outstanding as of the                           greater.
               time of direct "loss", the following                     With respect to the requirements of
               method will be used:                                     the preceding paragraph, if you are a
               1)   Determine the total of the                          tenant and occupy only part of the
                    average monthly amounts                             site at which the "premises" are lo-
                    of accounts receivable for                          cated, for the purpose of this Cover-
                    the 12 months immediately                           age Extension only, your "premises"
                    preceding the month in                              is the portion of the building that you
                    which the direct "loss" oc-                         rent, lease or occupy, including:
                    curs; and                                           (a) Any area within the building or
               2)   Adjust that total for any                                on the site at which the "premis-
                    normal fluctuations in the                               es" are located if that area ser-
                    amount of accounts receiv-
                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 18 of 40
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 47 of 236 PageID #:96
               vices or is used to gain access                              "operations", the amount we will
               to the "premises"; and                                       pay under this Coverage will be
                                                                            reduced by the salvage value of
           (b) Your personal property in the                                that property.
               open (or in a vehicle or portable
               storage unit) within 1,000 feet of                      (d) Extra Expense does not apply to
               the building or 1,000 feet of the                            "loss" to Covered Property as
               "premises", whichever is greater.                            described in the BUILDING
                                                                            AND PERSONAL PROPERTY
       (2) Extra Expense                                                    COVERAGE FORM.
           (a) We will pay Extra Expense you                      (3) Civil Authority
               sustain during the "period of res-
               toration". Extra Expense means                          When a Covered Cause of Loss
               necessary expenses you sustain                          causes damage to property other
               (as described in Paragraphs                             than Covered Property at a "premis-
               (2)(b), (c) and (d)) during the                         es", we will pay for the actual loss of
               "period of restoration" that you                        "Business Income" and necessary
               would not have sustained if                             Extra Expense you sustain caused
               there had been no direct "loss"                         by action of civil authority that prohib-
               to property caused by or result-                        its access to the "premises", provided
               ing from a Covered Cause of                             that both of the following apply:
               Loss.
                                                                       (a) Access to the area immediately
           (b) If these expenses reduce the                                 surrounding the damaged prop-
               otherwise payable "Business In-                              erty is prohibited by civil authori-
               come" "loss", we will pay ex-                                ty as a result of the damage; and
               penses (other than the expense
               to repair or replace property as                        (b) The action of civil authority is
               described in Paragraph (2)(c))                               taken in response to dangerous
               to:                                                          physical conditions resulting
                                                                            from the damage or continuation
               1)   Avoid or minimize the "sus-                             of the Covered Cause of Loss
                    pension" of business and to                             that caused the damage, or the
                    continue "operations" either:                           action is taken to enable a civil
                                                                            authority to have unimpeded ac-
                    a)   At the "premises"; or                              cess to the damaged property.
                    b) At replacement "prem-                                This Civil Authority coverage for
                         ises" or temporary loca-                           "Business Income" will begin
                         tions, including reloca-                           immediately after the time of that
                         tion    expenses and                               action and will apply for a period
                         costs to equip and op-                             of up to 30 days from the date of
                         erate the replacement                              that action.
                         location or temporary
                         location; or                                       This Civil Authority coverage for
                                                                            Extra Expense will begin imme-
               2)   Minimize the "suspension"                               diately after the time of that ac-
                    of business if you cannot                               tion and will end:
                    continue "operations".
                                                                            1)   30 consecutive days after
           (c) We will also pay expenses to:                                     the time of that action; or
               1)   Repair or replace property;                             2)   When your "Business In-
                    or                                                           come" coverage ends;
               2)   Research, replace or re-                                whichever is later.
                    store the lost information on
                    damaged "valuable papers                      (4) Alterations and New Buildings
                    and records";
                                                                       We will pay for the actual loss of
               but only to the extent this pay-                        "Business Income" you sustain and
               ment reduces the otherwise                              Extra Expense you incur due to direct
               payable     "Business   Income"                         "loss" at the "premises" caused by or
               "loss". If any property obtained                        resulting from any Covered Cause of
               for temporary use during the                            Loss to:
               "period of restoration" remains
               after the resumption of normal

                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 19 of 40
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 48 of 236 PageID #:97
           (a) New buildings or structures,                                       a)   The date you could re-
               whether complete or under con-                                          store your "operations",
               struction;                                                              with reasonable speed,
                                                                                       to the level which would
           (b) Alterations or additions to exist-                                      generate the business
               ing buildings or structures; and                                        income amount that
           (c) Machinery, equipment, supplies                                          would have existed if
               or building materials located on                                        no direct "loss" had oc-
               or within 1,000 feet of the "prem-                                      curred; or
               ises" and:                                                         b) 60 consecutive days af-
               1)   Used in the construction, al-                                      ter the date determined
                    terations or additions; or                                         in b.(6)(a)1) above.

               2)   Incidental to the occupancy                              However, Extended Business
                    of new buildings.                                        Income does not apply to loss of
                                                                             "Business Income" sustained or
           If such direct "loss" delays the start of                         Extra Expense incurred as a re-
           "operations", the "period of restora-                             sult of unfavorable business
           tion" for "Business Income" Coverage                              conditions caused by the impact
           will begin on the date "operations"                               of the Covered Cause of Loss in
           would have begun if the direct "loss"                             the area where the "premises"
           had not occurred.                                                 are located.
       (5) Newly Purchased or Leased Loca-                                   Loss of "Business Income" must
           tions                                                             be caused by direct "loss" at the
                                                                             "premises" caused by or result-
           We will pay the actual loss of "Busi-                             ing from any Covered Cause of
           ness Income" you sustain and Extra                                Loss.
           Expense you incur due to direct
           "loss" to Covered Property at any lo-                        (b) For "Rental Value", if the neces-
           cation you purchase or lease caused                               sary "suspension" of your "oper-
           by or resulting from a Covered Cause                              ations" produces a "Rental Val-
           of Loss. This coverage for the Newly                              ue" "loss" payable under this
           Purchased or Leased Locations will                                Coverage Part, we will pay for
           end when any of the following first                               the actual loss of "Rental Value"
           occurs:                                                           you incur during the period that:
           (a) This policy expires;                                          1)   Begins on the date property
                                                                                  is actually repaired, rebuilt
           (b) You report values to us;                                           or replaced and tenantability
           (c) 90 days pass from the date you                                     is restored; and
               acquire or begin to construct the                             2)   Ends on the earlier of:
               Covered Property.
                                                                                  a)   The date you could re-
       (6) Extended Business Income                                                    store tenant occupan-
           (a) For "Business Income" Other                                             cy, with reasonable
               Than "Rental Value", if the nec-                                        speed, to the level
               essary "suspension" of your                                             which would generate
               "operations" produces a "Busi-                                          the "Rental Value" that
               ness Income" or Extra Expense                                           would have existed if
               "loss" payable under this Cover-                                        no direct "loss" had oc-
               age Part, we will pay for the ac-                                       curred; or
               tual loss of "Business Income"                                     b) 60 consecutive days af-
               you sustain and Extra Expense                                           ter the date determined
               you incur during the period that:                                       in b.(6)(b)1) above.
               1)   Begins on the date property                                        However,       Extended
                    (except "finished stock") is                                       Business Income does
                    actually repaired, rebuilt or                                      not apply to loss of
                    replaced and "operations"                                          "Rental Value" incurred
                    are resumed; and                                                   as a result of unfavora-
               2)   Ends on the earlier of:                                            ble business conditions
                                                                                       caused by the impact of
                                                                                       the Covered Cause of

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 20 of 40
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 49 of 236 PageID #:98
                        Loss in the area where                    The most we will pay for "loss" in any one
                        the "premises" are lo-                    occurrence under this "Business Income"
                        cated.                                    and Extra Expense Coverage Extension
                                                                  is $25,000.
                   Loss of "Rental Value" must
                   be caused by direct "loss" at             c.   Collapse
                   the "premises" caused by or
                   resulting from any Covered                     The coverage provided under this Cover-
                   Cause of Loss.                                 age Extension applies only to an abrupt
                                                                  collapse as described and limited in Par-
       (7) Interruption of Computer Opera-                        agraphs c.(1) through c.(7) below.
           tions
                                                                  (1) For the purpose of this Coverage Ex-
           (a) Subject to all provisions of this                      tension only, abrupt collapse means
               Coverage Extension, you may                            an abrupt falling down or caving in of
               extend the insurance that ap-                          a building or structure or any part of a
               plies to "Business Income" and                         building or structure with the result
               Extra Expense to apply to a                            that the building or structure or part
               "suspension" of "operations"                           of the building or structure cannot be
               caused by an interruption in                           occupied for its intended purpose.
               computer operations due to de-
               struction or corruption of "elec-                  (2) We will pay for direct "loss" to Cov-
               tronic data" as described in                           ered Property, caused by abrupt col-
               SECTION A. COVERAGE, 5.                                lapse of a building or structure or any
               Coverage Extensions, d. Elec-                          part of a building or structure insured
               tronic Data.                                           under this Coverage Part, or that
                                                                      contains Covered property insured
           (b) Paragraph b.(7)(a) does not ap-                        under this Coverage Part, if such col-
               ply to "loss" sustained or ex-                         lapse is caused by one or more of
               pense incurred after the end of                        the following:
               the "period of restoration", even
               if the amount of insurance stated                      (a) Building or structure decay that
               in Paragraph b.(7)(c) has not                               is hidden from view, unless the
               been exhausted.                                             presence of such decay is
                                                                           known or should reasonably
           (c) The most we will pay under Par-                             have been known to an insured
               agraph b.(7) of this Coverage                               prior to collapse;
               Extension is $2,500 for all "loss"
               sustained and expense incurred                         (b) Insect or vermin damage that is
               in the "coverage term", regard-                             hidden from view, unless the
               less of the number of interrup-                             presence of such damage is
               tions or the number of "premis-                             known or should reasonably
               es" or computer systems in-                                 have been known to an insured
               volved. If loss payment relating                            prior to collapse;
               to the first interruption does not                     (c) Use of defective material or
               exhaust this amount, then the                               methods in construction, remod-
               balance is available for subse-                             eling, or renovation if the abrupt
               quent interruptions in that "cov-                           collapse occurs during the
               erage term". A balance remain-                              course of the construction, re-
               ing at the end of a "coverage                               modeling, or renovation.
               term" does not carry over to the
               next "coverage term". With re-                         (d) Use of defective materials or
               spect to an interruption that be-                           methods in construction, remod-
               gins in a "coverage term" and                               eling, or renovation if the abrupt
               continues or results in additional                          collapse occurs after construc-
               "loss" or expense in a subse-                               tion, remodeling, or renovation is
               quent "coverage term", all "loss"                           complete but only if the collapse
               and expense is deemed to be                                 is caused in part by:
               sustained in the "coverage term"
               in which the interruption began.                            1)   A cause of loss listed in
                                                                                Paragraph     c.(2)(a) or
               This $2,500 coverage for Inter-                                  c.(2)(b) of this Coverage
               ruption of Computer Operations                                   Extension;
               does not increase the Limit of
               Insurance provided in this Cov-                             2)   One or more of the "speci-
               erage Extension.                                                 fied causes of loss";

                                Includes copyrighted material of Insurance
FM 101 05 16                     Services Office, Inc., with its permission.                 Page 21 of 40
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 50 of 236 PageID #:99
                 3)    Breakage of building glass;                       is not the result of abrupt collapse of
                                                                         a building or structure, we will pay for
                 4)    Weight of people or person-                       direct "loss" to Covered Property
                       al property; or                                   caused by such collapse of personal
                 5)    Weight of rain that collects                      property only if:
                       on a roof.                                        (a) The collapse of personal proper-
       (3) This Coverage Extension does not                                   ty was caused by a Cause of
           apply to:                                                          Loss listed in c.(2)(a) through
                                                                              c.(2)(d) of this Coverage Exten-
           (a) A building or structure or any                                 sion;
                 part of a building or structure
                 that is in danger of falling down                       (b) The personal property that col-
                 or caving in;                                                lapses is inside a building; and

           (b) A part of a building or structure                         (c) The property that collapses is
                 that is standing, even if it has                             not of a kind listed in Paragraph
                 separated from another part of                               c.(4) above of this Coverage Ex-
                 the building or structure; or                                tension, regardless of whether
                                                                              that kind of property is consid-
           (c) A building or structure that is                                ered to be personal property or
                 standing or any part of a building                           real property.
                 or structure that is standing,
                 even if it shows evidence of                            The coverage stated in this Para-
                 cracking,    bulging,    sagging,                       graph c.(5) does not apply to per-
                 bending,     leaning,     settling,                     sonal property if marring and/or
                 shrinkage or expansion.                                 scratching is the only damage to that
                                                                         personal property caused by the col-
       (4) With respect to the following proper-                         lapse.
           ty:
                                                                     (6) This Coverage Extension does not
           (a) Outdoor radio or television an-                           apply to personal property that has
                 tennas (including satellite dish-                       not abruptly fallen down or caved in,
                 es) and their lead-in wiring,                           even if the personal property shows
                 masts or towers;                                        evidence of cracking, bulging, sag-
                                                                         ging, bending, leaning, settling,
           (b) Awnings, gutters and down-                                shrinkage or expansion.
                 spouts;
                                                                     (7) This Coverage Extension shall not
           (c) Yard fixtures;                                            increase the Limit of Insurance pro-
           (d) Outdoor swimming pools;                                   vided in this Coverage Part.

           (e) Fences;                                               (8) The term Covered Cause of Loss in-
                                                                         cludes Collapse as described and
           (f) Piers, wharves and docks;                                 limited in Paragraphs c.(1) through
                                                                         c.(7).
           (g) Beach or diving platforms; in-
                 cluding their appurtenances;                   d.   Electronic Data
           (h) Retaining walls; and                                  (1) This Coverage Extension does not
                                                                         apply to your "stock" of prepackaged
           (i) Walks,    roadways      and    other                      software, or to "electronic data"
                 paved surfaces;                                         which is integrated in and operates or
           if an abrupt collapse is caused by a                          controls the building's elevator, light-
           cause of loss listed in Paragraph                             ing, heating, ventilation, air condition-
           c.(2)(a) through c.(2)(d), we will pay                        ing or security system.
           for "loss" to that property only if:                      (2) We will pay for the cost to replace or
           (a) Such "loss" is a direct result of                         restore "electronic data" which has
                 the abrupt collapse of a building                       been destroyed or corrupted by a
                 or structure insured under this                         Covered Cause of Loss that applies
                 Coverage Part; and                                      to SECTION A. COVERAGE, 1.
                                                                         Covered Property, d. Business
           (b) The property is Covered Proper-                           Personal Property. To the extent
                 ty under this Coverage Part.                            that "electronic data" is not replaced
                                                                         or restored, the "loss" will be valued
       (5) If personal property abruptly falls                           at the cost of replacement of the me-
           down or caves in and such collapse
                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 22 of 40
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 51 of 236 PageID #:100
            dia on which the "electronic data"                   f.   Fences
            was stored with blank media of sub-
            stantially identical type.                                We will pay for direct "loss" caused by a
                                                                      Covered Cause of Loss to your outdoor
        (3) For the purposes of this Coverage                         fences that are located within 1,000 feet
            Extension only, Covered Causes of                         of the "premises" and not otherwise in-
            Loss include a virus, harmful code or                     sured as Covered Property in this Cover-
            similar instruction introduced into or                    age Part.
            enacted on a computer system (in-
            cluding "electronic data") or a net-                      The most we will pay for "loss" in any one
            work to which it is connected, that is                    occurrence under this Coverage Exten-
            designed to damage or destroy any                         sion is $5,000.
            part of the system or disrupt its nor-               g.   Fungi, Wet Rot, Dry Rot, and Bacteria -
            mal operation. However, there is no                       Limited Coverage
            coverage for "loss" caused by or re-
            sulting from manipulation of a com-                       (1) The coverage described in Para-
            puter system (including "electronic                           graphs g.(2) and g.(3) of this Cover-
            data") by any employee, including a                           age Extension only apply when the
            temporary or leased employee, or by                           "fungi", wet or dry rot or bacteria is
            an entity retained by you or for you to                       the result of a Covered Cause of
            inspect, design, install, modify, main-                       Loss that occurs during the "cover-
            tain, repair or replace that system or                        age term" and only if all reasonable
            "electronic data".                                            means were used to save and pre-
                                                                          serve the property from further dam-
        (4) The most we will pay for all direct                           age at the time of and after that oc-
            "loss" under this Coverage Exten-                             currence.
            sion, regardless of the number of
            "premises" or computer systems in-                        (2) We will pay for "loss" by "fungi", wet
            volved, is $2,500. This limit is the                          or dry rot or bacteria. As used in this
            most we will pay for the total of all di-                     Coverage Extension, the term "loss"
            rect "loss" arising out of all occur-                         means:
            rences that take place in the "cover-
            age term". If loss payment on the first                       (a) Direct "loss" to Covered Property
            occurrence does not exhaust this                                   caused by "fungi", wet or dry rot
            amount, then the balance is available                              or bacteria, including the cost of
            for subsequent "loss" sustained in                                 removal of the "fungi", wet or dry
            the "coverage term". A balance re-                                 rot or bacteria;
            maining in a "coverage term" does                             (b) The cost to tear out and replace
            not carry over to the next "coverage                               any part of the building or other
            term". With respect to an occurrence                               property as needed to gain ac-
            which begins in the "coverage term"                                cess to the "fungi", wet or dry rot
            and continues or results in additional                             or bacteria; and
            "loss" in a subsequent "coverage
            term", all "loss" is deemed to be sus-                        (c) The cost of testing performed af-
            tained in the "coverage term" in                                   ter removal, repair, replacement
            which the occurrence began.                                        or restoration of the damaged
                                                                               property is completed, provided
   e.   Exhibitions, Fairs or Trade Shows                                      there is a reason to believe that
        We will pay for direct "loss" caused by a                              "fungi", wet or dry rot or bacteria
        Covered Cause of Loss to your Covered                                  are present.
        Property, including covered property of                       (3) For the coverage described under
        others, while it is located at exhibitions,                       Paragraph g.(2) of this Coverage Ex-
        fairs or trade shows. This Coverage Ex-                           tension, the most we will pay for
        tension does not apply while Covered                              "loss", regardless of the number of
        Property is in transit to or from the exhibi-                     claims, is $15,000. This limit is the
        tion, fair or trade show.                                         most we will pay for the total of all
        The most we will pay for "loss" in any one                        "loss" arising out of all occurrences
        occurrence is $10,000.                                            that take place in the "coverage
                                                                          term". With respect to a particular
        The Limit of Insurance provided under                             occurrence of "loss" which results in
        this Coverage Extension does not apply                            "fungi", wet or dry rot or bacteria, we
        per location.                                                     will not pay more than a total of
                                                                          $15,000 even if the "fungi", wet or dry
                                                                          rot or bacteria continues to be pre-

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                 Page 23 of 40
       Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 52 of 236 PageID #:101
           sent or active, or recurs, in a subse-                            tion of "fungi", wet or dry rot or
           quent "coverage term".                                            bacteria prolongs the "period of
                                                                             restoration", we will pay for
       (4) The coverage provided under this                                  "loss" and/or expense sustained
           Coverage Extension does not in-                                   during the delay (regardless of
           crease the applicable Limit of Insur-                             when such a delay occurs during
           ance on any Covered Property. If a                                the "period of restoration"), but
           particular occurrence results in "loss"                           such coverage is limited to 30
           by "fungi", wet or dry rot or bacteria,                           days. The days need not be
           and other "loss", we will not pay                                 consecutive.
           more, for the total of all "loss" than
           the applicable Limit of Insurance on                     (7) This Coverage Extension does not
           the affected Covered Property.                               apply to lawns, trees, plants or
                                                                        shrubs that are part of any vegetative
           If there is covered "loss" to Covered                        roof.
           Property, not caused by "fungi", wet
           or dry rot or bacteria, loss payment                h.   Glass
           will not be limited by the terms of this
           Coverage Extension, except to the                        (1) If a Covered Cause of Loss occurs to
           extent that "fungi", wet or dry rot or                       building glass that is Covered Prop-
           bacteria causes an increase in the                           erty, we will also pay necessary ex-
           "loss". Any such increase in the                             penses you incur to:
           "loss" will be subject to the terms of                       (a) Put up temporary plates or
           this Coverage Extension.                                          board up openings if repair or
       (5) The terms of this Coverage Exten-                                 replacement of damaged glass
           sion do not increase or reduce the                                is delayed;
           coverage provided under:                                     (b) Repair     or    replace   encasing
           (a) SECTION A. COVERAGE, 5.                                       frames;
               Coverage Extensions, c. Col-                             (c) Remove or replace obstructions
               lapse;                                                        (except expenses to remove or
           (b) SECTION A. COVERAGE, 5.                                       replace window displays); and
               Coverage Extensions, s. Wa-                              (d) Repair or replace alarm tapes.
               ter, Other Liquids, Powder or
               Molten Material Damage                               (2) If you are a tenant at a covered
                                                                        "premises" and:
       (6) The following (6)(a) or (6)(b) apply
           only if "Business Income", "Rental                           (a) The building you occupy is not
           Value", or Extra Expense Coverage                                 Covered Property; and
           applies to the "premises" and only if
           the "suspension" of "operations" sat-                        (b) You are legally liable for direct
           isfies all terms and conditions of the                            "loss" to the building glass in that
           applicable      "Business    Income",                             building;
           "Rental Value", or Extra Expense                             such building glass, for the purposes
           Coverage.                                                    of this Paragraph h.(2), is Covered
           (a) If the "loss" which resulted in                          Property. The most we will pay for
               "fungi", wet or dry rot or bacteria                      "loss" in any one occurrence is
               does not in itself necessitate a                         $5,000. This building glass is subject
               "suspension" of "operations", but                        to the building deductible as de-
               such "suspension" is necessary                           scribed in SECTION C. DEDUCTI-
               due to "loss" to property caused                         BLE.
               by "fungi", wet or dry rot or bac-                   (3) For the purposes of this Coverage
               teria, then our payment under                            Extension only, SECTION A. COV-
               "Business Income" and/or Extra                           ERAGE, 3. Covered Causes of
               Expense is limited to the amount                         Loss, b. Exclusions does not apply
               of "loss" and/or expense sus-                            except as follows:
               tained in a period of not more
               than 30 days. The days need not                          (a) Exclusion (1)(b) Earth Move-
               be consecutive.                                              ment;
           (b) If a covered "suspension" of                             (b) Exclusion (1)(c) Governmental
               "operations" was caused by                                   Action;
               "loss" other than "fungi", wet or
               dry rot or bacteria but remedia-
                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 24 of 40
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 53 of 236 PageID #:102
           (c) Exclusion (1)(d) Nuclear Haz-                           (b) Paragraph a.(2)(a) of this Cov-
               ard;                                                         erage Extension does not apply
                                                                            to:
           (d) Exclusion (1)(f) War and Mili-
               tary Action;                                                 1)   Any    business personal
                                                                                 property covered under
           (e) Exclusion (2)(d)1) Wear and                                       BUILDING AND PERSON-
               tear; and                                                         AL PROPERTY COVER-
           (f) As listed in Exclusion (2)(d)2):                                  AGE FORM, SECTION A.
               Rust or other corrosion, hidden                                   COVERAGE, 5. Coverage
               or latent defect or any quality in                                Extensions, e. Exhibi-
               property that causes it to dam-                                   tions, Fairs, or Trade
               age or destroy itself.                                            Shows or m. Property Off
                                                                                 Premises;
   i.   Newly Purchased, Leased or Con-
        structed Property                                                   2)   Any    business     personal
                                                                                 property that is covered un-
        (1) Buildings                                                            der BUILDING AND PER-
                                                                                 SONAL PROPERTY COV-
           If buildings are Covered Property in                                  ERAGE FORM, SECTION
           this Coverage Part, we will pay for di-                               A. COVERAGE, 5. Cover-
           rect "loss" caused by a Covered                                       age Extensions, p. Trans-
           Cause of Loss to:                                                     portation or is otherwise
           (a) Your new buildings or additions                                   considered to be in-transit
               while being built on the "premis-                                 to or from a "premises".
               es";                                                         3)   Business personal property
           (b) Buildings you newly purchase or                                   of others that is temporarily
               become newly required to insure                                   in your possession in the
               by written contract that are:                                     course of installing or per-
                                                                                 forming work on such prop-
               1)   Intended for use by you as                                   erty, or temporarily in your
                    a warehouse; or                                              possession in the course of
                                                                                 your    manufacturing     or
               2)   Similarly used by you as                                     wholesaling activities.
                    buildings insured under this
                    Coverage Part.                                     The most we will pay for "loss" in any
                                                                       one occurrence to your Business
           The most we will pay for "loss" in any                      Personal Property under this Cover-
           one occurrence to a building under                          age Extension is $500,000 at each
           this Coverage Extension is 1,000,000                        building.
           for each building.
                                                                  (3) Period of Coverage
        (2) Business Personal Property
                                                                       Coverage provided under this Cover-
           (a) If business personal property is                        age Extension will end when any of
               Covered Property in this Cover-                         the following first occurs:
               age Part, we will pay for direct
               "loss" caused by a Covered                              (a) This policy expires,
               Cause of Loss to business per-
               sonal property you newly pur-                           (b) For buildings described in Para-
               chase or are required to insure                             graph (1)(a) of this Coverage
               by written contract:                                         Extension, 90 days pass from
                                                                            the date you begin construction
               1)   While located at buildings                              on that part of the building that
                    described in Paragraph                                  would qualify as Covered Prop-
                    a.(1) of this Coverage Ex-                              erty;
                    tension; or
                                                                       (c) For business property described
               2)   While located in a leased                              in Paragraph (1)(b) and Para-
                    building or space therein                              graph (2)(a)1), 90 days after
                    that you are not required to                            your purchase or lease;
                    insure. Such lease must be
                    for a period of 12 consecu-                        (d) For business personal property
                    tive months or longer.                                 described in Paragraph (2)(a)2),
                                                                            90 days from the effective date


                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                 Page 25 of 40
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 54 of 236 PageID #:103
                 of the lease of the building                        but only if caused by or resulting from any
                 space in the building; or                           of the following causes of loss if they are
                                                                     included as Covered Causes of Loss un-
            (e) You report values to us.                             der this Coverage Part:
        We will charge you additional premium for                    (1) Fire;
        values reported from the date you lease
        or purchase the property, or begin con-                      (2) Lightning;
        struction on that part of the building that
        would qualify as Covered Property.                           (3) Explosion;

   j.   Nonowned Building Damage                                     (4) Riot or Civil Commotion;
        If you are a tenant at a covered "premis-                    (5) Aircraft; or
        es" and:                                                     (6) Falling objects.
        (1) The building you occupy is not Cov-                      We will pay for the debris removal ex-
            ered Property; and                                       penses of the above type property that
        (2) You are legally liable for direct "loss"                 are not your Covered Property if such de-
            to that building;                                        bris is on your "premises" due to the Cov-
                                                                     ered Causes of Loss described in this
        We will pay for direct "loss" to that build-                 Coverage Extension. If you are a tenant,
        ing caused by burglary, robbery, theft or                    we do not pay debris removal expenses
        attempted theft.                                             for trees, plants or shrubs owned by the
                                                                     landlord or owner of the building you oc-
        This Coverage Extension does not apply                       cupy.
        to:
                                                                     No other coverage for debris removal ex-
        (1) Glass, including lettering and orna-                     penses provided in this Coverage Part
            mentation, and also necessary:                           applies to this Outdoor Property Cover-
            (a) Repair or replacement of encas-                      age Extension.
                 ing frames or alarm tapes; and                      The most we will pay for "loss" in any one
            (b) Expenses incurred to board up                        occurrence under this Coverage Exten-
                 openings or remove or replace                       sion is $5,000, but not more than $1,000
                 obstruction.                                        for any one tree, shrub or plant.

        (2) Building materials and equipment                    l.   Personal Effects
            removed from the "premises".                             If business personal property is Covered
        This Coverage Extension does not apply                       Property in this Coverage Part, we will
        if you have purchased other insurance in                     pay for direct "loss" caused by a Covered
        your name on the building you occupy as                      Cause of Loss to personal effects owned
        required by the lease.                                       by:

        The most we will pay for "loss" in any one                   (1) You, your officers, or your partners,
        occurrence under this Coverage Exten-                            or if you are a limited liability compa-
        sion is $25,000.                                                 ny, your members or your managers;
                                                                         or
   k.   Outdoor Property
                                                                     (2) Your employees (including temporary
        We will pay for direct "loss" caused by a                        and leased employees), including
        Covered Cause of Loss to the following                           tools owned by your employees that
        types of your Covered Property:                                  are used in your business. However,
                                                                         employee tools are not covered for
        (1) Radio antennas, television antennas                          theft.
            or satellite dishes (including their
            lead-in wiring, masts and towers);                       This Coverage Extension does not apply
                                                                     to "money" or "securities".
        (2) Trees, shrubs or plants (other than
            trees, shrubs or plants which are                        If theft is included as a Covered Cause of
            "stock" or part of a vegetative roof),                   Loss under this Coverage Part, then this
            including debris removal ; and                           Coverage Extension has a $500 per oc-
                                                                     currence limitation for direct "loss" by
        (3) If you are a tenant, to your awnings                     theft.
            that are attached to a building you
            occupy;


                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 26 of 40
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 55 of 236 PageID #:104
        The most we will pay for "loss" in any one                       (a) While the trailer is attached to
        occurrence under this Coverage Exten-                                 any motor vehicle or motorized
        sion is $10,000.                                                      conveyance, whether or not the
                                                                              motor vehicle or motorized con-
   m. Property Off Premises                                                   veyance is in motion;
        (1) We will pay for direct "loss" caused                         (b) During hitching or unhitching
            by a Covered Cause of Loss to your                                operations, or when a trailer be-
            Covered Property, including covered                               comes accidentally unhitched
            personal property of others, while it is                          from a motor vehicle or motor-
            away from the "premises", if it is:                               ized conveyance.
            (a) Temporarily at a location you do                     (3) This insurance is excess over the
                 not own, lease or operate; or                           amount due, whether you can collect
            (b) In storage at a location you                             on it or not, from any other insurance
                 lease, provided the lease was                           covering such property.
                 executed for the first time after                   (4) This Coverage Extension does not
                 the beginning of the current                            apply to any property inside or on the
                 "coverage term".                                        trailer.
        (2) This Coverage Extension does not                         The most we will pay for "loss" in any one
            apply to Covered Property at exhibi-                     occurrence under this Coverage Exten-
            tions, fairs, trade show, or in transit.                 sion is $5,000.
        The most we will pay for "loss" in any one              p.   Transportation
        occurrence under this Coverage Exten-
        sion is $10,000.                                             We will pay for direct "loss" caused by a
                                                                     Covered Cause of Loss to your Covered
        The Limit of Insurance provided by this                      Property, including covered personal
        Coverage Extension does not apply per                        property of others while it is in or on a ve-
        location.                                                    hicle, including loading and unloading of
   n.   Signs                                                        the property.

        We will pay for direct "loss" caused by a                    The most we will pay for "loss" in any one
        Covered Cause of Loss, including debris                      occurrence is $10,000.
        removal expense, to signs not otherwise                      The Limit of Insurance provided by this
        insured by this Coverage Part.                               Coverage Extension does not apply per
        The most we will pay for "loss" in any one                   location.
        occurrence under this Coverage Exten-                   q.   Utility Services
        sion is $5,000.
                                                                     We will pay for:
        The Limit of Insurance provided by this
        Coverage Extension does not apply per                        (1) Direct "loss" to Covered Property at
        location.                                                        your "premises" except for direct
                                                                         "loss" resulting from the partial or
   o.   Trailers (Nonowned Detached)                                     complete failure of Wastewater Re-
        (1) If business personal property is Cov-                        moval Services; and
            ered Property in this Coverage Part,                     (2) Loss of "Business Income" you sus-
            we will pay for direct "loss" caused by                      tain and Extra Expenses you incur as
            a Covered Cause of Loss to trailers                          provided in SECTION A. COVER-
            that you do not own, provided that:                          AGE, 5. Coverage Extensions, b.
            (a) The trailer is used in your busi-                        Business Income and Extra Ex-
                 ness;                                                   pense;

            (b) The trailer is temporarily in your                   caused by or resulting from the partial or
                 care, custody or control at the                     complete failure of utility services to the
                 "premises"; and                                     "premises".

            (c) You have a contractual respon-                       The partial or complete failure of the utility
                 sibility to pay for "loss" to the                   services listed below must be caused by
                 trailer.                                            direct "loss" caused by a Covered Cause
                                                                     of Loss to the following property:
        (2) We will not pay for any direct "loss"
            that occurs:                                             (1) Power Supply Property, meaning the
                                                                         following types of property supplying

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 27 of 40
       Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 56 of 236 PageID #:105
           electricity, steam or natural gas to the             r.   Valuable Papers and Records
           "premises":
                                                                     SECTION C. DEDUCTIBLE does not ap-
           (a) Utility generating plants;                            ply to this Coverage Extension.
           (b) Switching stations;                                   (1) Subject to Paragraph r.(3) of this
                                                                         Coverage Extension, we will pay
           (c) Substations;                                              necessary costs you incur to re-
           (d) Transformers; and                                         search, replace or restore lost or
                                                                         damaged information on "valuable
           (e) Transmission, distribution, ser-                          papers and records" that are your
                vice, or similar lines, excluding                        property or the property of others in
                all such overhead lines of any                           your care, custody or control; result-
                type.                                                    ing from direct "loss" caused by a
                                                                         Covered Cause of Loss.
       (2) Water Supply Property, meaning the
           following types of property supplying                     (2) Coverage does not apply to:
           water to the "premises":
                                                                         (a) Property that cannot be replaced
           (a) Pumping stations; and                                          with other property of like kind
                                                                              and quality;
           (b) Water mains.
                                                                         (b) Property held as samples or for
       (3) Wastewater        Removal     Property,                            delivery after sale;
           meaning a utility system for removing
           wastewater and sewage from the                                (c) Property in storage away from
           "premises", other than a system de-                                the "premises", except as pro-
           signed primarily for draining storm                                vided in Paragraph r.(4)(b) of
           water. The utility property includes                               this Coverage Extension;
           sewer mains, pumping stations and
           similar equipment for moving the ef-                          (d) Contraband, or property in the
           fluent to a holding, treatment or dis-                             course of illegal transportation or
           posal facility, and includes such facili-                          trade;
           ties. Coverage under this Coverage                            (e) "Valuable papers and records" in
           Extension does not apply to interrup-                              the form of "electronic data", in-
           tion in service caused by or resulting                             cluding the materials on which
           from a discharge of water or sewage                                the "electronic data" is recorded.
           due to heavy rainfall or flooding.
                                                                     (3) The most we will pay for "loss" is the
       (4) Communication       Supply Property,                          least of the following amounts:
           meaning property supplying commu-
           nication services, including service                          (a) The cost of reasonably restoring
           relating to Internet access or access                              the damaged property to its
           to any electronic, cellular or satellite                           condition immediately before the
           network; telephone, radio, microwave                               "loss";
           or television services to the "premis-
           es", such as:                                                 (b) The cost of replacing the dam-
                                                                              aged property with substantially
           (a) Communication         transmission,                            identical property; or
                distribution, service or similar
                lines, including fiber optic lines,                      (c) The actual cash value of the
                excluding all such overhead                                   damaged property at the time of
                lines of any type;                                            "loss".

           (b) Coaxial cables; and                                       However, we will not pay for "loss"
                                                                         unless or until the damaged property
           (c) Microwave radio relays, exclud-                           is actually replaced or restored; and
                ing satellites.                                          then only if such replacement or res-
                                                                         toration occurs within 36 months from
       This Coverage Extension does not apply                            the date of direct "loss".
       to "loss" to "electronic data", including de-
       struction or corruption of "electronic data".                 (4) We will extend coverage to include:
       The most we will pay for all direct "loss"                        (a) Removal
       and loss of "Business Income" and Extra
       Expense in any one occurrence is                                       If you give us written notice with-
       $25,000.                                                               in 30 days of removal of your
                                                                              "valuable papers and records"

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 28 of 40
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 57 of 236 PageID #:106
                because of imminent danger of                               This Paragraph r.(6)(a) applies
                direct "loss" from a Covered                                whether or not such persons are
                Cause of Loss, we will pay for                              acting alone or in collusion with
                direct "loss" while they are:                               other persons or such act occurs
                                                                            during the hours of employment.
                1)   At a safe place away from
                     your "premises"; or                                    However, this Paragraph r.(6)(a)
                                                                            does not apply to dishonest acts
                2)   Being taken to and returned                            of a carrier for hire or to acts of
                     from that place.                                       destruction by your employees.
                This Removal coverage is in-                                However, theft by employees is
                cluded within the Limits of Insur-                          still not covered.
                ance applicable to this Coverage                       (b) Errors or omissions in pro-
                Extension.                                                  cessing or copying. However,
           (b) Away From Your Premises                                      we will pay for that portion of di-
                                                                            rect "loss" caused by resulting
                We will pay up to $5,000 in any                             fire or explosion if these causes
                one occurrence, regardless of                               of loss would be covered by this
                the number of locations, for di-                            Coverage Part.
                rect "loss" caused by a Covered
                Cause of Loss to "valuable pa-                         (c) Electrical or magnetic injury, dis-
                pers and records" while they are                            turbance or erasure of electronic
                away from your "premises".                                  recordings. But we will pay for
                                                                            direct "loss" caused by lightning.
                This Away From Premises limit
                is in addition to the Limit of In-                     (d) Voluntary parting with any prop-
                surance applicable to this Cov-                             erty by you or anyone entrusted
                erage Extension.                                            with the property if induced to do
                                                                            so by any fraudulent scheme,
       (5) SECTION A. COVERAGE, 3. Cov-                                     trick, device or false pretense.
           ered Causes of Loss, b. Exclu-
           sions does not apply to this Cover-                     The most we will pay for "loss" in any one
           age Extension except as follows:                        occurrence is $25,000.

           (a) Exclusion (1)(c) Governmental                  s.   Water Damage, Other Liquids, Powder
               Action;                                             or Molten Material Damage

           (b) Exclusion (1)(d) Nuclear Haz-                       If a covered direct "loss" to which this in-
               ard; and                                            surance applies was caused by or result-
                                                                   ed from water or other liquid, powder or
           (c) Exclusion (1)(f) War and Mili-                      molten material damage, we will also pay
               tary Action.                                        the cost to tear out and replace any oth-
                                                                   erwise undamaged part of the building or
       (6) In addition to Paragraph r.(5) of this                  structure to repair damage to the system
           Coverage Extension, we will not pay                     or appliance from which the water or oth-
           for direct "loss" resulting from any of                 er substance escapes.
           the following:
                                                         SECTION B. LIMITS OF INSURANCE
           (a) Dishonest or criminal acts by:
                                                         The most we will pay for "loss" in any one occur-
                1)   You, your partners, employ-         rence is the applicable Limit of Insurance shown in
                     ees, directors, trustees or         the Declarations, except as amended in SECTION
                     authorized representatives;         A. COVERAGE, 3. Covered Causes of Loss, c.
                2)   A manager or a member if            Limitations, 4. Additional Coverages, and 5.
                     you are a limited liability         Coverage Extensions.
                     company;                            SECTION C. DEDUCTIBLE
                3)   Anyone else with an interest        Except as otherwise provided; in any one occur-
                     in the records of accounts          rence of direct "loss" we will first reduce the
                     receivable, or their employ-        amount of "loss" if required by SECTION E. ADDI-
                     ees or authorized repre-            TIONAL CONDITIONS, 1. Coinsurance or SEC-
                     sentatives; or                      TION F. OPTIONAL COVERAGES, 1. Agreed
                4)   Anyone else entrusted with          Value. If the adjusted amount of direct "loss" is
                     the records of accounts re-         less than or equal to the Deductible, we will not
                     ceivable for any purpose.           pay for that direct "loss". If the adjusted amount of
                                                         direct "loss" exceeds the Deductible, we will then
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                 Page 29 of 40
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 58 of 236 PageID #:107
subtract the Deductible from the adjusted amount             2.   Glass Deductible
of direct "loss", and will pay the resulting amount or
the Limit of Insurance, whichever is less.                        When direct "loss" to the building you occupy
                                                                  only involves building glass, the Deductible for
When the occurrence involves direct "loss" to more                that "loss" will be the lesser of:
than one item of Covered Property and separate
Limits of Insurance apply, the losses will not be                 a.   $500; or
combined in determining application of the Deduct-                b.   The Deductible shown in the Declarations
ible. But the Deductible will be applied only once                     for that Covered Property.
per occurrence.
                                                             SECTION D. LOSS CONDITIONS
1.   Deductible Examples
                                                             The following conditions apply in addition to the
     Example No. 1:                                          COMMON POLICY CONDITIONS and the COM-
     (This example assumes there is no coinsur-              MERCIAL PROPERTY CONDITIONS.
     ance penalty as outlined in SECTION E. AD-
                                                             1.   Abandonment
     DITIONAL CONDITIONS, 1. Coinsurance).
                                                                  There can be no abandonment of any property
     Deductible:                          $250
                                                                  to us.
     Limit of Insurance - Bldg. 1:     $60,000
     Limit of Insurance - Bldg. 2:     $80,000               2.   Appraisal

     "Loss" to Bldg. 1:                $60,100                    If we and you disagree on the value of the
                                                                  property, the amount of Net Income and oper-
     "Loss" to Bldg. 2:                $90,000
                                                                  ating expense, or the amount of "loss", either
     The amount of "loss" to Bldg. 1 ($60,100) is                 may make written demand for an appraisal of
     less than the sum ($60,250) of the Limit of In-              the "loss". In this event, each party will select
     surance applicable to Bldg. 1 plus the Deduct-               a competent and impartial appraiser. The two
     ible.                                                        appraisers will select an umpire. If they cannot
                                                                  agree, either may request that selection be
     The Deductible will be subtracted from the                   made by a judge of a court having jurisdiction.
     amount of "loss" in calculating the "loss" pay-              The appraisers will state separately the value
     able for Bldg. 1:                                            of the property, the amount of Net Income and
     $60,100 - $250 = $59,850 "Loss" Payable -                    operating expense, and amount of "loss". If
     Bldg. 1                                                      they fail to agree, they will submit their differ-
                                                                  ences to the umpire. A decision agreed to by
     The Deductible applies once per occurrence                   any two will be binding. Each party will:
     and therefore is not subtracted in determining
     the amount of "loss" payable for Bldg. 2.                    a.   Pay its chosen appraiser; and
     "Loss" payable for Bldg. 2 is the Limit of In-               b.   Bear the other expenses of the appraisal
     surance of $80,000.                                               and umpire equally.
     Total amount of "loss" payable:      $59,850 +               If there is an appraisal, we still retain our right
     80,000 = $139,850.                                           to deny the claim.
     Example No. 2:                                          3.   Duties in the Event of Loss or Damage
     (This example also assumes there is no coin-                 a.   In the event of "loss" to Covered Property,
     surance penalty).                                                 you must see that the following are done
     The Deductible and Limits of Insurance are                        in order for coverage to apply:
     the same as those in Example No. 1:                               (1) Notify the police if a law may have
     "Loss" to Bldg. 1: $70,000 (Exceeds Limit of                          been broken.
     Insurance plus Deductible)                                        (2) Give us prompt notice of the "loss".
     "Loss" to Bldg. 2: $90,000 (Exceeds Limit of                          Include a description of the property
     Insurance plus Deductible)                                            involved.

     "Loss" Payable - Bldg. 1:   $60,000 (Limit of                     (3) As soon as possible, give us a de-
     Insurance)                                                            scription of how, when and where the
                                                                           "loss" occurred.
     "Loss" Payable - Bldg. 2:   $80,000 (Limit of
     Insurance)                                                        (4) Take all reasonable steps to protect
                                                                           the Covered Property from further
     Total amount of "loss" payable: $140,000.                             damage. If feasible, set the damaged
                                                                           property aside and in the best possi-
                                                                           ble order for examination. Keep a

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                   Page 30 of 40
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 59 of 236 PageID #:108
              record of your expenses necessary                        We will determine the value of lost or
              to protect the Covered Property for                      damaged property, or the cost of its repair
              consideration in the settlement of the                   or replacement, in accordance with the
              claim. This will not increase your limit                 applicable terms of SECTION D. LOSS
              of insurance. However, in no event                       CONDITIONS, 7. Valuation or any appli-
              will we pay for any subsequent "loss"                    cable provision that amends or super-
              resulting from a cause of loss that is                   cedes this valuation condition.
              not a Covered Cause of Loss.
                                                                  b.   The cost of repair or replacement does
          (5) At our request, give us complete in-                     not include the increased cost attributable
              ventories of the damaged and un-                         to enforcement of or compliance with any
              damaged property. Include quanti-                        ordinance or law regulating the construc-
              ties, costs, values and amount of                        tion, use or repair of any property, except
              "loss" claimed.                                          as provided in SECTION A. COVERAGE,
                                                                       4. Additional Coverages, g. Ordinance
          (6) As often as may be reasonably re-                        or Law.
              quired, permit us to inspect the prop-
              erty proving the "loss" and examine                 c.   We will give notice of our intentions within
              your books and records.                                  30 days after we receive the sworn proof
                                                                       of loss.
              Also permit us to take samples of
              damaged and undamaged property                      d.   We will not pay you more than your finan-
              for inspection, testing and analysis                     cial interest in the Covered Property.
              and permit us to make copies from
              your books and records.                             e.   We may adjust "losses" with the owners
                                                                       of lost or damaged property if other than
          (7) Submit a signed sworn proof of loss                      you. If we pay the owners, such payments
              containing the information we request                    will satisfy your claims against us for the
              to investigate the claim. You must do                    owners' property. We will not pay the
              this within 60 days after our request.                   owners more than their financial interest
              We will supply you with the neces-                       in the Covered Property.
              sary forms.
                                                                  f.   Our payment for "loss" to personal prop-
          (8) Cooperate with us in the investigation                   erty of others and personal effects will on-
              or settlement of the claim.                              ly be for the account of the owner of the
                                                                       property.
          (9) If you intend to continue your busi-
              ness, you must resume all or part of                g.   We may elect to defend you against suits
              your "operations" as quickly as pos-                     arising from claims of owners of property.
              sible.                                                   We will do this at our expense.
     b.   We may examine any insured under oath,                  h.   We will pay for insured "loss" within 30
          while not in the presence of any other in-                   days after we receive the sworn proof of
          sured and at such times as may be rea-                       loss if you have complied with all of the
          sonably required about any matter relat-                     terms of this Coverage Part; and
          ing to this insurance or the claim, includ-
          ing an insured's books and records. In the                   (1) We have reached agreement with
          event of an examination, an insured's an-                        you on the amount of "loss"; or
          swers must be signed.                                        (2) An appraisal award has been made.
4.   Loss Payment                                                 i.   Loss Payment - Ordinance or Law.
     a.   In the event of "loss" insured by this Cov-                  With respect to SECTION A. COVER-
          erage Part, at our option, we will either:                   AGE, 4. Additional Coverages, g. Ordi-
          (1) Pay the value of lost or damaged                         nance or Law:
              property;                                                (1) Loss of Use of Undamaged Parts
          (2) Pay the cost of repairing or replacing                       of Building
              the lost or damaged property;                                When there is a loss in value of an
          (3) Take all or any part of the property at                      undamaged portion of a building or
              an agreed or appraised value; or                             structure to which this coverage ap-
                                                                           plies, the loss payment for that build-
          (4) Repair, rebuild or replace the proper-                       ing, including damaged and undam-
              ty with other property of like kind and                      aged portions, will be determined as
              quality.                                                     follows:


                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 31 of 40
       Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 60 of 236 PageID #:109
           (a) If BUILDING AND PERSONAL                                (b) The limit of insurance indicated
               PROPERTY           COVERAGE                                 in SECTION A. COVERAGE, 4.
               FORM, SECTION F. OPTIONAL                                   Additional Coverages, g. Or-
               COVERAGES, 3. Replacement                                   dinance or Law for Demolition
               Cost applies and the property is                            Costs for the building that has
               repaired or replaced, on the                                 suffered "loss".
               same "premises" or another
               "premises"; we will not pay more                   (3) Increased Costs of Construction
               than the lesser of:                                     Loss payment for Increased Costs
               1)   The amount you actually                            of Construction will be determined
                    spend to repair, rebuild or                        as follows:
                    reconstruct the building, but                      (a) We will not pay for the increased
                    not for more than the                                   cost of construction until the
                    amount it would cost to re-                             property is actually repaired or
                    store the building on the                               replaced, at the same "premis-
                    same "premises" and to the                              es" or another location and un-
                    same height, floor area,                                less the repairs or replacement
                    style and comparable quali-                             are made as soon as reasonably
                    ty of the original property in-                         possible after the direct "loss",
                    sured; or                                               not to exceed two years. We
               2)   The limit of insurance indi-                            may extend this period in writing
                    cated in SECTION A.                                     during the two years.
                    COVERAGE, 4. Additional                            (b) If the building is repaired or re-
                    Coverages g. Ordinance                                  placed at the same "premises",
                    or Law for Loss of Use of                               or if you elect to rebuild at an-
                    Undamaged      Parts   of                               other "premises", the most we
                    Building for the building                               will pay for the Increased cost
                    that has suffered "loss".                               of construction is the lesser of:
           (b) If BUILDING AND PERSONAL                                     1)   The increased cost of con-
               PROPERTY           COVERAGE                                       struction at the same "prem-
               FORM, SECTION F. OPTIONAL                                         ises"; or
               COVERAGES, 3. Replacement
               Cost applies and the property is                             2)   The limit of insurance indi-
               not repaired or replaced, or if the                               cated in SECTION A.
               Replacement Cost Coverage                                         COVERAGE, 4. Additional
               Option does not apply, we will                                    Coverages, g. Ordinance
               not pay more than the lesser of:                                  or Law for Increased
                                                                                 Costs of Construction for
               1)   The "actual cash value" of                                   the building that has suf-
                    the building at the time of                                  fered "loss".
                    "loss"; or
                                                                       (c) If the ordinance or law requires
               2)   The limit of insurance indi-                            relocation to another location the
                    cated in SECTION A.                                     most we will pay for the in-
                    COVERAGE, 4. Additional                                 creased cost of construction is
                    Coverages, g. Ordinance                                 the lesser of:
                    or Law for Loss of Use of
                    Undamaged      Parts   of                               1)   The increased cost of con-
                    Building for the building                                    struction at the new loca-
                    that has suffered "loss".                                    tion; or
       (2) Demolition Costs                                                 2)   The limit of insurance indi-
                                                                                 cated in SECTION A.
           Loss payment for Demolition Costs                                     COVERAGE, 4. Additional
           will be determined as follows:                                        Coverages, g. Ordinance
           We will not pay more than the lesser                                  or Law for Increased
           of the following:                                                     Costs of Construction for
                                                                                 the building that has suf-
           (a) The amount you actually spend                                     fered "loss".
               to demolish and clear the site of
               the "premises"; or                                 (4) Proportional Payments
                                                                       If the building or structure sustains
                                                                       both direct "loss" that is covered un-
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 32 of 40
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 61 of 236 PageID #:110
            der this Coverage Part and direct                                 had occurred. We will deduct
            "loss" that is not covered under this                             from the total of such expenses:
            Coverage Part; and as a result of the
            direct "loss" in its entirety you are re-                         1)   The salvage value that re-
            quired to comply with the ordinance                                    mains of any property
            or law, we will not pay the full amount                                bought for temporary use
            of direct "loss" otherwise payable un-                                 during the "period of resto-
            der the terms of SECTION A. COV-                                       ration", once "operations"
            ERAGE, 4. Additional Coverages,                                        are resumed; and
            g. Ordinance or Law. Instead, we                                  2)   Any Extra Expense that is
            will pay a proportion of such direct                                   paid for by other insurance,
            "loss"; meaning the proportion that                                    except for insurance that is
            the covered direct "loss" bears to the                                 written subject to the same
            total direct "loss".                                                   plan, terms, conditions and
   j.   Loss Determination - Business Income                                       provisions as this insurance;
        and Extra Expense                                                          and

        With respect to SECTION A. COVER-                                (b) Necessary expenses that reduce
        AGE, 5. Coverage Extensions, b. Busi-                                 the "Business Income" and
        ness Income and Extra Expense,                                        "Rental Value" "loss" that other-
                                                                              wise would have been incurred.
        (1) The amount of "Business Income"
            and "Rental Value" "loss" will be de-                    (3) Resumption of Operations
            termined based on:                                           We will reduce the amount of your:
            (a) The Net Income of the business                           (a) "Business Income" and "Rental
                before the direct "loss" occurred;                            Value" "loss", other than Extra
            (b) The likely Net Income of the                                  Expense, to the extent you can
                business if no direct "loss" had                              resume your "operations", in
                occurred, but not including any                               whole or in part, by using dam-
                Net Income that would likely                                  aged or undamaged property
                have been earned as a result of                               (including   merchandise     or
                an increase in the volume of                                  "stock") at the "premises" or
                business due to favorable busi-                               elsewhere.
                ness conditions caused by the                            (b) Extra Expense "loss" to the ex-
                impact of the Covered Cause of                                tent you can return "operations"
                Loss on customers or on other                                 to normal and discontinue such
                businesses;                                                   Extra Expense.
            (c) The operating expenses, includ-                      (4) If you do not resume "operations", or
                ing payroll expenses, necessary                          do not resume "operations" as quick-
                to resume "operations" with the                          ly as possible, we will pay based on
                same quality of service that ex-                         the length of time it would have taken
                isted just before the direct "loss";                     to resume "operations" as quickly as
                and                                                      possible.
            (d) Other relevant sources of infor-                k.   Party Walls
                mation, including;
                                                                     A party wall is a wall that separates and is
                1)   Your financial records and                      common to adjoining buildings that are
                     accounting procedures;                          owned by different parties. In settling
                2)   Bills, invoices and other                       covered losses involving a party wall, we
                     vouchers; and                                   will pay a proportion of the "loss" to the
                                                                     party wall based on your interest in the
                3)   Deeds, liens or contracts.                      wall in proportion to the interest of the
                                                                     owner of the adjoining building. However,
        (2) The amount of Extra Expense will be                      if you elect to repair or replace your build-
            determined based on:                                     ing and the owner of the adjoining build-
            (a) All expenses that exceed the                         ing elects not to repair or replace that
                normal operating expenses that                       building, we will pay you the full value of
                would have been incurred by                          the "loss" to the party wall, subject to all
                "operations" during the "period                      applicable policy provisions all other pro-
                of restoration" if no direct "loss"                  visions of this SECTION D. LOSS CON-
                                                                     DITIONS, 4. Loss Payment including:

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 33 of 40
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 62 of 236 PageID #:111
          (1) Limit of Insurance shown in the Dec-                    (2) Buildings under construction or reno-
              larations;                                                  vation are not considered vacant.
          (2) SECTION D. LOSS CONDITIONS,                        b.   Vacancy Provisions
              7. Valuation; and
                                                                      If the building where direct "loss" occurs
          (3) SECTION E. ADDITIONAL CONDI-                            has been vacant for more than 60 con-
              TIONS, 1. Coinsurance.                                  secutive days before that "loss", we will:
          Our payment under the provisions of this                    (1) Not pay for any "loss" caused by any
          paragraph does not alter any right of sub-                      of the following, even if they are
          rogation we may have against any entity,                        Covered Causes of Loss:
          including the owner or insurer of the ad-
          joining building, and does not alter the                        (a) Vandalism;
          terms of COMMERCIAL PROPERTY                                    (b) Sprinkler leakage, unless you
          CONDITIONS, I. Transfer Of Rights Of                                 have protected       the    system
          Recovery Against Others To Us in this                                against freezing;
          Coverage Part.
                                                                          (c) Building glass breakage;
5.   Recovered Property
                                                                          (d) Water damage;
     If either you or we recover any property after
     loss settlement, that party must give the other                      (e) Theft; or
     prompt notice. At your option, the property will
     be returned to you. You must then return to us                       (f) Attempted theft.
     the amount we paid to you for the property.                      (2) Reduce the amount we would other-
     We will pay recovery expenses and the ex-                            wise pay for the "loss" by 15% with
     penses to repair the recovered property, sub-                        respect to Covered Causes of Loss
     ject to the Limit of Insurance.                                      other than those listed in b.(1)(a)
6.   Vacancy                                                              through b.(1)(f) of this Loss Condi-
                                                                          tion.
     a.   Description of Terms
                                                            7.   Valuation
          (1) As used in this Vacancy Condition,
              the term building and the term vacant              We will determine the value of Covered Prop-
              have the meanings set forth in (1)(a)              erty in the event of direct "loss" as follows:
              and (1)(b) below:                                  a.   At "Actual Cash Value" as of the time of
              (a) When this Coverage Part is is-                      direct "loss", except as provided in b., c.,
                   sued to a tenant, and with re-                     d., and e. below.
                   spect to that tenant's interest in            b.   If the Limit of Insurance for Building satis-
                   Covered     Property,     building                 fies SECTION E. ADDITIONAL CONDI-
                   means the unit or suite rented or                  TIONS, 1. Coinsurance, and the cost to
                   leased to the tenant. Such build-                  repair or replace the damaged building
                   ing is vacant when it does not                     property is $2,500 or less, we will pay the
                   contain enough business per-                       cost of building repairs or replacement.
                   sonal property to conduct cus-
                   tomary operations.                                 The cost of building repairs or replace-
                                                                      ment does not include the increased cost
              (b) When this Coverage Part is is-                      attributable to enforcement of or compli-
                   sued to the owner or general                       ance with any ordinance or law regulating
                   lessee of a building, building                     the construction, use or repair of any
                   means the entire building. Such                    property. However, the following property
                   building is vacant unless at least                 will be valued at actual cash value even
                   31% of its total square footage                    when attached to the building:
                   is:
                                                                      (1) Awnings or floor coverings;
                   1)   Rented to a lessee or sub-
                        lessee and used by them to                    (2) Appliances for refrigerating, ventilat-
                        conduct their customary op-                       ing, cooking, dishwashing or launder-
                        erations; or                                      ing; or
                   2)   Used by the building owner                    (3) Outdoor equipment or furniture.
                        to conduct customary oper-
                        ations.                                  c.   "Stock" you have sold but not delivered at
                                                                      the selling price less discounts and ex-
                                                                      penses you otherwise would have had.

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 34 of 40
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 63 of 236 PageID #:112
     d.   Glass at the cost of replacement with                       (3) Multiply to the total amount of "loss",
          safety glazing material if required by law.                      before the application of any deducti-
                                                                           ble, by the figure determined in step
     e.   Tenant's Improvements and Betterments                            (2); and
          at:
                                                                      (4) Subtract the deductible from the fig-
          (1) Replacement Cost of the lost or                             ure determined in step (3).
              damaged property if you make re-
              pairs promptly.                                         We will pay the amount determined in
                                                                      step (4) or the Limit of Insurance, which-
          (2) A proportion of your original cost if                   ever is less. For the remainder, you will
              you do not make repairs promptly.                       either have to rely on other insurance or
              We will determine the proportionate                     absorb the "loss" yourself.
              value as follows:
                                                                      Example No. 1 (Underinsurance):
              (a) Multiply the original cost by the
                   number of days from the "loss"                     The value of the property is:  $250,000
                   or damage to the expiration of                     The coinsurance percentage is:     80%
                   the lease; and                                     The Limit of Insurance is:     $100,000
                                                                      The Deductible is:                 $250
              (b) Divide the amount determined in                     The amount of "loss" is:        $40,000
                  (a) above by the number of days
                   from the installation of improve-                  Step (1):
                   ments to the expiration of the
                   lease.                                                  $250,000 X 80% = $200,000 (the
                                                                           minimum amount of insurance to
              If your lease contains a renewal op-                         meet your Coinsurance require-
              tion, the expiration of the renewal op-                      ments)
              tion period will replace the expiration
              of the lease in this procedure.                         Step (2):

          (3) Nothing if others pay for repairs or                         $100,000 divided by $200,000 = .50
              replacement.                                            Step (3):
          (4) For the purposes of valuation, ten-                          $40,000 X .50 = $20,000
              ants' improvements and betterments
              are not considered to be the personal                   Step (4):
              property of others.
                                                                           $20,000 - $250 = $19,750.
SECTION E. ADDITIONAL CONDITIONS                                      We will pay no more than $19,750. The
The following conditions apply in addition to the                     remaining $20,250 is not covered.
COMMON POLICY CONDITIONS and the COM-                                 Example No. 2 (Adequate Insurance):
MERCIAL PROPERTY CONDITIONS.
                                                                      The value of the property is:  $250,000
1.   Coinsurance                                                      The coinsurance percentage is:     80%
                                                                      The Limit of Insurance is:     $200,000
     If a Coinsurance percentage is shown in the
                                                                      The Deductible is:                 $250
     Declarations, the following condition applies.
                                                                      The amount of "loss" is:        $40,000
     a.   We will not pay the full amount of any
          "loss" if the value of Covered Property at                  Step (1):
          the time of direct "loss" times the Coin-                        $250,000 X 80% = $200,000 (the
          surance percentage shown for it in the                           minimum amount of insurance to
          Declarations is greater than the Limit of                        meet your Coinsurance require-
          Insurance for the property.                                      ments)
          Instead, we will determine the most we                      Step (2):
          will pay using the following steps:
                                                                           $200,000 : $200,000 = 1.00
          (1) Multiply the value of Covered Proper-
              ty at the time of direct "loss" by the                  Step (3):
              Coinsurance percentage;                                      $40,000 X 1.00 = $40,000
          (2) Divide the Limit of Insurance of the                    Step (4):
              property by the figure determined in
              step (1);                                                    $40,000 - $250 = $39,750.



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                Page 35 of 40
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 64 of 236 PageID #:113
          We will pay no more than $39,750 "loss"                      with the terms of this Coverage Part, the
          in excess of the Deductible. No penalty                      mortgage holder will still have the right to
          applies.                                                     receive loss payment if the mortgage
                                                                       holder:
     b.   If one Limit of Insurance applies to two or
          more separate items, this condition will                     (1) Pays any premium due under this
          apply to the total of all property to which                      Coverage Part at our request if you
          the limit applies.                                               have failed to do so;
          Example No. 3:                                               (2) Submits a signed, sworn statement
                                                                           of loss within 60 days after receiving
          The values of the property are:                                  notice from us of your failure to do
              Bldg. at Location No. 1:       $75,000                       so; and
              Bldg. at Location No. 2:      $100,000
                                                                       (3) Has notified us of any change in
              Personal Property at                                         ownership, occupancy or substantial
              Location No. 2:                $75,000                       change in risk known to the mortgage
                                                                           holder.
                                             250,000
                                                                       All of the terms of this Coverage Part will
          The coinsurance percentage is:         90%                   then apply directly to the mortgage hold-
          The Limit of Insurance for                                   er.
              Buildings and Personal
                                                                  e.   If we pay the mortgage holder for any
              Property at Location                                     "loss" and deny payment to you because
              Nos. 1 and 2 is:              $180,000                   of your acts or because you have failed to
          The Deductible is:                  $1,000                   comply with the terms of this Coverage
          The amount of "loss" is:                                     Part:
              Bldg. at Location No. 2:       $30,000
              Personal Property at                                     (1) The mortgage holder's rights under
              Location No. 2:                $20,000                       the mortgage will be transferred to us
                                             $50,000                       to the extent of the amount we pay;
          Step (1):                                                        and
              $250,000 X 90% = $225,000                                (2) The mortgage holder's right to recov-
              (the minimum amount of insurance to                          er the full amount of the mortgage
              meet your Coinsurance requirements                           holder's claim will not be impaired.
              and to avoid the penalty shown be-
                                                                       At our option, we may pay to the mort-
              low)
                                                                       gage holder the whole principal on the
          Step (2):                                                    mortgage plus any accrued interest. In
              $180,000 : $225,000 = .80                                this event, your mortgage and note will be
                                                                       transferred to us and you will pay your
          Step (3):                                                    remaining mortgage debt to us.
              $50,000 X .80 = $40,000
          Step (4):                                               f.   If we cancel this policy, we will give writ-
                                                                       ten notice to the mortgage holder at least:
              $40,000 - $1,000 = $39,000.
                                                                       (1) 10 days before the effective date of
          We will pay no more than $39,000. The                            cancellation if we cancel for your
          remaining $11,000 is not covered.                                nonpayment of premium; or
2.   Mortgage Holders                                                  (2) 30 days before the effective date of
                                                                           cancellation if we cancel for any oth-
     a.   The term "mortgage holder" includes trus-                        er reason.
          tee.
                                                                  g.   If we elect not to renew this policy, we will
     b.   We will pay for covered "loss" to buildings                  give written notice to the mortgage holder
          or structures to each mortgage holder                        at least ten days before the expiration
          shown in the Declarations in their order of                  date of this policy.
          precedence, as interests may appear.
     c.   The mortgage holder has the right to re-           SECTION F. OPTIONAL COVERAGES
          ceive loss payment even if the mortgage            If shown as applicable in the Declarations, the fol-
          holder has started foreclosure or similar          lowing Optional Coverages apply separately to
          action on the building or structure.
                                                             each item.
     d.   If we deny your claim because of your
          acts or because you have failed to comply

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 36 of 40
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 65 of 236 PageID #:114
1.   Agreed Value                                                               The number of days since the
                                                                                beginning of the policy year (or
     a.   The Additional Condition, Coinsurance,                                last policy change) is: 146
          does not apply to Covered Property to
          which this Optional Coverage applies. We                              The amount of increase is
          will pay no more for direct "loss" to that                            $100,000 X .08 X (146/365) =
          property than the proportion that the Limit                           $3,200
          of Insurance under this Coverage Part for
          the property bears to the Limit of Insur-          3.   Replacement Cost
          ance indicated in the most current State-               a.   Replacement Cost (without deduction for
          ment of Values that applies to this Cover-                   depreciation) replaces "Actual Cash Val-
          age Part.                                                    ue" in SECTION D. LOSS CONDITIONS,
     b.   If the Agreed Value Optional Coverage is                     7. Valuation of this BUILDING AND
          deleted from the policy, the Additional                      PERSONAL PROPERTY COVERAGE
          Condition, Coinsurance, is reinstated and                    FORM.
          this Optional Coverage does not apply.                  b.   This Optional Coverage does not apply
     c.   The terms of this Optional Coverage ap-                      to:
          ply only to "loss" that occurs:                              (1) Personal Property of others, except
          (1) On or after the effective date of this                       leased personal property as de-
              Optional Coverage; and                                       scribed in SECTION A. COVERAGE,
                                                                           1. Covered Property, d.(7). The val-
          (2) Before the policy expiration date.                           uation of such leased personal prop-
                                                                           erty will be based on the amount for
     d.   This Agreed Value Optional Coverage                              which you are liable under the lease,
          does not apply to SECTION A. COVER-                              but not to exceed the replacement
          AGE, 5. Coverage Extensions, b. Busi-                            cost of the leased item.
          ness Income and Extra Expense.
                                                                       (2) Personal effects;
2.   Inflation Guard
                                                                       (3) Contents of a residence;
     a.   The Limit of Insurance for property to
          which this Optional Coverage applies will                    (4) Manuscripts;
          automatically increase by the annual per-
          centage shown in the Declarations.                           (5) Works of art, antiques or rare arti-
                                                                           cles, including etchings, pictures,
     b.   The amount of increase will be:                                  statuary, marbles, bronzes, porce-
                                                                           lains and bric-a-brac;
          (1) The Limit of Insurance that applied
              on the beginning of the current "cov-                    (6) "Stock" unless the Replacement Cost
              erage term" or any other Coverage                            including "Stock" option is shown in
              Part change amending the Limit of                            the Declarations; or
              Insurance, multiplied by
                                                                       (7) Property, that at the time of "loss":
          (2) The percentage of annual increase
              shown in the Declarations, expressed                         (a) Is outdated, or obsolete and is
              as a decimal (example: 8% is .08),                                stored or not being used; or
              multiplied by                                                (b) Has no practical value to you.
          (3) The number of days since the begin-                 c.   You may make a claim for "loss" covered
              ning of the current "coverage term" or                   by this insurance on an "Actual Cash Val-
              the effective date of the most recent                    ue" basis instead of on a replacement
              policy change amending the Limit of                      cost basis. In the event you elect to have
              Insurance, divided by 365. In the                        "loss" settled on an "Actual Cash Value"
              event of "loss", this number of days                     basis, you may still make a claim for the
              ends at the original date of "loss".                     additional coverage this Optional Cover-
              Example:                                                 age provides if you notify us of your intent
                                                                       to do so within 180 days after the "loss".
              If:   The applicable Limit of Insur-
                    ance is: $100,000                             d.   We will not pay on a replacement cost
                                                                       basis for any "loss":
                    The Annual percentage increase
                    is: 8%                                             (1) Until the lost or damaged property is
                                                                           actually repaired or replaced with
                                                                           other property of generally the same
                                                                           construction and used for the same

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 37 of 40
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 66 of 236 PageID #:115
              purpose as the lost or damaged                            any period is for a period of less than 12
              property; and                                             months, constitute individual "coverage
                                                                        terms". The last "coverage term" ends at
          (2) Unless the repairs or replacement                         12:00 A.M. standard time at your mailing
              have been completed or at least un-                       address shown in the Declarations on the
              derway within 2 years following the                       earlier of:
              date of "loss".
                                                                        (1) The day the policy period shown in
     e.   We will not pay more for "loss" on a re-                          the Declarations ends; or
          placement cost basis than the least of:
                                                                        (2) The day the policy to which this Cov-
          (1) The Limit of Insurance applicable to                          erage Part is attached is terminated
              the lost or damaged property;                                 or cancelled.
          (2) The cost to replace, on the same                     b.   However, if after the issuance of this
              "premises", the lost or damaged                           Coverage Part, any "coverage term" is
              property with other property:                             extended for an additional period of less
              (a) Of comparable material and                            than 12 months, that additional period of
                   quality; and                                         time will be deemed to be part of the last
                                                                        preceding "coverage term".
              (b) Used for the same purpose; or
                                                              5.   "Electronic data" means information, facts or
          (3) The amount you actually spend that                   "computer programs" stored as or on, created
              is necessary to repair or replace the                or used on, or transmitted to or from computer
              lost or damaged property.                            software (including systems and applications
                                                                   software), on hard or floppy disks, CD-ROMs,
     f.   The cost of repair or replacement does                   tapes, drives, cells, data processing devices
          not include the increased cost attributable              or any other repositories of computer software
          to enforcement of or compliance with any                 which are used with electronically controlled
          ordinance or law regulating the construc-                equipment.
          tion, use, or repair of any building or
          structure except as provided in SECTION             6.   "Finished stock" means stock you have manu-
          A. COVERAGE, 4. Additional Coverag-                      factured, except "stock" you have manufac-
          es, g. Ordinance or Law.                                 tured that is held for sale on the "premises" of
                                                                   any retail outlet insured under this Coverage
SECTION G. DEFINITIONS                                             Part.
1.   "Actual cash value" means replacement cost               7.   "Fungi" means any type or form of fungus, and
     less a deduction that reflects depreciation,                  includes, but is not limited to, any form or type
     age, condition and obsolescence.                              of mold, mushroom or mildew and any myco-
2.   "Business Income" means the:                                  toxins, spores, scents or byproducts produced
                                                                   or released by fungi.
     a.   Net Income (net profit or loss before in-
          come taxes) that would have been earned             8.   "Loss" means accidental physical loss or acci-
          or incurred; and                                         dental physical damage.

     b.   Continuing normal operating expenses                9.   "Money" means:
          sustained, including payroll.                            a.   Currency, coins and bank notes whether
3.   "Computer programs" means a set of related                         or not in current use; and
     electronic instructions which direct the opera-               b.   Travelers checks, registered checks and
     tions and functions of a computer or device                        money orders held for sale to the public.
     connected to it, which enable the computer or
     device to receive, process, store, retrieve or           10. "Operations" means:
     send data.
                                                                   a.   Your business activities occurring at the
4.   "Coverage term" means the following individ-                       "premises"; and
     ual increment, or if a multi-year policy period,
     increments, of time, which comprise the policy                b.   The tenantability of the "premises", if cov-
     period of this Coverage Part:                                      erage for "Business Income" including
                                                                        "Rental Value" or "Rental Value" applies.
     a.   The year commencing on the Effective
          Date of this Coverage Part at 12:01 A.M.            11. "Period of restoration" means the period of
          standard time at your mailing address                    time that:
          shown in the Declarations, and if a multi-               a.   Begins at the time of direct "loss".
          year policy period, each consecutive an-
          nual period thereafter, or portion thereof if            b.   Ends on the earlier of:

                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                  Page 38 of 40
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 67 of 236 PageID #:116
         (1) The date when the property at the                        (2) The amount of charges, which are
             "premises" should be repaired, rebuilt                       the legal obligation of the tenant(s)
             or replaced with reasonable speed                            but would otherwise be your obliga-
             and similar quality; or                                      tions.
         (2) The date when business is resumed              15. "Securities" means negotiable and non-
             at a new permanent location.                        negotiable instruments or contracts represent-
                                                                 ing either "money" or other property and in-
    c.   "Period of restoration" does not include                cludes:
         any increased period required due to the
         enforcement of or compliance with any                   a.   Tokens, tickets, revenue and other
         ordinance or law that:                                       stamps whether or not in current use; and
         (1) Regulates the construction, use or                  b.   Evidences of debt issued in connection
             repair, or requires the tearing down                     with credit or charge cards, which are not
             of any property; or                                      of your own issue; but does not include
                                                                      "money". Lottery tickets held for sale are
         (2) Requires any insured or others to                        not "securities" or evidences of debt.
             test for, monitor, clean up, remove,
             contain, treat, detoxify or neutralize,        16. "Sinkhole collapse" means the sudden settle-
             or in any way respond to or assess                  ment or collapse of earth supporting the Cov-
             the effects of "pollutants".                        ered Property into subterranean voids created
                                                                 by the action of water on a limestone or similar
    d.   The expiration date of the policy will not              rock formation. This does not include:
         cut short the "period of restoration".
                                                                 a.   The cost of filling sinkholes;
12. "Pollutants" means any solid, liquid, gaseous
    or thermal irritant or contaminant, including                b.   Sinking or collapse of land into man-made
    smoke, vapor, soot, fumes, acids, alkalis, as-                    subterranean cavities; or
    bestos, chemicals, petroleum, petroleum
    products and petroleum by-products, and                      c.   The value of the land.
    waste. Waste includes materials to be recy-             17. "Specified causes of loss" means fire; light-
    cled, reconditioned or reclaimed. "Pollutants"               ning; explosion; windstorm or hail; smoke; air-
    include but are not limited to substances                    craft or vehicles; riot or civil commotion; van-
    which are generally recognized in industry or                dalism; leakage from fire extinguishing equip-
    government to be harmful or toxic to persons,                ment; "sinkhole collapse"; volcanic action; fall-
    property, or the environment regardless of                   ing objects; weight of snow, ice or sleet; and
    whether injury or damage is caused directly or               water damage.
    indirectly by the "pollutants" and whether:
                                                                 a.   Falling objects does not include "loss" to:
    a.   You are regularly or otherwise engaged in
         activities which taint or degrade the envi-                  (1) Personal property in the open; or
         ronment; or
                                                                      (2) The interior of a building or structure,
    b.   You use, generate or produce the "pollu-                         or property inside a building or struc-
         tant".                                                           ture, unless the roof or an outside
                                                                          wall of the building or structure is first
13. "Premises" means the Locations and Build-                             damaged by a falling object.
    ings described in the Declarations.
                                                                 b.   Water damage means:
14. "Rental Value" means "Business Income" that
    consists of :                                                     (1) Accidental discharge or leakage of
                                                                          water or steam as the direct result of
    a.   Net Income (Net Profit or Loss before in-                        the breaking apart or cracking of any
         come taxes) that would have been earned                          part of a system or appliance (other
         or incurred as rental income from tenant                         than a sump system including its re-
         occupancy of the "premises" described in                         lated equipment and parts) contain-
         the Declarations as furnished and                                ing water or steam; and
         equipped by you, including fair rental val-
         ue of any portion of the "premises" which                    (2) Accidental discharge or leakage of
         is occupied by you; and                                          water or waterborne material as the
                                                                          direct result of the breaking apart or
    b.   Continuing normal operating expenses                             cracking of a water or sewer pipe that
         incurred in connection with that "premis-                        is located off the "premises" and is
         es", including:                                                  part of a municipal potable water
         (1) Payroll; and                                                 supply system or municipal sanitary
                                                                          sewer system, if the breakage or
                                                                          cracking is caused by wear and tear.
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 39 of 40
       Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 68 of 236 PageID #:117
       But water damage does not include "loss"                      water is not subject to the provisions of
       otherwise excluded under the terms of                         Exclusion (g) Water.
       BUILDING AND BUSINESS PERSONAL
       PROPERTY, SECTION A. COVERAGE,                      18. "Stock" means merchandise held in storage or
       3. Covered Causes of Loss, (g) Water.                    for sale, raw materials and in-process or fin-
       Therefore, for example, there is no cover-               ished goods, including supplies used in their
       age under this Coverage Part in the situa-               packing or shipping.
       tion in which discharge or leakage of wa-           19. "Suspension" means:
       ter results from the breaking apart or
       cracking of a pipe which was caused by                   a.   The slowdown or cessation of your busi-
       or related to weather-induced flooding,                       ness activities; and
       even if wear and tear contributed to the
       breakage or cracking. As another exam-                   b.   That a part or all of the "premises" is ren-
       ple, and also in accordance with the                          dered untenantable.
       terms of the Exclusion (g) Water, there is          20. "Valuable papers and records" means in-
       no coverage for "loss" caused by or relat-               scribed, printed or written documents, manu-
       ed to weather-induced flooding which fol-                scripts or records, including abstracts, books,
       lows or is exacerbated by pipe breakage                  card index systems, deeds, drawings, films,
       or cracking attributable to wear and tear.               maps, mortgages, or proprietary information.
       To the extent that accidental discharge or               But "valuable papers and records" does not
       leakage of water falls within the criteria               mean "money" or "securities" or "electronic
       set forth in 18.b.(1) or 18.b.(2) of this def-           data", including the materials on which the
       inition of "Specified causes of loss", such              "electronic data" is recorded.




                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 40 of 40
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 69 of 236 PageID #:118
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

A. Nuclear Hazard                                                   1)   Electrical or electronic wire, device,
                                                                         appliance, system or network; or
    Exclusion (1)(d) Nuclear Hazard in SEC-
    TION A. COVERAGE, 3. Covered Causes of                          2)   Device, appliance, system or network
    Loss, b. Exclusions of the BUILDING AND                              utilizing cellular or satellite technology.
    PERSONAL PROPERTY COVERAGE FORM
    is deleted in its entirety and replaced by the fol-             For the purpose of this exclusion, electrical
    lowing:                                                         or magnetic energy includes but is not lim-
                                                                    ited to:
    (d) Nuclear Hazard
                                                                    1)   Electrical current, including arcing;
        Nuclear reaction or radiation, or radioac-
        tive contamination, however caused.                         2)   Electrical charge produced or con-
        However, if nuclear reaction or radiation,                       ducted by a magnetic field; or
        or radioactive contamination, results in                    3)   Pulse.
        fire, we will pay for the "loss" caused by
        that fire.                                            However, if fire results, we will pay for "loss"
                                                              caused by that fire.
B. Electrical Current
                                                          C. Inventory or Appraisal
    Exclusion (2)(a) Electrical Current in SEC-
    TION A. COVERAGE, 3. Covered Causes of                    The last paragraph in SECTION A. COVERAGE,
    Loss, b. Exclusions of the BUILDING AND                   4. Additional coverages, e. Inventory or Ap-
    PERSONAL PROPERTY COVERAGE FORM                           praisal is deleted in its entirety and replaced by
    is deleted in its entirety and replaced by the fol-       the following:
    lowing:
                                                              The most we will pay for loss in any one occur-
    (a) Electrical Current                                    rence under this Additional Coverage is $10,000.
                                                              This Coverage is in addition to the Limit of Insur-
        Artificially generated electrical or magnetic         ance shown in the Declarations.
        or energy that damages, disturbs, disrupts
        or otherwise interferes with any:




FA 4028 IL 07 17
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 70 of 236 PageID #:119
                                                              ®
                                           CinciPlus
                                                                           ®
       COMMERCIAL PROPERTY POWER XC+ (EXPANDED
             COVERAGE PLUS) ENDORSEMENT
                              SUMMARY OF COVERAGE LIMITS
This is a summary of the Coverages and the Limits of Insurance provided by the Commercial Property Power
XC+® (Expanded Coverage Plus) Endorsement, FA 258, in combination with the Commercial Property Cov-
erage Form, FM101, which is included in this policy. No coverage is provided by this summary. Refer to
endorsement FA 258 and the Commercial Property Coverage Form, FM 101, to determine the scope of your
insurance protection.


           Blanket Coverages:                          Blanket Coverage Limit:                     Page No.
                                                                                                   (FA 258):
                                               $ 150,000           in total for all loss arising
                                               from all Blanket Coverages arising from a
                                               single occurrence, except as noted
                                               otherwise in the form.
Accounts Receivable                                                                                    1
Debris Removal                                                                                         8
Electronic Data Processing Property (EDP):                                                             2
 Duplicate and Backup Electronic Data          $2,000 in addition to the Blanket Coverage              3
                                               Limit
 Newly Acquired EDP                            $10,000 in addition to the Blanket Coverage             3
                                               Limit
 In Transit or Away From Premises              $10,000 as part of the Blanket Coverage                 4
                                               Limit
 Worldwide Laptop Coverage                                                                             4
Ordinance or Law (Increased Construction                                                               6
Costs and Demolition)
Peak Season                                                                                            8
Personal Property of Others                                                                            8
Tenant Move Back Expenses                                                                              7
Valuable Papers and Records                                                                            6



             Other Coverages                              Limit of Insurance:                      Page No.
                                                                                                   (FA 258):
    (not subject to Blanket Coverage Limit):
Brands and Labels                              $25,000                                                 11
Business Income and Extra Expense:             $100,000                                                1
 Business Income From Dependent Properties     $5,000 (sub-limit, subject to a 24 hour de-             1
                                               ductible)
 Interruption of Computer Operations           $25,000 (sub-limit, subject to a 24 hour de-            2
                                               ductible)


FA 4098 01 09                                                                                      Page 1 of 2
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 71 of 236 PageID #:120

             Other Coverages                               Limit of Insurance:                   Page No.
                                                                                                 (FA 258):
    (not subject to Blanket Coverage Limit):
Fine Arts                                        $25,000                                             5
Fire Department Service Charge                   $25,000                                             7
Fire Protection Equipment Recharge               $50,000                                             8
Inflation Guard                                  4% on all Building Property referenced in the       11
                                                 Declarations
Non-Owned Building Damage:                                                                           10
  Loss caused by theft, burglary or robbery      Up to the Business Personal Property (BPP)          10
                                                 Limit of Insurance
  Loss by any other Covered Cause of Loss        $25,000 or the BPP Limit of Insurance               10
                                                 (whichever is less)
Ordinance or Law (other than Increased Con-      Subject to the Building Limit of Insurance          6
struction Costs and Demolition)
Outdoor Property                                 $25,000 ($1,000 for any one tree, shrub or          7
                                                 plant)
Paved Surfaces                                   $20,000                                             8
Personal Effects                                 $25,000 ($1,000 for loss by theft)                  7
Pollutant Clean Up and Removal                   $25,000                                             6
Signs                                            $10,000                                             7
Temperature Change                               $15,000                                             9
Underground Property                             Subject to the Building Limit of Insurance          6
Utility Services - direct and time element       $75,000                                             11
  Overhead transmission and distribution lines      $5,000 sublimit at 24 hr waiting period          11
Water Backup from Sewers, Drains or Sumps        $10,000                                             7




FA 4098 01 09                                                                                    Page 2 of 2
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 72 of 236 PageID #:121

                    COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.


A. Concealment, Misrepresentation or Fraud                  F.   No Benefit to Bailee
    This Coverage Part is void in any case of                    No person or organization, other than you,
    fraud by you as it relates to this Coverage Part             having custody of Covered Property will bene-
    at any time. It is also void if you or any other             fit from this insurance.
    insured, at any time, intentionally conceal or
    misrepresent a material fact concerning:                G. Other Insurance

    1.   This Coverage Part;                                     1.   You may have other insurance subject to
                                                                      the same plan, terms, conditions and pro-
    2.   The Covered Property;                                        visions as the insurance under this Cov-
                                                                      erage Part. If you do, we will pay our
    3.   Your interest in the Covered Property; or                    share of the covered "loss". Our share is
    4.   A claim under this Coverage Part.                            the proportion that the applicable Limit of
                                                                      Insurance under this Coverage Part bears
B. Control of Property                                                to the Limits of Insurance of all insurance
                                                                      covering on the same basis.
    Any act or neglect of any person other than
    you beyond your direction or control will not                2.   If there is other insurance covering the
    affect this insurance.                                            same "loss", other than that described in
                                                                      1. above, we will pay only for the amount
    The breach of any condition of this Coverage                      of covered "loss" in excess of the amount
    Part at any one or more locations will not af-                    due from that other insurance, whether
    fect coverage at any location where, at the                       you can collect on it or not. However, we
    time of direct "loss", the breach of condition                    will not reimburse any deductible or
    does not exist.                                                   difference between Actual Cash Value
C. Insurance Under Two or More Coverages                              and Replacement Cost valuations. We
                                                                      will not pay more than the applicable Limit
    If two or more of this policy's coverages apply                   of Insurance.
    to the same "loss", we will not pay more than
    the actual amount of the "loss".                        H. Policy Period, Coverage Territory

D. Legal Action Against Us                                       Under this Coverage Part:

    No one may bring a legal action against us                   1.   We cover "loss" commencing:
    under this Coverage Part unless:                                  a.   During the policy period shown in the
    1.   There has been full compliance with all of                        Declarations; and
         the terms of this Coverage Part; and                         b.   Within the coverage territory.
    2.   The action is brought within 2 years after              2.   The coverage territory:
         the date on which the direct "loss" oc-
         curred.                                                      a.   The United States of America (includ-
                                                                           ing its territories and possessions);
E. Liberalization
                                                                      b.   Puerto Rico; and
    If, within 60 days prior to the beginning of this
    Coverage Part or during the policy period, we                     c.   Canada.
    make any changes to any forms or endorse-
    ments of this Coverage Part for which there is          I.   Transfer of Rights of Recovery Against
    currently no separate premium charge, and                    Others to Us
    that change provides more coverage than this                 If any person or organization to or for whom
    Coverage Part, the change will be considered                 we make payment under this Coverage Part
    as included until the end of the current policy              has rights to recover damages from another,
    period. We will make no additional premium                   those rights are transferred to us to the extent
    charge for this additional coverage during the               of our payment. That person or organization
    interim.                                                     must do everything necessary to secure our
                                                                 rights and must do nothing after direct "loss"
                                                                 to impair them. But you may waive your rights
                                                                 against another party in writing:

                                    Includes copyrighted material of Insurance
FA 450 05 16                         Services Office, Inc., with its permission.                    Page 1 of 2
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 73 of 236 PageID #:122
   1.   Prior to a direct "loss" to your Covered                    b.   A business firm:
        Property or Covered Income.
                                                                         (1) Owned or controlled by you; or
   2.   After a direct "loss" to your Covered
        Property or Covered Income only if, at                           (2) That owns or controls you; or
        time of direct "loss", that party is one of                 c.   Your tenant.
        the following:
                                                                This will not restrict your insurance.
        a.   Someone insured by this insurance;




                                   Includes copyrighted material of Insurance
FA 450 05 16                        Services Office, Inc., with its permission.                     Page 2 of 2
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 74 of 236 PageID #:123
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               BUSINESS INCOME CHANGES - WAITING PERIOD
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
                                                    SCHEDULE
                                      "Period of Restoration" Waiting Period

                  X      24 hours                      48 hours                       72 hours

A.   Applicable Coverage Forms                                      caused by or resulting from any Covered
                                                                    Cause of Loss at the "premises"; and
     This endorsement applies to the following Cov-
     erage Forms:                                                   b.   Ends on the earlier of:
     1.   BUSINESS INCOME (AND EXTRA EX-                                 (1) The date when the property at the
          PENSE) COVERAGE FORM, and                                          "premises" should be repaired, re-
                                                                             built or replaced with reasonable
     2.   BUSINESS INCOME (WITHOUT EXTRA                                     speed and similar quality; or
          EXPENSE) COVERAGE FORM
                                                                         (2) The date when business is re-
B.   SECTION F. DEFINITIONS, 7. "Period of Res-                              sumed at a new permanent loca-
     toration", is deleted in its entirety and replaced                      tion.
     with the following:
                                                                         "Period of restoration" does not include
     7.   "Period of Restoration" means the period                       any increased period required due to
          of time that:                                                  the enforcement of any ordinance or
          a.   Begins:                                                   law that:

               (1) After the number of hours selected                    (1) Regulates the construction, use or
                   and shown in the Schedule have                            repair, or requires the tearing
                   passed from the time of direct                            down of any property; or
                   physical "loss" for Business In-                      (2) Requires any insured or others to
                   come coverage; or                                         test for, monitor, clean up, remove,
               (2) Immediately after the time of direct                      contain, treat, detoxify or neutral-
                   physical "loss" for Extra Expense                         ize, or in any way respond to, or
                   coverage;                                                 assess the effects of "pollutants".
                                                                         The expiration date of this policy will
                                                                         not cut short the "period of restoration".




                                    Includes copyrighted material of ISO Commercial
FA 458 04 04                             Risk Services, Inc., with its permission.
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 75 of 236 PageID #:124
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           CINCIPLUS®
                COMMERCIAL PROPERTY POWER XC+®
             (EXPANDED COVERAGE PLUS) ENDORSEMENT
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

The insurance coverage and Limits of Insurance provided by this endorsement are excess of, and ap-
ply in addition to, any similar or identical coverage provided by any other endorsement attached to
this Coverage Part, or by any other Coverage Part forming a part of the policy of insurance of which
this Coverage Part forms a component.

                                                 SCHEDULE


                         Blanket Coverage Limit            $150,000
                   Applicable only to those coverages subject to the Blanket Coverage
                   Limit, as indicated in this endorsement



A. Accounts Receivable                                           COVERAGE FORM, SECTION A. COVER-
                                                                 AGE, 5. Coverage Extensions, b. Busi-
    For the purposes of this endorsement only:                   ness Income and Extra Expense is modi-
                                                                 fied as follows:
    1.   In BUILDING AND PERSONAL PROP-
         ERTY COVERAGE FORM, SECTION                             1.   Business Income From Dependent
         A. COVERAGE, 5. Coverage Exten-                              Properties
         sions, a. Accounts Receivable, the
         second paragraph in (3)(b) Away From                         a.   For Business Income from De-
         Your Premises is deleted in its entirety                          pendent Properties only, Para-
         and replaced by the following:                                    graph b.(1) is deleted in its entirety
                                                                           and replaced by the following:
         This limit of insurance for Away From
         Your Premises coverage is not included                            (1) Business Income From De-
         within the Blanket Coverage Limit and is                              pendent Properties
         separate and in addition to the Blanket
         Coverage Limit.                                                          We will pay for the actual loss
                                                                                  of "Business Income" you sus-
    2.   In BUILDING AND PERSONAL PROP-                                           tain due to the necessary "sus-
         ERTY COVERAGE FORM, SECTION                                              pension" of your "operations"
         A. COVERAGE, 5. Coverage Exten-                                          during the "period of restora-
         sions, a. Accounts Receivable, the                                       tion". The "suspension" must
         last paragraph is deleted in its entirety                                be caused by direct "loss" to
         and replaced by the following:                                           "dependent property" caused
                                                                                  by or resulting from any Cov-
         The most we will pay for loss in any one                                 ered Cause of Loss.
         occurrence under this Accounts Receiv-
         able Coverage Extension is the Blanket                                   However, coverage under this
         Coverage Limit as provided in Section Y                                  endorsement does not apply
         of this endorsement.                                                     when the only "loss" to "de-
                                                                                  pendent property" is "loss" to
B. Business Income and Extra Expense                                              "electronic data", including de-
    For the purposes of this endorsement only, in                                 struction or corruption of "elec-
                                                                                  tronic data". If the "dependent
    BUILDING AND PERSONAL PROPERTY
                                                                                  property" sustains "loss" to

                                   Includes copyrighted material of Insurance
FA 258 05 16                        Services Office, Inc., with its permission.                     Page 1 of 13
       Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 76 of 236 PageID #:125
                "electronic data" and other                                           3)   Communication sup-
                property, coverage under this                                              ply services, including
                endorsement will not continue                                              services relating to in-
                once the other property is re-                                             ternet access or ac-
                paired, rebuilt, or replaced.                                              cess to any electronic
                                                                                           network;
       b.   Limit of Insurance for Dependent
            Properties                                                            (b) Accept your products or
                                                                                      services;
            The most we will pay for loss in one
            occurrence under Business In-                                         (c) Manufacture products for
            come From Dependent Properties                                            delivery to your customers
            is $5,000. This Limit of Insurance is                                     under contract of sale; or
            included within, and is not in addi-
            tion to, the Limit of Insurance for the                               (d) Attract customers to your
            "Business Income" and Extra Ex-                                           business.
            pense Coverage Extension.                                     (2) The "Period of restoration" Def-
       c.   Loss Determination for Depend-                                        inition, with respect to "de-
            ent Properties                                                        pendent property", is replaced
                                                                                  by the following:
            For Business Income from De-
            pendent Properties only, the fol-                                     "Period of restoration" means
            lowing is added:                                                      the period of time that:

            Resumption of Operations                                              (a) Begins 24 hours after the
                                                                                      time of direct "loss" caused
            We will reduce the amount of your:                                        by or resulting from any
                                                                                      Covered Cause of Loss at
            (1) "Business Income" loss, other                                         the "premises" of the "de-
                than Extra Expense, to the ex-                                        pendent property"; and
                tent you can resume "opera-
                tions", in whole or in part, by                                   (b) Ends on the date when the
                using any other available                                             property at the "premises"
                                                                                      of the "dependent proper-
                (a) Source of materials; or                                           ty" should be repaired, re-
                (b) Outlet for your products.                                         built or replaced with rea-
                                                                                      sonable speed and similar
            (2) Extra Expense loss to the ex-                                         quality.
                tent you can return "operations"
                to normal and discontinue such                                    "Period of restoration" does not
                Extra Expense.                                                    include any increased period
                                                                                  required due to the enforce-
       d. Definitions                                                             ment of any ordinance or law
                                                                                  that:
            SECTION      G. DEFINITIONS is
            amended to include the following                                      (a) Regulates the construc-
            definitions:                                                              tion, use or repair, or re-
                                                                                      quires the tearing down of
            (1) "Dependent property" means                                            any property; or
                property operated by others
                whom you depend on to:                                            (b) Requires any insured or
                                                                                      others to test for, monitor,
                (a) Deliver materials or ser-                                         clean up, remove, contain,
                     vices to you, or to others                                       treat, detoxify or neutral-
                     for your account (Contrib-                                       ize, or in any way respond
                     uting Locations). But any                                        to, or assess the effects of
                     property which delivers the                                      "pollutants".
                     following services is not a
                     Contributing Location with                                   The expiration date of this
                     respect to such services:                                    Coverage Part will not cut short
                                                                                  the "period of restoration".
                     1)   Water     Supply    ser-
                          vices;                                      The most we will pay is the Business
                                                                      Income From Dependent Properties
                     2)   Power Supply        ser-                    sublimit of insurance. This Limit of In-
                          vices; or                                   surance is included within, and is not in
                                                                      addition to, the Limit of Insurance for the

                                   Includes copyrighted material of Insurance
FA 258 05 16                        Services Office, Inc., with its permission.                     Page 2 of 13
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 77 of 236 PageID #:126
        "Business Income" and Extra Expense                            (d) "Electronic data", but only as ex-
        Coverage Extension.                                                cess over what is valid and collecti-
                                                                           ble under SECTION A. COVER-
   2.   Interruption of Computer Operations                                AGE, 5. Coverage Extensions, d.
        a.   For Interruption of Computer Op-                              Electronic Data;
             erations only, all references to                          (e) Media, meaning materials on which
             $2,500 in b. Business Income and                              "electronic data" is recorded, such
             Extra Expense, Paragraph (7)(c)                               as magnetic tapes, disc packs, pa-
             are deleted and replaced by                                   per tapes and cards, floppy discs
             $25,000.                                                      and compact discs used in pro-
        b.   BUILDING  AND   PERSONAL                                      cessing units; and
             PROPERTY COVERAGE FORM,                                   (f) Property of others in your care, cus-
             SECTION G. DEFINITIONS is                                     tody or control that is similar to
             amended as follows:                                           property described in (1)(a) through
             With respect to a "suspension" of                             (e) above.
             "operations" caused only by an in-                   (2) Property Not Covered
             terruption in computer operations
             due to the destruction or corruption                      This Coverage Extension does not apply
             of "electronic data" as described in                      to:
             SECTION A. COVERAGE, 5. Cov-
             erage Extensions, d. Electronic                           (a) Accounts, records, documents and
             Data, Paragraph a. of Definition 11.                          other "valuable papers and records"
             "Period of restoration" is deleted                            unless they are programming doc-
             and replaced by the following:                                umentation or instruction manuals.

             a.   Begins 24 hours after the time                           However, we will cover these items
                  of direct "loss".                                        once they are converted to "elec-
                                                                           tronic data" form.
   3.   Business Income and Extra Expense
        Revised Limits of Insurance                                    (b) "Electronic data" or media that can-
                                                                           not be replaced with similar property
        The last paragraph is deleted in its en-                           of equal quality.
        tirety and replaced by the following:
                                                                       (c) Your property that you have rented
        The most we will pay for loss in any one                           or leased to someone else and that
        occurrence under this "Business In-                                property is not at your "premises".
        come" and Extra Expense Coverage Ex-
        tension is $100,000.                                           (d) Any machine or apparatus that is
                                                                           used for research, medical, diag-
                                                                           nostic, surgical, dental or pathologi-
C. Electronic Data Processing Property
                                                                           cal purposes.
   For the purposes of this endorsement only,
   BUILDING AND PERSONAL PROPERTY                                      (e) "Production equipment".
   COVERAGE FORM, SECTION A. COVER-                               (3) Exclusions
   AGE, 5. Coverage Extensions is amended
   by adding the following:                                            (a) BUILDING     AND      PERSONAL
                                                                           PROPERTY COVERAGE FORM,
   Electronic Data Processing Property                                     SECTION A. COVERAGE, 3. Cov-
   (1) Covered Property                                                    ered Causes of Loss, b. Exclu-
                                                                           sions does not apply except as fol-
        You may extend the Coverage provided                               lows:
        by this Coverage Part to apply to direct
        "loss" to Covered Property consisting of                           1)      Exclusion (1)(c) Governmen-
        your:                                                                      tal Action;

        (a) Data processing equipment;                                     2)      Exclusion (1)(d) Nuclear Haz-
                                                                                   ard;
        (b) Air conditioning and other electrical
             equipment, used exclusively with                              3)      Exclusion (1)(f) War and Mili-
             your data processing equipment;                                       tary Action;

        (c) Programming documentation and                                  4)      Exclusion (2)(b) Delay or
             instruction manuals;                                                  Loss of Use;



                                    Includes copyrighted material of Insurance
FA 258 05 16                         Services Office, Inc., with its permission.                   Page 3 of 13
       Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 78 of 236 PageID #:127
           5)     Exclusion (2)(d) Miscellane-                           acquired location, will end when any
                  ous Causes of Loss, 1) Wear                            of the following first occurs:
                  and tear;
                                                                         1)      This Coverage Part expires;
           6)     Exclusion (2)(h) Dishonest or
                  Criminal Acts;                                         2)      90 days pass from the date you
                                                                                 acquire your new property or
           7)     Exclusion (3)(b) Acts or De-                                   move Covered Property to a
                  cisions; and                                                   newly acquired location; or
           8)     Exclusion (3)(c) Defects, Er-                          3)      You report values to us.
                  rors and Omissions.
                                                                     The most we will pay for loss in any one
       (b) In addition to Paragraph (3)(a) of                        occurrence is $10,000. This Limit of In-
               this Coverage Extension, we will                      surance is in addition to the other limits
               not pay for the following:                            provided by this Coverage Extension.
           Hidden or latent defect, gradual de-                 (6) In Transit or Away From Premises
           terioration, and depreciation. How-
           ever, if direct "loss" by a Covered                       SECTION A. COVERAGE, 5. Coverage
           Cause of Loss results, we will pay                        Extensions, e. Exhibitions, Fairs or
           for that resulting "loss".                                Trade Shows, m. Property Off Prem-
                                                                     ises and p. Transportation are deleted
   (4) Duplicate and Backup "Electronic Da-                          in their entirety and replaced by the fol-
       ta"                                                           lowing:
       We will pay for direct "loss" resulting                       (a) You may extend the insurance pro-
       from any of the Covered Causes of Loss                            vided by this Coverage Extension to
       to duplicate and backup "electronic data"                         apply to Covered Property as de-
       that you store at a "premises" not de-                            scribed in Paragraph (1):
       scribed in the Declarations providing
       such "electronic data" is not covered by                          1)      While in or on a vehicle, includ-
       another policy. The most we will pay for                                  ing loading and unloading; or
       loss in any one occurrence is $2,000.                             2)      While at a location that is not
       This Limit of Insurance is in addition to                                 your "premises".
       the other limits provided by this Cover-
       age Extension.                                                (b) This In Transit or Away From
                                                                         Premises coverage does not apply
   (5) Newly Purchased Electronic Data                                   per location.
       Processing Property
                                                                     The most we will pay for loss in any one
       BUILDING AND PERSONAL PROP-                                   occurrence is $10,000. This Limit of In-
       ERTY COVERAGE FORM, SECTION                                   surance is not in addition to the other
       A. COVERAGE, 5. Coverage Exten-                               limits provided by this Coverage Exten-
       sions, i. Newly Purchased, Leased or                          sion.
       Constructed Property is deleted in its
       entirety and replaced by the following:                  (7) Worldwide Laptop Coverage
       (a) We will pay for direct "loss" from a                      (a) You may extend the insurance pro-
           Covered Cause of Loss to newly                                vided by this Coverage Extension to
           purchased or leased        Covered                            apply to your laptops, notebooks
           Property described in Paragraph (1)                           and similar highly portable personal
           of this Coverage Extension while at:                          computers, including their periph-
                                                                         erals and accessories, while such
           1)     Locations that are newly pur-                          specific Covered Property is:
                  chased or leased;
                                                                         1)      In your or your employee's
           2)     Your newly constructed build-                                  care, custody and control;
                  ings or additions at a "premis-
                  es"; or                                                2)      Not located at a "premises" you
                                                                                 own or lease; and
           3)     Any "premises" described in
                  the Declarations.                                      3)      Not located in the coverage ter-
                                                                                 ritory stated in Paragraph 2. of
       (b) Insurance under this Coverage Ex-                                     the Commercial Property Con-
           tension for such newly acquired                                       dition H. Policy Period, Cov-
           property, or Covered Property al-                                     erage Territory, provided that
           ready insured by this Coverage Ex-                                    location is not under a United
           tension which is moved to a newly
                                  Includes copyrighted material of Insurance
FA 258 05 16                       Services Office, Inc., with its permission.                     Page 4 of 13
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 79 of 236 PageID #:128
                 States Department of State                                            However, the most we will
                 trade or travel restriction at the                                    pay is the least of the fol-
                 time of "loss".                                                       lowing:
       (b) This Worldwide Laptop Coverage                                              (a) The actual cost to re-
            does not apply per location.                                                    pair or restore the
                                                                                            property with materi-
   (8) Electronic Data Processing Property                                                  als of like kind and
       Deductible                                                                           quality;
       SECTION C. DEDUCTIBLE is amended                                                (b) The cost of replacing
       to include the following:                                                            that property with
       We will not pay for direct "loss" in any                                             property of similar
       one occurrence unless the amount of                                                  quality and function;
       "loss" exceeds the Deductible shown in                                          (c) The amount you actu-
       the Declarations. We will then pay the                                               ally and necessarily
       amount of "loss" in excess of the De-                                                spend to repair or re-
       ductible, up to the Limit of Insurance                                               place the property; or
       provided by this Coverage Extension.
                                                                                       (d) The Limit of Insurance
       However, direct "loss" caused by or re-                                              applicable      to   the
       sulting from any of the following Causes                                             property.
       of Loss will have the greater of the De-
       ductible shown in the Declarations or                                       (2) If you do not repair or re-
       $1,000 as the applicable deductible:                                            place this property within a
                                                                                       reasonable time following
       a. "Loss" caused by faulty construction,                                        a direct "loss", the most we
            error in design or processing, or ser-                                     will pay will be the least of
            vice or work upon the data pro-                                            the following:
            cessing system;
                                                                                       (a) "Actual cash value" of
       b. "Loss"     resulting in mechanical                                                the property;
            breakdown, short circuiting, blowout,
            or other electrical damage, unless                                         (b) "Actual cash value" of
            caused by lightning; or                                                         repairs with material
                                                                                            of like kind and quali-
       c. "Loss" caused by or resulting from                                                ty; or
            interruption of power supply, power
            surge, blackout or brownout.                                               (c) The Limit of Insurance
                                                                                            applicable      to   the
   (9) Electronic Data Processing Property                                                  property.
       Valuation
                                                                                       We reserve the right to re-
       SECTION D. LOSS CONDITIONS, 7.                                                  pair or replace the property
       Valuation is deleted in its entirety and                                        or to pay for the property in
       replaced by the following:                                                      money.
       7.   Valuation of Electronic Data Pro-                                          In the event of "loss", the
            cessing Property                                                           value of property will be
            In the event of direct "loss", we will                                     determined at the time of
            determine the value of Covered                                             direct "loss".
            Property as described in Paragraph                             b.      For "electronic data":
            (1) of this Coverage Extension as
            follows:                                                               We will not pay more than the
                                                                                   actual reproduction costs of
            a.   Except for "electronic data":                                     your "electronic data". If you do
                 (1) If you repair or replace this                                 not replace or reproduce your
                     Electronic Data Processing                                    "electronic data" following the
                     property within a reasona-                                    "loss", the most we will pay is
                     ble time following the di-                                    the cost of blank media as de-
                     rect "loss", the property will                                scribed in Paragraph C.(1)(e) of
                     be valued at the full cost of                                 this Coverage Extension.
                     repair or replacement.




                                    Includes copyrighted material of Insurance
FA 258 05 16                         Services Office, Inc., with its permission.                     Page 5 of 13
       Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 80 of 236 PageID #:129
   (10) Electronic Data Processing Property                       Coverage is included within, and not in addi-
        Additional Definition                                     tion to, that applicable Limit of Insurance.
       The following definition is added to                       The most we will pay for all loss in any one
       SECTION G. DEFINITIONS of the                              occurrence under Paragraph (b) Demolition
       BUILDING AND PERSONAL PROP-                                Costs and Paragraph (c) Increased Costs
       ERTY COVERAGE FORM:                                        of Construction is the Blanket Coverage
                                                                  Limit as provided in Section Y of this en-
       "Production equipment" means any ma-                       dorsement per building or structure sustain-
       chinery and related components, includ-                    ing loss. This is an additional Limit of Insur-
       ing any integrated or dedicated comput-                    ance applicable to the building or structure
       er system, which is used, or can be                        sustaining loss.
       used, to produce or process other tangi-
       ble property.                                         F.   Pollutant Clean Up and Removal
   The most we will pay in total for all loss in                  For the purposes of this endorsement only, in
   any one occurrence for coverages described                     BUILDING AND PERSONAL PROPERTY
   in Paragraphs C.(1), (6), and (7) is the Blan-                 COVERAGE FORM, SECTION A. COVER-
   ket Coverage Limit as provided in Section Y.                   AGE, 4. Additional Coverages, h. Pollutant
   of this endorsement.                                           Clean Up and Removal, the last paragraph
                                                                  is deleted in its entirety and replaced by the
D. Fine Arts                                                      following:
   For the purposes of this endorsement only,                     The most we will pay for each "premises"
   BUILDING AND PERSONAL PROPERTY                                 under this Pollutant Clean Up and Removal
   COVERAGE FORM, SECTION A. COVER-                               Coverage Extension is $25,000. This limit in-
   AGE, 5. Coverage Extensions is amended                         cludes the sum of all covered expenses aris-
   to include the following:                                      ing out of Covered Causes of Loss during
                                                                  each "coverage term". This is in addition to
   Fine Arts                                                      the Limits of Insurance shown in the COM-
                                                                  MERCIAL PROPERTY COVERAGE PART
   (1) We will pay for direct "loss" to paintings,                DECLARATIONS.
       etchings, pictures, tapestries, art glass
       windows, and other bona fide works of                 G. Underground Property
       art of rarity, historical value, or artistic
       merit. The direct "loss" must be caused                    For the purposes of this endorsement only,
       by or result from a Covered Cause of                       BUILDING AND PERSONAL PROPERTY
       Loss.                                                      COVERAGE FORM, SECTION A. COVER-
                                                                  AGE, 5. Coverage Extensions is amended
   (2) SECTION D. LOSS CONDITIONS, 7.                             to include the following:
       Valuation is deleted in its entirety and
       replaced by the following:                                 Underground Property
       We will determine the value of Covered                     (1) We will pay for direct "loss" resulting
       Property in the event of direct "loss" at                       from any of the Covered Causes of Loss
       the market value at the time of "loss".                         to:

   The most we will pay for loss in any one oc-                        (a) Foundations of covered buildings,
   currence under this Coverage Extension is                                structures, machinery or boilers, if
   $25,000.                                                                 their foundations are below the low-
                                                                            est basement floor or the surface of
E. Ordinance or Law                                                         the ground if there is no basement;
                                                                            and
   For the purposes of this endorsement only,
   BUILDING AND PERSONAL PROPERTY                                      (b) Underground pipes, flues or drains
   COVERAGE FORM, SECTION A. COVER-                                         if they are attached to Covered
   AGE, 4. Additional Coverages, g. Ordi-                                   Property.
   nance or Law, the last paragraph is deleted                    (2) SECTION A. COVERAGE, 2. Property
   in its entirety and replaced by the following:                     Not Covered, g. Foundations is delet-
                                                                       ed in its entirety and replaced by the fol-
   The most we will pay for loss in any one oc-                        lowing:
   currence under Paragraph (a) Loss of Use
   of Undamaged Parts of the Building is the                           g.   Foundations
   Limit of Insurance shown in the COMMER-
   CIAL PROPERTY COVERAGE PART DEC-                                         Foundations of buildings, structures,
   LARATIONS as applicable to the covered                                   machinery or boilers, if their founda-
   building or structure sustaining "loss". This                            tions are below:

                                    Includes copyrighted material of Insurance
FA 258 05 16                         Services Office, Inc., with its permission.                   Page 6 of 13
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 81 of 236 PageID #:130
               (1) The lowest basement floor; or                    (1) BUILDING AND PERSONAL PROP-
                                                                        ERTY COVERAGE FORM, SECTION
               (2) The surface of the ground, if                        A. COVERAGE, 3. Covered Causes of
                   there is no basement;                                Loss, b. Exclusions, (1)(g) Water,
               except as provided in SECTION A.                         Paragraph 3) is deleted in its entirety
               COVERAGE, 5. Coverage Exten-                              and replaced by the following:
               sions.                                                    3)     Except as provided in SECTION A.
     (3) SECTION A. COVERAGE, 2. Property                                       COVERAGE, 5. Coverage Exten-
         Not Covered, n. Underground Pipes,                                     sions, Water Backup Discharged
         Flues or Drains is deleted in its entirety                             from Sewers, Drains, Septic or
          and replaced by the following:                                        Sump Pump Systems, water that
                                                                                has entered and then backs up
          n.   Underground Pipes, Flues or                                      through and is discharged from a
               Drains                                                           sewer, drain, septic system, sump
                                                                                pump system or related equipment;
               Underground pipes, flues or drains,                              or
               except as provided in SECTION A.
               COVERAGE, 5. Coverage Exten-                         (2) BUILDING AND PERSONAL PROP-
               sions.                                                   ERTY COVERAGE FORM, SECTION
                                                                        A. COVERAGE, 3. Covered Causes of
     The most we will pay for loss in any one oc-                       Loss, b. Exclusions, (1)(g) Water,
     currence is the Limit of Insurance shown in                        Paragraph 5) is deleted in its entirety
     the COMMERCIAL PROPERTY COVER-                                      and replaced by the following:
     AGE PART DECLARATIONS as applicable
     to the covered building or structure incurring                      5)     Except as provided in SECTION A.
     direct "loss". This Coverage is included with-                             COVERAGE, 5. Coverage Exten-
     in, and not in addition to, that applicable Limit                          sions, Water Backup Discharged
     of Insurance.                                                              from Sewers, Drains, Septic or
                                                                                Sump Pump Systems, waterborne
H. Valuable Papers and Records                                                  material carried or otherwise moved
     For the purposes of this endorsement only:                                 by any of the water referred to in
                                                                                Paragraph 1), 3) or 4), or material
     1.   In BUILDING AND PERSONAL PROP-                                        carried or otherwise moved by
          ERTY COVERAGE FORM, SECTION                                           mudslide or mudflow as described
          A. COVERAGE, 5. Coverage Exten-                                       in Paragraph (g)2).
          sions, r. Valuable Papers and Rec-
          ords, the second paragraph in (4)(b)                      (3) BUILDING AND PERSONAL PROP-
          Away From Your Premises is deleted                            ERTY COVERAGE FORM, SECTION
          in its entirety and replaced by the follow-                   A. COVERAGE, 5. Coverage Exten-
          ing:                                                          sions, is amended to include the follow-
                                                                         ing:
          This limit of insurance for Away From
          Your Premises coverage is not included                         Water Backup Discharged From Sew-
          within the Blanket Coverage Limit and is                       ers, Drains, Septic or Sump Pump
          separate and in addition to the Blanket                        Systems
          Coverage Limit.                                                We will pay for "loss" caused by or re-
     2.   In BUILDING AND PERSONAL PROP-                                 sulting from water or waterborne materi-
          ERTY COVERAGE FORM, SECTION                                    al that has entered and then backs up
          A. COVERAGE, 5. Coverage Exten-                                through and is discharged from a sewer,
          sions, r. Valuable Papers and Rec-                             drain (including roof drains and related
          ords, the last paragraph is deleted in its                     fixtures), septic system, sump pump sys-
          entirety and replaced by the following:                        tem or related equipment.

          The most we will pay for loss in any one                  (4) SECTION C. DEDUCTIBLE is amended
          occurrence under this Valuable Papers                          by adding the following:
          and Records Coverage Extension is the                          Water Backup Deductible
          Blanket Coverage Limit as provided in
          Section Y of this endorsement.                                 We will not pay for "loss" in any one oc-
                                                                         currence caused by or resulting from
I.   Water Backup Discharged from Sewers,                                water or waterborne material which
     Drains, Septic or Sump Pump Systems                                 backs up through and is discharged from
     For the purposes of this endorsement only:                          a sewer, drain, septic system, sump
                                                                         pump system or related equipment, until
                                                                         the amount of "loss" exceeds the De-

                                      Includes copyrighted material of Insurance
FA 258 05 16                           Services Office, Inc., with its permission.                   Page 7 of 13
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 82 of 236 PageID #:131
         ductible shown in the Declarations, or                    The most we will pay for loss in any one oc-
         $1,000, whichever is greater. We will                     currence under this Outdoor Property Cover-
         then pay the amount of "loss" in excess                   age Extension is $25,000, but not more than
         of that deductible, up to the applicable                  $1,000 for any one tree, shrub, or plant.
         limit indicated in Paragraph (5) of this
         Coverage Extension.                                  M. Personal Effects

     (5) The most we will pay for loss in any one                  For the purposes of this endorsement only, in
         occurrence under this Water Backup                        BUILDING AND PERSONAL PROPERTY
         Discharged from Sewers, Drains, Septic                    COVERAGE FORM, SECTION A. COVER-
         or Sump Pump Systems Coverage Ex-                         AGE, 5. Coverage Extensions, l. Personal
         tension is $10,000, including any "Busi-                  Effects, the last two paragraphs are deleted
         ness Income", "Rental Value" and Extra                    in their entirety and replaced by the following:
         Expense loss.                                             If theft is included as a Covered Cause of
J.   Fire Department Service Charge                                Loss under this Coverage Part, then this
                                                                   Personal Effects Coverage Extension has a
     For the purposes of this endorsement only,                    $1,000 per occurrence limitation for direct
     BUILDING AND PERSONAL PROPERTY                                "loss" by theft.
     COVERAGE FORM, SECTION A. COVER-
     AGE, 4. Additional Coverages, c. Fire De-                     The most we will pay for loss in any one oc-
     partment Service Charge is deleted in its                     currence under this Personal Effects Cover-
     entirety and replaced by the following:                       age Extension is $25,000.

     When the fire department is called to save or            N. Tenant Move Back Expenses
     protect Covered Property from a Covered                       For the purposes of this endorsement only,
     Cause of Loss, we will pay up to $25,000 in
     any one occurrence for Fire Department Ser-                   BUILDING AND PERSONAL PROPERTY
     vice Charge for your liability, which is deter-               COVERAGE FORM, SECTION A. COVER-
     mined prior to direct "loss", for fire depart-                AGE, 5. Coverage Extensions is amended
     ment service charges:                                         to include the following:

     (1) Assumed by contract or agreement; or                      Tenant Move Back Expenses
     (2) Required by local ordinance.                              (1) We will reimburse you for expenses you
                                                                        pay for Covered Move Back Costs of
     This Coverage is in addition to the Limits of                      your tenants who temporarily vacate a
     Insurance shown in the COMMERCIAL                                  portion of the building at a "premises".
     PROPERTY COVERAGE PART DECLA-                                      The vacancy must have occurred while
     RATIONS and applies per location. Such lim-                        the portion of the building rented by your
     it is the most we will pay regardless of the                       tenant could not be occupied due to di-
     number of responding fire departments or fire                      rect "loss" to your Covered Property
     units, and regardless of the number or type                        caused by or resulting from a Covered
     of services performed.                                             Cause of Loss during the "coverage
                                                                        term". The move back must be complet-
K. Signs
                                                                        ed within 60 calendar days after the por-
     For the purposes of this endorsement only, in                      tion of the building rented by your tenant
     BUILDING AND PERSONAL PROPERTY                                     has been repaired or rebuilt and is ready
     COVERAGE FORM, SECTION A. COVER-                                   for occupancy.
     AGE, 5. Coverage Extensions, n. Signs,
     the second paragraph is deleted in its entire-                (2) Covered Move Back Costs means only
     ty and replaced by the following:                                  documented, reasonable and necessary
                                                                        costs of:
     The most we will pay for loss in any one oc-
     currence under this Sign Coverage Extension                        (a) Packing, insuring and transporting
     is $10,000.                                                            business personal property;

L.   Outdoor Property                                                   (b) Re-establishing electric utility and
                                                                            communication services, less re-
     For the purposes of this endorsement only, in                          funds from discontinued services;
     BUILDING AND PERSONAL PROPERTY
     COVERAGE FORM, SECTION A. COVER-                                   (c) Assembling and setting up fixtures
                                                                            and equipment; or
     AGE, 5. Coverage Extensions, k. Outdoor
     Property, the last paragraph is deleted in its                     (d) Unpacking and re-shelving stock
     entirety and replaced by the following:                                and supplies.



                                     Includes copyrighted material of Insurance
FA 258 05 16                          Services Office, Inc., with its permission.                   Page 8 of 13
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 83 of 236 PageID #:132
   (3) If your tenants have valid and collectible           Q. Debris Removal
        insurance for Covered Move Back
        Costs, we will pay only for the amount of                For the purposes of this endorsement only,
        Covered Move Back Costs in excess of                     BUILDING AND PERSONAL PROPERTY
        the amount payable from such other in-                   COVERAGE FORM, SECTION A. COVER-
        surance.                                                 AGE, 5. Coverage Extensions is amended
                                                                 to include the following:
   The most we will pay for loss in any one oc-
   currence under this Tenant Move Back Ex-                      In the event that the limits of insurance stated
   penses Coverage Extension is the Blanket                      in BUILDING AND PERSONAL PROPERTY
   Coverage Limit as provided in Section Y of                    COVERAGE FORM, SECTION A. COVER-
   this endorsement.                                             AGE, 4. Additional Coverages, b. Debris
                                                                 Removal are insufficient to fully cover a
O. Peak Season                                                   "loss" insured thereunder, we will pay up to
                                                                 the Blanket Coverage Limit in any one occur-
   For the purposes of this endorsement only,                    rence as provided in Section Y of this en-
   BUILDING AND PERSONAL PROPERTY                                dorsement.
   COVERAGE FORM, SECTION A. COVER-
   AGE, 5. Coverage Extensions is amended                   R. Fire Protection Equipment Recharge
   to include the following:
                                                                 For the purposes of this endorsement only,
   Peak Season                                                   BUILDING AND PERSONAL PROPERTY
                                                                 COVERAGE FORM, SECTION A. COVER-
   1.   In the event that the limit of insurance                 AGE, 4. Additional Coverages, d. Fire Pro-
        stated in the Declarations for Business                  tection Equipment Recharge, the last par-
        Personal Property is insufficient to fully               agraph is deleted and replaced by the follow-
        insure a covered "loss" due to a Peak                    ing:
        Season Demand for your inventory, we
        will pay up to the Blanket Coverage Limit                The most we will pay for loss in any one oc-
        as provided in Section Y of this en-                     currence under this Fire Protection Equip-
        dorsement.                                               ment Recharge Coverage Extension is
                                                                 $50,000. This Coverage is in addition to the
   2.   Peak Season Demand means a tempo-                        Limits of Insurance shown in the COMMER-
        rary (90 consecutive days or less) in-                   CIAL PROPERTY COVERAGE PART DEC-
        crease in your inventory to meet a sea-                  LARATIONS.
        sonal demand as verified by:
                                                            S. Paved Surfaces
        a.   Your previous inventory records for
             that historical period of time; and                 For the purposes of this endorsement only:
        b.   Custom and practice in your indus-                  1.   BUILDING AND PERSONAL PROP-
             try.                                                     ERTY COVERAGE FORM, SECTION
                                                                      A. COVERAGE, 2. Property Not Cov-
P. Personal Property of Others                                        ered, i. Paved Surfaces is deleted in its
   For the purposes of this endorsement only,                         entirety and replaced by the following:
   BUILDING AND PERSONAL PROPERTY                                     Except as provided in 4. Additional
   COVERAGE FORM, SECTION A. COVER-                                   Coverages, Paved Surfaces, bridges,
   AGE, 5. Coverage Extensions is amended                             roadways, walks, patios or other paved
   to include the following:                                          surfaces.
   Personal Property of Others                                   2.   BUILDING AND PERSONAL PROP-
   In the event that the limit of insurance stated                    ERTY COVERAGE FORM, SECTION
   in the COMMERCIAL PROPERTY COVER-                                  A. COVERAGE, 4. Additional Cover-
   AGE PART DECLARATIONS for Business                                 ages is amended to include the follow-
   Personal Property is insufficient to fully in-                     ing:
   sure a covered "loss" to both your Covered                         Paved Surfaces
   Personal Property and property described in
   Paragraph (8) of SECTION A. COVERAGE,                              We will pay for direct "loss" resulting
   1. Covered Property, d. Business Person-                           from any of the Covered Causes of Loss
   al Property, we will pay up to the Blanket                         to bridges, roadways, walks, patios or
   Coverage Limit in any one occurrence as                            other paved surfaces.
   provided in Section Y of this endorsement for
   such property.                                                     The most we will pay for loss in any one
                                                                      occurrence under this Paved Surfaces
                                                                      Coverage Extension is $25,000.


                                   Includes copyrighted material of Insurance
FA 258 05 16                        Services Office, Inc., with its permission.                   Page 9 of 13
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 84 of 236 PageID #:133
T.   Temperature Change                                                      (3) Exclusion (1)(d) Nuclear Haz-
                                                                                 ard;
     For the purposes of this endorsement only,
     BUILDING AND PERSONAL PROPERTY                                          (4) Exclusion (1)(f) War and Mili-
     COVERAGE FORM, SECTION A. COVER-                                            tary Action;
     AGE, 5. Coverage Extensions is amended
     to include the following:                                               (5) Exclusion (1)(g) Water; or

     Temperature Change                                                      (6) Exclusion (1)(h) "Fungi", Wet
                                                                                 Rot, Dry Rot, and Bacteria.
     (1) Coverage
                                                                        (b) In addition to Paragraph (3)(a) of
         (a) BUILDING     AND      PERSONAL                                  this Coverage Extension, we will not
             PROPERTY COVERAGE FORM,                                         pay for direct "loss" caused by or
             SECTION A. COVERAGE, 1. Cov-                                    resulting from any of the following:
             ered Property is deleted in its en-
              tirety and replaced by the following:                          1)     The disconnecting of any heat-
                                                                                    ing, refrigerating, cooling or
              Covered Property means "perisha-                                      humidity control system from
              ble stock" located in a building at a                                 the source of its power;
              "premises".
                                                                             2)     The deactivation of electrical
         (b) BUILDING     AND    PERSONAL                                           power caused by the manipula-
             PROPERTY COVERAGE FORM,                                                tion of any switch or other de-
             SECTION A. COVERAGE, 2.                                                vice (on "premises") used to
             Property Not Covered is deleted in                                     control the flow of electrical
              its entirety and replaced by the fol-                                 power or current;
              lowing:
                                                                             3)     The inability of an Electrical
              Covered Property does not include:                                    Utility Company or other power
                                                                                    source to provide sufficient
              "Perishable Stock" Not in Build-                                      power due to:
              ings
                                                                                    a)   Lack of fuel; or
              "Perishable stock" located on build-
              ings, in or on vehicles, or otherwise                                 b) Governmental order;
              in the open.
                                                                             4)     The inability of a power source
     (2) Covered Causes of Loss                                                     at the "premises" to provide
                                                                                    sufficient power due to the lack
         BUILDING AND PERSONAL PROP-                                                of generating capacity to meet
         ERTY COVERAGE FORM, SECTION                                                demand; or
         A. COVERAGE, 3. Covered Causes of
         Loss, a. Covered Causes of Loss is                                  5)     Breaking of any glass that is a
         deleted in its entirety and replaced by                                    permanent part of any heating,
         the following:                                                             refrigeration, cooling or humidi-
                                                                                    ty control unit.
         a.   Covered Causes of Loss
                                                                   (4) Limits of Insurance
              Covered Causes of Loss means di-
              rect "loss" from "temperature                             BUILDING AND PERSONAL PROP-
              change" to Covered Property unless                        ERTY COVERAGE FORM, SECTION
              "loss" is excluded or limited in this                     B. LIMITS OF INSURANCE is deleted in
              Coverage Part.                                            its entirety and replaced by the following:
     (3) Excluded Causes of Loss                                        SECTION B. LIMITS OF INSURANCE
         (a) BUILDING     AND      PERSONAL                             a.   The most we will pay for all direct
             PROPERTY COVERAGE FORM                                          "loss" in any one occurrence under
             SECTION A. COVERAGE, 3. Cov-                                    this Temperature Change Coverage
             ered Causes of Loss, b. Exclu-                                  Extension is $15,000, including any
             sions does not apply to this Cover-                             "Business Income", "Rental Value",
              age Extension, except as follows:                              and Extra Expense loss.
              (1) Exclusion (1)(b) Earth Move-                          b.   The Limit of Insurance for Tempera-
                  ment;                                                      ture Change is not an additional
                                                                             amount of insurance and will not in-
              (2) Exclusion (1)(c) Governmen-                                crease the Limit of Insurance shown
                  tal Action;

                                     Includes copyrighted material of Insurance
FA 258 05 16                          Services Office, Inc., with its permission.                    Page 10 of 13
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 85 of 236 PageID #:134
            in the Declarations for Business                 U. Nonowned Building Damage
            Personal Property or "stock".
                                                                  For the purposes of this endorsement only,
   (5) Duties in the Event of Loss                                BUILDING AND PERSONAL PROPERTY
                                                                  COVERAGE FORM, SECTION A. COVER-
       BUILDING AND PERSONAL PROP-                                AGE, 5. Coverage Extensions, j.
       ERTY COVERAGE FORM, SECTION                                Nonowned Building Damage is deleted in
       D. LOSS CONDITIONS, 3. Duties in                           its entirety and replaced by the following:
       the Event of Loss or Damage, a.(2) is
       deleted in its entirety and replaced by                    If you are a tenant, you may extend the in-
       the following:                                             surance provided by this Coverage Part for
                                                                  Business Personal Property to direct "loss"
       (2) All claims under this Temperature                      that occurs to the building at a "premises"
            Change Coverage Extension should                      you occupy but do not own.
            be reported immediately upon oc-
            currence. Include a description of                    This Coverage Extension applies only if your
            the damaged "perishable stock". All                   lease makes you legally responsible for that
            damaged "perishable stock" must                       part of the building sustaining "loss".
            be available for inspection and veri-
            fication.                                             This Coverage Extension does not apply to:

   (6) Coinsurance                                                (1) Glass, including lettering and ornamen-
                                                                       tation, and also necessary:
       BUILDING AND PERSONAL PROP-
       ERTY COVERAGE FORM, SECTION                                     (a) Repair or replacement of encasing
       E. ADDITIONAL CONDITIONS, 1. Co-                                    frames or alarm tapes; and
       insurance does not apply to the cover-                          (b) Expenses incurred to board up
       age provided by this endorsement.                                   openings or remove or replace ob-
   (7) Definitions                                                         struction.

       BUILDING AND PERSONAL PROP-                                (2) Building materials and equipment re-
       ERTY COVERAGE FORM, SECTION                                     moved from the "premises".
       G. DEFINITIONS is amended to include                       The most we will pay for loss in any one oc-
       the following definitions:                                 currence under this Nonowned Building
       "Perishable    stock"   means     personal                 Damage Coverage Extension is:
       property:                                                  (1) The actual "loss" sustained up to the
       a.   Preserved and maintained under                             applicable Limit of Insurance for Busi-
            controlled conditions; and                                 ness Personal Property for direct "loss"
                                                                       caused by theft, burglary or robbery, or
       b.   Susceptible to "loss" if the con-                          the attempt of the foregoing; or
            trolled conditions change.
                                                                  (2) The applicable Limit of Insurance for
       "Temperature change" means:                                     Business Personal Property or $25,000,
                                                                       whichever is less, for "loss" caused by
       a.   The fluctuation or total interruption                      any other Covered Cause of Loss, not
            of electrical power, either on or off                      referenced in Paragraph U.(1) above.
            "premises", resulting from condi-
            tions beyond your control.                       V. Inflation Guard
       b.   Mechanical breakdown or mechani-                      For the purposes of this endorsement only,
            cal failure of any refrigerating or                   the COMMERCIAL PROPERTY COVER-
            cooling apparatus or equipment (on                    AGE PART DECLARATIONS is amended to
            "premises") including the blowing of                  show 4% for Inflation Guard in the OPTION-
            any fuse, fuses, or circuit breakers,                 AL COVERAGES - Inflation Guard column
            only while such equipment is at the                   for each scheduled Building Property. If an
            "premises".                                           Inflation Guard percentage is already indicat-
                                                                  ed on the COMMERCIAL PROPERTY
       c.   Contamination by refrigerant.                         COVERAGE PART DECLARATIONS for
       d.   Damage due to the freezing of "per-                   that Building property, this percentage is ex-
            ishable stock" that is not meant to                   cess of that Inflation Guard percentage for
            be frozen resulting from the faulty                   that Building property.
            operation of any stationary heating              W. Brands and Labels
            plant, when such "perishable stock"
            is contained within a building at the                 For the purposes of this endorsement only,
            "premises".                                           BUILDING AND PERSONAL PROPERTY

                                    Includes copyrighted material of Insurance
FA 258 05 16                         Services Office, Inc., with its permission.                 Page 11 of 13
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 86 of 236 PageID #:135
    COVERAGE FORM, SECTION A. COVER-                                        (c) Substations;
    AGE, 5. Coverage Extensions is amended
    to include the following:                                               (d) Transformers; and

    Brands and Labels                                                       (e) Transmission, distribution, ser-
                                                                                    vice, or similar lines, including
    If branded or labeled merchandise that is                                       all such overhead lines of any
    Covered Property is damaged by a Covered                                        type, except as modified in
    Cause of Loss, we may take all or any part of                                   Paragraph X.(6) below;
    the property at an agreed or appraised value.
    If so, you may:                                                     (2) Water Supply Property, meaning
                                                                            the following types of property sup-
    (1) Stamp "salvage" on the merchandise or                               plying water to the "premises":
         its containers, if the stamp will not physi-
         cally damage the merchandise; or                                   (a) Pumping stations; and

    (2) Remove the brands or labels, if doing so                            (b) Water mains.
         will not physically damage the merchan-                        (3) Wastewater     Removal Property,
         dise. You must re-label the merchandise                            meaning a utility system for remov-
         or its containers to comply with the law.                          ing wastewater and sewage from
         The most we will pay for loss in any one                           the "premises", other than a system
         occurrence under this Brands and La-                               designed primarily for draining
         bels Coverage Extension is $25,000.                                storm water. The utility property in-
                                                                            cludes sewer mains, pumping sta-
                                                                            tions and similar equipment for
X. Utility Services
                                                                            moving the effluent to a holding,
    For the purposes of this endorsement only,                              treatment or disposal facility, and
    BUILDING AND PERSONAL PROPERTY                                          includes such facilities. Coverage
    COVERAGE FORM, SECTION A. COVER-                                        under this Coverage Extension
    AGE, 5. Coverage Extensions, q. Utility                                 does not apply to interruption in
    Services is deleted in its entirety and re-                             service caused by or resulting from
    placed by the following:                                                a discharge of water or sewage due
                                                                            to heavy rainfall or flooding.
    q.   Utility Services
                                                                        (4) Communication Supply Property,
         We will pay for:                                                   meaning property supplying com-
                                                                            munication services, including ser-
         (1) Direct "loss" to Covered Property at
                                                                            vice relating to Internet access or
             your "premises" except for direct
                                                                            access to any electronic, cellular, or
             "loss" resulting from the partial or
             complete failure of Wastewater                                 satellite network; telephone, radio,
                                                                            microwave, or television services to
             Removal Services; and
                                                                            the "premises", such as:
         (2) Loss of "Business Income", "Rental
             Value" and Extra Expenses as pro-                              (a) Communication           transmission,
                                                                                    distribution, service, or similar
             vided in SECTION A. COVERAGE,
                                                                                    lines, including fiber optic lines,
             5. Coverage Extensions, b. Busi-
                                                                                    including all such overhead
             ness Income and Extra Expense;
                                                                                    lines of any type, except as
         caused by or resulting from the partial or                                 modified in Paragraph X.(6) be-
         complete failure of utility services to the                                low;
         "premises".
                                                                            (b) Coaxial cables; and
         The partial or complete failure of the
         utility services listed below must be                              (c) Microwave radio relays, exclud-
         caused by direct "loss" caused by a                                        ing satellites.
         Covered Cause of Loss to the following                         (5) This Coverage Extension does not
         property:                                                          apply to direct "loss" to "electronic
                                                                            data", including destruction or cor-
         (1) Power Supply Property, meaning
             the following types of property sup-                           ruption of "electronic data".
             plying electricity, steam or natural                       (6) When "loss" from the partial or
             gas to the "premises":                                         complete interruption of utility ser-
                                                                            vices to a "premises" is caused
             (a) Utility generating plants;
                                                                            solely by "loss" to overhead lines of
             (b) Switching stations;                                        any type:


                                     Includes copyrighted material of Insurance
FA 258 05 16                          Services Office, Inc., with its permission.                     Page 12 of 13
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 87 of 236 PageID #:136
           (a) The most we will pay in any                                       (2) Immediately after the
               one occurrence for direct "loss"                                      time of direct "loss" for
               and loss of "Business Income",                                        Extra Expense Cover-
               "Rental Value" and Extra Ex-                                          age.
               pense is $5,000. This Limit of
               Insurance is part of, not in addi-              The most we will pay for all direct "loss" and
               tion to, the Limit of Insurance                 loss of "Business Income", "Rental Value"
               provided by this Utility Services               and Extra Expense in any one occurrence
               Coverage Extension; and                         under this Utility Services Coverage Exten-
                                                               sion is $75,000.
           (b) For loss of "Business Income",
               "Rental Value" and Extra Ex-               Y. Blanket Coverage Limit
               pense, SECTION G. DEFINI-                       We will pay up to the Limit of Insurance stat-
               TIONS, 11. Period of restora-                   ed in the Schedule of this endorsement in to-
               tion, Paragraph a. is deleted in                tal in any one occurrence for the sum of all
               its entirety and replaced by the                "loss" insured under coverages provided in
               following:                                      this endorsement which are subject to the
               a.   Begins:                                    Blanket Coverage Limit. You may apportion
                                                               this Limit among these coverages as you
                    (1) 24 hours after the time                choose.
                        of direct "loss" for
                        "Business    Income"
                        and "Rental Value"
                        Coverage; or




                                 Includes copyrighted material of Insurance
FA 258 05 16                      Services Office, Inc., with its permission.                Page 13 of 13
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 88 of 236 PageID #:137
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EQUIPMENT BREAKDOWN COVERAGE
                                    (Excluding Production Machinery)

This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE FORM
                                                                      apply. These limits apply to direct
A. COVERAGE                                                           damage only.
    1.   BUILDING AND PERSONAL PROP-                                  (1) Ammonia Contamination Limi-
         ERTY COVERAGE FORM, SECTION A.                                   tation
         COVERAGE is amended by adding the
         following:                                                        If Covered Property is contami-
                                                                           nated by ammonia as a result of
         We will pay for direct damage to Covered                          an "accident" to Covered Prop-
         Property caused by or resulting from an                           erty at the "premises", the most
         "accident" at the "premises".                                     we will pay for this kind of dam-
    2.   BUILDING AND PERSONAL PROP-                                       age, including salvage expense,
         ERTY COVERAGE FORM, SECTION A.                                    is $50,000 per location.
         COVERAGE, 3. Covered Causes of                               (2) Data, Media and Software Res-
         Loss, b. Exclusions is amended by:                               toration
         a.   Adding the following to (1)(e) Utility                       If "electronic data" is destroyed
              Services, (1)(g) Water 1), (2)(a)                            or corrupted as a result of an
              Electrical Current, (2)(d) Miscella-                         "accident" to covered equipment,
              neous Causes of Loss, (2)(j) Expo-                           the most we will pay for the ex-
              sure to Weather, (3)(a) Weather                              penses incurred by you for the
              Conditions, (3)(b) Acts or Deci-                             restoration of that "electronic
              sions, and (3)(c) Defects, Errors,                           data" is $50,000 for all loss sus-
              and Omissions:                                               tained in the "coverage term",
              However, this exclusion does not ap-                         regardless of the number of "ac-
              ply if these causes of loss are caused                       cidents" or the number of "prem-
              by, or result from, an "accident" to                         ises" involved.
              Covered Property at the "premises".                     (3) "Hazardous Substance" Limi-
         b.   Deleting in its entirety (2)(e) Explo-                      tation
              sion of Steam Apparatus.                                     The following applies despite the
    3.   BUILDING AND PERSONAL PROP-                                       operation of the Ordinance or
                                                                           Law Exclusion.
         ERTY COVERAGE FORM, SECTION A.
         COVERAGE, 3. Covered Causes of                                    If Covered Property is damaged,
         Loss, c. Limitations is amended:                                  contaminated or polluted by a
                                                                           "hazardous substance" as a re-
         a.   By deleting in its entirety:
                                                                           sult of an "accident" to Covered
              (1) (1)(a) Steam Apparatus; and                              Property at the "premises", the
                                                                           most we will pay for any addi-
              (2) (1)(b) Hot Water Boilers,                                tional expenses incurred by you
                                                                           for clean up, repair, replacement
         b.   And by adding the following:
                                                                           or disposal of that property is
              The following limitations apply only to                      $50,000. As used here, addi-
              "loss" covered by this endorsement.                          tional expenses mean expenses
              The sublimits provided in Paragraphs                         incurred beyond those for which
              (1), (2) and (3) below are included                          we would be liable if no "hazard-
              within, and are not in addition to, the                      ous substance" had been in-
              Limit of Insurance shown in the Dec-                         volved.
              larations as applicable to the Covered
              Property. These limits, or the appli-      B. Additional Coverages
              cable Limit of Insurance shown in the           For the purposes of the coverages in this en-
              Declarations as applicable to the               dorsement only, BUILDING AND PERSONAL
              Covered Property, whichever is less,            PROPERTY COVERAGE FORM, SECTION
FA 244 05 11                                                                                   Page 1 of 3
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 89 of 236 PageID #:138
   A. COVERAGE, 4. Additional Coverages is                to the lost or damaged Covered Property,
   amended as follows:                                    whichever is greater.
   1.   The first paragraph is deleted in its en-      D. Conditions
        tirety and replaced with the following:
                                                          For the purposes of the coverages in this en-
        All other terms and conditions of this Cov-       dorsement only, BUILDING AND PERSONAL
        erage Part, including Limits of Insurance         PROPERTY COVERAGE FORM, SECTION
        and deductibles, apply to these Additional        E. ADDITIONAL CONDITIONS is amended by
        Coverages.                                        adding the following:
   2.   The following is added:                           1.   Suspension
        a.   Drying Out                                        Whenever any covered equipment is
                                                               found to be in, or exposed to, a danger-
             If electrical equipment included in
                                                               ous condition, any of our representatives
             Covered Property requires "drying                 may immediately suspend the insurance
             out" as a result of a "flood", the rea-
                                                               against "loss" from an "accident" to that
             sonable expense incurred for the                  covered equipment. This can be done by
             "drying out" will be covered. This Ad-            delivering or mailing a written notice of
             ditional Coverage is included within
                                                               suspension to:
             the Limit of Insurance shown in the
             Declarations as applicable to the                 a.   Your last known address; or
             Covered Property.
                                                               b.   The address where the covered
        b.   Expediting Expenses                                    equipment is located.
             With respect to "loss" covered by this            Once suspended in this way, your insur-
             endorsement, and with respect to                  ance can be reinstated only by written no-
             your damaged Covered Property, we                 tice from us.
             will pay the reasonable extra cost to:
                                                               If we suspend your insurance, you will get
             (1) Make temporary repairs;                       a pro rata refund of premium for that cov-
                                                               ered equipment. However, the suspension
             (2) Expedite permanent repairs; and               will be effective even if we have not yet
             (3) Expedite    permanent     replace-            made or offered a refund.
                  ment.
                                                          2.   Inspection
        c.   Non-Owned Utility Service Equip-                  If any Covered Property requires inspec-
             ment                                              tion to comply with state or municipal
             We will pay for indirect loss resulting           boiler and pressure vessel regulations, we
             from an "accident" to non-owned util-             agree to perform such inspection on your
             ity equipment described in E. Defini-             behalf.
             tions, 1.a.(6) but we will not pay for    E. Definitions
             any expense to repair or replace di-
             rect damage to non-owned utility             For the purposes of the coverages in this en-
             equipment that:                              dorsement only, BUILDING AND PERSONAL
                                                          PROPERTY COVERAGE FORM, SECTION
             (1) You do not own, lease or rent, or        G. DEFINITIONS is amended by adding the
             (2) That is not in your care custody         following:
                  and control.
                                                          1. a."Accident" means a sudden and acci-
        This Additional Coverage is included                   dental breakdown of the following covered
        within the Limit of Insurance shown in the             equipment:
        Declarations as applicable to the Covered
                                                               (1) Any boiler;
        Property.
                                                               (2) Any fired or unfired pressure vessel
C. Deductible                                                       subject to vacuum or internal pres-
   For the purposes of the coverages in this en-                    sure other than the static pressure of
   dorsement only, BUILDING AND PERSONAL                            its contents;
   PROPERTY COVERAGE FORM, SECTION                             (3) Any piping and its accessory equip-
   C. DEDUCTIBLE is amended by adding the                           ment;
   following:
                                                               (4) Any refrigeration or air conditioning
   The deductible applicable to "loss" covered by
                                                                    system; or
   this endorsement is $500, or the deductible in-
   dicated in the Declarations as being applicable

FA 244 05 11                                                                                 Page 2 of 3
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 90 of 236 PageID #:139
        (5) Any mechanical or electrical machine       2.   "Drying out" means restoration of electrical
            or apparatus used for the generation,           equipment to service following a "flood" by re-
            transmission or utilization of me-              moval of excess moisture from that equipment
            chanical or electrical power.                   including:
        (6) Equipment of a type described in                a.   Application of heat or controlled electrical
            definition a.(1) through (5) above                   current, circulation of air, or use of dehu-
            which you do not own, lease or rent                  midification equipment, after rinsing the
            and is not in your care, custody or                  electrical equipment with clean fresh wa-
            control that is on or within one mile of             ter if necessary to flush away "flood" de-
            a covered "location", and is supplying               bris;
            you with electricity, gas, water,
            steam, heat, refrigeration, air condi-          b.   "Drying out" can be done in place or
            tioning or communication services.                   equipment can be disconnected and re-
                                                                 moved to a repair facility for drying if nec-
        At the time the breakdown occurs, it must                essary.
        become apparent by physical damage
        that requires repair or replacement of the          c.   "Drying out" does not include or apply to:
        covered equipment or part thereof.                       (1) Replacement or repair of any electri-
   b.   None of the following is an "accident":                      cal equipment or parts thereof; or

        (1) Depletion, deterioration, corrosion or               (2) Any expense related to deconstruc-
            erosion, wear and tear;                                  tion, demolition, or reconstruction of
                                                                     any building component, structure or
        (2) Leakage at any valve, fitting, shaft                     part thereof to gain access to electri-
            seal, gland packing, joint or connec-                    cal equipment.
            tion;
                                                       3.   "Flood" means a general and temporary con-
        (3) The functioning of any safety or pro-           dition of partial or complete inundation of nor-
            tective device; or                              mally dry land areas due to:
        (4) The breakdown of any structure or               a.   The overflow of inland or tidal waters;
            foundation.
                                                            b.   The unusual or rapid accumulation or
   c.   None of the following are covered equip-                 runoff of surface waters from any source;
        ment:                                                    or
        (1) Any sewer piping, underground gas               c.   Mudslides or mudflows, which are caused
            piping, or piping forming a part of a                by flooding as defined above in Paragraph
            sprinkler system;                                    3.b. For the purpose of this Covered
                                                                 Cause of Loss, a mudslide or mudflow in-
        (2) Water piping other than boiler feed                  volves a river of liquid and flowing mud on
            water piping, boiler condensate return               the surface of normally dry land areas as
            piping or water piping forming a part                when earth is carried by a current of water
            of a refrigeration or air conditioning               and deposited along the path of the cur-
            system;                                              rent.
        (3) Insulating or refractory material;                   All flooding in a continuous or protracted
        (4) Vehicle, elevator, escalator, con-                   event will constitute a single "flood".
            veyor, hoist or crane;                     4.   "Hazardous Substance" means a substance
        (5) Felt, wire, screen, die, extrusion              declared to be hazardous to health by a gov-
            plate, swing hammer, grinding disc,             ernmental agency.
            cutting blade, non-electrical cable,       5.   "Production Machinery" means:
            chain, belt, rope, clutch plate, brake
            pad, nonmetallic part, or any part or           a.   Production or process machine or appara-
            tool subject to periodic replacement;                tus that processes, forms, cuts, shapes
            or                                                   grinds or conveys raw material, material in
                                                                 process or finished products, and the
        (6) "Production Machinery".                              computers and their peripherals that con-
   d.   If a strike, riot, civil commotion, act of               trol or operate such a machine or appara-
        sabotage or vandalism results in an "acci-               tus.
        dent", this insurance applies. However,             b.   Machine or apparatus used for research,
        the War and Military Action Exclusion and                medical, diagnostic, surgical, dental or
        the conditions of this Coverage Part still               pathological purposes, and computers
        apply.                                                   and their peripherals that control or oper-
                                                                 ate such a machine or apparatus.

FA 244 05 11                                                                                    Page 3 of 3
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 91 of 236 PageID #:140

                  BUSINESS INCOME (AND EXTRA EXPENSE)
                        COVERAGE FORM - ILLINOIS
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION F. DEFI-
NITIONS.

SECTION A. COVERAGE                                                        cated if that area services or is used
                                                                           to gain access to the described
Coverage is provided as described and limited be-                          "premises".
low for one or more of the following options for
which a Limit of Insurance is shown in the Declara-                    (2) Your personal property in the open
tions:                                                                     (or in a vehicle or portable storage
                                                                           unit) within 1,000 feet of the building
a.   "Business Income" including "Rental Value".                           or 1,000 feet of the "premises",
b.   "Business Income" other than "Rental Value".                          whichever distance is greater.

c.   "Rental Value".                                         2.   Extra Expense
If option a. above is selected, the term "Business
Income" will include "Rental Value". If option c.                 a.   Extra Expense coverage is provided at
                                                                       the "premises" described in the Declara-
above is selected, the term "Business Income" will
                                                                       tions only if the Declarations show that
mean "Rental Value" only.
                                                                       "Business Income" coverage applies at
If Limits of Insurance are shown under more than                       that "premises".
one of the above options, the provisions of this
Coverage Part apply separately to each.                           b.   Extra Expense means necessary ex-
                                                                       penses you sustain (as described in Par-
1.   Business Income                                                   agraphs 2.c., d. and e.) during the "period
                                                                       of restoration" that you would not have
     a.   We will pay for the actual loss of "Busi-                    sustained if there had been no direct
          ness Income" you sustain due to the nec-                     "loss" to property caused by or resulting
          essary "suspension" of your "operations"                     from a Covered Cause of Loss.
          during the "period of restoration". The
          "suspension" must be caused by direct                   c.   If these expenses reduce the otherwise
          "loss" to property at "premises" which are                   payable "Business Income" loss, we will
          described in the Declarations and for                        pay expenses (other than the expense to
          which a "Business Income" Limit of Insur-                    repair or replace property as described in
          ance is shown in the Declarations. The                       Paragraph 2.d.) to:
          "loss" must be caused by or result from a
          Covered Cause of Loss. With respect to                       (1) Avoid or minimize the "suspension"
          "loss" to personal property in the open (or                      of business and to continue "opera-
                                                                           tions" either:
          personal property in a vehicle or portable
          storage unit), the "premises" include the                        (a) At the "premises"; or
          area within 1,000 feet of the building or
          1,000 feet of the "premises", whichever                          (b) At replacement "premises" or
          distance is greater.                                                  temporary locations, including
                                                                                relocation expenses and costs to
     b.   With respect to the requirements set forth                            equip and operate the replace-
          in the preceding paragraph, if you are a                              ment location or temporary loca-
          tenant and occupy only part of the site at                            tion; or
          which the "premises" are located, for the
          purposes of this Coverage Part only, your                    (2) Minimize the "suspension" of busi-
          "premises" is the portion of the building                        ness if you cannot continue "opera-
          which you rent, lease or occupy, includ-                         tions".
          ing:
                                                                  d.   We will also pay expenses to:
          (1) Any area within the building or on the
              site at which the "premises" are lo-                     (1) Repair or replace property; or

                                     Includes copyrighted material of Insurance
FA 213 IL 05 16                       Services Office, Inc., with its permission.                   Page 1 of 9
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 92 of 236 PageID #:141
          (2) Research, replace or restore the lost                   sulting from any Covered Cause of Loss
              information on damaged "valuable                        to:
              papers and records";
                                                                      (1) New buildings or structures, whether
          but only to the extent this payment reduc-                       complete or under construction;
          es the otherwise payable "Business In-
          come" loss. If any property obtained for                    (2) Alterations or additions to existing
          temporary use during the "period of resto-                       buildings or structures; and
          ration" remains after the resumption of                     (3) Machinery, equipment, supplies or
          normal "operations", the amount we will                          building materials located on or with-
          pay under this Coverage Form will be re-                         in 1,000 feet of the "premises" and:
          duced by the salvage value of that prop-
          erty.                                                            (a) Used in the construction, altera-
                                                                                tions or additions; or
     e.   Extra Expense as described in Para-
          graphs 2.a. thru 2.d. does not apply to                          (b) Incidental to the occupancy of
          "loss" to Covered Property as described                               new buildings.
          in the BUILDING AND PERSONAL
          PROPERTY COVERAGE FORM.                                     If such direct "loss" delays the start of
                                                                      "operations", the "period of restoration"
3.   Covered Causes of Loss                                           for "Business Income" coverage will begin
                                                                      on the date "operations" would have be-
     See BUILDING AND PERSONAL PROPER-                                gun if the direct "loss" had not occurred.
     TY COVERAGE FORM, SECTION A. COV-
     ERAGE, 3. Covered Causes of Loss.                            b. Civil Authority
                                                                      When a Covered Cause of Loss causes
4.   Limitation for Electronic Data
                                                                      direct damage to property other than
     a.   Coverage for "Business Income" does not                     Covered Property at the "premises", we
          apply when a "suspension" of "opera-                        will pay for the actual loss of "Business
          tions" is caused by destruction or corrup-                  Income" you sustain and necessary Extra
          tion of "electronic data", or any "loss" to                 Expense you sustain caused by action of
          "electronic data", except as provided un-                   civil authority that prohibits access to the
          der SECTION A. COVERAGE, 5. Addi-                           "premises", provided that both of the fol-
          tional Coverages, d. Interruption of                        lowing apply:
          Computer Operations.
                                                                      (1) Access to the area immediately sur-
     b.   Coverage for Extra Expense does not ap-                          rounding the damaged property is
          ply when action is taken to avoid or mini-                       prohibited by civil authority as a re-
          mize a "suspension" of "operations"                              sult of the damage; and
          caused by destruction or corruption of
          "electronic data", or any "loss" to "elec-                  (2) The action of civil authority is taken in
                                                                           response to dangerous physical con-
          tronic data", except as provided under
                                                                           ditions resulting from the damage or
          SECTION A. COVERAGE, 5. Additional
                                                                           continuation of the Covered Cause of
          Coverages, d. Interruption of Comput-
                                                                           Loss that caused the damage, or the
          er Operations.
                                                                           action is taken to enable a civil au-
     c.   This Limitation does not apply when                              thority to have unimpeded access to
          "loss" to "electronic data" involves only                        the damaged property.
          "electronic data" which is integrated in
                                                                      Civil Authority coverage for "Business In-
          and operates or controls a building's ele-
          vator, lighting, heating, ventilation, air                  come" will begin immediately after the
          conditioning or security system.                            time of the first action of civil authority that
                                                                      prohibits access to the "premises" and will
                                                                      apply for a period of up to 30 consecutive
5.   Additional Coverages                                             days from the date on which such cover-
     The Additional Coverages in Paragraphs 5.a.                      age began.
     through 5.e. are included within and not addi-
                                                                      Civil Authority coverage for Extra Ex-
     tional "Business Income" and Extra Expense                       pense will begin immediately after the
     Limits of Insurance.                                             time of the first action of civil authority that
                                                                      prohibits access to the "premises" and will
     a.   Alterations and New Buildings                               end 30 consecutive days after the date of
          We will pay for the actual loss of "Busi-                   that action; or when your Civil Authority
          ness Income" you sustain and necessary                      coverage for "Business income" coverage
          Extra Expense you sustain due to direct                     ends, whichever is later.
          "loss" at the "premises" caused by or re-
                                     Includes copyrighted material of Insurance
FA 213 IL 05 16                       Services Office, Inc., with its permission.                      Page 2 of 9
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 93 of 236 PageID #:142
    c. Extended Business Income                                               (ii) 60 consecutive days after
                                                                                  the    date   determined      in
       (1) "Business    Income"         Other   Than                              c.(2)(a) above.
            "Rental Value"
                                                                     However, Extended Business Income
            If the necessary "suspension" of your                    does not apply to loss of "Rental Value"
            "operations" produces a "Business                        sustained as a result of unfavorable busi-
            Income" loss payable under this                          ness conditions caused by the impact of
            Coverage Part, we will pay for the ac-                   the Covered Cause of Loss in the area
            tual loss of "Business Income" you                       where the "premises" are located.
            sustain during the period that:
                                                                     Loss of "Rental Value" must be caused by
            (a) Begins on the date property (ex-                     direct "loss" at the described "premises"
                  cept "finished stock") is actually                 caused by or resulting from any Covered
                  repaired, rebuilt or replaced and                  Cause of Loss.
                  "operations" are resumed; and
                                                                d.   Interruption of Computer Operations
            (b) Ends on the earlier of:
                                                                     (1) Subject to all provisions of this Addi-
                  (i) The date you could restore                         tional Coverage - Interruption of
                      your "operations", with rea-                       Computer Operations, you may ex-
                      sonable speed, to the level                        tend the insurance that applies to
                      which would generate the                           "Business Income" and Extra Ex-
                      "Business Income" amount                           pense to apply to a "suspension" of
                      that would have existed if no                      "operations" caused by an interrup-
                      direct "loss" had occurred; or                     tion in computer operations due to
                  (ii) 60 consecutive days after                         destruction or corruption of "electron-
                      the   date   determined     in                     ic data" due to a Covered Cause of
                      c.(1)(a) above.                                    Loss. This Additional Coverage - In-
                                                                         terruption of Computer Operations
            However, Extended Business Income                            does not apply when loss to "elec-
            does not apply to loss of "Business                          tronic data" only involves loss to
            Income" sustained as a result of un-                         "electronic data" which is integrated
            favorable business conditions caused                         in and operates or controls a build-
            by the impact of the Covered Cause                           ing's elevator, lighting, heating, venti-
            of Loss in the area where the "prem-                         lation, air conditioning or security
            ises" are located.                                           system.
            Loss of "Business Income" must be                        (2) The Covered Causes of Loss include
            caused by direct "loss" at the "prem-                        a virus, harmful code or similar in-
            ises" caused by or resulting from any                        struction introduced into or enacted
            Covered Cause of Loss.                                       on a computer system (including
                                                                         "electronic data") or a network to
        (2) "Rental Value"                                               which it is connected, designed to
            If the necessary "suspension" of your                        damage or destroy any part of the
            "operations" produces a "Rental Val-                         system or disrupt its normal opera-
            ue" loss payable under this Coverage                         tion. But there is no coverage for an
            Part, we will pay for the actual loss of                     interruption related to manipulation of
            "Rental Value" you sustain during the                        a computer system (including "elec-
            period that:                                                 tronic data") by any employee, in-
                                                                         cluding a temporary or leased em-
            (a) Begins on the date property is                           ployee, or by an entity retained by
                  actually repaired, rebuilt or re-                      you or for you to inspect, design, in-
                  placed and tenantability is re-                        stall, maintain, repair or replace that
                  stored; and                                            system.
            (b) Ends on the earlier of:                              (3) The most we will pay under this Addi-
                                                                         tional Coverage - Interruption of
                  (i) The date you could restore                         Computer Operations is $2,500 for
                      tenant occupancy, with rea-                        all loss sustained and expense sus-
                      sonable speed, to the level                        tained in any "coverage term", re-
                      which would generate the                           gardless of the number of interrup-
                      "Rental Value" that would                          tions or the number of "premises", lo-
                      have existed if no direct                          cations or computer systems in-
                      "loss" had occurred; or                            volved. If loss payment relating to the
                                                                         first interruption does not exhaust this

                                   Includes copyrighted material of Insurance
FA 213 IL 05 16                     Services Office, Inc., with its permission.                     Page 3 of 9
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 94 of 236 PageID #:143
                amount, then the balance is available                   (2) Buildings you newly purchase or be-
                for loss or expense sustained as a                          come required to insure by written
                result of subsequent interruptions in                       contract; or
                that "coverage term". A balance re-
                maining at the end of a "coverage                       (3) Leased buildings or space therein
                term" does not increase the amount                          that you are not required to insure.
                of insurance in the next "coverage                          Such lease must be for a period of 12
                term". With respect to any interrup-                        consecutive months or longer.
                tion which begins in one "coverage                      This does not apply to property situated at
                term" and continues or results in ad-                   trade shows, fairs or exhibitions.
                ditional loss or expense in that sub-
                sequent "coverage term", all loss and              b.   The most we will pay in total for "Business
                expense is deemed to be sustained                       Income" and Extra Expense loss under
                in the "coverage term" in which the                     this Coverage Extension is $100,000 at
                interruption began.                                     each location described in Paragraph 6.a.
          (4) This Additional Coverage - Interrup-                 c.   Insurance under this Coverage Extension
              tion in Computer Operations does                          will end when any of the following first oc-
                not apply to loss sustained or ex-                      curs:
                pense sustained after the end of the
                "period of restoration", even if the                    (1) This policy expires;
                amount of insurance stated in Para-                     (2) 90 days pass from the date you
                graph d.(3) of this Additional Cover-                       begin construction on that part of the
                age has not been exhausted.                                 building that would qualify as Cov-
     e.   Ingress and Egress                                                ered Property;

          We will pay for the actual loss of "Busi-                     (3) 90 days pass from the date you pur-
          ness Income" you sustain and necessary                            chase, lease, or become contractual-
          Extra Expense you sustain caused by the                           ly required to insure property de-
          prevention of existing ingress or egress at                       scribed in Paragraphs 6.a.(2) and (3);
          a "premises" shown in the Declarations                            or
          due to direct "loss" by a Covered Cause                       (4) You report values to us when you
          of Loss at a location contiguous to such                          acquire your new building or busi-
          "premises". However, coverage does not                            ness personal property.
          apply if ingress or egress from the "prem-
          ises" is prohibited by civil authority.                  We will charge you additional premium for
                                                                   values reported from the date you purchase or
          Ingress and egress coverage for "Busi-                   lease the property or begin construction on
          ness Income" will begin immediately after                that part of the building that would qualify as
          the time of the direct "loss" and will con-              Covered Property.
          tinue for a period up to 30 consecutive
          days.                                               SECTION B. LIMITS OF INSURANCE
          Ingress and egress coverage for Extra               The most we will pay for loss in any one occur-
          Expense will begin at time of the direct            rence is the applicable Limit of Insurance shown in
          "loss" and will continue for 30 consecutive         the Declarations.
          days or whenever your Ingress and
          Egress "business income" coverage                   SECTION C. LOSS CONDITIONS
          ends, whichever occurs first.                       The following conditions apply in addition to the
6.   Coverage Extension                                       COMMON POLICY CONDITIONS and the COM-
                                                              MERCIAL PROPERTY CONDITIONS.
     The limit applicable to the Coverage Extension
     is in addition to the Limit of Insurance. SEC-           1.   Appraisal
     TION D. ADDITIONAL CONDITION, 1. Coin-                        If we and you disagree on the amount of
     surance does not apply to this Coverage Ex-                   "Business Income" or Extra Expense loss, ei-
     tension.                                                      ther may make written demand for an ap-
     Newly Purchased or Leased Locations                           praisal of the loss. In this event, each party will
                                                                   select a competent and impartial appraiser.
     a.   You may extend your "Business Income"
          and Extra Expense coverages to apply to                  The two appraisers will select an umpire. If
          property located at:                                     they cannot agree, either may request that se-
                                                                   lection be made by a judge of a court having
          (1) New buildings or additions while be-                 jurisdiction. The appraisers will state separate-
                ing built on a "premises";                         ly the amount of "Business Income" or Extra

                                      Includes copyrighted material of Insurance
FA 213 IL 05 16                        Services Office, Inc., with its permission.                      Page 4 of 9
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 95 of 236 PageID #:144
     Expense loss. If they fail to agree, they will                         your "operations" as quickly as pos-
     submit their differences to the umpire. A deci-                        sible.
     sion agreed to by any two will be binding,
     however you retain the right to file suit against             b.   We may examine any insured under oath,
     us. Each party will:                                               while not in the presence of any other in-
                                                                        sured and at such times as may be rea-
     a.   Pay its chosen appraiser; and                                 sonably required, about any matter relat-
                                                                        ing to this insurance or the claim, includ-
     b.   Bear the other expenses of the appraisal                      ing an insured's books and records. In the
          and umpire equally.                                           event of an examination, an insured's an-
     If there is an appraisal, we will still retain our                 swers must be signed.
     right to deny the claim.                                 3.   Loss Determination
2.   Duties in the Event of Loss                                   a.   The amount of "Business Income" loss
     a.   You must see that the following are done                      will be determined based on:
          in the event you have a "Business In-                         (1) The Net Income of the business be-
          come" or Extra Expense loss:                                      fore the direct "loss" occurred;
          (1) Notify the police if a law may have                       (2) The likely Net Income of the business
              been broken.                                                  if no direct "loss" had occurred, but
          (2) Give us prompt notice of the direct                           not including any Net Income that
              "loss". Include a description of the                          would likely have been earned as a
              property involved.                                            result of an increase in the volume of
                                                                            business due to favorable business
          (3) As soon as possible, give us a de-                            conditions caused by the impact of
              scription of how, when, and where                             the Covered Cause of Loss on cus-
              the direct "loss" occurred.                                   tomers or on other businesses;
          (4) Take all reasonable steps to protect                      (3) The operating expenses, including
              the Covered Property from further                             payroll expenses, necessary to re-
              damage, and keep a record of your                             sume "operations" with the same
              expenses necessary to protect the                             quality of service that existed just be-
              Covered Property, for consideration                           fore the direct "loss"; and
              in the settlement of the claim. This
              will not increase the Limit of Insur-                     (4) Other relevant sources of infor-
              ance. However, we will not pay for                            mation, including:
              any subsequent loss resulting from a                          (a) Your financial records and ac-
              cause of loss that is not a Covered                                counting procedures;
              Cause of Loss. Also, if feasible, set
              the damaged property aside and in                             (b) Bills, invoices and other vouch-
              the best possible order for examina-                               ers; and
              tion.
                                                                            (c) Deeds, liens or contracts.
          (5) As often as may be reasonably re-
              quired, permit us to inspect the prop-               b.   The amount of Extra Expense will be de-
              erty proving the loss and examine                         termined based on:
              your books and records.                                   (1) All expenses that exceed the normal
              Also permit us to take samples of                             operating expenses that would have
              damaged and undamaged property                                been sustained by "operations" dur-
              for inspection, testing and analysis,                         ing the "period of restoration" if no di-
              and permit us to make copies from                             rect "loss" had occurred. We will de-
              your books and records.                                       duct from the total of such expenses:

          (6) Send us a signed, sworn proof of                              (a) The salvage value that remains
              loss containing the information we                                 of any property bought for tem-
              request to investigate the claim. You                              porary use during the "period of
              must do this within 60 days after our                              restoration", once "operations"
              request. We will supply you with the                               are resumed; and
              necessary forms.                                              (b) Any Extra Expense that is paid
          (7) Cooperate with us in the investigation                             for by other insurance, except
              or settlement of the claim.                                        for insurance that is written sub-
                                                                                 ject to the same plan, terms,
          (8) If you intend to continue your busi-                               conditions and provisions as this
              ness, you must resume all or part of                               insurance; and
                                      Includes copyrighted material of Insurance
FA 213 IL 05 16                        Services Office, Inc., with its permission.                     Page 5 of 9
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 96 of 236 PageID #:145
          (2) Necessary expenses that reduce the                 Instead, we will determine the most we will
              "Business Income" loss that other-                 pay using the following steps:
              wise would have been incurred.
                                                                 1.   Multiply the Net Income and operating
     c.   Resumption of Operations                                    expense for the 12 months following the
                                                                      inception, or last previous anniversary
          We will reduce the amount of your:                          date, of this Coverage Part by the Coin-
          (1) "Business Income" loss, other than                      surance percentage;
              Extra Expense to the extent you can                2.   Divide the Limit of Insurance for the de-
              resume your "operations", in whole or                   scribed "premises" by the figure deter-
              in part, by using damaged or undam-                     mined in Step 1.; and
              aged property (including merchan-
              dise or stock) at the "premises" or                3.   Multiply the total amount of loss by the
              elsewhere.                                              figure determined in Step 2.
          (2) Extra Expense loss to the extent you               We will pay the amount determined in Step 3.
              can return "operations" to normal and              or the limit of insurance, whichever is less. For
              discontinue such Extra Expense.                    the remainder, you will either have to rely on
                                                                 other insurance or absorb the loss yourself.
     d.   If you do not resume "operations", or do
          not resume "operations" as quickly as                  In determining operating expenses for the
          possible, we will pay based on the length              purpose of applying the Coinsurance condi-
          of time it would have taken to resume                  tion, the following expenses, if applicable,
          "operations" as quickly as possible.                   shall be deducted from the total of all operat-
                                                                 ing expenses:
4.   Loss Payment
                                                                 1.   Prepaid freight - outgoing;
     We will pay for insured loss within 30 days af-
     ter we receive the sworn proof of loss, if you              2.   Returns and allowances;
     have complied with all of the terms of this
     Coverage Part and:                                          3.   Discounts;

     a.   We have reached agreement with you on                  4.   Bad debts;
          the amount of "loss"; or                               5.   Collection expenses;
     b.   An appraisal award has been made.                      6.   Cost of raw stock and factory supplies
SECTION D. ADDITIONAL CONDITION                                       consumed    (including   transportation
                                                                      charges);
1.   Coinsurance
                                                                 7.   Cost of merchandise sold (including
     If a Coinsurance percentage is shown in the                      transportation charges);
     Declarations, the following condition applies in
     addition to the COMMON POLICY CONDI-                        8.   Cost of other supplies consumed (includ-
     TIONS and the COMMERCIAL PROPERTY                                ing transportation charges);
     CONDITIONS.                                                 9.   Cost of services purchased from outsid-
     We will not pay the full amount of any "Busi-                    ers (not employees) to resell, that do not
     ness Income" loss if the Limit of Insurance for                  continue under contract;
     "Business Income" is less than:                             10. Power, heat and refrigeration expenses
     a.   The Coinsurance percentage shown for                        that do not continue under contract (if
          "Business Income" in the Declarations;                      Form CP 15 11 is attached);
          times                                                  11. All payroll expenses or the amount of
     b.   The sum of:                                                payroll expense excluded (if Form FA 465
                                                                      is attached); and
          (1) The Net Income (Net Profit or Loss
              before income taxes), and                          12. Special deductions for mining properties
                                                                      (royalties unless specifically included in
          (2) Operating expenses, including pay-                      coverage; actual depletion commonly
              roll expenses,                                          known as unit or cost depletion - not per-
                                                                      centage depletion; welfare and retirement
          that would have been earned or incurred                     fund charges based on tonnage; hired
          (had no direct "loss" occurred) by your                     trucks).
          "operations" at the "premises" for the 12              Example No. 1 (Underinsurance):
          months following the inception, or last
          previous anniversary date, of this Cover-              When:       The Net Income and operating
          age Part (whichever is later).                                     expenses for the 12 months follow-

                                    Includes copyrighted material of Insurance
FA 213 IL 05 16                      Services Office, Inc., with its permission.                    Page 6 of 9
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 97 of 236 PageID #:146
                 ing the inception, or last previous                   (2) The Limit of Insurance shown in the
                 anniversary date of this Coverage                         Declarations.
                 Part at "premises" would have
                 been $400,000.                              2.   Monthly Limit of Indemnity
     The Coinsurance percentage is              50%               a.   SECTION D. ADDITIONAL CONDI-
                                                                       TIONS, 1. Coinsurance does not apply
     The Limit of Insurance Is              $150,000                   to this Coverage Part at the "premises" to
     "Business Income" loss is               $80,000                   which this Optional Coverage applies.

     Step 1:     $400,000 X 50% = $200,000                        b.   The most we will pay for "Business In-
                 (the minimum amount of insurance                      come" loss in each period of 30 consecu-
                 to meet your Coinsurance re-                          tive days after the beginning of the "peri-
                 quirements)                                           od of restoration" is:

     Step 2:     $150,000 ÷ $200,000 = .75                             (1) The Limit of Insurance; multiplied by
     Step 3:     $ 80,000 X .75 = $60,000                              (2) The fraction shown in the Declara-
                                                                           tions for this Optional Coverage.
     We will pay no more than $60,000. The re-
     maining $20,000 is not covered.                              Example:
     Example No. 2 (Adequate Insurance):                          When:      The "Business Income" Limit of In-
                                                                             surance is $120,000
     When: The Net Income and operating ex-
           penses for the 12 months following                                The fraction shown in the Declara-
           the inception, or last previous anni-                             tions for this Optional Coverage is
           versary date of this Coverage Part at                             1/4
           the "premises" would have been
                                                                             The most we will pay for loss in each
           $400,000.
                                                                             period of 30 consecutive days is:
     The Coinsurance percentage is              50%                          $120,000 X 1/4 = $30,000.
     The Limit of Insurance Is              $200,000              If, in this example, the actual amount of "Busi-
                                                                  ness Income" loss is:
     "Business Income" loss is               $80,000
                                                                  Days               1-30                 $40,000
     The minimum amount of insurance to meet                      Days              31-60                  20,000
     your Coinsurance requirement is $200,000                     Days              61-90                  30,000
     ($400,000 x 50%). Therefore, the Limit of In-                                                        $90,000
     surance in this example is adequate and no
     penalty applies. We will pay no more than                    We will pay:
     $80,000 (amount of "loss").                                  Days               1-30                 $30,000
     This condition does not apply to Extra Ex-                   Days              31-60                  20,000
     pense.                                                       Days              61-90                  30,000
                                                                                                          $80,000
SECTION E. OPTIONAL COVERAGES
                                                                  The remaining $10,000 is not covered.
If shown as applicable in the Declarations, the fol-
lowing Optional Coverages apply separately to                3.   Business Income Agreed Value
each item.                                                        a.   To activate this Optional Coverage:
1.   Maximum Period of Indemnity                                       (1) A Business Income Report/Work
                                                                           Sheet must be on file with the Com-
     a.   SECTION D. ADDITIONAL CONDI-
                                                                           pany and must show financial data
          TIONS, 1. Coinsurance does not apply
                                                                           for your "operations":
          to this Coverage Part at the "premises" to
          which this Optional Coverage applies.                            (a) During the 12 months prior to
                                                                                 the date of the Work Sheet; and
     b.   The most we will pay in total for "Business
          Income" and Extra Expense loss is the                            (b) Estimated for the 12 months
          lesser of:                                                             immediately following the incep-
                                                                                 tion of this Optional Coverage.
          (1) The amount of "Business Income"
               and Extra Expense loss sustained                        (2) The Declarations must indicate that
               during the 120 days immediately fol-                        the Business Income Agreed Value
               lowing the beginning of the "period of                      Optional Coverage applies. The
               restoration"; or                                            "Business Income" Limit of Insurance
                                                                           indicated on the Declarations should


                                     Includes copyrighted material of Insurance
FA 213 IL 05 16                       Services Office, Inc., with its permission.                   Page 7 of 9
           Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 98 of 236 PageID #:147
               be at least equal to the Agreed Val-                  b.    Continuing normal operating expenses
               ue, which is determined by:                                 sustained, including payroll.
               (a) The      Coinsurance percentage
                                                              2.    "Computer programs" means a set of related
                    shown in the Declarations; mul-                 electronic instructions which direct the opera-
                    tiplied by
                                                                    tions and functions of a computer or device
               (b) The amount of Net Income and                     connected to it, which enable the computer or
                    Operating Expenses for the fol-                 device to receive, process, store, retrieve or
                    lowing 12 months you report on                  send data.
                    the Work Sheet.
                                                              3.    "Coverage term" means the following individ-
     b.    Except as noted in c. below, the ADDI-                   ual increment, or if a multi-year policy period,
           TIONAL CONDITION Coinsurance is                          increments, of time, which comprise the policy
           suspended until the expiration date of this              period of this Coverage Part:
           Coverage Part.
                                                                    a.    The year commencing on the Effective
     c.    We will reinstate the ADDITIONAL CON-                          Date of this Coverage Part at 12:01 A.M.
           DITION Coinsurance automatically if you                        standard time at your mailing address
           do not submit a new Work Sheet and                             shown in the Declarations, and if a multi-
           Agreed Value:                                                  year policy period, each consecutive an-
                                                                          nual period thereafter, or portion thereof if
           (1) When you request a change in your
                                                                          any period is for a period of less than 12
               "Business Income" Limit of Insur-
               ance; or                                                   months, constitute individual "coverage
                                                                          terms". The last "coverage term" ends at
           (2) When you request the coinsurance                           12:00 A.M. standard time at your mailing
               percentage be changed on the Work                          address shown in the Declarations on the
               Sheet.                                                     earlier of:

     d.    If the "Business Income" Limit of Insur-                       (1) The day the policy period shown in
           ance is less than the Agreed Value, we                             the Declarations ends; or
           will not pay more of any loss than the
           amount of loss multiplied by:                                  (2) The day the policy to which this Cov-
                                                                              erage Part is attached is terminated
           (1) The "Business Income" Limit of In-                             or cancelled.
               surance; divided by
                                                                    b.    However, if after the issuance of this
           (2) The Agreed Value.                                          Coverage Part, any "coverage term" is
                                                                          extended for an additional period of less
     Example:                                                             than 12 months, that additional period of
     When:      The Limit of Insurance is $100,000                        time will be deemed to be part of the last
                                                                          preceding "coverage term".
                The Agreed Value is $200,000
                                                              4.    "Electronic data" means information, facts or
                "Business Income" loss is $80,000                   "computer programs" stored as or on, created
     Step (a): $100,000 ÷ $200,000 = .50                            or used on, or transmitted to or from computer
                                                                    software (including systems and applications
     Step (b): .50 X $80,000 = $40,000                              software), on hard or floppy disks, CD-ROMs,
     We will pay $40,000. The remaining $40,000                     tapes, drives, cells, data processing devices
     is not covered.                                                or any other repositories of computer software
                                                                    which are used with electronically controlled
                                                                    equipment.
4.   Extended Period of Indemnity
     In SECTION A. COVERAGE, 5. Additional                     5.   "Finished stock" means stock you have
     Coverages, c. Extended Business Income,                        manufactured.
     the number "60" in Subparagraphs (1)(b) and
     (2)(b) is replaced by the number shown in the                  "Finished stock" also includes whiskey and al-
     Declarations for this Optional Coverage.                       coholic products being aged, unless there is a
                                                                    coinsurance percentage shown for "Business
SECTION F. DEFINITIONS                                              Income" in the Declarations.
1.   "Business Income" means the:                                   "Finished stock" does not include stock you
                                                                    have manufactured that is held for sale on the
      a.    Net income (Net Profit or Loss before in-               "premises" of any retail outlet insured under
            come taxes) that would have been                        this Coverage Part.
            earned or incurred; and


                                      Includes copyrighted material of Insurance
FA 213 IL 05 16                        Services Office, Inc., with its permission.                       Page 8 of 9
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 99 of 236 PageID #:148
6    "Loss" means accidental physical loss or acci-                property, or the environment regardless of
     dental physical damage.                                       whether injury or damage is caused directly or
                                                                   indirectly by the "pollutants" and whether:
7.   "Operations" means:
                                                                   a.   You are regularly or otherwise engaged in
     a.   Your business activities occurring at the                     activities which taint or degrade the envi-
          "premises"; and                                               ronment; or
     b.   The tenantability of the "premises", if cov-             b.   You use, generate or produce the "pollu-
          erage for "Business Income" including                         tant".
          "Rental Value" or "Rental Value" applies.
                                                              10. "Premises" means the Locations and Build-
8.   "Period of restoration" means the period of                   ings described in the Declarations.
     time that:
                                                              11. "Rental Value" means "Business Income" that
     a.   Begins at the time of direct "loss".                     consists of:
     b.   Ends on the earlier of:                                  a.   Net income (Net Profit or Loss before in-
          (1) The date when the property at the                         come taxes) that would have been earned
              "premises" should be repaired, rebuilt                    or incurred as rental income from tenant
              or replaced with reasonable speed                         occupancy of the "premises" described in
              and similar quality; or                                   the Declarations as furnished and
                                                                        equipped by you, including fair rental val-
          (2) The date when business is resumed                         ue of any portion of the "premises" which
              at a new permanent location.                              is occupied by you; and
     c.   "Period of restoration" does not include                 b.   Continuing normal operating expenses
          any increased period required due to the                      incurred in connection with that "premis-
          enforcement of or compliance with any                         es", including:
          ordinance or law that:
                                                                        (1) Payroll; and
          (1) Regulates the construction, use or
              repair, or requires the tearing down                      (2) The amount of charges, which are
              of any property; or                                           the legal obligation of the tenant(s)
                                                                            but would otherwise be your obliga-
          (2) Requires any insured or others to                             tions.
              test for, monitor, clean up, remove,
              contain, treat, detoxify or neutralize,         12. "Suspension" means:
              or in any way respond to or assess                   a.   The slowdown or cessation of your busi-
              the effects of "pollutants".                              ness activities; and
     d.   The expiration date of the Coverage Part                 b.   That a part or all of the "premises" is ren-
          will not cut short the "period of restora-                    dered untenantable if coverage for "Busi-
          tion".                                                        ness Income" including "Rental Value" or
9.   "Pollutants" means any solid, liquid, gaseous                      "Rental Value" applies.
     or thermal irritant or contaminant, including            13. "Valuable papers and records" means in-
     smoke, vapor, soot, fumes, acids, alkalis, as-                scribed, printed or written documents, manu-
     bestos, chemicals, petroleum, petroleum                       scripts or records, including abstracts, books,
     products and petroleum by-products, and                       card index systems, deeds, drawings, films,
     waste. Waste includes materials to be recy-                   maps, mortgages, or proprietary information.
     cled, reconditioned or reclaimed. "Pollutants"                But "valuable papers and records" does not
     include but are not limited to substances                     mean "money" or "securities" or "electronic
     which are generally recognized in industry or                 data", including the materials on which the
     government to be harmful or toxic to persons,                 "electronic data" is recorded.




                                      Includes copyrighted material of Insurance
FA 213 IL 05 16                        Services Office, Inc., with its permission.                    Page 9 of 9
     Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 100 of 236 PageID #:149




                   THE CINCINNATI                        INSURANCE COMPANY
                                              A Stock Insurance Company


                   COMMERCIAL GENERAL LIABILITY COVERAGE
                            PART DECLARATIONS
 Attached to and forming part of POLICY NUMBER: EPP 049 72 16
Named Insured is the same as it appears in the Common Policy Declarations
LIMITS OF INSURANCE
  EACH OCCURRENCE LIMIT                                           $ 1,000,000
  GENERAL AGGREGATE LIMIT                                         $ 2,000,000
  PRODUCTS-COMPLETED OPERATIONS AGGREGATE LIMIT                   $ 2,000,000
  PERSONAL & ADVERTISING INJURY LIMIT                             $ 1,000,000                 ANY ONE PERSON OR
                                                                                              ORGANIZATION
  DAMAGE TO PREMISES RENTED TO YOU LIMIT                                                      ANY ONE
  $100,000 limit unless otherwise indicated herein:               $ SEE GA227                 PREMISES
  MEDICAL EXPENSE LIMIT
  $5,000 limit unless otherwise indicated herein:                 $                           ANY ONE PERSON



        CLASSIFICATION             CODE        PREMIUM                RATE                       ADVANCE PREMIUM
                                    NO.         BASE
                                            A - Area          Products /     All Other         Products /       All Other
                                            B - Payroll       Completed                        Completed
                                            C - Gross Sales   Operations                       Operations
                                            D - Units
                                            E - Other
RESTAURANTS (IL)                  16941 C 602,118                     .385      4.612                232            2,777

EXTENDED LIABILITY                20296                                                  2%                             125 MP
  The General Liability Coverage Part is subject to an
  annual minimum premium.
                                                                  TOTAL ANNUAL PREMIUM                $ 3,134
  FORMS AND / OR ENDORSEMENTS APPLICABLE TO COMMERCIAL GENERAL LIABILITY COVERAGE PART:
  GA101    12/04      COMMERCIAL GENERAL LIABILITY COVERAGE FORM
  GA4251   01/06      NOTICE TO POLICYHOLDERS - MOBILE EQUIPMENT SUBJECT TO MOTOR
                      VEHICLE INSURANCE LAWS
  CG2407   01/96      PRODUCTS/COMPLETED OPERATIONS HAZARD REDEFINED
  GA227    09/17      COMMERCIAL GENERAL LIABILITY EXTENDED ENDORSEMENT
  GA3024   05/14      EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                      INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY
                      INJURY EXCEPTION
  GA4205IL 10/01      ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE
  GA4250   11/05      MOBILE EQUIPMENT SUBJECT TO MOTOR VEHICLE INSURANCE LAWS
  GA4510   03/19      NOTICE TO POLICYHOLDERS - EXCLUSION - CONTRACTORS -
                      PROFESSIONAL LIABILITY




     GA 532 07 08                             EPP 049 72 16                                          Page 1 of 1
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 101 of 236 PageID #:150

          COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this Coverage Part restrict                      SUPPLEMENTARY PAYMENTS - COV-
this insurance. Read the entire Coverage Part                          ERAGES A AND B.
carefully to determine rights, duties and what is
and is not covered.                                               b.   This insurance applies to "bodily injury"
                                                                       and "property damage" only if:
Throughout this Coverage Part the words "you"
and "your" refer to the Named Insured shown in                         (1) The "bodily injury" or "property dam-
the Declarations, and any other person or organi-                          age" is caused by an "occurrence"
zation qualifying as a Named Insured under this                            that takes place in the "coverage ter-
Coverage Part. The words "we", "us" and "our"                              ritory";
refer to the Company providing this insurance.                         (2) The "bodily injury" or "property dam-
The word "insured" means any person or organi-                             age" occurs during the policy period;
zation qualifying as such under SECTION II - WHO                           and
IS AN INSURED.                                                         (3) Prior to the "coverage term" in which
Other words and phrases that appear in quotation                           "bodily injury" or "property damage"
marks have special meaning. Refer to SECTION                               occurs, you did not know, per Para-
V - DEFINITIONS.                                                           graph 1.d. below, that the "bodily in-
                                                                           jury" or "property damage" had oc-
SECTION I - COVERAGES                                                      curred or had begun to occur, in
                                                                           whole or in part.
COVERAGE A. BODILY INJURY AND PROP-
ERTY DAMAGE LIABILITY                                             c.   "Bodily injury" or "property damage"
                                                                       which:
1.   Insuring Agreement
                                                                       (1) Occurs during the "coverage term";
     a.   We will pay those sums that the insured                          and
          becomes legally obligated to pay as
          damages because of "bodily injury" or                        (2) Was not, prior to the "coverage
          "property damage" to which this insur-                           term", known by you, per Paragraph
          ance applies. We will have the right and                         1.d. below, to have occurred;
          duty to defend the insured against any
          "suit" seeking those damages. However,                       includes any continuation, change or re-
          we will have no duty to defend the in-                       sumption of that "bodily injury" or "prop-
          sured against any "suit" seeking dam-                        erty damage" after the end of the "cover-
          ages for "bodily injury" or "property dam-                   age term" in which it first became known
          age" to which this insurance does not                        by you.
          apply. We may, at our discretion, investi-              d.   You will be deemed to know that "bodily
          gate any "occurrence" and settle any                         injury" or "property damage" has oc-
          claim or "suit" that may result. But:                        curred at the earliest time when any
          (1) The amount we will pay for damages                       "authorized representative":
              is limited as described in SECTION                       (1) Reports all, or any part, of the "bodily
              III - LIMITS OF INSURANCE; and                               injury" or "property damage" to us or
          (2) Our right and duty to defend ends                            any other insurer;
              when we have used up the applica-                        (2) Receives a written or verbal demand
              ble limit of insurance in the payment                        or claim for damages because of the
              of judgments or settlements under                            "bodily injury" or "property damage";
              SECTION I - COVERAGES, COV-
              ERAGE A. BODILY INJURY AND                               (3) First observes, or reasonably should
              PROPERTY DAMAGE LIABILITY;                                   have first observed, the "bodily in-
              SECTION I - COVERAGES, COV-                                  jury" or "property damage";
              ERAGE B. PERSONAL AND AD-
              VERTISING INJURY LIABILITY; or                           (4) Becomes aware, or reasonably
              medical expenses under SECTION I                             should have become aware, by any
              - COVERAGES, COVERAGE C.                                     means other than as described in (3)
              MEDICAL PAYMENTS.                                            above, that "bodily injury" or "prop-
                                                                           erty damage" had occurred or had
          No other obligation or liability to pay sums                     begun to occur; or
          or perform acts or services is covered
          unless expressly provided for under                          (5) Becomes aware, or reasonably
                                                                           should have become aware, of a

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 1 of 22
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 102 of 236 PageID #:151
              condition from which "bodily injury"                     (3) Any statute, ordinance or regulation
              or "property damage" is substantially                        relating to the sale, gift, distribution
              certain to occur.                                            or use of alcoholic beverages.
     e.   Damages because of "bodily injury" in-                       This exclusion applies only if you are in
          clude damages claimed by any person or                       the business of manufacturing, distribut-
          organization for care, loss of services or                   ing, selling, serving or furnishing alcoholic
          death resulting at any time from the "bod-                   beverages.
          ily injury".
                                                                  d.   Workers' Compensation and Similar
2.   Exclusions                                                        Laws
     This insurance does not apply to:                                 Any obligation of the insured under a
                                                                       workers' compensation, disability benefits
     a.   Expected or Intended Injury                                  or unemployment compensation law or
          "Bodily injury" or "property damage"                         any similar law.
          which may reasonably be expected to re-                 e.   Employer's Liability
          sult from the intentional or criminal acts of
          the insured or which is in fact expected or                  "Bodily injury" to:
          intended by the insured, even if the injury
          or damage is of a different degree or type                   (1) An "employee" of the insured sus-
          than actually expected or intended. This                         tained in the "workplace";
          exclusion does not apply to "bodily injury"                  (2) An "employee" of the insured arising
          resulting from the use of reasonable force                       out of the performance of duties re-
          to protect persons or property.                                  lated to the conduct of the insured's
     b.   Contractual Liability                                            business; or

          "Bodily injury" or "property damage" for                     (3) The spouse, child, parent, brother or
          which the insured is obligated to pay                            sister of that "employee" as a conse-
          damages by reason of the assumption of                           quence of Paragraphs (1) or (2)
          liability in a contract or agreement. This                       above.
          exclusion does not apply to liability for                    This exclusion applies:
          damages:
                                                                       (1) Whether the insured may be liable
          (1) That the insured would have in the                           as an employer or in any other ca-
              absence of the contract or agree-                            pacity; and
              ment; or
                                                                       (2) To any obligation to share damages
          (2) Assumed in a contract or agreement                           with or repay someone else who
              that is an "insured contract", pro-                          must pay damages because of the
              vided the "bodily injury" or "property                       injury.
              damage" occurs subsequent to the
              execution of the contract or agree-                      This exclusion does not apply to liability
              ment. When a claim for such "bodily                      assumed by the insured under an "in-
              injury" or "property damage" is                          sured contract".
              made, we will defend that claim pro-
              vided the insured has assumed the                   f.   Pollutant
              obligation to defend such claim in the                   (1) "Bodily injury" or "property damage"
              "insured contract". Such defense                             arising out of the actual, alleged or
              payments will not reduce the limits of                       threatened discharge, dispersal,
              insurance.                                                   seepage, migration, release, escape
     c.   Liquor Liability                                                 or emission of "pollutants":

          "Bodily injury" or "property damage" for                          (a) At or from any premises, site or
          which any insured may be held liable by                               location which is or was at any
          reason of:                                                            time owned or occupied by, or
                                                                                rented or loaned to, any insured.
          (1) Causing or contributing to the intoxi-                            However, Paragraph (a) does
              cation of any person;                                             not apply to:
          (2) The furnishing of alcoholic bever-                                  1)   "Bodily injury" to any person
              ages to a person under the legal                                         injured while on any prem-
              drinking age or under the influence                                      ises, site or location owned
              of alcohol; or                                                           or occupied by, or rented or
                                                                                       loaned to, you provided:

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                      Page 2 of 22
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 103 of 236 PageID #:152
                 a)   The injury is caused by                                   airborne irritants or con-
                      the inadequate ventila-                                   taminants used in a manu-
                      tion of vapors;                                           facturing process or which
                                                                                is the product or by-product
                 b)   The person injured is                                     of any manufacturing proc-
                      first exposed to such                                     ess;
                      vapors during the pol-
                      icy period; and                                      2)   "Bodily injury" or "property
                                                                                damage" for which you may
                 c)   Within 30 days of such                                    be held liable, if you are a
                      first exposure, the per-                                  contractor, and the owner
                      son injured is clinically                                 or lessee of such premises,
                      diagnosed or treated                                      site or location has been
                      by a physician for the                                    added to this Coverage Part
                      medical          condition                                as an additional insured
                      caused by the expo-                                       with respect to your ongo-
                      sure to such vapors.                                      ing operations or "your
                      However, Paragraph c)                                     work" performed for that
                      does not apply if the                                     additional insured at that
                      "bodily injury" is caused                                 premises, site or location
                      by vapors produced by                                     and such premises, site or
                      or originating       from                                 location is not and never
                      equipment that is used                                    was owned or occupied by,
                      to heat, cool or dehu-                                    or rented or loaned to, any
                      midify the building, or                                   insured, other than that ad-
                      equipment that is used                                    ditional insured; or
                      to heat water for per-
                      sonal use, by the                                    3)   "Bodily injury" or "property
                      building's occupants or                                   damage" arising out of heat,
                      their guests.                                             smoke or fumes from a
                                                                                "hostile fire";
                 This exception 1) shall ap-
                 ply only to Named Insureds;                        (b) At or from any premises, site or
                 we shall have no duty to                               location which is or was at any
                 defend or pay damages for                              time used by or for any insured
                 any person or organization                             or others for the handling, stor-
                 that is not a Named In-                                age, disposal, processing or
                 sured. However, this para-                             treatment of waste;
                 graph does not apply if the
                 "bodily injury" is caused by                       (c) Which are or were at any time
                 vapors produced by or                                  transported, handled, stored,
                 originating from equipment                             treated, disposed of, or proc-
                 that is used to heat, cool or                          essed as waste by or for:
                 dehumidify the building, or                               1)   Any insured; or
                 equipment that is used to
                 heat water for personal use,                              2)   Any person or organization
                 by the building's occupants                                    for whom you may be le-
                 or their guests.                                               gally responsible;
                 For the purpose of the ex-                         (d) At or from any premises, site or
                 ception granted in Para-                               location on which any insured or
                 graph 1) only, vapors                                  any contractors or subcontrac-
                 means any gaseous or air-                              tors working directly or indirectly
                 borne irritant or airborne                             on any insured's behalf are
                 contaminant,       including                           performing operations if the
                 smoke, fumes, vapor or                                 "pollutants" are brought on or to
                 soot, but excluding asbes-                             the premises, site or location in
                 tos, which is discharged,                              connection with such operations
                 dispersed,    emitted,    re-                          by such insured, contractor or
                 leased or escapes from                                 subcontractor. However, Para-
                 materials, machinery or                                graph (d) does not apply to:
                 equipment used in the
                 service or maintenance of                                 1)   "Bodily injury" or "property
                 the premises. Vapors does                                      damage" arising out of the
                 not mean any gaseous or                                        discharge, dispersal, seep-
                                                                                age, migration, release, es-
                            Includes copyrighted material of Insurance
GA 101 12 04                 Services Office, Inc., with its permission.                      Page 3 of 22
      Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 104 of 236 PageID #:153
                    cape or emission of fuels,                                erations are to test for, monitor,
                    lubricants or other operating                             clean up, remove, contain, treat,
                    fluids, or exhaust gases,                                 detoxify or neutralize, or in any
                    which are needed to per-                                  way respond to, or assess the
                    form, or are the result of,                               effects of, "pollutants".
                    the normal electrical, hy-
                    draulic or mechanical func-                    (2) Any loss, cost or expense arising out
                    tions necessary for the op-                        of any:
                    eration of "mobile equip-                          (a) Request, demand, order or
                    ment" or its parts, if such                            statutory or regulatory require-
                    fuels, lubricants or other                             ment that any insured or others
                    operating fluids, or exhaust                           test for, monitor, clean up, re-
                    gases, escape, seep or mi-                             move, contain, treat, detoxify or
                    grate, or are discharged,                              neutralize, or in any way re-
                    dispersed,     released     or                         spond to, or assess the effects
                    emitted from a vehicle part                            of, "pollutants"; or
                    designed to hold, store or
                    receive them. This excep-                          (b) Claim or suit by or on behalf of a
                    tion does not apply if the fu-                         governmental authority for dam-
                    els, lubricants or other op-                           ages because of testing for,
                    erating fluids, or exhaust                             monitoring, cleaning up, remov-
                    gases, escape, seep or mi-                             ing, containing, treating, detoxi-
                    grate, or are discharged,                              fying or neutralizing, or in any
                    dispersed,     released     or                         way responding to, or assessing
                    emitted with the intent to                             the effects of, "pollutants".
                    cause "bodily injury" or
                    "property damage" or with                          However, Paragraphs (2)(a) and (b)
                    the knowledge that "bodily                         do not apply to liability for damages
                    injury" or "property damage"                       because of "property damage" that
                    is substantially certain to                        the insured would have in the ab-
                    occur, or if such fuels, lubri-                    sence of such request, demand, or-
                    cants or other operating                           der or statutory or regulatory re-
                    fluids, or exhaust gases,                          quirement, or such claim or "suit" by
                    are brought on or to the                           or on behalf of a governmental
                    premises, site or location                         authority.
                    with such intent to escape,               g.   Aircraft, Auto or Watercraft
                    seep or migrate, or be dis-
                    charged, dispersed, re-                        "Bodily injury" or "property damage" aris-
                    leased or emitted as part of                   ing out of the ownership, maintenance,
                    the operations being per-                      use or entrustment to others of any air-
                    formed by such insured,                        craft, "auto" or watercraft owned or oper-
                    contractor or subcontractor;                   ated by or rented or loaned to any in-
                                                                   sured.     Use includes operation and
               2)   "Bodily injury" or "property                   "loading or unloading".
                    damage" sustained within a
                    building and caused by the                     This exclusion applies even if the claims
                    release of gases, fumes or                     against any insured allege negligence or
                    vapors      from    materials                  other wrongdoing in the supervision, hir-
                    brought into that building in                  ing, employment, training or monitoring of
                    connection with operations                     others by that insured, if the "occurrence"
                    being performed by you or                      which caused the "bodily injury" or "prop-
                    on your behalf by a con-                       erty damage" involved the ownership,
                    tractor or subcontractor; or                   maintenance, use or entrustment to oth-
                                                                   ers of any aircraft, "auto" or watercraft
               3)   "Bodily injury" or "property                   that is owned or operated by or rented or
                    damage" arising out of heat,                   loaned to any insured.
                    smoke or fumes from a
                    "hostile fire"; or                             This exclusion does not apply to:
           (e) At or from any premises, site or                    (1) A watercraft while ashore on prem-
               location on which any insured or                        ises you own or rent;
               any contractors or subcontrac-
               tors working directly or indirectly                 (2) A watercraft you do not own that is:
               on any insured's behalf are                             (a) Less than 51 feet long; and
               performing operations if the op-

                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                      Page 4 of 22
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 105 of 236 PageID #:154
              (b) Not being used to carry persons                         governmental authority in hindering
                  or property for a charge;                               or defending against any of these.
        (3) Parking an "auto" on, or on the ways                 j.   Damage to Property
            next to, premises you own or rent,
            provided the "auto" is not owned by                       "Property damage" to:
            or rented or loaned to you or the in-                     (1) Property you own, rent or occupy,
            sured;                                                        including any costs or expenses in-
        (4) Liability assumed under any "insured                          curred by you, or any other person,
            contract" for the ownership, mainte-                          organization or entity, for repair, re-
            nance or use of aircraft or watercraft;                       placement, enhancement, restora-
            or                                                            tion or maintenance of such property
                                                                          for any reason, including prevention
        (5) "Bodily injury" or "property damage"                          of injury to a person or damage to
            arising out of:                                               another's property;
              (a) The operation of machinery or                       (2) Premises you sell, give away or
                  equipment that is on, attached                          abandon, if the "property damage"
                  to, or part of, a land vehicle that                     arises out of any part of those prem-
                  would qualify under the defini-                         ises;
                  tion of "mobile equipment" if it
                  were not subject to a compul-                       (3) Property loaned to you;
                  sory or financial responsibility                    (4) Personal property in the care, cus-
                  law or other motor vehicle insur-                       tody or control of an insured;
                  ance law in the state where it is
                  licensed or principally garaged;                    (5) That particular part of real property
                  or                                                      on which you or any contractors or
                                                                          subcontractors working directly or
              (b) The operation of any of the ma-                         indirectly on your behalf are per-
                  chinery or equipment listed in                          forming operations, if the "property
                  Paragraph f.(2) or f.(3) of the                         damage" arises out of those opera-
                  definition of "mobile equipment".                       tions; or
   h.   Mobile Equipment                                              (6) That particular part of any property
        "Bodily injury" or "property damage" aris-                        that must be restored, repaired or
        ing out of:                                                       replaced because "your work" was
                                                                          incorrectly performed on it.
        (1) The transportation of "mobile equip-
            ment" by an "auto" owned or oper-                         Paragraphs (1), (3) and (4) of this exclu-
            ated by or rented or loaned to any                        sion do not apply to "property damage"
            insured; or                                               (other than damage by fire or explosion)
                                                                      to premises, including the contents of
        (2) The use of "mobile equipment" in, or                      such premises, rented to you for a period
            while in practice for, or while being                     of 7 or fewer consecutive days, for which
            prepared for, any prearranged rac-                        the amount we will pay is limited to the
            ing, speed, demolition, or stunting                       Damage To Premises Rented To You
            activity.                                                 Limit as described in SECTION III - LIM-
                                                                      ITS OF INSURANCE.
   i.   War
                                                                      Paragraph (2) of this exclusion does not
        "Bodily injury" or "property damage",                         apply if the premises are "your work" and
        however caused, arising, directly or indi-                    were never occupied, rented or held for
        rectly, out of:                                               rental by you.
        (1) War, including undeclared or civil                        Paragraphs (3), (4), (5) and (6) of this ex-
            war;                                                      clusion do not apply to liability assumed
        (2) Warlike action by a military force, in-                   under a sidetrack agreement.
            cluding action in hindering or de-                        Paragraph (6) of this exclusion does not
            fending against an actual or ex-                          apply to "property damage" included in
            pected attack, by any government,                         the "products-completed operations haz-
            sovereign or other authority using                        ard".
            military personnel or other agents; or
                                                                 k.   Damage to Your Product
        (3) Insurrection, rebellion, revolution,
            usurped power, or action taken by                         "Property damage" to "your product"
                                                                      arising out of it or any part of it.
                                  Includes copyrighted material of Insurance
GA 101 12 04                       Services Office, Inc., with its permission.                     Page 5 of 22
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 106 of 236 PageID #:155
   l.   Damage to Your Work                                     q.   Employment-Related Practices
        "Property damage" to "your work" arising                     "Bodily injury" to:
        out of it or any part of it and included in
        the "products-completed operations haz-                      (1) A person arising out of any:
        ard".                                                             (a) Refusal to employ that person;
        This exclusion does not apply if the dam-                         (b) Termination of      that person's
        aged work or the work out of which the                                employment; or
        damage arises was performed on your
        behalf by a subcontractor.                                        (c) Other employment-related prac-
                                                                              tices, policies, acts or omissions
   m. Damage to Impaired Property or Prop-                                    including but not limited to coer-
      erty Not Physically Injured                                             cion,      criticism,    demotion,
        "Property damage" to "impaired property"                              evaluation, failure to promote,
        or property that has not been physically                              reassignment, discipline, defa-
        injured, arising out of:                                              mation, harassment, humiliation
                                                                              or discrimination directed at that
        (1) A defect, deficiency, inadequacy or                               person; or
            dangerous condition in "your prod-
            uct" or "your work"; or                                  (2) The spouse, child, parent, brother or
                                                                         sister of that person as a conse-
        (2) A delay or failure by you or anyone                          quence of "bodily injury" to that per-
            acting on your behalf to perform a                           son at whom any of the employment-
            contract or agreement in accordance                          related practices described in Para-
            with its terms.                                              graphs (a), (b) or (c) above is di-
                                                                         rected.
        This exclusion does not apply to the loss
        of use of other property arising out of                      This exclusion applies:
        sudden and accidental physical injury to
        "your product" or "your work" after it has                   (1) Whether the insured may be liable
        been put to its intended use.                                    as an employer or in any other ca-
                                                                         pacity; and
   n.   Recall of Products, Work or Impaired
        Property                                                     (2) To any obligation to share damages
                                                                         with or repay someone else who
        Any liability or damages claimed for any                         must pay damages because of the
        loss, cost or expense incurred by you or                         injury.
        others for the loss of use, withdrawal, re-
        call, inspection, repair, replacement, ad-              r.   Additional Insured Prior Knowledge
        justment, removal or disposal of:                            An additional insured added by attach-
        (1) "Your product";                                          ment of an endorsement to this Coverage
                                                                     Part that is seeking coverage for a claim
        (2) "Your work"; or                                          or "suit", if that additional insured knew,
                                                                     per the following paragraph, that "bodily
        (3) "Impaired property";                                     injury" or "property damage" had oc-
        if such product, work or property is with-                   curred or had begun to occur, in whole or
        drawn or recalled from the market or from                    in part, prior to the "coverage term" in
        use by any person or organization be-                        which such "bodily injury" or "property
        cause of a known or suspected defect,                        damage" occurs or begins to occur.
        deficiency, inadequacy or dangerous                          An additional insured added by attach-
        condition in it.                                             ment of an endorsement to this Coverage
   o.   Personal and Advertising Injury                              Part will be deemed to have known that
                                                                     "bodily injury" or "property damage" has
        "Bodily injury" arising out of "personal and                 occurred or has begun to occur at the
        advertising injury".                                         earliest time when that additional insured,
                                                                     or any one of its owners, members, part-
   p.   Asbestos                                                     ners, managers, executive officers, "em-
        "Bodily injury" or "property damage" aris-                   ployees" assigned to manage that addi-
        ing out of, attributable to, or any way re-                  tional insured's insurance program, or
        lated to asbestos in any form or trans-                      "employees" assigned to give or receive
        mitted in any manner.                                        notice of an "occurrence", "personal and
                                                                     advertising injury" offense, claim or "suit":



                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                     Page 6 of 22
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 107 of 236 PageID #:156
           (1) Reports all, or any part, of the "bodily             a.   We will pay those sums that the insured
               injury" or "property damage" to us or                     becomes legally obligated to pay as
               any other insurer;                                        damages because of "personal and ad-
                                                                         vertising injury" to which this insurance
           (2) Receives a written or verbal demand                       applies. We will have the right and duty
               or claim for damages because of the                       to defend the insured against any "suit"
               "bodily injury" or "property damage";                     seeking those damages. However, we
           (3) First observes, or reasonably should                      will have no duty to defend the insured
               have first observed, the "bodily in-                      against any "suit" seeking damages for
               jury" or "property damage";                               "personal and advertising injury" to which
                                                                         this insurance does not apply. We may,
           (4) Becomes aware, or reasonably                              at our discretion, investigate any offense
               should have become aware, by any                          and settle any claim or "suit" that may re-
               means other than as described in (3)                      sult. But:
               above, that "bodily injury" or "prop-
               erty damage" had occurred or had                          (1) The amount we will pay for damages
               begun to occur; or                                            is limited as described in SECTION
                                                                             III - LIMITS OF INSURANCE; and
           (5) Becomes aware, or reasonably
               should have become aware, of a                            (2) Our right and duty to defend ends
               condition from which "bodily injury"                          when we have used up the applica-
               or "property damage" is substantially                         ble limit of insurance in the payment
               certain to occur.                                             of judgments or settlements under
                                                                             SECTION I - COVERAGES, COV-
     s.    Electronic Data                                                   ERAGE A. BODILY INJURY AND
                                                                             PROPERTY DAMAGE LIABILITY;
           Damages arising out of the loss of, loss                          SECTION I - COVERAGES, COV-
           of use of, damage to, corruption of, in-                          ERAGE B. PERSONAL AND AD-
           ability to access, or inability to manipulate                     VERTISING INJURY LIABILITY; or
           "electronic data".                                                medical expenses under SECTION I
     t.    Distribution of Material in Violation of                          - COVERAGES, COVERAGE C.
           Statutes                                                          MEDICAL PAYMENTS.

           "Bodily injury" or "property damage" aris-                    No other obligation or liability to pay sums
           ing directly or indirectly out of any action                  or perform acts or services is covered
           or omission that violates or is alleged to                    unless expressly provided for under
           violate:                                                      SUPPLEMENTARY PAYMENTS - COV-
                                                                         ERAGES A AND B.
          a.   The Telephone Consumer Protection
               Act (TCPA), including any amend-                     b.   This insurance applies to "personal and
               ment of or addition to such law; or                       advertising injury" only if:

          b.   The CAN-SPAM Act of 2003, includ-                         (1) The "personal and advertising injury"
               ing any amendment of or addition to                           is caused by an offense arising out
               such law; or                                                  of your business; and

          c.   Any statute, ordinance or regulation,                     (2) The "personal and advertising injury"
               other than the TCPA or CAN-SPAM                               offense was committed in the "cov-
               Act of 2003, that prohibits or limits the                     erage territory" during the policy pe-
               sending, transmitting, communicating                          riod; and
               or distribution of material or informa-                   (3) Prior to the "coverage term" in which
               tion.                                                         the "personal and advertising injury"
     Exclusions c. through q. do not apply to                                offense is committed, you did not
     "property damage" by fire or explosion to                               know, per Paragraph 1.d. below, that
     premises while rented to you or temporarily                             the offense had been committed or
     occupied by you with permission of the owner,                           had begun to be committed, in whole
     for which the amount we will pay is limited to                          or in part.
     the Damage to Premises Rented To You Limit                     c.   "Personal and advertising injury" caused
     as described in SECTION III - LIMITS OF IN-                         by an offense which:
     SURANCE.
                                                                         (1) Was committed during the "coverage
COVERAGE B. PERSONAL AND ADVERTISING                                         term"; and
INJURY LIABILITY
1.   Insuring Agreement

                                     Includes copyrighted material of Insurance
GA 101 12 04                          Services Office, Inc., with its permission.                     Page 7 of 22
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 108 of 236 PageID #:157
          (2) Was not, prior to the "coverage                            (1) The inception of this Coverage Part;
              term", known by you, per Paragraph                             or
              1.d. below, to have been committed;
                                                                         (2) The "coverage term" in which insur-
          includes any continuation, change or re-                           ance coverage is sought.
          sumption of that offense after the end of
          the "coverage term" in which it first be-                 d.   Criminal Acts
          came known by you.                                             "Personal and advertising injury" arising
     d.   You will be deemed to know that a "per-                        out of a criminal act committed by or at
          sonal and advertising injury" offense has                      the direction of the insured.
          been committed at the earliest time when                  e.   Contractual Liability
          any "authorized representative":
                                                                         "Personal and advertising injury" for
          (1) Reports all, or any part, of the "per-                     which the insured is obligated to pay
              sonal and advertising injury" to us or                     damages by reason of the assumption of
              any other insurer;                                         liability in a contract or agreement. This
          (2) Receives a written or verbal demand                        exclusion does not apply to liability for
              or claim for damages because of the                        damages:
              "personal and advertising injury";                         (1) That the insured would have in the
          (3) First observes, or reasonably should                           absence of the contract or agree-
              have first observed, the offense that                          ment; or
              caused the "personal and advertis-                         (2) Assumed in a contract or agreement
              ing injury";                                                   that is an "insured contract", pro-
          (4) Becomes aware, or reasonably                                   vided the "personal and advertising
              should have become aware, by any                               injury" is caused by or arises out of
              means, other than as described in                              an offense committed subsequent to
              (3) above, that the offense had been                           the execution of the contract or
              committed or had begun to be com-                              agreement. When a claim for such
              mitted; or                                                     "personal and advertising injury" is
                                                                             made, we will defend that claim, pro-
          (5) Becomes aware, or reasonably                                   vided the insured has assumed the
              should have become aware, of a                                 obligation to defend such claim in the
              condition from which "personal and                             "insured contract". Such defense
              advertising injury" is substantially                           payments will not reduce the limits of
              certain to occur.                                              insurance.
2.   Exclusions                                                     f.   Breach of Contract
     This insurance does not apply to:                                   "Personal and advertising injury" arising
                                                                         out of a breach of contract, except an im-
     a.   Knowing Violation of Rights of Another                         plied contract to use another's advertising
          "Personal and advertising injury" caused                       idea in your "advertisement".
          by or at the direction of the insured with                g.   Quality or Performance of Goods -
          the knowledge that the act would violate                       Failure to Conform to Statements
          the rights of another and would inflict
          "personal and advertising injury".                             "Personal and advertising injury" arising
                                                                         out of the failure of goods, products or
     b.   Material Published With Knowledge of                           services to conform with any statement of
          Falsity                                                        quality or performance made in your "ad-
          "Personal and advertising injury" arising                      vertisement".
          out of oral or written publication of mate-               h.   Wrong Description of Prices
          rial, if done by or at the direction of the in-
          sured with knowledge of its falsity.                           "Personal and advertising injury" arising
                                                                         out of the wrong description of the price
     c.   Material Published Prior to Coverage                           of goods, products or services stated in
          Term                                                           your "advertisement".
          "Personal and advertising injury" arising                 i.   Infringement of Copyright,         Patent,
          out of oral or written publication of mate-                    Trademark or Trade Secret
          rial whose first publication took place be-
          fore the later of the following:                               "Personal and advertising injury" arising
                                                                         out of the infringement of copyright, pat-


                                     Includes copyrighted material of Insurance
GA 101 12 04                          Services Office, Inc., with its permission.                    Page 8 of 22
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 109 of 236 PageID #:158
        ent, trademark, trade secret or other in-                               or discrimination directed at that
        tellectual property rights.                                             person; or
        However, this exclusion does not apply to                    (2) The spouse, child, parent, brother or
        infringement, in your "advertisement", of                        sister of that person as a conse-
        copyright, trade dress or slogan.                                quence of "personal and advertising
                                                                         injury" to that person at whom any of
   j.   Insureds in Media and Internet Type                              the employment-related practices
        Businesses                                                       described in Paragraphs (a), (b) or
        "Personal and advertising injury" com-                           (c) above is directed.
        mitted by an insured whose business is:                      This exclusion applies:
        (1) Advertising, broadcasting, publishing                    (1) Whether the insured may be liable
            or telecasting;                                              as an employer or in any other ca-
        (2) Designing or determining content of                          pacity; and
            web-sites for others; or                                 (2) To any obligation to share damages
        (3) An Internet search, access, content                          with or repay someone else who
            or service provider.                                         must pay damages because of the
                                                                         injury.
        However, this exclusion does not apply to
        Paragraphs 17. a., b. and c. of "personal               n.   Pollutant
        and advertising injury" under SECTION V                      "Personal and advertising injury" arising
        - DEFINITIONS.                                               out of the actual, alleged or threatened
        For the purposes of this exclusion, the                      discharge, dispersal, seepage, migration,
        placing of frames, borders or links, or ad-                  release, escape or emission of "pollut-
        vertising, for you or others anywhere on                     ants" at any time.
        the Internet is not, by itself, considered              o.   Pollutant-Related
        the business of advertising, broadcasting,
        publishing or telecasting.                                   Any loss, cost or expense arising out of
                                                                     any:
   k.   Electronic    Chatrooms      or    Bulletin
        Boards                                                       (1) Request, demand, order or statutory
                                                                         or regulatory requirement that any
        "Personal and advertising injury" arising                        insured or others test for, monitor,
        out of an electronic chatroom or bulletin                        clean up, remove, contain, treat,
        board any insured hosts, owns, or over                           detoxify or neutralize, or in any way
        which any insured exercises control.                             respond to, or assess the effects of,
   l.   Unauthorized Use of Another's Name                               "pollutants"; or
        or Product                                                   (2) Claim or suit by or on behalf of a
        "Personal and advertising injury" arising                        governmental authority for damages
        out of the unauthorized use of another's                         because of testing for, monitoring,
        name or product in your e-mail address,                          cleaning up, removing, containing,
        domain name or metatag, or any other                             treating, detoxifying or neutralizing,
        similar tactics to mislead another's poten-                      or in any way responding to, or as-
        tial customers.                                                  sessing the effects of, "pollutants".

   m. Employment Related Practices                              p.   Asbestos

        "Personal and advertising injury" to:                        "Personal and advertising injury" arising
                                                                     out of, attributable to, or any way related
        (1) A person arising out of any:                             to asbestos in any form or transmitted in
                                                                     any manner.
            (a) Refusal to employ that person;
                                                                q.   Additional Insured Prior Knowledge
            (b) Termination of      that person's
                employment; or                                       An additional insured added by attach-
                                                                     ment of an endorsement to this Coverage
            (c) Other employment-related prac-                       Part that is seeking coverage for a claim
                tices, policies, acts or omissions                   or "suit", if that additional insured knew,
                including but not limited to coer-                   per the following paragraph, that a "per-
                cion,      criticism,    demotion,                   sonal and advertising injury" offense had
                evaluation, failure to promote,                      been committed or had begun to be
                reassignment, discipline, defa-                      committed, in whole or in part, prior to the
                mation, harassment, humiliation                      "coverage term" in which such offense
                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                      Page 9 of 22
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 110 of 236 PageID #:159
        was committed or began to be commit-                          "Personal and advertising injury" arising
        ted.                                                          directly or indirectly out of any action or
                                                                      omission that violates or is alleged to
        An additional insured added by attach-                        violate:
        ment of an endorsement to this Coverage
        Part will be deemed to have known that a                     a.   The Telephone Consumer Protection
        "personal and advertising injury" offense                         Act (TCPA), including any amend-
        has been committed or has begun to be                             ment of or addition to such law; or
        committed at the earliest time when that
        additional insured, or any one of its own-                   b.   The CAN-SPAM Act of 2003, includ-
        ers, members, partners, managers, ex-                             ing any amendment of or addition to
        ecutive officers, "employees" assigned to                         such law; or
        manage that additional insured's insur-                      c.   Any statute, ordinance or regulation,
        ance program, or "employees" assigned                             other than the TCPA or CAN-SPAM
        to give or receive notice of an "occur-                           Act of 2003, that prohibits or limits the
        rence", "personal and advertising injury"                         sending, transmitting, communicating
        offense, claim or "suit":                                         or distribution of material or informa-
        (1) Reports all, or any part, of the "per-                        tion.
            sonal and advertising injury" to us or         COVERAGE C. MEDICAL PAYMENTS
            any other insurer;
                                                           1.   Insuring Agreement
        (2) Receives a written or verbal demand
            or claim for damages because of the                 a.    We will pay medical expenses as de-
            "personal and advertising injury";                        scribed below for "bodily injury" caused
                                                                      by an accident:
        (3) First observes, or reasonably should
            have first observed, the offense that                     (1) On premises you own or rent;
            caused the "personal and advertis-
            ing injury";                                              (2) On ways next to premises you own
                                                                          or rent; or
        (4) Becomes aware, or reasonably
            should have become aware, by any                          (3) Because of your operations;
            means other than as described in (3)                      provided that:
            above, that the "personal and adver-
            tising injury" offense had been com-                      (1) The accident takes place in the
            mitted or had begun to be commit-                             "coverage territory" and during the
            ted; or                                                       policy period;
        (5) Becomes aware, or reasonably                              (2) The expenses are incurred and re-
            should have become aware, of a                                ported to us within three years of the
            condition from which "personal and                            date of the accident; and
            advertising injury" is substantially
            certain to occur.                                         (3) The injured person submits to ex-
                                                                          amination, at our expense, by physi-
   r.   War                                                               cians of our choice as often as we
                                                                          reasonably require.
        "Personal and advertising injury", how-
        ever caused, arising, directly or indirectly,           b.    We will make these payments regardless
        out of:                                                       of fault. These payments will not exceed
                                                                      the applicable limit of insurance. We will
        (1) War, including undeclared or civil                        pay reasonable expenses for:
            war;
                                                                      (1) First aid administered at the time of
        (2) Warlike action by a military force, in-                       an accident;
            cluding action in hindering or de-
            fending against an actual or ex-                          (2) Necessary medical, surgical, x-ray
            pected attack, by any government,                             and dental services, including pros-
            sovereign or other authority using                            thetic devices; and
            military personnel or other agents; or
                                                                      (3) Necessary ambulance, hospital,
        (3) Insurrection, rebellion, revolution,                          professional nursing and funeral
            usurped power, or action taken by                             services.
            governmental authority in hindering
            or defending against any of these.             2.   Exclusions

   s.   Distribution of Material in Violation of                We will not pay expenses for "bodily injury":
        Statutes

                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                     Page 10 of 22
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 111 of 236 PageID #:160
     a.   Any Insured                                             cluding actual loss of earnings up to $250 a
                                                                  day because of time off from work.
          To any insured, except "volunteer work-
          ers".                                              5.   All costs taxed against the insured in the
                                                                  "suit".
     b.   Hired Person
                                                             6.   Prejudgment interest awarded against the
          To a person hired to do work for or on                  insured on that part of the judgment we be-
          behalf of any insured or a tenant of any                come obligated to pay and which falls within
          insured.                                                the applicable limit of insurance. If we make
     c.   Injury on Normally Occupied Premises                    an offer to pay the applicable limit of insur-
                                                                  ance, we will not pay any prejudgment interest
          To a person injured on that part of prem-               based on that period of time after the offer.
          ises you own or rent that the person nor-
          mally occupies.                                    7.   All interest on the full amount of any judgment
                                                                  that accrues after entry of the judgment and
     d.   Workers' Compensation and Similar                       before we have paid, offered to pay, or de-
          Laws                                                    posited in court the part of the judgment that
                                                                  is within the applicable limit of insurance.
          To a person, whether or not an "em-
          ployee" of any insured, if benefits for the        These payments will not reduce the limits of insur-
          "bodily injury" are payable or must be             ance.
          provided under a workers' compensation
          or disability benefits law or a similar law.       SECTION II - WHO IS AN INSURED

     e.   Athletic Activities                                1.   If you are designated in the Declarations as:

          To any person injured while officiating,                a.   An individual, you and your spouse are
          coaching, practicing for, instructing or                     insureds, but only with respect to the
          participating in any physical exercises or                   conduct of a business of which you are
          games, sports, or athletic contests or ex-                   the sole owner.
          hibitions of an athletic or sports nature.              b.   A partnership or joint venture, you are an
     f.   Products-Completed Operations Haz-                           insured. Your members, your partners,
          ard                                                          and their spouses are also insureds, but
                                                                       only with respect to the conduct of your
          Included within the "products-completed                      business.
          operations hazard".
                                                                  c.   A limited liability company, you are an in-
     g.   Coverage A Exclusions                                        sured. Your members are also insureds,
                                                                       but only with respect to the conduct of
          Excluded under COVERAGE A. BODILY                            your business. Your managers are in-
          INJURY AND PROPERTY DAMAGE LI-                               sureds, but only with respect to their du-
          ABILITY.                                                     ties as your managers.
SUPPLEMENTARY PAYMENTS - COVERAGES                                d.   An organization other than a partnership,
A AND B                                                                joint venture or limited liability company,
We will pay, with respect to any claim we investi-                     you are an insured. Your "executive offi-
gate or settle, or any "suit" against an insured we                    cers" and directors are insureds, but only
defend:                                                                with respect to their duties as your offi-
                                                                       cers or directors. Your stockholders are
1.   All expenses we incur.                                            also insureds, but only with respect to
                                                                       their liability as stockholders.
2.   Up to $250 for cost of bail bonds required be-
     cause of accidents or traffic law violations                 e.   A trust, you are an insured. Your trustees
     arising out of the use of any vehicle to which                    are also insureds, but only with respect to
     the Bodily Injury Liability Coverage applies.                     their duties as trustees.
     We do not have to furnish these bonds.
                                                             2.   Each of the following is also an insured:
3.   The cost of bonds to release attachments, but
     only for bond amounts within the applicable                  a.   Your "volunteer workers" only while per-
     limit of insurance. We do not have to furnish                     forming duties related to the conduct of
     these bonds.                                                      your business, or your "employees",
                                                                       other than either your "executive officers"
4.   All reasonable expenses incurred by the in-                       (if you are an organization other than a
     sured at our request to assist us in the inves-                   partnership, joint venture or limited liability
     tigation or defense of the claim or "suit", in-                   company) or your managers (if you are a
                                                                       limited liability company), but only for acts
                                                                       within the scope of their employment by
                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 11 of 22
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 112 of 236 PageID #:161
        you or while performing duties related to               d.   Your legal representative if you die, but
        the conduct of your business. However,                       only with respect to duties as such. That
        none of these "employees" or "volunteer                      representative will have all your rights
        workers" are insureds for:                                   and duties under this Coverage Part.
        (1) "Bodily injury" or "personal and ad-           3.   Any organization you newly acquire or form,
            vertising injury":                                  other than a partnership, joint venture or lim-
                                                                ited liability company, and over which you
            (a) To you, to your partners or                     maintain ownership or majority interest, will
                members (if you are a partner-                  qualify as a Named Insured if there is no other
                ship or joint venture), to your                 similar insurance available to that organiza-
                members (if you are a limited li-               tion. However:
                ability company), to a co-
                "employee" while in the course                  a.   Insurance under this provision is afforded
                of his or her employment or                          only until the 90th day after you acquire
                performing duties related to the                     or form the organization or the end of the
                conduct of your business, or to                      policy period, whichever is earlier;
                your other "volunteer workers"
                while performing duties related                 b.   COVERAGE A. BODILY INJURY AND
                to the conduct of your business;                     PROPERTY DAMAGE LIABILITY does
                                                                     not apply to "bodily injury" or "property
            (b) To the spouse, child, parent,                        damage" that occurred before you ac-
                brother or sister of that co-                        quired or formed the organization; and
                "employee"     or    "volunteer
                worker" as a consequence of                     c.   COVERAGE B. PERSONAL AND AD-
                Paragraph (1)(a) above;                              VERTISING INJURY LIABILITY does not
                                                                     apply to "personal and advertising injury"
            (c) For which there is any obligation                    arising out of an offense committed be-
                to share damages with or repay                       fore you acquired or formed the organi-
                someone else who must pay                            zation.
                damages because of the injury
                described in Paragraphs (1)(a)             No person or organization is an insured with re-
                or (b) above; or                           spect to the conduct of any current or past part-
                                                           nership, joint venture or limited liability company
            (d) Arising out of his or her provid-          that is not shown as a Named Insured in the Dec-
                ing or failing to provide profes-          larations.
                sional health care services.
                                                           SECTION III - LIMITS OF INSURANCE
        (2) "Property damage" to property:
                                                           1.   The Limits of Insurance shown in the Declara-
            (a) Owned, occupied or used by; or                  tions and the rules below fix the most we will
                                                                pay regardless of the number of:
            (b) Rented to, in the care, custody
                or control of, or over which                    a.   Insureds;
                physical control is being exer-
                cised for any purpose by,                       b.   Claims made or "suits" brought; or

            you, any of your "employees", "vol-                 c.   Persons or organizations making claims
            unteer workers", any partner or                          or bringing "suits".
            member (if you are a partnership or            2.   a.   The General Aggregate Limit is the most
            joint venture), or any member (if you                    we will pay for the sum of:
            are a limited liability company).
                                                                     (1) Medical expenses under COVER-
   b.   Any person (other than your "employee"                           AGE C. MEDICAL PAYMENTS;
        or "volunteer worker"), or any organiza-
        tion while acting as your real estate man-                   (2) Damages under COVERAGE A.
        ager.                                                            BODILY INJURY AND PROPERTY
                                                                         DAMAGE LIABILITY, except dam-
   c.   Any person or organization having proper                         ages because of "bodily injury" or
        temporary custody of your property if you                        "property damage" included in the
        die, but only:                                                   "products-completed     operations
        (1) With respect to liability arising out of                     hazard"; and
            the maintenance or use of that prop-                     (3) Damages under COVERAGE B.
            erty; and                                                    PERSONAL AND ADVERTISING
        (2) Until your legal representative has                          INJURY LIABILITY.
            been appointed.                                          This General Aggregate Limit will not ap-
                                                                     ply if either the Location General Aggre-

                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                  Page 12 of 22
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 113 of 236 PageID #:162
        gate Limit of Insurance, Paragraph 2.b.,                        your behalf at the same location for
        or the Construction Project General Ag-                         the same persons or organizations,
        gregate Limit of Insurance, Paragraph                           no matter how often or under how
        2.c. applies.                                                   many different contracts, will be
                                                                        deemed to be a single construction
   b.   A separate Location General Aggregate                           project.
        Limit of Insurance, equal to the amount of
        the General Aggregate Limit shown in the          3.   The Products-Completed Operations Aggre-
        Declarations, shall apply to each location             gate Limit is the most we will pay under COV-
        owned by, or rented or leased to you and               ERAGE A. BODILY INJURY AND PROP-
        is the most we will pay for the sum of:                ERTY DAMAGE LIABILITY for damages be-
                                                               cause of "bodily injury" and "property dam-
        (1) Damages under COVERAGE A.                          age" included in the "products-completed op-
            BODILY INJURY AND PROPERTY                         erations hazard".
            DAMAGE LIABILITY, except dam-
            ages because of "bodily injury" or            4.   Subject to 2.a. above, the Personal and Ad-
            "property damage" included in the                  vertising Injury Limit is the most we will pay
            "products-completed     operations                 under COVERAGE B. PERSONAL AND AD-
            hazard"; and                                       VERTISING INJURY LIABILITY for the sum of
                                                               all damages because of all "personal and ad-
        (2) Medical expenses under COVER-                      vertising injury" sustained by any one person
            AGE C. MEDICAL PAYMENTS,                           or organization.
        which can be attributed to operations at          5.   Subject to 2. or 3. above, whichever applies,
        only a single location owned by, or rented             the Each Occurrence Limit is the most we will
        or leased to you.                                      pay for the sum of:
   c.   A separate Construction Project General                a.   Damages under COVERAGE A. BODILY
        Aggregate Limit of Insurance, equal to                      INJURY AND PROPERTY DAMAGE LI-
        the amount of the General Aggregate                         ABILITY; and
        Limit shown in the Declarations, shall ap-
        ply to each construction project and is the            b.   Medical expenses under COVERAGE C.
        most we will pay for the sum of:                            MEDICAL PAYMENTS;
        (1) Damages under COVERAGE A.                          because of all "bodily injury" and "property
            BODILY INJURY AND PROPERTY                         damage" arising out of any one "occurrence".
            DAMAGE LIABILITY, except dam-
            ages because of "bodily injury" or            6.   Subject to 5. above, the Damage to Premises
            "property damage" included in the                  Rented to You Limit is the most we will pay
            "products-completed     operations                 under COVERAGE A. BODILY INJURY AND
            hazard"; and                                       PROPERTY DAMAGE LIABILITY for dam-
                                                               ages because of "property damage" to any
        (2) Medical expenses under COVER-                      one premises, while rented to you, or in the
            AGE C. MEDICAL PAYMENTS;                           case of damage by fire or explosion, while
                                                               rented to you or temporarily occupied by you
        which can be attributed only to ongoing                with permission of the owner.
        operations and only at a single construc-
        tion project.                                     7.   Subject to 5. above, the Medical Expense
                                                               Limit is the most we will pay under COVER-
   d.   Only for the purpose of determining which              AGE C. MEDICAL PAYMENTS for all medical
        General Aggregate Limit of Insurance,                  expenses because of "bodily injury" sustained
        2.a., 2.b., or 2.c., applies:                          by any one person.
        (1) Location means premises involving             The Limits of Insurance of this Coverage Part ap-
            the same or connecting lots, or               ply separately to each "coverage term".
            premises, whose connection is inter-
            rupted only by a street, roadway,             SECTION IV - COMMERCIAL GENERAL LI-
            waterway or right-of-way of a rail-           ABILITY CONDITIONS
            road.
                                                          1.   Bankruptcy
        (2) Construction project means a loca-
            tion you do not own, rent or lease                 Bankruptcy or insolvency of the insured or of
            where ongoing improvements, al-                    the insured's estate will not relieve us of our
            terations, installation, demolition or             obligations under this Coverage Part.
            maintenance work is performed by              2.   Duties in the Event of Occurrence, Offense,
            you or on your behalf. All connected               Claim or Suit
            ongoing improvements, alterations,
            installation, demolition or mainte-                a.   You must see to it that we are notified as
            nance work performed by you or on                       soon as practicable of an "occurrence" or

                                Includes copyrighted material of Insurance
GA 101 12 04                     Services Office, Inc., with its permission.                  Page 13 of 22
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 114 of 236 PageID #:163
          a "personal and advertising injury" of-                 under the terms of this Coverage Part or that
          fense which may result in a claim. To the               are in excess of the applicable limit of insur-
          extent possible, notice should include:                 ance. An agreed settlement means a settle-
                                                                  ment and release of liability signed by us, the
          (1) How, when and where the "occur-                     insured and the claimant or the claimant's le-
              rence" or offense took place;                       gal representative.
          (2) The names and addresses of any                 4.   Liberalization
              injured persons and witnesses; and
                                                                  If, within 60 days prior to the beginning of this
          (3) The nature and location of any injury               Coverage Part or during the policy period, we
              or damage arising out of the "occur-                make any changes to any forms or endorse-
              rence" or offense.                                  ments of this Coverage Part for which there is
     b.   If a claim is made or "suit" is brought                 currently no separate premium charge, and
          against any insured, you must:                          that change provides more coverage than this
                                                                  Coverage Part, the change will automatically
          (1) Immediately record the specifics of                 apply to this Coverage Part as of the latter of:
              the claim or "suit" and the date re-
              ceived; and                                         a.   The date we implemented the change in
                                                                       your state; or
          (2) Notify us as soon as practicable.
                                                                  b.   The date this Coverage Part became ef-
          You must see to it that we receive written                   fective; and
          notice of the claim or "suit" as soon as
          practicable.                                            will be considered as included until the end of
                                                                  the current policy period. We will make no
     c.   You and any other involved insured must:                additional premium charge for this additional
                                                                  coverage during the interim.
          (1) Immediately send us copies of any
              demands, notices, summonses or                 5.   Other Insurance
              legal papers received in connection
              with the claim or "suit";                           If other valid and collectible insurance is
                                                                  available to the insured for a loss we cover
          (2) Authorize us to obtain records and                  under COVERAGE A. BODILY INJURY AND
              other information;                                  PROPERTY DAMAGE LIABILITY or COV-
                                                                  ERAGE B. PERSONAL AND ADVERTISING
          (3) Cooperate with us in the investiga-                 INJURY LIABILITY of this Coverage Part, our
              tion or settlement of the claim or de-              obligations are limited as follows:
              fense against the "suit"; and
                                                                  a.   Primary Insurance
          (4) Assist us, upon our request, in the
              enforcement of any right against any                     This insurance is primary except when b.
              person or organization which may be                      below applies. If this insurance is pri-
              liable to the insured because of in-                     mary, our obligations are not affected
              jury or damage to which this insur-                      unless any of the other insurance is also
              ance may also apply.                                     primary. Then, we will share with all that
                                                                       other insurance by the method described
     d.   No insured will, except at that insured's                    in c. below.
          own cost, voluntarily make a payment,
          assume any obligation, or incur any ex-                 b.   Excess Insurance
          pense, other than for first aid, without our
          consent.                                                     This insurance is excess over:

3.   Legal Action Against Us                                           (1) Any of the other insurance, whether
                                                                           primary, excess, contingent or on
     No person or organization has a right under                           any other basis:
     this Coverage Part:
                                                                           (a) That is Fire, Extended Cover-
     a.   To join us as a party or otherwise bring                             age, Builder's Risk, Installation
          us into a "suit" asking for damages from                             Risk or similar insurance for
          an insured; or                                                       "your work";
     b.   To sue us on this Coverage Part unless                           (b) That is Fire or Explosion insur-
          all of its terms have been fully complied                            ance for premises rented to you
          with.                                                                or temporarily occupied by you
                                                                               with permission of the owner;
     A person or organization may sue us to re-
     cover on an agreed settlement or on a final                           (c) That is insurance purchased by
     judgment against an insured; but we will not                              you to cover your liability as a
     be liable for damages that are not payable                                tenant for "property damage" to

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                   Page 14 of 22
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 115 of 236 PageID #:164
                premises rented to you or tem-                      shown in the Declarations of this Cover-
                porarily occupied by you with                       age Part.
                permission of the owner; or
                                                               c.   Method of Sharing
           (d) If the loss arises out of the
               maintenance or use of aircraft,                      If all of the other insurance permits con-
               "autos" or watercraft to the ex-                     tribution by equal shares, we will follow
               tent not subject to SECTION I -                      this method also. Under this approach
               COVERAGES, COVERAGE A.                               each insurer contributes equal amounts
               BODILY INJURY AND PROP-                              until it has paid its applicable limit of in-
               ERTY DAMAGE LIABILITY, 2.                            surance or none of the loss remains,
               Exclusions, g. Aircraft, Auto or                     whichever comes first.
               Watercraft.                                          If any of the other insurance does not
       (2) Any other primary insurance avail-                       permit contribution by equal shares, we
           able to the insured covering liability                   will contribute by limits.         Under this
           for damages arising out of the                           method, each insurer's share is based on
           premises or operations, or the prod-                     the ratio of its applicable limit of insurance
           ucts and completed operations, for                       to the total applicable limits of insurance
           which the insured has been added                         of all insurers.
           as an additional insured by attach-            6.   Premium Audit
           ment of an endorsement.
                                                               a.   We will compute all premiums for this
       (3) Any other insurance:                                     Coverage Part in accordance with our
           (a) Whether primary, excess, con-                        rules and rates.
               tingent or on any other basis,                  b.   Premium shown in this Coverage Part as
               except when such insurance is                        advance premium is a deposit premium
               written specifically to be excess                    only. At the close of each audit period we
               over this insurance; and                             will compute the earned premium for that
           (b) That is a consolidated (wrap-up)                     period and send notice to the first Named
               insurance program which has                          Insured. The due date for audit and ret-
               been provided by the prime                           rospective premiums is the date shown
               contractor/project manager or                        as the due date on the bill. If:
               owner of the consolidated proj-                      (1) The earned premium is less than the
               ect in which you are involved.                           deposit premium, we will return the
       When this insurance is excess, we will                           excess to the first Named Insured; or
       have no duty under COVERAGE A.                               (2) The earned premium is greater than
       BODILY INJURY AND PROPERTY                                       the deposit premium, the difference
       DAMAGE LIABILITY or COVERAGE B.                                  will be due and payable to us by the
       PERSONAL AND ADVERTISING IN-                                     first Named Insured upon notice from
       JURY LIABILITY to defend the insured                             us.
       against any "suit" if any other insurer has
       a duty to defend the insured against that               c.   The first Named Insured must keep rec-
       "suit". If no other insurer defends, we will                 ords of the information we need for pre-
       undertake to do so, but we will be entitled                  mium computation, and send us copies at
       to the insured's rights against all those                    such times as we may request.
       other insurers.
                                                          7.   Representations
       When this insurance is excess over other
       insurance, we will pay only our share of                By accepting this Coverage Part, you agree:
       the amount of the loss, if any, that ex-                a.   The statements in the Declarations are
       ceeds the sum of:                                            accurate and complete;
       (1) The total amount that all such other                b.   Those statements are based upon repre-
           insurance would pay for the loss in                      sentations you made to us; and
           the absence of this insurance; and
                                                               c.   We have issued this Coverage Part in re-
       (2) The total of all deductible and self-                    liance upon your representations.
           insured amounts under all that other
           insurance.                                     8.   Separation of Insureds
       We will share the remaining loss, if any,               Except with respect to the Limits of Insurance,
       with any other insurance that is not de-                and any rights or duties specifically assigned
       scribed in this Excess Insurance provi-                 in this Coverage Part to the first Named In-
       sion and was not bought specifically to                 sured, this insurance applies:
       apply in excess of the Limits of Insurance

                                Includes copyrighted material of Insurance
GA 101 12 04                     Services Office, Inc., with its permission.                     Page 15 of 22
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 116 of 236 PageID #:165
     a.   As if each Named Insured were the only                       (1) An individual, you and your spouse
          Named Insured; and                                               are "authorized representatives".
     b.   Separately to each insured against whom                      (2) A partnership or joint venture, your
          claim is made or "suit" is brought.                              members, your partners, and their
                                                                           spouses are "authorized representa-
9.   Transfer of Rights of Recovery Against                                tives".
     Others to Us
                                                                       (3) A limited liability company, your
     If the insured has rights to recover all or part                      members and your managers are
     of any payment we have made under this                                "authorized representatives".
     Coverage Part, those rights are transferred to
     us. The insured must do nothing after loss to                     (4) An organization other than a part-
     impair them. At our request, the insured will                         nership, joint venture or limited liabil-
     bring "suit" or transfer those rights to us and                       ity company, your "executive offi-
     help us enforce them.                                                 cers" and directors are "authorized
                                                                           representatives". Provided you are
10. Two or More Coverage Forms or Policies                                 not a publicly traded organization,
    Issued by Us                                                           your stockholders are also "author-
     If this Coverage Part and any other Coverage                          ized representatives".
     Form, Coverage Part or policy issued to you                       (5) A trust, your trustees are "authorized
     by us or any company affiliated with us apply                         representatives".
     to the same "occurrence" or "personal and
     advertising injury" offense, the aggregate                   b.   Your "employees":
     maximum limit of insurance under all the Cov-
     erage Forms, Coverage Parts or policies shall                     (1) Assigned to manage your insurance
     not exceed the highest applicable limit of in-                        program; or
     surance under any one Coverage Form, Cov-                         (2) Responsible for giving or receiving
     erage Part or policy. This condition does not                         notice of an "occurrence", "personal
     apply to any Coverage Form, Coverage Part                             and advertising injury" offense, claim
     or policy issued by us or an affiliated company                       or "suit";
     specifically to apply as excess insurance over
     this Coverage Part.                                               are also "authorized representatives".
11. When We Do Not Renew                                     3.   "Auto" means:
     If we decide not to renew this Coverage Part,                a.   A land motor vehicle, trailer or semitrailer
     we will mail or deliver to the first Named In-                    designed for travel on public roads, in-
     sured shown in the Declarations written notice                    cluding any attached machinery or
     of the nonrenewal not less than 30 days be-                       equipment; or
     fore the expiration date.
                                                                  b.   Any other land vehicle that is subject to a
     If notice is mailed, proof of mailing will be suf-                compulsory or financial responsibility law
     ficient proof of notice.                                          or other motor vehicle insurance law in
                                                                       the state where it is licensed or principally
SECTION V - DEFINITIONS                                                garaged.
1.   "Advertisement" means a notice that is broad-                However, "auto" does not include "mobile
     cast, telecast or published to the general pub-              equipment".
     lic or specific market segments about your
     goods, products or services for the purpose of          4.   "Bodily injury" means bodily injury, sickness or
     attracting customers or supporters. "Adver-                  disease sustained by a person, including
     tisement" includes a publicity article. For pur-             death resulting from any of these at any time.
     poses of this definition:
                                                             5.   "Coverage term" means the following individ-
     a.   Notices that are published include mate-                ual increment, or if a multi-year policy period,
          rial placed on the Internet or on similar               increments, of time, which comprise the policy
          electronic means of communication; and                  period of this Coverage Part:
     b.   Regarding web-sites, only that part of a                a.   The year commencing on the Effective
          web-site that is about your goods, prod-                     Date of this Coverage Part at 12:01 AM
          ucts or services for the purposes of at-                     standard time at your mailing address
          tracting customers or supporters is con-                     shown in the Declarations, and if a multi-
          sidered an "advertisement".                                  year policy period, each consecutive an-
                                                                       nual period thereafter, or portion thereof if
2.   "Authorized representative" means:                                any period is for a period of less than 12
     a.   If you are designated in the Declarations                    months, constitute individual "coverage
          as:                                                          terms". The last "coverage term" ends at

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                    Page 16 of 22
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 117 of 236 PageID #:166
          12:00 AM standard time at your mailing             10. "Hostile fire" means one which becomes un-
          address shown in the Declarations on the               controllable or breaks out from where it was
          earlier of:                                            intended to be.
          (1) The day the policy period shown in             11. "Impaired property" means tangible property,
              the Declarations ends; or                          other than "your product" or "your work", that
                                                                 cannot be used or is less useful because:
          (2) The day the policy to which this Cov-
              erage Part is attached is terminated                a.   It incorporates "your product" or "your
              or cancelled.                                            work" that is known or thought to be de-
                                                                       fective, deficient, inadequate or danger-
     b.   However, if after the issuance of this                       ous; or
          Coverage Part, any "coverage term" is
          extended for an additional period of less               b.   You have failed to fulfill the terms of a
          than 12 months, that additional period of                    contract or agreement;
          time will be deemed to be part of the last
          preceding "coverage term".                              if such property can be restored to use by:

6.   "Coverage territory" means:                                  a.   The repair, replacement, adjustment or
                                                                       removal of "your product" or "your work";
     a.   The United States of America (including                      or
          its territories and possessions), Puerto
          Rico and Canada;                                        b.   Your fulfilling the terms of the contract or
                                                                       agreement.
     b.   International waters or airspace, but only
          if the injury or damage occurs in the              12. "Insured contract" means:
          course of travel or transportation between              a.   A contract for a lease of premises. How-
          any places included in a. above; or                          ever, that portion of the contract for a
     c.   All other parts of the world if the injury or                lease of premises that indemnifies any
          damage arises out of:                                        person or organization for "property
                                                                       damage" by fire or explosion to premises
          (1) Goods or products made or sold by                        while rented to you or temporarily occu-
              you in the territory described in a.                     pied by you with permission of the owner
              above;                                                   is not an "insured contract";
          (2) The activities of a person whose                    b.   A sidetrack agreement;
              home is in the territory described in
              a. above, but is away for a short time              c.   Any easement or license agreement, ex-
              on your business; or                                     cept in connection with construction or
                                                                       demolition operations on or within 50 feet
          (3) "Personal and advertising injury" of-                    of a railroad;
              fenses that take place through the
              Internet or similar electronic means                d.   An obligation, as required by ordinance,
              of communication,                                        to indemnify a municipality, except in
                                                                       connection with work for a municipality;
          provided the insured's responsibility to
          pay damages is determined in a "suit" on                e.   An elevator maintenance agreement;
          the merits, in the territory described in a.            f.   That part of any other contract or agree-
          above or in a settlement to which we                         ment pertaining to your business (includ-
          agree.                                                       ing an indemnification of a municipality in
7.   "Electronic data" means information, facts or                     connection with work performed for a
     programs stored as or on, created or used on,                     municipality) under which you assume
     or transmitted to or from computer software,                      the tort liability of another party to pay for
     including systems and applications software,                      "bodily injury", "property damage" or
     hard or floppy disks, CD-ROMs, tapes, drives,                     "personal and advertising injury" to a third
     cells, data processing devices or any other                       person or organization.          Tort liability
     media which are used with electronically con-                     means a liability that would be imposed
     trolled equipment.                                                by law in the absence of any contract or
                                                                       agreement.
8.   "Employee" includes a "leased worker". "Em-
     ployee" does not include a "temporary                             Paragraph f. does not include that part of
     worker".                                                          any contract or agreement:

9.   "Executive officer" means a person holding                        (1) That indemnifies a railroad for "bodily
     any of the officer positions created by your                          injury", "property damage" or "per-
     charter, constitution, by-laws or any other                           sonal and advertising injury" arising
     similar governing document.                                           out of construction or demolition op-
                                                                           erations, within 50 feet of any rail-

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 17 of 22
      Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 118 of 236 PageID #:167
           road property and affecting any rail-                       engines; marketing analysis; and
           road bridge or trestle, tracks, road-                       providing access to the Internet or
           beds, tunnel, underpass or crossing;                        other similar networks; or
       (2) That indemnifies an architect, engi-                    (7) Under which the insured, if a web-
           neer or surveyor for injury or damage                       site designer or content provider, or
           arising out of:                                             Internet search, access, content or
                                                                       service provider, assumes liability for
           (a) Preparing, approving, or failing                        injury or damage arising out of the
               to prepare or approve, maps,                            insured's rendering or failure to ren-
               shop drawings, opinions, re-                            der Internet services, including those
               ports, surveys, field orders,                           listed in Paragraph (6), above.
               change orders or drawings and
               specifications; or                        13. "Leased worker" means a person leased to
                                                             you by a labor leasing firm under an agree-
           (b) Giving directions or instructions,            ment between you and the labor leasing firm,
               or failing to give them, if that is           to perform duties related to the conduct of
               the primary cause of the injury               your business. "Leased worker" includes su-
               or damage;                                    pervisors furnished to you by the labor leasing
       (3) Under which the insured, if an archi-             firm. "Leased worker" does not include a
           tect, engineer or surveyor, assumes               "temporary worker".
           liability for an injury or damage aris-       14. "Loading or unloading" means the handling of
           ing out of the insured's rendering or             property:
           failure to render professional serv-
           ices, including those listed in Para-              a.   After it is moved from the place where it is
           graph (2) above and supervisory, in-                    accepted for movement into or onto an
           spection, architectural or engineering                  aircraft, watercraft or "auto";
           activities;
                                                              b.   While it is in or on an aircraft, watercraft
       (4) That indemnifies an advertising, pub-                   or "auto"; or
           lic relations or media consulting firm
           for "personal and advertising injury"              c.   While it is being moved from an aircraft,
           arising out of the planning, execution                  watercraft or "auto" to the place where it
           or failure to execute marketing com-                    is finally delivered;
           munications programs.        Marketing             but "loading or unloading" does not include
           communications programs include                    the movement of property by means of a me-
           but are not limited to comprehensive               chanical device, other than a hand truck, that
           marketing campaigns; consumer,                     is not attached to the aircraft, watercraft or
           trade and corporate advertising for                "auto".
           all media; media planning, buying,
           monitoring and analysis; direct mail;         15. "Mobile equipment" means any of the follow-
           promotion; sales materials; design;               ing types of land vehicles, including any at-
           presentations; point-of-sale materi-              tached machinery or equipment:
           als; market research; public relations
           and new product development;                       a.   Bulldozers, farm machinery, forklifts and
                                                                   other vehicles designed for use princi-
       (5) Under which the insured, if an adver-                   pally off public roads;
           tising, public relations or media con-
           sulting firm, assumes liability for                b.   Vehicles maintained for use solely on or
           "personal and advertising injury"                       next to premises you own or rent;
           arising out of the insured's rendering             c.   Vehicles that travel on crawler treads;
           or failure to render professional
           services, including those services                 d.   Vehicles, whether self-propelled or not,
           listed in Paragraph (4), above;                         maintained primarily to provide mobility to
                                                                   permanently mounted:
       (6) That indemnifies a web-site designer
           or content provider, or Internet                        (1) Power cranes, shovels, loaders, dig-
           search, access, content or service                          gers or drills; or
           provider for injury or damage arising
           out of the planning, execution or fail-                 (2) Road construction or resurfacing
           ure to execute Internet services.                           equipment such as graders, scrap-
           Internet services include but are not                       ers or rollers;
           limited to design, production, distri-
                                                              e.   Vehicles not described in a., b., c. or d.
           bution, maintenance and administra-                     above that are not self-propelled and are
           tion of web-sites and web-banners;
                                                                   maintained primarily to provide mobility to
           hosting web-sites; registering do-
           main names; registering with search

                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                    Page 18 of 22
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 119 of 236 PageID #:168
         permanently attached equipment of the                   d.   Oral or written publication, in any manner,
         following types:                                             of material that slanders or libels a per-
                                                                      son or organization or disparages a per-
         (1) Air compressors, pumps and gen-                          son's or organization's goods, products or
             erators, including spraying, welding,                    services;
             building cleaning, geophysical explo-
             ration, lighting and well servicing                 e.   Oral or written publication, in any manner,
             equipment; or                                            of material that violates a person's right of
                                                                      privacy;
         (2) Cherry pickers and similar devices
             used to raise or lower workers;                     f.   The use of another's advertising idea in
                                                                      your "advertisement"; or
    f.   Vehicles not described in a., b., c. or d.
         above maintained primarily for purposes                 g.   Infringing upon another's copyright, trade
         other than the transportation of persons                     dress or slogan in your "advertisement".
         or cargo.
                                                            18. "Pollutant" means any solid, liquid, gaseous or
         However, self-propelled vehicles with the              thermal irritant or contaminant, including
         following types of permanently attached                smoke, vapor, soot, fumes, acids, alkalis,
         equipment are not "mobile equipment"                   chemicals, petroleum, petroleum products
         but will be considered "autos":                        and petroleum by-products, and waste.
                                                                Waste includes materials to be recycled, re-
         (1) Equipment designed primarily for:                  conditioned or reclaimed. "Pollutants" include
             (a) Snow removal;                                  but are not limited to substances which are
                                                                generally recognized in industry or govern-
             (b) Road maintenance, but not con-                 ment to be harmful or toxic to persons, prop-
                 struction or resurfacing; or                   erty or the environment regardless of whether
                                                                the injury or damage is caused directly or indi-
             (c) Street cleaning;                               rectly by the "pollutants" and whether:
         (2) Cherry pickers and similar devices                  a.   The insured is regularly or otherwise en-
             mounted on automobile or truck                           gaged in activities which taint or degrade
             chassis and used to raise or lower                       the environment; or
             workers; and
                                                                 b.   The insured uses, generates or produces
         (3) Air compressors, pumps and gen-                          the "pollutant".
             erators, including spraying, welding,
             building cleaning, geophysical explo-          19. "Products-completed operations hazard":
             ration, lighting and well servicing
             equipment.                                          a.   Includes all "bodily injury" and "property
                                                                      damage" occurring away from premises
    However, "mobile equipment" does not in-                          you own or rent and arising out of "your
    clude any land vehicles that are subject to a                     product" or "your work" except:
    compulsory or financial responsibility law or
    other motor vehicle insurance law in the state                    (1) Products that are still in your physical
    where it is licensed or principally garaged.                          possession; or
    Land vehicles subject to a compulsory or fi-                      (2) Work that has not yet been com-
    nancial responsibility law or other motor vehi-                       pleted or abandoned.         However,
    cle insurance law are considered "autos".                             "your work" will be deemed com-
16. "Occurrence" means an accident, including                             pleted at the earliest of the following
    continuous or repeated exposure to substan-                           times:
    tially the same general harmful conditions.                           (a) When all of the work called for in
17. "Personal and advertising injury" means in-                               your contract has been com-
    jury, including consequential "bodily injury",                            pleted; or
    arising out of one or more of the following of-                       (b) When all of the work to be done
    fenses:                                                                   at the job site has been com-
    a.   False arrest, detention or imprisonment;                             pleted if your contract calls for
                                                                              work at more than one job site;
    b.   Malicious prosecution;                                               or
    c.   The wrongful eviction from, wrongful entry                       (c) When that part of the work done
         into, or invasion of the right of private oc-                        at a job site has been put to its
         cupancy of a room, dwelling or premises                              intended use by any person or
         that a person occupies, committed by or                              organization other than another
         on behalf of its owner, landlord or lessor;                          contractor    or   subcontractor
                                                                              working on the same project.


                                  Includes copyrighted material of Insurance
GA 101 12 04                       Services Office, Inc., with its permission.                    Page 19 of 22
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 120 of 236 PageID #:169
             Work that may need service, main-                  her work and acts at the direction of and
             tenance, correction, repair or re-                 within the scope of duties determined by you,
             placement, but which is otherwise                  and is not paid a fee, salary or other compen-
             complete, will be treated as com-                  sation by you or anyone else for their work
             pleted.                                            performed for you.
    b.   Does not include "bodily injury" or "prop-        24. "Workplace" means that place and during
         erty damage" arising out of:                          such hours to which the "employee" sustain-
                                                               ing "bodily injury" was assigned by you, or
         (1) The transportation of property, un-               any other person or entity acting on your be-
             less the injury or damage arises out              half, to work on the date of "occurrence".
             of a condition in or on a vehicle not
             owned or operated by you, and that            25. "Your product":
             condition was created by the "load-
             ing or unloading" of that vehicle by               a.   Means:
             any insured;                                            (1) Any goods or products, other than
         (2) The existence of tools, uninstalled                         real property, manufactured, sold,
             equipment or abandoned or unused                            handled, distributed or disposed of
             materials; or                                               by:

         (3) Products or operations for which the                        (a) You;
             classification, listed in the Declara-                      (b) Others trading under your name;
             tions or in a schedule, states that                             or
             products-completed operations are
             included.                                                   (c) A person or organization whose
                                                                             business or assets you have
20. "Property damage" means:                                                 acquired; and
    a.   Physical injury to tangible property, in-                   (2) Containers (other than vehicles),
         cluding all resulting loss of use of that                       materials, parts or equipment fur-
         property. All such loss of use shall be                         nished in connection with such
         deemed to occur at the time of the physi-                       goods or products.
         cal injury that caused it; or
                                                                b.   Includes:
    b.   Loss of use of tangible property that is
         not physically injured. All such loss of                    (1) Warranties or representations made
         use shall be deemed to occur at the time                        at any time with respect to the fit-
         of the "occurrence" that caused it.                             ness, quality, durability, performance
                                                                         or use of "your product"; and
    For the purposes of this insurance, "electronic
    data" is not tangible property.                                  (2) The providing of or failure to provide
                                                                         warnings or instructions.
21. "Suit" means a civil proceeding in which
    money damages because of "bodily injury",                   c.   Does not include vending machines or
    "property damage" or "personal and advertis-                     other property rented to or located for the
    ing injury" to which this insurance applies are                  use of others but not sold.
    alleged. "Suit" includes:
                                                           26. "Your work":
    a.   An arbitration proceeding in which such
         damages are claimed and to which the                   a.   Means:
         insured must submit or does submit with                     (1) Work or operations performed by
         our consent;                                                    you or on your behalf; and
    b.   Any other alternative dispute resolution                    (2) Materials, parts or equipment fur-
         proceeding in which such damages are                            nished in connection with such work
         claimed and to which the insured submits                        or operations.
         with our consent; or
                                                                b.   Includes:
    c.   An appeal of a civil proceeding.
                                                                     (1) Warranties or representations made
22. "Temporary worker" means a person who is                             at any time with respect to the fit-
    furnished to you to substitute for a permanent                       ness, quality, durability, performance
    "employee" on leave or to meet seasonal or                           or use of "your work"; and
    short-term workload conditions.
                                                                     (2) The providing of or failure to provide
23. "Volunteer worker" means a person who is                             warnings or instructions.
    not your "employee", and who donates his or



                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                   Page 20 of 22
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 121 of 236 PageID #:170

                   NUCLEAR ENERGY LIABILITY EXCLUSION
                              (Broad Form)
1.   The insurance does not apply:                                          an insured of services, materials,
                                                                            parts or equipment in connection
     A.   Under any Liability Coverage, to "bodily                          with the planning, construction,
          injury" or "property damage":                                     maintenance, operation or use of
          (1) With respect to which an insured un-                          any "nuclear facility", but if such fa-
              der this Coverage Part is also an in-                         cility is located within the United
              sured under a nuclear energy liability                        States of America, its territories or
              policy issued by Nuclear Energy Li-                           possessions or Canada, this Exclu-
              ability Insurance Association, Mutual                         sion (3) applies only to "property
              Atomic Energy Liability Underwriters,                         damage" to such "nuclear facility"
              Nuclear Insurance Association of                              and any property thereat.
              Canada, or any of their successors,             2.   As used in this exclusion:
              or would be an insured under any
              such policy but for its termination                  "Hazardous properties" includes radioactive,
              upon exhaustion of its limit of liability;           toxic or explosive properties.
              or
                                                                   "Nuclear material" means "source material",
          (2) Resulting from the "hazardous prop-                  "special nuclear material" or "by-product ma-
              erties" of "nuclear material" and with               terial".
              respect to which (a) any person or
              organization is required to maintain                 "Source material", "special nuclear material",
              financial protection pursuant to the                 and "by-product material" have the meanings
              Atomic Energy Act of 1954, or any                    given them in the Atomic Energy Act of 1954
              law amendatory thereof, or (b) the                   or in any law amendatory thereof.
              insured is, or had this Coverage Part                "Spent fuel" means any fuel element or fuel
              not been issued would be, entitled to                component, solid or liquid, which has been
              indemnity from the United States of                  used or exposed to radiation in a "nuclear re-
              America, or any agency thereof, un-                  actor".
              der any agreement entered into by
              the United States of America, or any                 "Waste" means any waste material (a) con-
              agency thereof, with any person or                   taining "by-product material" other than the
              organization.                                        tailings or wastes produced by the extraction
                                                                   or concentration of uranium or thorium from
     B.   Under any Medical Payments coverage,                     any ore processed primarily for its "source
          to expenses incurred with respect to                     material" content, and (b) resulting from the
          "bodily injury" resulting from the "hazard-              operation by any person or organization of
          ous properties" of "nuclear material" and                any "nuclear facility" included under the first
          arising out of the operation of a "nuclear               two paragraphs of the definition of "nuclear
          facility" by any person or organization.                 facility".
     C.   Under any Liability Coverage, to "bodily                 "Nuclear facility" means:
          injury" or "property damage" resulting
          from the "hazardous properties" of "nu-                  A.   Any "nuclear reactor";
          clear material", if:
                                                                   B.   Any equipment or device designed or
          (1) The "nuclear material" (a) is at any                      used for (1) separating the isotopes of
              "nuclear facility" owned by, or oper-                     uranium or plutonium, (2) processing or
              ated by or on behalf of, an insured,                      utilizing "spent fuel", or (3) handling,
              or (b) has been discharged or dis-                        processing or packaging "waste";
              persed therefrom;
                                                                   C.   Any equipment or device used for the
          (2) The "nuclear material" is contained in                    processing, fabricating or alloying of
              "spent fuel" or "waste" at any time                       "special nuclear material" if at any time
              possessed, handled, used, proc-                           the total amount of such material in the
              essed, stored, transported or dis-                        custody of the insured at the premises
              posed of, by or on behalf of an in-                       where such equipment or device is lo-
              sured; or                                                 cated consists of or contains more than
                                                                        25 grams of plutonium or uranium 233 or
          (3) The "bodily injury" or "property dam-                     any combination thereof, or more than
              age" arises out of the furnishing by                      250 grams of uranium 235;

                                    Includes copyrighted material of Insurance
GA 101 12 04                         Services Office, Inc., with its permission.                   Page 21 of 22
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 122 of 236 PageID #:171
   D.   Any structure, basin, excavation, prem-               "Nuclear reactor" means any apparatus de-
        ises or place prepared or used for the                signed or used to sustain nuclear fission in a
        storage or disposal of "waste";                       self-supporting chain reaction or to contain a
                                                              critical mass of fissionable material.
   and includes the site on which any of the
   foregoing is located, all operations conducted             "Property damage" includes all forms of ra-
   on such site and all premises used for such                dioactive contamination of property.
   operations.




                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                 Page 22 of 22
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 123 of 236 PageID #:172

         NOTICE TO POLICYHOLDERS - MOBILE EQUIPMENT
          SUBJECT TO MOTOR VEHICLE INSURANCE LAWS
This is a notice of a change in your policy. NO COVERAGE IS PROVIDED BY THIS NOTICE nor can it be
construed to replace any provisions of your policy. YOU SHOULD READ YOUR POLICY AND REVIEW
YOUR DECLARATIONS PAGE for complete information on the coverage you are provided. If there is any
conflict between the policy and this notice, THE PROVISIONS OF THE POLICY SHALL PREVAIL.
                          COMMERCIAL GENERAL LIABILITY COVERAGE PART

GA 4250 Mobile Equipment Subject to Motor Vehicle Insurance Laws has been added to your policy.
This endorsement revises the definitions of "mobile equipment" and "auto" to those definitions used prior to
the introduction of Commercial General Liability Form, GA 101 12 04. This endorsement only applies if you
have no Auto Coverage Form in force or the land vehicle does not meet the definition of auto in your Auto
Coverage Form.




GA 4251 01 06
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 124 of 236 PageID #:173



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            PRODUCTS/COMPLETED OPERATIONS HAZARD
                         REDEFINED
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                                  SCHEDULE
Description of Premises and Operations:
 FOOD & BEVERAGE SERVICES




(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)
With respect to "bodily injury" or "property damage"    Paragraph a. of the definition of "Products - com-
arising out of "your products" manufactured, sold,      pleted operations hazard"       in the DEFINITIONS
handled or distributed:                                 Section is replaced by the following:
1.   On, from or in connection with the use of any           "Products-completed operations hazard":
     premises described in the Schedule, or
                                                             a.   Includes all "bodily injury" and "property
2.   In connection with the conduct of any operation              damage" that arises out of "your products"
     described in the Schedule, when conducted by                 if the "bodily injury" or "property damage"
     you or on your behalf,                                       occurs after you have relinquished pos-
                                                                  session of those products.




CG 24 07 01 96                Copyright, Insurance Services Office, Inc., 1994
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 125 of 236 PageID #:174

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 COMMERCIAL GENERAL LIABILITY EXTENDED
                            ENDORSEMENT
This endorsement modifies insurance provided under the following:


    COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Endorsement - Table of Contents:
    Coverage:                                                                                                                          Begins on Page:
    1.    Employee Benefit Liability Coverage.......................................................................................3
    2.    Unintentional Failure To Disclose Hazards .............................................................................9
    3.    Damage To Premises Rented To You ......................................................................................9
    4.    Supplementary Payments ...................................................................................................... 10
    5.    180 Day Coverage For Newly Formed Or Acquired Organizations ................................... 10
    6.    Waiver Of Subrogation ........................................................................................................... 10
    7.    Automatic Additional Insured - Specified Relationships: .................................................. 11
          •   Managers Or Lessors Of Premises;
          •   Lessor Of Leased Equipment;
          •   Vendors;
          •   State Or Governmental Agency Or Subdivision Or Political Subdivision - Permits
              Or Authorizations Relating To Premises; and
          •   Mortgagee, Assignee Or Receiver
    8.    Property Damage To Borrowed Equipment ......................................................................... 14
    9.    Employees As Insureds - Specified Health Care Services And Good Samaritan
          Services ................................................................................................................................... 15
    10.   Broadened Notice Of Occurrence ......................................................................................... 15
    11.   Nonowned Aircraft .................................................................................................................. 15
    12.   Bodily Injury Redefined .......................................................................................................... 15
    13.   Expected Or Intended Injury Redefined ............................................................................... 15
    14.   Former Employees As Insureds ............................................................................................ 15

B. Limits Of Insurance:
    The Commercial General Liability Limits of Insurance apply to the insurance provided by this endorse-
    ment, except as provided below:
    1.    Employee Benefit Liability Coverage
          Each Employee Limit: $1,000,000
          Aggregate Limit:     $3,000,000
          Deductible Amount:   $    1,000
    3.    Damage To Premises Rented To You
          The lesser of:
          a.    The Each Occurrence Limit shown in the Declarations; or
          b.    $500,000 unless otherwise stated $
    4.    Supplementary Payments
          a.    Bail Bonds:                  $ 2,500
          b.    Loss Of Earnings: $               500




                                                  Includes copyrighted material of Insurance
GA 227 09 17                                       Services Office, Inc., with its permission.                                                Page 1 of 15
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 126 of 236 PageID #:175

   8.   Property Damage To Borrowed Equipment
        Each Occurrence Limit: $10,000
        Deductible Amount:     $ 250




                               Includes copyrighted material of Insurance
GA 227 09 17                    Services Office, Inc., with its permission.   Page 2 of 15
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 127 of 236 PageID #:176


C. Coverages
                                                                                 2)   Occurred prior to the
   1.   Employee Benefit Liability Coverage                                           "first effective date" of
                                                                                      this endorsement pro-
        a.   The following is added to Section I -                                    vided:
             Coverages:
                                                                                      a)   You did not have
             Employee Benefit Liability Cover-                                             knowledge of a
             age                                                                           claim or "suit" on or
             (1) Insuring Agreement                                                        before the "first ef-
                                                                                           fective date" of this
                 (a) We will pay those sums that                                           endorsement.
                     the insured becomes legally
                     obligated to pay as damag-                                            You     will   be
                     es caused by any act, error                                           deemed to have
                     or omission of the insured,                                           knowledge of a
                     or of any other person for                                            claim or "suit"
                     whose acts the insured is                                             when any "author-
                     legally liable, to which this                                         ized   representa-
                     insurance applies. We will                                            tive";
                     have the right and duty to                                            i)   Reports all, or
                     defend the insured against                                                 any part, of the
                     any "suit" seeking those                                                   act, error or
                     damages. However, we will                                                  omission to us
                     have no duty to defend                                                     or any other
                     against any "suit" seeking                                                 insurer;
                     damages to which this in-
                     surance does not apply. We                                            ii) Receives      a
                     may, at our discretion, in-                                                written or ver-
                     vestigate any report of an                                                 bal demand or
                     act, error or omission and                                                 claim for dam-
                     settle any claim or "suit" that                                            ages because
                     may result. But:                                                           of the act, er-
                                                                                                ror or omis-
                     1)   The amount we will pay                                                sion; and
                          for damages is limited
                          as described in Section                                     b) There is no other
                          III - Limits Of Insur-                                           applicable     insur-
                          ance; and                                                        ance.
                     2)   Our right and duty to                         (2) Exclusions
                          defend ends when we
                          have used up the appli-                           This insurance does not apply to:
                          cable limit of insurance                          (a) Bodily Injury, Property
                          in the payment of judg-                               Damage Or Personal And
                          ments or settlements.                                 Advertising Injury
                     No other obligation or liabil-                              "Bodily injury", "property
                     ity to pay sums or perform                                  damage" or "personal and
                     acts or services is covered                                 advertising injury".
                     unless explicitly provided for
                     under       Supplementary                              (b) Dishonest,     Fraudulent,
                     Payments.                                                  Criminal Or Malicious Act
                 (b) This insurance applies to                                   Damages arising out of any
                     damages only if the act, er-                                intentional,        dishonest,
                     ror or omission, is negligent-                              fraudulent, criminal or mali-
                     ly committed in the "admin-                                 cious act, error or omission,
                     istration" of your "employee                                committed by any insured,
                     benefit program"; and                                       including the willful or reck-
                                                                                 less violation of any statute.
                     1)   Occurs during the policy
                          period; or


                                  Includes copyrighted material of Insurance
GA 227 09 17                       Services Office, Inc., with its permission.                   Page 3 of 15
      Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 128 of 236 PageID #:177

               (c) Failure To Perform A Con-                                   effort and cooperation of the
                   tract                                                       insured, from the applicable
                                                                               funds accrued or other col-
                   Damages arising out of fail-                                lectible insurance.
                   ure of performance of con-
                   tract by any insurer.                                  (i) Taxes, Fines Or Penalties
               (d) Insufficiency Of Funds                                      Taxes, fines or penalties, in-
                                                                               cluding those imposed un-
                   Damages arising out of an                                   der the Internal Revenue
                   insufficiency of funds to                                   Code or any similar state or
                   meet any obligations under                                  local law.
                   any plan included in the
                   "employee benefit program".                            (j) Employment-Related Prac-
                                                                              tices
               (e) Inadequacy Of Perfor-
                   mance      Of      Invest-                                  Any liability arising out of
                   ment/Advice Given With                                      any:
                   Respect To Participation
                                                                               (1) Refusal to employ;
                   Any claim based upon:
                                                                               (2) Termination of employ-
                   1)   Failure of any invest-                                     ment;
                        ment to perform;
                                                                               (3) Coercion,      demotion,
                   2)   Errors in providing in-                                    evaluation,    reassign-
                        formation on past per-                                     ment, discipline, defa-
                        formance of investment                                     mation,     harassment,
                        vehicles; or                                               humiliation, discrimina-
                                                                                   tion or other employ-
                   3)   Advice given to any                                        ment - related practices,
                        person with respect to                                     acts or omissions; or
                        that person's decision to
                        participate or not to par-                             (4) Consequential liability
                        ticipate in any plan in-                                   as a result of (1), (2) or
                        cluded in the "employee                                    (3) above.
                        benefit program".
                                                                               This    exclusion    applies
               (f) Workers'    Compensation                                    whether the insured may be
                   And Similar Laws                                            held liable as an employer
                                                                               or in any other capacity and
                   Any claim arising out of your                               to any obligation to share
                   failure to comply with the                                  damages with or repay
                   mandatory provisions of any                                 someone else who must pay
                   workers' compensation, un-                                  damages because of the in-
                   employment compensation                                     jury.
                   insurance, social security or
                   disability benefits law or any                     (3) Supplementary Payments
                   similar law.
                                                                          Section I - Coverages, Sup-
               (g) ERISA                                                  plementary Payments - Cover-
                                                                          ages A And B also apply to this
                   Damages for which any in-                              Coverage.
                   sured is liable because of li-
                   ability imposed on a fiduci-                  b.   Who Is An Insured
                   ary by the Employee Re-
                   tirement Income Security                           As respects Employee Benefit Lia-
                   Act of 1974, as now or                             bility Coverage, Section II - Who Is
                   hereafter amended, or by                           An Insured is replaced by the follow-
                   any similar federal, state or                      ing:
                   local laws.                                        (1) If you are designated in the Dec-
               (h) Available Benefits                                     larations as:

                   Any claim for benefits to the                          (a) An individual, you and your
                   extent that such benefits are                               spouse are insureds, but on-
                   available, with reasonable                                  ly with respect to the con-


                                Includes copyrighted material of Insurance
GA 227 09 17                     Services Office, Inc., with its permission.                   Page 4 of 15
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 129 of 236 PageID #:178

                   duct of a business of which                            liability company, and over which
                   you are the sole owner.                                you maintain ownership or major-
                                                                          ity interest, will qualify as a
               (b) A partnership or joint ven-                            Named Insured if no other similar
                   ture, you are an insured.                              insurance applies to that organi-
                   Your members, your part-                               zation. However, coverage under
                   ners, and their spouses are                            this provision:
                   also insureds but only with
                   respect to the conduct of                              (a) Is afforded only until the
                   your business.                                              180th day after you acquire
                                                                               or form the organization or
               (c) A limited liability company,                                the end of the policy period,
                   you are an insured. Your                                    whichever is earlier; and
                   members are also insureds,
                   but only with respect to the                           (b) Does not apply to any act,
                   conduct of your business.                                   error or omission that was
                   Your managers are in-                                       committed before you ac-
                   sureds, but only with respect                               quired or formed the organi-
                   to their duties as your man-                                zation.
                   agers.
                                                                 c.   Limits Of Insurance
               (d) An organization other than a
                   partnership, joint venture or                      As respects Employee Benefit Lia-
                   limited liability company, you                     bility Coverage, Section III - Limits
                   are an insured. Your "execu-                       Of Insurance is replaced by the fol-
                   tive officers" and directors                       lowing:
                   are insureds, but only with                        (1) The Limits of Insurance shown in
                   respect to their duties as                             Section B. Limits Of Insurance,
                   your officers or directors.                            1. Employee Benefit Liability
                   Your stockholders are also                             Coverage and the rules below fix
                   insureds, but only with re-                            the most we will pay regardless
                   spect to their liability as                            of the number of:
                   stockholders.
                                                                          (a) Insureds;
               (e) A trust, you are an insured.
                   Your trustees are also in-                             (b) Claims      made   or   "suits"
                   sureds, but only with respect                               brought;
                   to their duties as trustees.
                                                                          (c) Persons   or organizations
           (2) Each of the following is also an                                making claims or bringing
               insured:                                                        "suits";
               (a) Each of your "employees"                               (d) Acts, errors or omissions; or
                   who is or was authorized to
                   administer your "employee                              (e) Benefits included in your
                   benefit program";                                           "employee benefit program".

               (b) Any persons, organizations                         (2) The Aggregate Limit shown in
                   or "employees" having prop-                            Section B. Limits Of Insurance,
                   er temporary authorization                             1. Employee Benefit Liability
                   to administer your "employ-                            Coverage of this endorsement is
                   ee benefit program" if you                             the most we will pay for all dam-
                   die, but only until your legal                         ages because of acts, errors or
                   representative is appointed;                           omissions negligently committed
                   or                                                     in the "administration" of your
                                                                          "employee benefit program".
               (c) Your legal representative if
                   you die, but only with re-                         (3) Subject to the limit described in
                   spect to duties as such. That                          (2) above, the Each Employee
                   representative will have all                           Limit shown in Section B. Limits
                   your rights and duties under                           Of Insurance, 1. Employee
                   this Coverage Part.                                    Benefit Liability Coverage of
                                                                          this endorsement is the most we
           (3) Any organization you newly ac-                             will pay for all damages sus-
               quire or form, other than a part-                          tained by any one "employee",
               nership, joint venture or limited                          including damages sustained by

                                Includes copyrighted material of Insurance
GA 227 09 17                     Services Office, Inc., with its permission.                 Page 5 of 15
      Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 130 of 236 PageID #:179

               such "employee's" dependents                                (d) We may pay any part or all
               and beneficiaries, as a result of:                               of the Deductible Amount to
                                                                                effect settlement of any
               (a) An act, error or omission; or                                claim or "suit" and, upon no-
               (b) A series of related acts, er-                                tification of the action taken,
                   rors or omissions, regard-                                   you shall promptly reim-
                   less of the amount of time                                   burse us for such part of the
                   that lapses between such                                     Deductible Amount as we
                   acts, errors or omissions;                                   have paid.

               negligently committed in the                       d.   Additional Conditions
               "administration" of your "employ-                       As respects Employee Benefit Lia-
               ee benefit program".                                    bility Coverage, Section IV - Com-
               However, the amount paid under                          mercial General Liability Condi-
               this endorsement shall not ex-                          tions is amended as follows:
               ceed, and will be subject to the                        (1) Item 2. Duties In The Event Of
               limits and restrictions that apply                          Occurrence, Offense, Claim Or
               to the payment of benefits in any                           Suit is replaced by the following:
               plan included in the "employee
               benefit program."                                           2.   Duties In The Event Of An
                                                                                Act, Error Or Omission, Or
           (4) Deductible Amount                                                Claim Or Suit
               (a) Our obligation to pay dam-                                   a.   You must see to it that
                   ages on behalf of the in-                                         we are notified as soon
                   sured applies only to the                                         as practicable of an act,
                   amount of damages in ex-                                          error or omission which
                   cess of the Deductible                                            may result in a claim.
                   Amount stated in the Decla-                                       To the extent possible,
                   rations as applicable to                                          notice should include:
                   Each Employee. The limits
                   of insurance shall not be re-                                     (1) What the act, error
                   duced by the amount of this                                            or omission was
                   deductible.                                                            and when it oc-
                                                                                          curred; and
               (b) The      Deductible Amount
                   stated in the Declarations                                        (2) The     names and
                   applies to all damages sus-                                            addresses of any-
                   tained by any one "employ-                                             one who may suf-
                   ee", including such "employ-                                           fer damages as a
                   ee's" dependents and bene-                                             result of the act,
                   ficiaries, because of all acts,                                        error or omission.
                   errors or omissions to which
                   this insurance applies.                                      b.   If a claim is made or
                                                                                     "suit" is brought against
               (c) The terms of this insurance,                                      any insured, you must:
                   including those with respect
                   to:                                                               (1) Immediately record
                                                                                          the specifics of the
                   1)    Our right and duty to                                            claim or "suit" and
                         defend   the  insured                                            the date received;
                         against   any  "suits"                                           and
                         seeking those damag-
                         es; and                                                     (2) Notify us as soon
                                                                                          as practicable.
                   2)    Your duties, and the du-
                         ties of any other in-                                       You must see to it that
                         volved insured, in the                                      we receive written no-
                         event of an act, error or                                   tice of the claim or "suit"
                         omission, or claim;                                         as soon as practicable.

                   apply irrespective of the ap-                                c.   You and any other in-
                   plication of the Deductible                                       volved insured must:
                   Amount.

                                 Includes copyrighted material of Insurance
GA 227 09 17                      Services Office, Inc., with its permission.                   Page 6 of 15
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 131 of 236 PageID #:180

                         (1) Immediately send                                   b.   Method Of Sharing
                              us copies of any
                              demands, notices,                                      If all of the other insur-
                              summonses or le-                                       ance permits contribu-
                              gal    papers    re-                                   tion by equal shares,
                              ceived in connec-                                      we will follow this meth-
                              tion with the claim                                    od also. Under this ap-
                              or "suit";                                             proach each insurer
                                                                                     contributes         equal
                         (2) Authorize us to ob-                                     amounts until it has
                              tain records and                                       paid its applicable limit
                              other information;                                     of insurance or none of
                                                                                     the      loss    remains,
                         (3) Cooperate with us                                       whichever comes first.
                              in the investigation
                              or settlement of the                                   If any of the other in-
                              claim or defense                                       surance does not permit
                              against the "suit";                                    contribution by equal
                              and                                                    shares, we will contrib-
                                                                                     ute by limits. Under this
                         (4) Assist us, upon our                                     method, each insurer's
                              request, in the en-                                    share is based on the
                              forcement of any                                       ratio of its applicable
                              right against any                                      limit of insurance to the
                              person or organi-                                      total applicable limits of
                              zation which may                                       insurance of all insur-
                              be liable to the in-                                   ers.
                              sured because of
                              an act, error or                                  c.   No Coverage
                              omission to which
                              this insurance may                                     This insurance shall not
                              also apply.                                            cover any loss for which
                                                                                     the insured is entitled to
                    d.   No insured will, except                                     recovery under any
                         at that insured's own                                       other insurance in force
                         cost, voluntarily make a                                    previous to the effective
                         payment, assume any                                         date of this Coverage
                         obligation, or incur any                                    Part.
                         expense without our
                         consent.                                 e.   Additional Definitions

           (2) Item 5. Other Insurance is re-                          As respects Employee Benefit Lia-
               placed by the following:                                bility Coverage, Section V - Defini-
                                                                       tions is amended as follows:
               5.   Other Insurance
                                                                       (1) The following definitions are
                    If other valid and collectible                         added:
                    insurance is available to the
                    insured for a loss we cover                            1.   "Administration" means:
                    under this Coverage Part,                                   a.   Providing information to
                    our obligations are limited as                                   "employees", including
                    follows:                                                         their dependents and
                    a.   Primary Insurance                                           beneficiaries, with re-
                                                                                     spect to eligibility for or
                         This insurance is prima-                                    scope of "employee
                         ry except when c. below                                     benefit programs";
                         applies. If this insurance
                         is primary, our obliga-                                b.   Interpreting the     "em-
                         tions are not affected                                      ployee     benefit    pro-
                         unless any of the other                                     grams";
                         insurance is also prima-                               c.   Handling records in
                         ry. Then, we will share                                     connection with the
                         with all that other insur-                                  "employee benefit pro-
                         ance by the method de-                                      grams"; or
                         scribed in b. below.

                                 Includes copyrighted material of Insurance
GA 227 09 17                      Services Office, Inc., with its permission.                   Page 7 of 15
      Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 132 of 236 PageID #:181

                    d.   Effecting, continuing or                                     ees" who are eligible
                         terminating any "em-                                         under the plan for such
                         ployee's" participation in                                   benefits;
                         any benefit included in
                         the "employee benefit                                   c.   Unemployment      insur-
                         program".                                                    ance, social security
                                                                                      benefits, workers' com-
                    However,     "administration"                                     pensation and disability
                    does not include:                                                 benefits; and
                    a.   Handling payroll deduc-                                 d.   Vacation plans, includ-
                         tions; or                                                    ing buy and sell pro-
                                                                                      grams; leave of ab-
                    b.   The failure to effect or                                     sence programs, includ-
                         maintain any insurance                                       ing military, maternity,
                         or adequate limits of                                        family, and civil leave;
                         coverage of insurance,                                       tuition assistance plans;
                         including but not limited                                    transportation       and
                         to unemployment insur-                                       health club subsidies.
                         ance, social security
                         benefits, workers' com-                            4.   "First effective date" means
                         pensation and disability                                the date upon which cover-
                         benefits.                                               age was first effected in a
                                                                                 series of uninterrupted re-
               2.   "Cafeteria plans" means                                      newals of insurance cover-
                    plans authorized by applica-                                 age.
                    ble law to allow "employees"
                    to elect to pay for certain                         (2) The following definitions are de-
                    benefits with pre-tax dollars.                          leted in their entirety and re-
                                                                            placed by the following:
               3.   "Employee     benefit    pro-
                    grams" means a program                                  8.   "Employee" means a person
                    providing some of all of the                                 actively employed, formerly
                    following benefits to "em-                                   employed, on leave of ab-
                    ployees", whether provided                                   sence or disabled, or retired.
                    through a "cafeteria plan" or                                "Employee"     includes     a
                    otherwise:                                                   "leased worker". "Employee"
                                                                                 does not include a "tempo-
                    a.   Group life insurance;                                   rary worker".
                         group accident or health
                         insurance; dental, vision                          21. "Suit" means a civil proceed-
                         and hearing plans; and                                  ing in which money damag-
                         flexible spending ac-                                   es because of an act, error
                         counts; provided that no                                or omission to which this in-
                         one other than an "em-                                  surance applies are alleged.
                         ployee" may subscribe                                   "Suit" includes:
                         to such benefits and
                         such benefits are made                                  a.   An arbitration proceed-
                         generally available to                                       ing in which such dam-
                         those "employees" who                                        ages are claimed and to
                         satisfy the plan's eligibil-                                 which the insured must
                         ity requirements;                                            submit or does submit
                                                                                      with our consent;
                    b.   Profit sharing plans,
                         employee          savings                               b.   Any other alternative
                         plans, employee stock                                        dispute resolution pro-
                         ownership plans, pen-                                        ceeding in which such
                         sion plans and stock                                         damages are claimed
                         subscription plans, pro-                                     and to which the in-
                         vided that no one other                                      sured submits with our
                         than an "employee"                                           consent; or
                         may subscribe to such                                   c.   An appeal of a civil pro-
                         benefits and such bene-                                      ceeding.
                         fits are made generally
                         available to all "employ-

                                  Includes copyrighted material of Insurance
GA 227 09 17                       Services Office, Inc., with its permission.                  Page 8 of 15
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 133 of 236 PageID #:182

   2.   Unintentional Failure To Disclose Haz-                                         2) Rust or other cor-
        ards                                                                                rosion, decay, de-
                                                                                            terioration, hidden
        Section IV - Commercial General Liabil-                                             or latent defect or
        ity Conditions, 7. Representations is                                               any      quality  in
        amended by the addition of the following:                                           property that caus-
        Based on our dependence upon your rep-                                              es it to damage or
        resentations as to existing hazards, if un-                                         destroy itself;
        intentionally you should fail to disclose all                                  3) Smog;
        such hazards at the inception date of your
        policy, we will not reject coverage under                                      4) Mechanical break-
        this Coverage Part based solely on such                                             down,      including
        failure.                                                                            rupture or bursting
                                                                                            caused by centrif-
   3.   Damage To Premises Rented To You                                                    ugal force;
        a.   The last Paragraph of 2. Exclusions                                       5) Settling, cracking,
             under Section I - Coverage A - Bod-                                            shrinking   or   ex-
             ily Injury And Property Damage Li-                                             pansion;
             ability is replaced by the following:
                                                                                       6) Nesting or infesta-
             Exclusions c. through q. do not apply                                          tion, or discharge
             to "property damage" by fire, explo-                                           or release of waste
             sion, lightning, smoke or soot to                                              products or secre-
             premises while rented to you or tem-                                           tions, by insects,
             porarily occupied by you with permis-                                          birds, rodents or
             sion of the owner, for which the                                               other animals; or
             amount we will pay is limited to the
             Damage To Premises Rented To                                              7)   Presence, growth,
             You Limit as described in Section III                                          proliferation,
             - Limits Of Insurance.                                                         spread or any ac-
                                                                                            tivity of fungus, in-
        b.   The insurance provided under Sec-                                              cluding mold or
             tion I - Coverage A - Bodily Injury                                            mildew, and any
             And Property Damage Liability ap-                                              mycotoxins,
             plies to "property damage" arising out                                         spores, scents or
             of water damage to premises that are                                           byproducts      pro-
             both rented to and occupied by you.                                            duced or released
             (1) As respects Water Damage Le-                                               by fungi.
                 gal Liability, as provided in Para-                          (b) "Property damage" caused
                 graph 3.b. above:                                                 directly or indirectly by any
                 The exclusions under Section I -                                  of the following:
                 Coverage A - Bodily Injury And                                    (i) Earthquake,    volcanic
                 Property Damage Liability, 2.                                         eruption, landslide or
                 Exclusions, other than i. War                                         any other earth move-
                 and the Nuclear Energy Liabil-                                        ment;
                 ity Exclusion (Broad Form), are
                 deleted and the following are                                     (ii) Water that backs up or
                 added:                                                                overflows or is    other-
                                                                                       wise discharged   from a
                 This insurance does not apply to:                                     sewer, drain,      sump,
                 (a) "Property damage":                                                sump pump or      related
                                                                                       equipment;
                      (i) Assumed in any con-
                           tract or agreement; or                                  (iii) Water under the ground
                                                                                       surface pressing on, or
                      (ii) Caused by or resulting                                      flowing   or   seeping
                           from any of the follow-                                     through:
                           ing:
                                                                                       1) Foundations, walls,
                           1) Wear and tear;                                                floors or     paved
                                                                                            surfaces;


                                    Includes copyrighted material of Insurance
GA 227 09 17                         Services Office, Inc., with its permission.                 Page 9 of 15
      Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 134 of 236 PageID #:183

                           2) Basements,                                                you with permission of
                                whether paved or                                        the owner;
                                not; or
                                                                                   b. In the case of damage
                           3) Doors, windows or                                         by fire, explosion, light-
                                other openings.                                         ning, smoke or soot,
                                                                                        while rented to you; or
                (c) "Property damage" caused
                     by or resulting from water                                    c.   In the case of damage
                     that leaks or flows from                                           by water, while rented
                     plumbing, heating, air condi-                                      to and occupied by you.
                     tioning, fire protection sys-
                     tems, or other equipment,                            (2) The most we will pay is limited as
                     caused by or resulting from                              described in Section B. Limits
                     freezing, unless:                                        Of Insurance, 3. Damage To
                                                                              Premises Rented To You of this
                     (i) You did your best to                                 endorsement.
                           maintain heat in the
                           building or structure; or            4.   Supplementary Payments

                     (ii) You drained the equip-                     Under Section I - Supplementary Pay-
                           ment and shut off the                     ments - Coverages A And B:
                           water supply if the heat                  a.   Paragraph 2. is replaced by the fol-
                           was not maintained.                            lowing:
                (d) "Property damage" to:                                 Up to the limit shown in Section B.
                     (i)   Plumbing, heating, air                         Limits Of Insurance, 4.a. Bail Bonds
                           conditioning, fire protec-                     of this endorsement for cost of bail
                           tion systems, or other                         bonds required because of accidents
                           equipment or applianc-                         or traffic law violations arising out of
                           es; or                                         the use of any vehicle to which the
                                                                          Bodily Injury Liability Coverage ap-
                     (ii) The     interior of any                         plies. We do not have to furnish these
                           building or structure, or                      bonds.
                           to personal property in
                           the building or structure,                b.   Paragraph 4. is replaced by the fol-
                           caused by or resulting                         lowing:
                           from rain, snow, sleet or                      All reasonable expenses incurred by
                           ice, whether driven by                         the insured at our request to assist us
                           wind or not.                                   in the investigation or defense of the
       c.   Limit Of Insurance                                            claim or "suit", including actual loss of
                                                                          earnings up to the limit shown in Sec-
            With respect to the insurance afford-                         tion B. Limits Of Insurance, 4.b.
            ed in Paragraphs 3.a. and 3.b. above,                         Loss Of Earnings of this endorsement
            the Damage To Premises Rented                                 per day because of time off from
            To You Limit as shown in the Decla-                           work.
            rations is amended as follows:
                                                                5.   180 Day Coverage For Newly Formed
            (1) Paragraph 6. of Section III -                        Or Acquired Organizations
                Limits Of Insurance is replaced
                by the following:                                    Section II - Who Is An Insured is
                                                                     amended as follows:
                6.   Subject to Paragraph 5.
                     above, the Damage To                            Subparagraph a. of Paragraph 3. is re-
                     Premises Rented To You                          placed by the following:
                     Limit is the most we will pay                   a.   Insurance under this provision is af-
                     under Coverage A - Bodily                            forded only until the 180th day after
                     Injury And Property Dam-                             you acquire or form the organization
                     age Liability for damages                            or the end of the policy period,
                     because of "property dam-                            whichever is earlier;
                     age" to any one premises:
                                                                6.   Waiver Of Subrogation
                     a.    While rented to you, or
                           temporarily occupied by                   Section IV - Commercial General Liabil-
                                                                     ity Conditions, 9. Transfer Of Rights Of
                                    Includes copyrighted material of Insurance
GA 227 09 17                         Services Office, Inc., with its permission.                  Page 10 of 15
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 135 of 236 PageID #:184

        Recovery Against Others To Us is                                           (i) Any "occurrence" which
        amended by the addition of the following:                                      takes place after you
                                                                                       cease to be a tenant in
        We waive any right of recovery we may                                          that premises;
        have against any person or organization
        against whom you have agreed to waive                                      (ii) Structural alterations,
        such right of recovery in a written contract                                   new construction or
        or agreement because of payments we                                            demolition  operations
        make for injury or damage arising out of                                       performed by or on be-
        your ongoing operations or "your work"                                         half of such additional
        done under a written contract or agree-                                        insured.
        ment with that person or organization and
        included in the "products-completed oper-                             (b) Lessor Of Leased Equip-
        ations hazard". However, our rights may                                   ment
        only be waived prior to the "occurrence"                                   Any person or organization
        giving rise to the injury or damage for                                    from whom you lease
        which we make payment under this Cov-                                      equipment when you and
        erage Part. The insured must do nothing                                    such person(s) or organiza-
        after a loss to impair our rights. At our re-                              tion(s) have agreed per Par-
        quest, the insured will bring "suit" or trans-                             agraph 7.a.(1) of this en-
        fer those rights to us and help us enforce                                 dorsement to provide insur-
        those rights.                                                              ance. Such person(s) or or-
   7.   Automatic Additional Insured - Speci-                                      ganization(s) are insureds
        fied Relationships                                                         only with respect to liability
                                                                                   for "bodily injury", "property
        a.   The following is added to Section II -                                damage" or "personal and
             Who Is An Insured:                                                    advertising injury" caused, in
                                                                                   whole or in part, by your
             (1) Any person(s) or organization(s)                                  maintenance, operation or
                 described in Paragraph 7.a.(2) of                                 use of equipment leased to
                 this endorsement (hereinafter re-                                 you by such person(s) or or-
                 ferred to as additional insured)                                  ganization(s). A person's or
                 whom you are required to add as                                   organization's status as an
                 an additional insured under this                                  additional insured under this
                 Coverage Part by reason of a                                      endorsement ends when
                 written contract, written agree-                                  their contract or agreement
                 ment, written permit or written                                   with you for such leased
                 authorization.                                                    equipment ends. However,
             (2) Only the following persons or or-                                 this insurance does not ap-
                 ganizations are additional in-                                    ply to any "occurrence"
                 sureds under this endorsement,                                    which takes place after the
                 and insurance coverage provided                                   equipment lease expires.
                 to such additional insureds is lim-                          (c) Vendors
                 ited as provided herein:
                                                                                   Any person or organization
                 (a) Managers Or Lessors Of                                        (referred to below as ven-
                     Premises                                                      dor) with whom you have
                      The manager or lessor of a                                   agreed      per     Paragraph
                      premises leased to you with                                  7.a.(1) of this endorsement
                      whom you have agreed per                                     to provide insurance, but on-
                      Paragraph 7.a.(1) of this en-                                ly with respect to "bodily in-
                      dorsement to provide insur-                                  jury" or "property damage"
                      ance, but only with respect                                  arising out of "your products"
                      to liability arising out of the                              which are distributed or sold
                      ownership, maintenance or                                    in the regular course of the
                      use of that part of the prem-                                vendor's business, subject
                      ises leased to you, subject                                  to the following additional
                      to the following additional                                  exclusions:
                      exclusions:                                                  (i) The insurance afforded
                      This insurance does not ap-                                      the vendor does not
                      ply to:                                                          apply to:


                                    Includes copyrighted material of Insurance
GA 227 09 17                         Services Office, Inc., with its permission.                 Page 11 of 15
      Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 136 of 236 PageID #:185

                     1) "Bodily injury" or                                     7) Products which, af-
                         "property damage"                                          ter distribution or
                         for which the ven-                                         sale by you, have
                         dor is obligated to                                        been labeled or re-
                         pay damages by                                             labeled or used as
                         reason of the as-                                          a container, part or
                         sumption of liability                                      ingredient of any
                         in a contract or                                           other thing or sub-
                         agreement.       This                                      stance by or for the
                         exclusion does not                                         vendor; or
                         apply to liability for
                         damages that the                                      8)   "Bodily injury" or
                         vendor would have                                          "property damage"
                         in the absence of                                          arising out of the
                         the contract or                                            sole negligence of
                         agreement;                                                 the vendor for its
                                                                                    own acts or omis-
                     2) Any express war-                                            sions or those of
                         ranty unauthorized                                         its employees or
                         by you;                                                    anyone else acting
                                                                                    on its behalf. How-
                     3) Any     physical or                                         ever, this exclusion
                         chemical change in                                         does not apply to:
                         the product made
                         intentionally by the                                       a)   The      excep-
                         vendor;                                                         tions contained
                                                                                         in Paragraphs
                     4) Repackaging, ex-                                                 (c) (i) 4) or 6)
                         cept when un-                                                   of this en-
                         packed solely for                                               dorsement; or
                         the purpose of in-
                         spection, demon-                                           b) Such      inspec-
                         stration, testing, or                                           tions, adjust-
                         the substitution of                                             ments, tests or
                         parts under in-                                                 servicing    as
                         structions from the                                             the vendor has
                         manufacturer, and                                               agreed       to
                         then repackaged in                                              make or nor-
                         the original con-                                               mally    under-
                         tainer;                                                         takes to make
                                                                                         in the usual
                     5) Any failure to make                                              course       of
                         such inspections,                                               business,     in
                         adjustments, tests                                              connection
                         or servicing as the                                             with the distri-
                         vendor has agreed                                               bution or sale
                         to make or normal-                                              of the prod-
                         ly undertakes to                                                ucts.
                         make in the usual
                         course of busi-                                   (ii) This insurance does not
                         ness, in connection                                   apply to any insured
                         with the distribution                                 person or organization:
                         or sale of the
                         products;                                             1) From whom you
                                                                                    have       acquired
                     6) Demonstration, in-                                          such products, or
                         stallation, servicing                                      any ingredient, part
                         or repair opera-                                           or container, enter-
                         tions, except such                                         ing into, accompa-
                         operations       per-                                      nying or containing
                         formed at the ven-                                         such products; or
                         dor's premises in
                         connection with the                                   2) When liability in-
                         sale of the product;                                       cluded within the
                                                                                    "products-

                            Includes copyrighted material of Insurance
GA 227 09 17                 Services Office, Inc., with its permission.                 Page 12 of 15
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 137 of 236 PageID #:186

                           completed opera-                                   ceiver and arising out of the
                           tions hazard" has                                  ownership, maintenance, or
                           been excluded un-                                  use of the premises by you.
                           der this Coverage                                  However, this insurance
                           Part with respect to                               does not apply to structural
                           such products.                                     alterations, new construction
                                                                              and demolition operations
               (d) State Or Governmental                                      performed by or for that per-
                   Agency Or Subdivision Or                                   son or organization.
                   Political Subdivision -
                   Permits Or Authorizations                         (3) The insurance afforded to addi-
                   Relating To Premises                                  tional insureds described in Par-
                                                                         agraph 7.a.(1) of this endorse-
                  Any state or governmental                              ment:
                  agency or subdivision or po-
                  litical subdivision with which                         (a) Only applies to the extent
                  you have agreed per Para-                                   permitted by law; and
                  graph 7.a.(1) of this en-
                  dorsement to provide insur-                            (b) Will not be broader than that
                  ance, subject to the follow-                                which you are required by
                  ing additional provision:                                   the written contract, written
                                                                              agreement, written permit or
                  This insurance applies only                                 written authorization to pro-
                  with respect to the following                               vide for such additional in-
                  hazards for which the state                                 sured; and
                  or governmental agency or
                  subdivision or political sub-                          (c) Does not apply to any per-
                  division has issued a permit                                son, organization, vendor,
                  or authorization in connec-                                 state, governmental agency
                  tion with premises you own,                                 or subdivision or political
                  rent or control and to which                                subdivision,      specifically
                  this insurance applies:                                     named as an additional in-
                                                                              sured under any other provi-
                  (i) The existence, mainte-                                  sion of, or endorsement
                      nance, repair, construc-                                added to, this Coverage
                      tion, erection or removal                               Part, provided such other
                      of advertising signs,                                   provision or endorsement
                      awnings, canopies, cel-                                 covers the injury or damage
                      lar    entrances,    coal                               for which this insurance ap-
                      holes, driveways, man-                                  plies.
                      holes, marquees, hoist
                      away openings, side-                      b.   With respect to the insurance afford-
                      walk vaults, street ban-                       ed to the additional insureds de-
                      ners or decorations and                        scribed in Paragraph 7.a.(1) of this
                      similar exposures; or                          endorsement, the following is added
                                                                     to Section III - Limits Of Insurance:
                  (ii) The construction, erec-
                      tion or removal of eleva-                      The most we will pay on behalf of the
                      tors; or                                       additional insured is the amount of in-
                                                                     surance:
                  (iii) The ownership, mainte-
                      nance or use of any el-                        (1) Required by the written contract,
                      evators covered by this                            written agreement, written permit
                      insurance.                                         or written authorization described
                                                                         in Paragraph 7.a.(1) of this en-
               (e) Mortgagee, Assignee Or                                dorsement; or
                   Receiver
                                                                     (2) Available under the applicable
                  Any person or organization                             Limits of Insurance shown in the
                  with whom you have agreed                              Declarations;
                  per Paragraph 7.a.(1) of this
                  endorsement to provide in-                         whichever is less.
                  surance, but only with re-                         This endorsement shall not increase
                  spect to their liability as                        the applicable Limits of Insurance
                  mortgagee, assignee, or re-                        shown in the Declarations.

                               Includes copyrighted material of Insurance
GA 227 09 17                    Services Office, Inc., with its permission.                 Page 13 of 15
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 138 of 236 PageID #:187

        c.   Section IV - Commercial General                                ment, the following additional provi-
             Liability Conditions is amended to                             sions apply:
             include the following:
                                                                            (1) The Limits of Insurance shown in
             Automatic Additional Insured Pro-                                  the Declarations are replaced by
             vision                                                             the limits designated in Section
                                                                                B. Limits Of Insurance, 8.
             This insurance applies only if the                                 Property Damage To Borrowed
             "bodily injury" or "property damage"                               Equipment of this endorsement
             occurs, or the "personal and advertis-                             with respect to coverage provid-
             ing injury" offense is committed:                                  ed by this endorsement. These
             (1) During the policy period; and                                  limits are inclusive of and not in
                                                                                addition to the limits being re-
             (2) Subsequent to your execution of                                placed. The Limits of Insurance
                 the written contract or written                                shown in Section B. Limits Of
                 agreement, or the issuance of a                                Insurance, 8. Property Damage
                 written permit or written authori-                             To Borrowed Equipment of this
                 zation, described in Paragraph                                 endorsement fix the most we will
                 7.a.(1).                                                       pay in any one "occurrence" re-
                                                                                gardless of the number of:
        d.   Section IV - Commercial General
             Liability Conditions is amended as                                 (a) Insureds;
             follows:
                                                                                (b) Claims    made      or   "suits"
             Condition 5. Other Insurance is                                         brought; or
             amended to include:
                                                                                (c) Persons   or organizations
             Primary And Noncontributory In-                                         making claims or bringing
             surance                                                                 "suits".
             This insurance is primary to and will                          (2) Deductible Clause
             not seek contribution from any other
             insurance available to an additional                               (a) Our obligation to pay dam-
             insured per Paragraph 7.a.(1) of this                                   ages on your behalf applies
             endorsement provided that:                                              only to the amount of dam-
                                                                                     ages for each "occurrence"
             (1) The additional insured is a                                         which are in excess of the
                 Named Insured under such other                                      Deductible Amount stated in
                 insurance; and                                                      Section B. Limits Of Insur-
                                                                                     ance, 8. Property Damage
             (2) You have agreed in writing in a                                     To Borrowed Equipment of
                 contract, agreement, permit or                                      this endorsement. The limits
                 authorization described in 7.a.(2)                                  of insurance will not be re-
                 of this endorsement that this in-                                   duced by the application of
                 surance would be primary and                                        such deductible amount.
                 would not seek contribution from
                 any other insurance available to                               (b) Section IV - Commercial
                 the additional insured.                                            General Liability Condi-
                                                                                    tions, 2. Duties In The
   8.   Property Damage To Borrowed Equip-                                          Event Of Occurrence, Of-
        ment                                                                        fense, Claim Or Suit, ap-
        a.   The following is added to Exclusion                                     plies to each claim or "suit"
             2.j. Damage To Property under Sec-                                      irrespective of the amount.
             tion I - Coverage A - Bodily Injury                                (c) We may pay any part or all
             And Property Damage Liability:                                          of the deductible amount to
             Paragraphs (3) and (4) of this exclu-                                   effect settlement of any
             sion do not apply to tools or equip-                                    claim or "suit" and, upon no-
             ment loaned to you, provided they are                                   tification of the action taken,
             not being used to perform operations                                    you shall promptly reim-
             at the time of loss.                                                    burse us for such part of the
                                                                                     deductible amount as has
        b.   With respect to the insurance provid-                                   been paid by us.
             ed by this section of the endorse-



                                      Includes copyrighted material of Insurance
GA 227 09 17                           Services Office, Inc., with its permission.                 Page 14 of 15
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 139 of 236 PageID #:188

   9.   Employees As Insureds - Specified                             This exclusion does not apply to an air-
        Health Care Services And Good Samar-                          craft you do not own, provided that:
        itan Services
                                                                      a.   The pilot in command holds a current
        Paragraph 2.a.(1)(d) under Section II -                            effective certificate, issued by a duly
        Who Is An Insured does not apply to:                               constituted authority of the United
                                                                           States of America or Canada, desig-
        a.   Your "employees" who provide pro-                             nating that person as a commercial or
             fessional health care services on your                        airline transport pilot;
             behalf as a duly licensed nurse,
             emergency medical technician or                          b. The aircraft is rented with a trained,
             paramedic in the jurisdiction where an                        paid crew; and
             "occurrence" or offense to which this
             insurance applies takes place; or                        c.   The aircraft does not transport per-
                                                                           sons or cargo for a charge.
        b.   Your "employees" or "volunteer work-
             ers", other than an employed or vol-                12. Bodily Injury Redefined
             unteer doctor, providing first aid or                    Section V - Definitions, 4. "Bodily injury"
             good samaritan services during their                     is replaced by the following:
             work hours for you will be deemed to
             be acting within the scope of their                      4.   "Bodily injury" means bodily harm or
             employment by you or performing du-                           injury, sickness, disease, disability,
             ties related to the conduct of your                           humiliation, shock, fright, mental an-
             business.                                                     guish or mental injury, including care,
                                                                           loss of services or death resulting
   10. Broadened Notice Of Occurrence                                      from any of these at any time.
        Paragraph a. of Condition 2. Duties In                   13. Expected Or Intended Injury Redefined
        The Event Of Occurrence, Offense,
        Claim Or Suit under Section IV - Com-                         The last sentence of Exclusion 2.a. Ex-
        mercial General Liability Conditions is                       pected Or Intended Injury under Sec-
        replaced by the following:                                    tion I - Coverage A - Bodily Injury And
                                                                      Property Damage Liability is replaced by
        a.   You must see to it that we are notified                  the following:
             as soon as practicable of an "occur-
             rence" or an offense which may result                    This exclusion does not apply to "bodily
             in a claim. To the extent possible, no-                  injury" or "property damage" resulting from
             tice should include:                                     the use of reasonable force to protect per-
                                                                      sons or property.
             (1) How, when and where the "oc-
                 currence" or offense took place;                14. Former Employees As Insureds
             (2) The names and addresses of                           The following is added to Paragraph 2.
                 any injured persons and wit-                         under Section II - Who Is An Insured:
                 nesses; and
                                                                      2.   Each of the following is also an in-
             (3) The nature and location of any                            sured:
                 injury or damage arising out of
                 the "occurrence" or offense.                              Any of your former "employees", di-
                                                                           rectors, managers, members, part-
             This requirement applies only when                            ners or "executive officers", including
             the "occurrence" or offense is known                          but not limited to retired, disabled or
             to an "authorized representative".                            those on leave of absence, but only
                                                                           for acts within the scope of their em-
   11. Nonowned Aircraft                                                   ployment by you or for duties related
        The following is added to Exclusion 2.g.                           to the conduct of your business.
        Aircraft, Auto Or Watercraft under Sec-
        tion I - Coverage A - Bodily Injury And
        Property Damage Liability:




                                     Includes copyrighted material of Insurance
GA 227 09 17                          Services Office, Inc., with its permission.                 Page 15 of 15
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 140 of 236 PageID #:189


    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION - ACCESS OR DISCLOSURE OF
          CONFIDENTIAL OR PERSONAL INFORMATION AND
                 DATA-RELATED LIABILITY - WITH
               LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:


    COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Exclusion 2.s. of Section I - Coverage A -                             ing out of that which is described in
   Bodily Injury and Property Damage Liability                            Paragraph (1) or (2) above.
    is replaced by the following:
                                                                          However, unless Paragraph (1)
    2.   Exclusions                                                       above applies, this exclusion does
                                                                          not apply to damages because of
         This insurance does not apply to:                                "bodily injury".
         s.   Access or Disclosure of Confiden-             B. The following is added to Paragraph 2. Exclu-
              tial or Personal Information and                 sions of Section I - Coverage B - Personal
              Data-Related Liability                           and Advertising Injury Liability:
              Damages arising out of:                            2.   Exclusions
              (1) Any access to or disclosure of                      This insurance does not apply to:
                  any person's or organization's
                  confidential or personal informa-                   Access or Disclosure of Confidential or
                  tion, including patents, trade se-                  Personal Information
                  crets, processing methods, cus-
                  tomer lists, financial information,                 "Personal and advertising injury" arising
                  credit card information, health in-                 out of any access to or disclosure of any
                  formation or any other type of                      person's or organization's confidential or
                  nonpublic information; or                           personal information, including patents,
                                                                      trade secrets, processing methods, cus-
              (2) The loss of, loss of use of, dam-                   tomer lists, financial information, credit
                  age to, corruption of, inability to                 card information, health information or any
                  access, or inability to manipulate                  other type of nonpublic information.
                  electronic data.
                                                                      This exclusion applies even if damages
              This exclusion applies even if dam-                     are claimed for notification costs, credit
              ages are claimed for notification                       monitoring expenses, forensic expenses,
              costs, credit monitoring expenses, fo-                  public relations expenses or any other
              rensic expenses, public relations ex-                   loss, cost or expense incurred by you or
              penses or any other loss, cost or ex-                   others arising out of any access to or dis-
              pense incurred by you or others aris-                   closure of any person's or organization's
                                                                      confidential or personal information.




                                    Includes copyrighted material of Insurance
GA 3024 05 14                        Services Office, Inc., with its permission.
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 141 of 236 PageID #:190
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART

A.   Paragraph d. of SECTION I - COVERAGES,                            ners, managers, executive officers, "em-
     COVERAGE A. BODILY INJURY AND                                     ployees" assigned to manage that addi-
     PROPERTY DAMAGE LIABILITY, 1. Insur-                              tional insured's insurance program, or
     ing Agreement is deleted in its entirety and                      "employees" assigned to give or receive
     replaced by the following:                                        notice of an "occurrence", "personal and
                                                                       advertising injury" offense, claim or "suit":
     d.   You will be deemed to know that "bodily
          injury" or "property damage" has oc-                         (1) Reports all, or any part, of the "bodily
          curred at the earliest time when any                             injury" or "property damage" to us or
          "authorized representative":                                     any other insurer;
          (1) Reports all, or any part, of the "bodily                 (2) Receives a written or verbal demand
              injury" or "property damage" to us or                        or claim for damages because of the
              any other insurer;                                           "bodily injury" or "property damage";
          (2) Receives a written or verbal demand                      (3) First observes the "bodily injury" or
              or claim for damages because of the                          "property damage";
              "bodily injury" or "property damage";
                                                                       (4) Becomes aware by any means other
          (3) First observes the "bodily injury" or                        than as described in (3) above, that
              "property damage";                                           "bodily injury" or "property damage"
                                                                           had occurred or had begun to occur;
          (4) Becomes aware by any means other                             or
              than as described in (3) above, that
              "bodily injury" or "property damage"                     (5) Becomes aware of a condition from
              had occurred or had begun to occur;                          which "bodily injury" or "property
              or                                                           damage" was substantially certain to
                                                                           occur.
          (5) Becomes aware of a condition from
              which "bodily injury" or "property             C.   COVERAGE B. PERSONAL AND ADVER-
              damage" was substantially certain to                TISING INJURY LIABILITY, 1. Insuring
              occur.                                              Agreement is deleted in its entirety and re-
                                                                  placed by the following:
B.   SECTION I - COVERAGES, COVERAGE A.                           1.   Insuring Agreement
     BODILY INJURY AND PROPERTY DAMAGE
     LIABILITY, 2. Exclusions, r. Additional In-                       a.   We will pay those sums that the in-
     sured Prior Knowledge is deleted in its en-                            sured becomes legally obligated to
     tirety and replaced by the following:                                  pay as damages because of "per-
     r.   Additional Insured Prior Knowledge                                sonal and advertising injury" to which
                                                                            this insurance applies. We will have
          An additional insured added by attach-                            the right and duty to defend the in-
                                                                            sured against any "suit" seeking
          ment of an endorsement to this Coverage                           those damages. However, we will
          Part that is seeking coverage for a claim                         have no duty to defend the insured
          or "suit", if that additional insured knew,                       against any "suit" seeking damages
          per the following paragraph, that "bodily                         for "personal and advertising injury"
          injury" or "property damage" had oc-                              to which this insurance does not ap-
          curred or had begun to occur, in whole or                         ply. We may, at our discretion, in-
          in part, prior to the "coverage term" in                          vestigate any offense and settle any
                                                                            claim or "suit" that may result. But:
          which such "bodily injury" or "property
          damage" occurs or begins to occur.                                (1) The amount we will pay for
                                                                                damages is limited as described
          An additional insured added by attach-                                in SECTION III - LIMITS OF IN-
          ment of an endorsement to this Coverage                               SURANCE; and
          Part will be deemed to have known that                            (2) Our right and duty to defend
          "bodily injury" or "property damage" has                              ends when we have used up the
          occurred or has begun to occur at the                                 applicable limit of insurance in
          earliest time when that additional insured,                           the payment of judgments or
          or any one of its owners, members, part-                              settlements under SECTION I -

                                     Includes copyrighted material of Insurance
GA 4205 IL 10 01                      Services Office, Inc., with its permission.                     Page 1 of 2
       Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 142 of 236 PageID #:191
                   COVERAGES, COVERAGE A.                               for under SUPPLEMENTARY PAY-
                   BODILY INJURY AND PROP-                              MENTS - COVERAGES A AND B.
                   ERTY DAMAGE LIABILITY;
                   SECTION I - COVERAGES,                          b.   This insurance applies to "personal
                   COVERAGE B. PERSONAL                                 and advertising injury" only if:
                   AND ADVERTISING INJURY
                   LIABILITY; or medical expenses                       (1) The "personal and advertising
                   under SECTION I - COVER-                                 injury" is caused by an offense
                   AGES, COVERAGE C. MEDI-                                  arising out of your business; and
                   CAL PAYMENTS.
            No other obligation or liability to pay                     (2) The "personal and advertising
            sums or perform acts or services is                             injury" offense was committed in
            covered unless expressly provided                               the "coverage territory" during
                                                                            the policy period.
                                                          D.   COVERAGE B. PERSONAL AND ADVER-
                                                               TISING INJURY LIABILITY, 2. Exclusions, q.
                                                               Additional Insured Prior Knowledge is de-
                                                               leted in its entirety.




                                  Includes copyrighted material of Insurance
GA 4205 IL 10 01                   Services Office, Inc., with its permission.                  Page 2 of 2
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 143 of 236 PageID #:192
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  MOBILE EQUIPMENT SUBJECT TO MOTOR
                       VEHICLE INSURANCE LAWS
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART

A.   SECTION I - COVERAGES, COVERAGE A.                                     (2) or f. (3) of the definition of "mobile
     BODILY INJURY AND PROPERTY DAMAGE                                      equipment".
     LIABILITY, 2. Exclusions, g. Aircraft, Auto or
     Watercraft is replaced by the following:                B.   SECTION II - WHO IS AN INSURED is
                                                                  amended to include:
     This insurance does not apply to:
                                                                  4.   With respect to "mobile equipment" reg-
     g.   Aircraft, Auto or Watercraft                                 istered in your name under any motor
                                                                       vehicle registration law, any person is an
          "Bodily injury" or "property damage" aris-                   insured while driving such equipment
          ing out of the ownership, maintenance,                       along a public highway with your permis-
          use or entrustment to others of any air-                     sion. Any other person or organization
          craft, "auto" or watercraft owned or oper-                   responsible for the conduct of such per-
          ated by or rented or loaned to any in-                       son is also an insured, but only with re-
          sured. Use includes operation and                            spect to liability arising out of the opera-
          "loading or unloading".                                      tion of the equipment, and only if no other
          This exclusion applies even if the claims                    insurance of any kind is available to that
          against any insured allege negligence or                     person or organization for this liability.
          other wrongdoing in the supervision, hir-                    However, no person or organization is an
          ing, employment, training or monitoring of                   insured with respect to:
          others by that insured, if the "occurrence"                  a.   "Bodily injury" to a co-"employee" of
          which caused the "bodily injury" or "prop-                        the person driving the equipment; or
          erty damage" involved the ownership,
          maintenance, use or entrustment to oth-                      b.   "Property damage" to property
          ers of any aircraft, "auto" or watercraft                         owned by, rented to, in the charge of
          that is owned or operated by or rented or                         or occupied by you or the employer
          loaned to any insured.                                            of any person who is an insured un-
                                                                            der this provision.
          This exclusion does not apply to:
                                                             C.   SECTION V - DEFINITIONS, 3. "Auto" and 15.
          (1) A watercraft while ashore on prem-                  "Mobile equipment" are replaced by the fol-
              ises that you own or rent;                          lowing:
          (2) A watercraft you do not own that is:                3.   "Auto" means a land motor vehicle, trailer
              (a) Less than 51 feet long; and                          or semitrailer designed for travel on pub-
                                                                       lic roads, including any attached machin-
              (b) Not being used to carry persons                      ery or equipment. But "auto" does not in-
                  or property for a charge;                            clude "mobile equipment".
          (3) Parking an "auto" on, or the ways                   15. "Mobile equipment" means any of the
              next to, premises you own or rent,                      following types of land vehicles, including
              provided the "auto" is not owned by                     any attached machinery or equipment:
              or rented or loaned to you or the in-
              sured;                                                   a.   Bulldozers, farm machinery, forklifts
                                                                            and other vehicles designed for use
          (4) Liability assumed under any "insured                          principally off public roads;
              contract" for the ownership, mainte-
              nance or use of aircraft or watercraft;                  b.   Vehicles maintained for use solely
              or                                                            on or next to premises you own or
                                                                            rent;
          (5) "Bodily injury" or "property damage"
              arising out of the operation of any of                   c.   Vehicles    that   travel   on   crawler
              the equipment listed in Paragraph f.                          treads;



                                      Includes copyrighted material of ISO
GA 4250 11 05                          Properties, Inc., with its permission                            Page 1 of 2
      Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 144 of 236 PageID #:193
       d.   Vehicles, whether self-propelled or                      (1) Equipment designed primarily for:
            not, maintained primarily to provide
            mobility to permanently mounted;                              (a) Snow removal;

            (1) Power cranes, shovels, loaders,                           (b) Road maintenance, but not con-
                diggers or drills; or                                         struction or resurfacing; or

            (2) Road construction or resurfacing                          (c) Street cleaning;
                equipment such as graders,                           (2) Cherry pickers and similar devices
                scrapers or rollers;                                     mounted on automobile or truck
       e.   Vehicles not described in a., b., c. or                      chassis and used to raise or lower
            d. above that are not self-propelled                         workers; and
            and are maintained primarily to pro-                     (3) Air compressors, pumps and gen-
            vide mobility to permanently at-                             erators, including spraying, welding,
            tached equipment of the following                            building cleaning, geophysical explo-
            types:                                                       ration, lighting and well servicing
            (1) Air compressors, pumps and                               equipment.
                generators, including spraying,            D.   This endorsement does not apply to any li-
                welding, building cleaning, geo-                ability arising from an "occurrence" caused by
                physical exploration, lighting and              or arising from any land vehicle if:
                well servicing equipment; or
                                                                1.   You have an Auto Coverage Form in
            (2) Cherry pickers and similar de-                       force at the time of the "occurrence"; and
                vices used to raise or lower
                workers;                                        2.   The land vehicle meets the definition of
                                                                     auto in your Auto Coverage Form or pol-
       f.   Vehicles not described in a., b., c. or                  icy, regardless of whether or not such
            d. above maintained primarily for                        land vehicle is:
            purposes other than the transporta-
            tion of persons or cargo.                                a.   A covered auto under such Auto
                                                                          Coverage Form or policy; or
            However, self-propelled vehicles with
            the following types of permanently                       b.   Specifically described on a schedule
            attached equipment are not "mobile                            of covered autos on your Auto Cov-
            equipment" but will be considered                             erage Form or policy.
            "autos":




                                    Includes copyrighted material of ISO
GA 4250 11 05                        Properties, Inc., with its permission                         Page 2 of 2
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 145 of 236 PageID #:194

                NOTICE TO POLICYHOLDERS
    EXCLUSION - CONTRACTORS - PROFESSIONAL LIABILITY
This is a notice of a change in your policy. NO COVERAGE IS PROVIDED BY THIS NOTICE nor can it be
construed to replace any provisions of your policy. YOU SHOULD READ YOUR POLICY AND REVIEW
YOUR DECLARATIONS PAGE CAREFULLY for complete information on the coverage you are provided. If
there is any conflict between the policy and this notice, THE PROVISIONS OF THE POLICY SHALL
PREVAIL.
Reduction of Coverage:
CG 22 79 Exclusion - Contractors - Professional Liability has been added to your Commercial General Liability
Coverage Part at the renewal of your policy.
This endorsement excludes coverage for the operations of providing engineering, architectural or surveying
services to others or providing, or hiring independent professionals to provide, engineering, architectural or
surveying services in connection with construction work you perform. These situations are intended to be
insured by a professional liability coverage part. Please consult with your insurance agent to determine your
needs.




GA 4510 03 19                                                                                    Page 1 of 1
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 146 of 236 PageID #:195


               THE CINCINNATI                INSURANCE COMPANY
                        CLAIMS MADE
           EMPLOYMENT PRACTICES LIABILITY COVERAGE
                    FORM DECLARATIONS

Attached to POLICY NUMBER: EPP 049 72 16                 Effective Date: 07-20-2019

Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
here.


LIMITS OF INSURANCE
  PER WRONGFUL ACT LIMIT                                 $ 100,000
  AGGREGATE LIMIT                                        $ 100,000

DEDUCTIBLE                                         RETROACTIVE DATE
  DEDUCTIBLE AMOUNT            $ 2,500                                                NONE
PREMIUM
                                                  TOTAL ANNUAL PREMIUM            $ 300

FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
GA116      05/17 EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
GA234IL    04/16 ILLINOIS CHANGES - EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
GA391      07/03 WAR LIABILITY EXCLUSION
This Declarations page together with the completed application(s), the Common Policy Declarations, the
Common Policy Conditions, the Employment Practices Liability Coverage Form and any accompanying
endorsements shall constitute the contract between the insureds and The Cincinnati Insurance Company.
THIS INSURANCE COVERAGE CONTAINS CLAIMS MADE COVERAGE. EXCEPT AS MAY BE
OTHERWISE PROVIDED HEREIN, THIS INSURANCE IS LIMITED TO "WRONGFUL ACTS" FOR WHICH
"CLAIMS" ARE FIRST MADE AGAINST THE INSURED DURING THE POLICY PERIOD. PLEASE READ
AND REVIEW THIS INSURANCE CAREFULLY AND DISCUSS THE COVERAGE WITH YOUR AGENT.
THE LIMITS OF INSURANCE AVAILABLE TO PAY JUDGMENTS OR SETTLEMENTS SHALL BE
REDUCED BY AMOUNTS INCURRED FOR LEGAL DEFENSE.




GA 531 07 08                                           EPP 049 72 16            Page 1 of     1
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 147 of 236 PageID #:196

         EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
                                                                 TABLE OF CONTENTS
                                                                                                                                               Begins on Page:
Preamble ....................................................................................................................................................... 2
SECTION I - EMPLOYMENT PRACTICES LIABILITY COVERAGE .......................................................... 2
A. Insuring Agreement..............................................................................................................................2
B. Exclusions ............................................................................................................................................3
C. Supplementary Payments ...................................................................................................................4
SECTION II - WHO IS AN INSURED............................................................................................................ 4
SECTION III - LIMITS OF INSURANCE AND INSURED'S DEDUCTIBLE .................................................. 5
SECTION IV - CONDITIONS ........................................................................................................................6
A.    Duties of the Insureds in the Event of Claim.....................................................................................6
B.    Legal Action Against Us ......................................................................................................................6
C.    Other Insurance ....................................................................................................................................6
D.    Warranties .............................................................................................................................................6
E.    Transfer of Rights of Recovery Against Others To Us .....................................................................6
F.    Insured's Representative Clause ........................................................................................................7
G.    Mediation and Allocation .....................................................................................................................7
H.    Acquisition of an Insured by Another Organization .........................................................................7
I.    Cessation of Subsidiaries ...................................................................................................................7
J.    Three-or Five-Year Policies .................................................................................................................7
K.    Office of Foreign Assets Control (OFAC) Compliance .....................................................................7
SECTION V - EXTENDED REPORTING PERIODS..................................................................................... 7
SECTION VI - DEFINITIONS ........................................................................................................................8
A.    "Benefits"................................................................................................................................................8
B.    "Bodily injury"..........................................................................................................................................8
C.    "Claim"....................................................................................................................................................8
D.    "Coverage territory" ................................................................................................................................8
E.    "Defense costs"......................................................................................................................................8
F.    "Domestic partner" .................................................................................................................................9
G.    "Employee" .............................................................................................................................................9
H.    "Executive officer" ..................................................................................................................................9
I.    "Interrelated wrongful acts".....................................................................................................................9
J.    "Loss" .....................................................................................................................................................9
K.    "Personal injury" .....................................................................................................................................9
L.    "Pollutants" .............................................................................................................................................9
M.    "Property damage" .................................................................................................................................9
N.    "Subsidiary" ............................................................................................................................................9
O.    "Wrongful act".........................................................................................................................................9




GA 116 05 17                                                                                                                                        Page 1 of 10
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 148 of 236 PageID #:197

NOTICE:       THIS INSURANCE COVERAGE CONTAINS CLAIMS-MADE COVERAGE. EXCEPT AS MAY
              BE OTHERWISE PROVIDED HEREIN, THIS INSURANCE IS LIMITED TO "WRONGFUL
              ACTS" FOR WHICH "CLAIMS" ARE FIRST MADE AGAINST THE INSURED DURING THE
              POLICY PERIOD. PLEASE READ AND REVIEW THIS INSURANCE CAREFULLY AND DIS-
              CUSS THE COVERAGE WITH YOUR AGENT.
              THE LIMITS OF INSURANCE AVAILABLE TO PAY JUDGMENTS OR SETTLEMENTS SHALL
              BE REDUCED BY AMOUNTS INCURRED FOR LEGAL DEFENSE.


      EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.            enced in A.1. above plus 10% of any "de-
Read the entire policy carefully to determine rights,           fense costs" incurred after the date the
duties and what is and is not covered.                          policy "insureds" refused to consent to the
                                                                proposed settlement shall be borne by the
Throughout this policy the words "you" and "your"               "insureds", uninsured and at their own
refer to the Named Insured shown in the Declara-                risk.
tions, and any other person or organization qualify-
ing as a Named Insured under this policy. The            But:
words "we", "us" and "our" refer to the Company
providing this insurance.                                       a.   The amount we will pay for all "loss"
                                                                     is limited as described in SECTION
The word "insured" means any person or organiza-                     III - LIMITS OF INSURANCE AND
tion qualifying as such under SECTION II - WHO IS                    INSURED'S DEDUCTIBLE; and
AN INSURED.
                                                                b.   Our right and duty to defend ends
Other words and phrases that appear in quotation                     when we have used up the applicable
marks have special meaning. Refer to SECTION                         limit of insurance in the defense
VI - DEFINITIONS.                                                    and/or payment of judgments or set-
                                                                     tlements of covered "claims".
SECTION I - EMPLOYMENT PRACTICES LIA-
BILITY COVERAGE                                                 No other obligation or liability to pay sums
                                                                or perform acts or services is covered un-
A. Insuring Agreement                                           less specifically provided for under Sup-
    1.   We will pay those sums that the insured                plementary Payments.
         becomes legally obligated to pay as dam-        3.     This insurance applies to "claims" only if
         ages because of all "loss" generated by a              those "claims":
         "claim". We will have the right and duty to
         select counsel and defend the insured                  a.   Arise from a "wrongful act" commit-
         against any "claim". However, we will                       ted, attempted or allegedly committed
         have no duty to defend the insured                          or attempted:
         against any "claim" seeking damages to
         which this insurance does not apply. We                     (1) On or after the Retroactive Date,
         may make any investigation we deem                              if any, shown in the Declarations
         necessary and may, with the consent of                          and prior to the termination of
         the insured, make any settlement of any                         this Coverage Form; and
         "claim" we deem expedient. However, if                      (2) In the "coverage territory"; and
         the insured withholds consent to such set-
         tlement, our liability for all "loss" in con-          b.   Are first made against any insured in
         nection with such "claim" shall not exceed                  accordance with Paragraph 4. below
         the amount for which we could have set-                     during the policy period or any Ex-
         tled such "claim" plus charges and ex-                      tended Reporting Period we may
         penses which have accrued since the                         provide under SECTION V - EX-
         date such settlement was proposed in                        TENDED REPORTING PERIODS.
         writing by us to the insured; plus:
                                                         4.     A "claim" for all "loss" will be deemed to
    2.   90% of any settlement or judgment in ex-               have been made at the earlier of the fol-
         cess of the proposed settlement amount                 lowing times:
         referenced in A.1. above plus 90% of any
         "defense costs" incurred after the date the            a.   When an insured reports to us or an-
         insured refused to consent to the pro-                      other insurer in writing an incident or
         posed settlement. The remaining 10% of                      circumstance that may lead to a
         any settlement or judgment in excess of                     "claim" or "loss"; or
         the proposed settlement amount refer-

GA 116 05 17                                                                                 Page 2 of 10
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 149 of 236 PageID #:198
        b.   When notice of such "claim" is re-                (2) Any direction or request to test
             ceived in writing by an insured or by                 for, monitor, clean up, remove,
             us, whichever comes first.                            contain, treat, detoxify, or neu-
                                                                   tralize "pollutants", including but
B. Exclusions                                                      not limited to "claims" alleging
   1.   This insurance does not apply to:                          damage to an insured;

        a.   ADA Modifications                                 provided, however, this exclusion
                                                               shall not apply to any "claim" under
             "Loss" incurred by the insured in                 this Coverage Form for retaliatory
             making physical changes, modifica-                treatment of a person with respect to
             tions, alterations, or improvements as            actual or threatened disclosures by
             part of an accommodation pursuant                 such person of matters described in
             to the Americans With Disabilities Act            (1) or (2) above.
             or similar provisions of any federal,
             state or local statutory or common           f.   Prior Known Acts
             law.                                              Any "claim" or "loss" based upon,
             However, this exclusion does not ap-              arising out of, or in consequence of,
             ply to "defense costs".                           any actual or alleged "wrongful act"
                                                               committed, attempted, or allegedly
        b.   Bodily Injury and Property Damage                 committed or attempted prior to the
                                                               effective date of this Coverage Form
             Any "claim" or "loss" based upon,                 if:
             arising out of, or in consequence of
             any actual or alleged "bodily injury" or          (1) Notice of a "claim" or circum-
             "property damage".                                    stances which may lead to a
                                                                   "claim" have been reported un-
        c.   Contractual Liability                                 der any previous policy, whether
             Any "claim" based upon, arising out                   or not coverage applied, of which
             of, or in consequence of, any actual                  this Coverage Form is a renewal
             or alleged obligation or liability of oth-            or replacement or which it may
             ers assumed by an insured under any                   succeed in time; or
             contract or agreement, either oral or             (2) The insured knew or should
             written, except to the extent the in-                 have reasonably foreseen, prior
             sured would have been liable in the                   to the effective date of the first
             absence of the contract or agree-                     consecutive Coverage Form is-
             ment.                                                 sued by us, that such circum-
        d.   Fraudulent Act or Purposeful Vio-                     stances might be the basis of a
             lation                                                "claim" or "loss"; or

             Any "claim" or "loss" based upon,                 (3) Notice of a "claim" or circum-
             arising out of, or in consequence of,                 stances which may lead to a
             any deliberately fraudulent, dishon-                  "claim" is based upon, arises out
             est, criminal or malicious act or omis-               of, directly or indirectly results
             sion or willful violation of any statute,             from or in consequence of, or in
             law, rule, regulation, agreement, or                  any way involves any prior or
             judicial or regulatory order, if a final              pending litigation, arbitration or
             and non-appealable judgment or ad-                    administrative action as of the
             judication adverse to the insureds es-                effective date of the first consec-
             tablishes a deliberately fraudulent,                  utive Coverage Form issued to
             dishonest, criminal or malicious act or               the insured by us.
             omission or willful violation of any         g.   Violation of Laws
             statute, law, regulation, agreement or
             judicial or regulatory order.                     Any "claim" based upon, arising out
                                                               of, in consequence of, or in any way
        e.   Pollutant                                         involving any actual or alleged viola-
             Any "claim" based upon, arising out               tion(s) of any of the responsibilities,
             of, in consequence of, or in any way              obligations, or duties imposed by the:
             involving:                                        (1) Employee Retirement Income
             (1) The actual, alleged, or threat-                   Security Act of 1974; or
                  ened discharge, dispersal, seep-             (2) Fair Labor Standards Act (except
                  age, migration, emission, re-                    the Equal Pay Act), except we
                  lease or escape of "pollutants";                 shall reimburse the insured for
                  or

GA 116 05 17                                                                           Page 3 of 10
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 150 of 236 PageID #:199
                 up to a maximum payment of                       any other insured to determine if coverage
                 $100,000 in "defense costs" that                 is available, except that facts pertaining to
                 exceed the Deductible Amount                     and knowledge possessed by any past,
                 as set forth in the Declarations.                present or future Chief Financial Officer or
                 Any payment of "defense costs"                   Chief Executive Officer of the Named In-
                 shall be part of and not in addi-                sured shall be imputed to the Named In-
                 tion to the Limit of Insurance set               sured to determine if coverage is availa-
                 forth in the Declarations and                    ble.
                 such payment reduces the Limit
                 of Insurance; or                        C. Supplementary Payments

             (3) National Labor Relations Act (in-           We will pay with respect to any "claim" we de-
                 cluding the Labor Management                fend:
                 Relations Act of 1947); or                  1.   The cost of any appeal bond, attachment
             (4) Worker Adjustment and Retrain-                   bond, or any similar bond, but only for
                 ing Notification Act; or                         bond amounts within the applicable limit
                                                                  of insurance. We do not have to furnish
             (5) Consolidated Omnibus Budget                      these bonds.
                 Reconciliation Act of 1985; or
                                                             2.   All reasonable expenses incurred by the
             (6) Occupational Safety and Health                   insured at our request to assist us in the
                 Act; or                                          investigation or defense of the "claim", in-
                                                                  cluding actual loss of earnings up to $250
             any amendments to or rules or regu-                  a day because of time off from work.
             lations promulgated pursuant to
             these laws, or similar provisions of            These payments will not reduce the limits of
             any federal, state, or local statutory or       insurance.
             common law. However, this exclusion
             shall not apply to a "claim" for retalia-   SECTION II - WHO IS AN INSURED
             tory treatment of a person with re-         A. If you are designated in the Declarations as:
             spect to actual or threatened disclo-
             sures by such person of any actual or           1.   An individual, you and your spouse, or
             alleged violation of the Employee Re-                "domestic partner" are insureds but only
             tirement Income Security Act, the                    to the extent such spouse or "domestic
             Fair Labor Standards Act, the Na-                    partner" is a party to any "claim" solely in
             tional Labor Relations Act (including                such person's capacity as a spouse or
             the Labor Management Relations Act                   "domestic partner" of an "insured" and on-
             of 1947), the Worker Adjustment and                  ly if the "claim" seeks damages recovera-
             Retraining Notification Act, the Con-                ble from marital community property,
             solidated Omnibus Budget Reconcili-                  property jointly held by the "insured" and
             ation Act or the Occupational Safety                 the spouse or "domestic partner", or
             and Health Act by any insured.                       property transferred from "insured" to the
                                                                  spouse or "domestic partner", but only
        h.   Workers' Compensation and Simi-                      with respect to the conduct of a business
             lar Laws                                             of which you are the sole owner.
             Any "claim" based upon, arising out             2.   A partnership or joint venture, you are an
             of, in consequence of, or in any way                 insured and any "subsidiary". Your past,
             involves any actual or alleged obliga-               present and future members, your past,
             tion of any insured under a workers'                 present and future partners, and their
             compensation, unemployment insur-                    spouses or "domestic partners" are also
             ance, social security, disability bene-              insureds, but only to the extent such
             fits or similar law, or derivative ac-               spouse or "domestic partner" is a party to
             tions arising out of any of these.                   any "claim" solely in such person's capaci-
             However, this exclusion shall not ap-                ty as a spouse or "domestic partner" of an
             ply to any "claim" for retaliatory                   "insured" and only if the "claim" seeks
             treatment by an insured due to the                   damages recoverable from marital com-
             exercise of rights granted under any                 munity property, property jointly held by
             such law.                                            the "insured" and the spouse or "domestic
   2.   Severability of Exclusions                                partner", or property transferred from "in-
                                                                  sured" to the spouse or "domestic part-
        With respect to the exclusions in this poli-              ner", but only with respect to the conduct
        cy:                                                       of your business.
        No fact regarding or knowledge pos-                  3.   A limited liability company and any "sub-
        sessed by any insured shall be imputed to                 sidiary", you are an insured. Your past

GA 116 05 17                                                                                    Page 4 of 10
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 151 of 236 PageID #:200
         present and future members are also in-         ship, joint venture or limited liability company that is
         sureds, but only with respect to the con-       not shown as a Named Insured in the Declarations.
         duct of your business. Your past, present
         and future managers are insureds, but on-       SECTION III - LIMITS OF INSURANCE AND IN-
         ly with respect to their duties as your         SURED'S DEDUCTIBLE
         managers.                                       A. The Limits of Insurance shown in the Declara-
    4.   An organization other than a partnership,            tions and the rules below fix the most we will
         joint venture or limited liability company,          pay regardless of the number of:
         you are an insured. Your past, present               1.   Insureds under this Coverage Form;
         and future "executive officers" and direc-
         tors are insureds, but only with respect to          2.   "Claims" made or suits brought on ac-
         their duties as your officers or directors.               count of "wrongful acts" or otherwise; or
         Your past and present stockholders are
         also insureds, but only with respect to              3.   Persons or Organizations making "claims"
         their liability as stockholders.                          or bringing suits.

B. Each of the following is also an insured:             B. Subject to C. below, our maximum liability for
                                                              each "wrongful act" shall be the Limit of Insur-
    1.   Your past, present and future "employ-               ance Per Wrongful Act as specified in the Dec-
         ees", other than either your "executive of-          larations.
         ficers" (if you are an organization other
         than a partnership, joint venture or limited         All "loss" arising out of the same "wrongful act"
         liability company) or your managers (if you          and all "interrelated wrongful acts" of any in-
         are a limited liability company), but only           sured shall be deemed one "wrongful act" and
         for acts within the scope of their employ-           have been deemed to have originated in the
         ment by you or while performing duties re-           earliest policy period in which a "claim" is first
         lated to the conduct of your business.               made against any insured alleging any such
                                                              "wrongful act" or "interrelated wrongful acts".
    2.   Any natural person who is an independent
         contractor as determined by federal, state      C. The Aggregate Limit as specified in the Decla-
         or local law, but only while acting in the           rations is the most we will pay for "loss" for all
         capacity as such for you or any "subsidi-            "claims" to which this insurance applies.
         ary" pursuant to an express written             D. "Defense costs" incurred by us or by the in-
         agreement between the independent con-               sured with our written consent are part of and
         tractor, or any entity on behalf of the inde-        not in addition to the Limits of Insurance speci-
         pendent contractor, and you or any "sub-             fied in the Declarations. Our payment of "de-
         sidiary" and only if you or any "subsidiary"         fense costs" reduces the Limits of Insurance.
         agrees in writing to provide indemnifica-
         tion to such independent contractor; pro-       E. Our liability shall apply only to that part of each
         vided, however, any coverage under this              covered "loss" which is excess of the Deducti-
         Coverage Part for any such independent               ble Amount specified in the Declarations and
         contractor shall be excess of any indemni-           such Deductible Amount shall be borne by the
         fication or insurance otherwise available            insureds.
         to such independent contractor from any
         other source;                                   F.   Any "claim" which is made or maintained as a
                                                              class action or other multiple plaintiff suit shall
    including their estates, heirs, legal representa-         be deemed one "wrongful act" and shall be
    tives or assigns in the event of their death, in-         subject to the Per Wrongful Act Limit of Insur-
    capacity or bankruptcy.                                   ance and Deductible Amount shown in the
                                                              Declarations.
    3.   The estates, heirs, legal representatives
         or assigns of insureds who are deceased         G. In the event this Coverage Form is extended in
         or have been declared incompetent.                   accordance with the provisions of the Basic
                                                              Extended Reporting Period, our total liability
C. Any organization you newly acquire or form,                shall not exceed the Aggregate Limit shown in
    other than a partnership, joint venture or lim-           the Declarations for the last policy period in
    ited liability company, and over which you                which coverage is provided hereunder.
    maintain ownership or majority interest, will
    qualify as a Named Insured if there is no other      The Limits of Insurance of this Coverage Form ap-
    similar insurance available to that organization.    ply separately to each consecutive annual period
    However, coverage under this provision is af-        and to any remaining period of less than 12
    forded only until the 90th day after you acquire     months, starting with the beginning of the policy
    or form the organization or the end of the poli-     period shown in the Declarations, unless the policy
    cy period, whichever is earlier.                     period is extended after issuance for an additional
                                                         period of less than 12 months. In that case, the
No person or organization is an insured with re-         additional period will be deemed part of the last
spect to the conduct of any current or past partner-

GA 116 05 17                                                                                     Page 5 of 10
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 152 of 236 PageID #:201
preceding period for purposes of determining the            other prior or current policy. Then this insur-
Limits of Insurance.                                        ance is excess over that other insurance,
                                                            whether primary, excess, contingent or on any
SECTION IV - CONDITIONS                                     other basis, unless that other insurance was
A. Duties of the Insureds in the Event of a                 purchased specifically to apply in excess of
   Claim                                                    this Coverage Form.

    As a condition precedent to coverage under              When this Coverage Form is excess:
    this Coverage Form:                                     1.   We will have no duty to defend any
    1.   The insureds shall give us written notice               "claim" when any other insurer has that
         as soon as practicable of any "claim"                   duty. If another insurer fails to defend and
         made against an insured for a "wrongful                 we incur costs as a result of such failure,
         act" and shall give such information and                we will be entitled to the insured's rights
         cooperation as we may reasonably re-                    against such other insurer; and
         quire, including but not limited to a de-          2.   We will pay only our share of the amount
         scription of the "claim", the nature of the             of the "loss", if any, that exceeds the sum
         alleged "wrongful act", the nature of the               of:
         alleged injury, the names of the claimants,
         and the manner in which the insured first               a.   The total amount that all such other
         became made aware of the "claim".                            insurance would pay for the "loss" in
                                                                      the absence of this Coverage Form;
    2.   The insureds shall provide us with all in-                   and
         formation, assistance and cooperation
         which we reasonably request and agree                   b.   The total of all deductible and self-
         that in the event of a "claim" the insureds                  insured amounts under all such other
         will do nothing that may prejudice our po-                   insurance.
         sition or our potential or actual rights of
         recovery.                                       D. Warranties

    3.   The insureds shall not settle any "claim",         By accepting this Coverage Form:
         incur any "defense costs" or otherwise             1.   The insureds warrant that the application
         assume any contractual obligation or ad-                is attached to and forms a part of this
         mit any liability with respect to any "claim"           Coverage Form;
         without our written consent, which shall
         not be unreasonably withheld. We shall             2.   Each and every person who accepts the
         not be liable for any settlement, "defense              benefits of coverage as an insured war-
         costs", assumed obligation or admission                 rants:
         to which we have not consented.
                                                                 a.   That the statements in the application
B. Legal Action Against Us                                            and Declarations are material to our
                                                                      acceptance of risk assumed by us;
    No action shall lie against us unless, as a con-                  and
    dition precedent thereto, there shall have been
    full compliance with all of the terms of this                b.   That we have issued this Coverage
    Coverage Form, nor until the amount of an in-                     Form in reliance upon the truth of the
    sured's obligation to pay shall have been finally                 statements in the application and
    determined either by judgment against an in-                      Declarations; and
    sured after actual trial or by written agreement
    of the insured, the claimant and us.                         c.   That coverage depends upon the
                                                                      truth of such statements.
    Any person or organization or the legal repre-
    sentative thereof who has secured such judg-         E. Transfer of Rights of Recovery Against
    ment or written agreement shall thereafter be           Others To Us
    entitled to recover under this Coverage Form            In the event of any payment under this Cover-
    to the extent of the insurance afforded by this         age Form we shall be subrogated to the extent
    Coverage Form. No person or organization                of such payment to all insured's rights of re-
    shall have any right under this Coverage Form           covery. In such case the insured shall execute
    to join us as a party to any action against an          all papers required and shall do everything
    insured to determine an insured's liability.            necessary to secure and preserve such right,
    Bankruptcy or insolvency of an insured or of            including the execution of such documents
    their estates shall not relieve us of any of our        necessary to enable us to effectively bring suit
    obligations hereunder.                                  in the name of the insured.
C. Other Insurance
    This insurance is primary except when all or
    any part of "loss" is also insured under any

GA 116 05 17                                                                                  Page 6 of 10
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 153 of 236 PageID #:202
F.   Insured's Representative Clause                                 tween us and the insured as to the proper
                                                                     allocation of covered and uncovered mat-
     By acceptance of this Coverage Form the first                   ters under Paragraph 2. of this condition
     Named Insured shown in the Declarations                         shall be submitted to a nonbinding media-
     agrees to act on behalf of all insureds with re-                tion prior to the commencement of an ac-
     spect to the giving and receiving of notice of                  tion between the parties. In any event, on-
     "claim", the acceptance of endorsements, the                    ly one mediation as to the same issues
     giving or receiving of any other notice provided                shall be required.
     for in this Coverage Form, and the exercising
     or declining to exercise any right to an Extend-       H. Acquisition of an Insured by Another Or-
     ed Reporting Period, and agree that such first            ganization
     Named Insured shall act on all insureds' be-
     half.                                                       If (i) an insured merges into or consolidates
                                                                 with another organization, or (ii) another or-
G. Mediation and Allocation                                      ganization or person or group of organizations
                                                                 and/or persons acting in concert acquires se-
     1.   Any dispute including but not limited to tort          curities or voting rights which result in owner-
          claims or contract claims between an in-               ship or voting control by the other organiza-
          sured and us arising out of or relating to             tion(s) or person(s) of more than 50% of the
          this Coverage Form shall be submitted to               outstanding securities representing the pre-
          nonbinding mediation prior to com-                     sent right to vote for election of an insured's di-
          mencement of an action between the par-                rectors, coverage under this Coverage Form
          ties. The mediator shall be chosen by                  shall continue until its termination, but only with
          agreement. If the parties cannot agree                 respect to "claims" for "wrongful acts" commit-
          upon a mediator, the mediator shall be                 ted, attempted or allegedly committed or at-
          chosen by the American Arbitration Asso-               tempted, by insureds prior to such merger,
          ciation.                                               consolidation or acquisition.
     2.   If both "loss" covered by this Coverage           I.   Cessation of Subsidiaries
          Form and loss not covered by this Cover-
          age Form are incurred, either because a                In the event a Named Insured ceases to be a
          "claim" against an insured includes both               "subsidiary", coverage with respect to such
          covered and uncovered matters or be-                   "subsidiary" and its insureds shall continue un-
          cause a "claim" is made against both an                til termination of this Coverage Form, but only
          insured and others, we will pay 100% of                with respect to "claims" for "wrongful acts"
          reasonable and necessary "defense                      committed, attempted, or allegedly committed
          costs" and all remaining "loss" will be allo-          or attempted prior to the date such organiza-
          cated between covered "loss" and uncov-                tion ceases to be a "subsidiary".
          ered "loss" based upon the relative legal
          exposure of the parties to such matters.          J.   Three-or Five-Year Policies

     3.   If we and the insured cannot agree as to               If this Coverage Form is issued for more than
          matters in Paragraph 2. of this condition              one year, the premium shall be computed an-
          prior to a judgment or finding in the civil or         nually based on our rates or premiums in ef-
          administrative proceeding dealing with                 fect at each anniversary.
          "claims" against the insured, the parties         K. Office of Foreign Assets Control (OFAC)
          agree that they will, to the extent it is with-      Compliance
          in their control, require that the allocation
          between covered "loss" and uncovered                   Whenever insurance coverage provided by
          loss is made in such civil or administrative           this Coverage Form would be in violation of
          proceeding. Such efforts shall include but             any United States economic or trade sanc-
          are not limited to the submission of spe-              tions, such insurance shall be null and void.
          cial interrogatories to the finder of fact in
          such proceedings. Such efforts shall not          SECTION V - EXTENDED REPORTING PERIODS
          require us to become a party to such civil        A. Upon termination of this insurance for any rea-
          or administrative proceedings.                         son, other than cancellation for nonpayment of
     4.   Notwithstanding Paragraph 3. of this con-              premium, we may provide one or more Ex-
          dition, if we and the insured cannot agree             tended Reporting Periods as described below.
          as to matters in Paragraph 2. of this con-        B. Extended Reporting Periods do not extend the
          dition prior to a judgment or finding in any           policy period or change the scope of coverage
          civil or administrative proceeding in which            provided. They extend the "claims" reporting
          such issues are decided, we may at any                 period.
          time before or after mediation under Par-
          agraph 1. of this condition settle all            C. Such Extended Reporting Periods will apply
          "claims" against any or all insureds. Fol-             solely with respect to "claims" first made in ac-
          lowing such settlement, any dispute be-                cordance with SECTION I - EMPLOYMENT

GA 116 05 17                                                                                        Page 7 of 10
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 154 of 236 PageID #:203
    PRACTICES LIABILITY COVERAGE, A. In-                 SECTION VI - DEFINITIONS
    suring Agreement, 2. and Exclusion f. Prior
    Known Acts. Such "claims" must be reported           A. "Benefits" means perquisites, fringe benefits,
    to us prior to the expiration of the Extended            payments in connection with an employee
    Reporting Period.                                        benefit plan and any other payment, other than
                                                             salary or wages, to or for the benefit of an
D. A 90-day Basic Extended Reporting Period is               "employee" arising out of the employment rela-
    automatically   provided      without   additional       tionship.
    charge.
                                                         B. "Bodily injury" means physical injury, sickness,
    The Basic Extended Reporting Period does                 disease or death of any person.
    not reinstate or increase the Limits of Insur-
    ance of this Coverage Form.                          C. "Claim" means:

E. A Supplemental Extended Reporting Period is               1.   A written demand for monetary damage
    available, but only by endorsement and for an                 or non-monetary relief;
    extra charge. This supplemental period starts            2.   A civil proceeding commenced by filing of
    when the Basic Extended Reporting Period, as                  a complaint or similar pleading;
    set forth by Paragraph D., ends.
                                                             3.   A formal administrative or regulatory pro-
    The insured must give us a written request for                ceeding commenced by a filing of charg-
    this endorsement within 60 days of the termi-                 es, formal investigative order or similar
    nation of this insurance. The Supplemental Ex-                document;
    tended Reporting Period will not go into effect
    unless the insured pays the additional premi-            4.   An arbitration, mediation or similar alter-
    um promptly when due.                                         native dispute resolution proceeding if the
                                                                  insured is required or agrees to participate
    We will determine the additional premium in                   in such proceeding with our written con-
    accordance with our rules and rates. In doing                 sent; or
    so, we may take into account the following:
                                                             5.   A written request to toll or waive a statute
    1.   The exposure insured;                                    of limitations relating to a potential "claim"
    2.   Previous types and amounts of insurance;                 described above;
         and                                                 which is brought by or on behalf of any past,
    3.   Other related factors.                              present or prospective "employee(s)" of a
                                                             Named Insured against any of the insureds,
    The additional premium will not exceed 200%              including any appeal therefrom, as the result
    of the expiring annual premium of this Cover-            of an alleged "wrongful act".
    age Form.
                                                         D. "Coverage territory" means anywhere.
    The endorsement shall set forth any terms that
    differ from the basic Coverage Form applica-         E. "Defense costs" means reasonable and nec-
    ble to the Supplemental Extended Reporting               essary fees, costs, and expenses incurred by
    Period.                                                  us or with our consent on behalf of the insured
                                                             or reimbursed to any insured by us, resulting
    If the Supplemental Extended Reporting Peri-             solely from the investigation, adjustment, de-
    od endorsement is in effect, we will provide a           fense and appeal of any "claim". "Defense
    Supplemental Aggregate Limit of Insurance                costs" includes but is not limited to the cost of
    described below, but only for "claims" first             expert consultants and witnesses, premiums
    made in accordance with SECTION I - EM-                  for appeal, attachment or supersedeas bonds
    PLOYMENT PRACTICES LIABILITY COV-                        (but not the obligation to furnish such bonds).
    ERAGE, A. Insuring Agreement, 2. and Ex-
    clusion f. Prior Known Acts against any in-              "Defense costs" do not include:
    sured during our Extended Reporting Period.              1.   Expenses explicitly provided for under
    The Supplemental Aggregate Limit of Insur-                    Supplementary Payments; or
    ance will be equal to the dollar amount shown            2.   The salaries, wages, overhead or ex-
    in the Declarations for Aggregate Limit that is               penses of our employees or your direc-
    in effect at the end of the last policy period.               tors, officers or "employees", other than
    Any Extended Reporting Period will immedi-                    that portion of our employed attorneys'
    ately terminate on the effective date and hour                fees, salaries and expenses allocated to a
    of any other insurance issued to you which re-                specific "claim"; or
    places this insurance. If you notify us of the ef-       3.   Any amount covered by the duty to defend
    fective date of the other insurance, we will                  obligation of any other insurer; or
    send you a refund of any pro rata unearned
    premium.                                                 4.   Any pre-tender fees, costs or expenses.

GA 116 05 17                                                                                    Page 8 of 10
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 155 of 236 PageID #:204
F.   "Domestic partner" means a natural person                4.   Civil or criminal fines or penalties imposed
     who is not otherwise an "insured", in a commit-               by law, liquidated damages, payroll or
     ted relationship with an insured person, which                other taxes, or damages, penalties or
     is legally recognizable as a marriage, civil un-              types of relief deemed uninsurable under
     ion or domestic partnership in the state where                applicable law; or
     the "claim" is made or suit is filed and the legal
     existence of the relationship is verifiable by le-       5.   Future compensation, including salary or
     gal, government documentation existing prior                  "benefits" for an "employee" who has
     to the date of the "wrongful act" complained of               been or will be hired, promoted or rein-
     in the "claim".                                               stated to employment pursuant to a set-
                                                                   tlement, court order, judgment, award or
G. "Employee" includes but is not limited to full-                 other resolution of a "claim"; or
     time, part-time, seasonal, volunteer, leased or
     contingent workers as determined by federal,             6.   Medical, pension, disability, life insurance,
     state or local law. "Employee" does not include               stock option or other "employee" type
     independent contractors as determined by                      "benefit".
     federal, state or local law.                         K   "Personal injury" means injury, other than
H. "Executive officer" means a person holding                 "bodily injury", arising out of one or more of the
     any of the officer positions created by your             following offenses:
     charter, constitution, bylaws or any other simi-         1.   False arrest, detention or imprisonment;
     lar governing document.
                                                              2.   Oral or written publication of material that
I.   "Interrelated wrongful acts" means all causally               libels or slanders a past, present or pro-
     connected "wrongful acts".                                    spective "employee";
J    "Loss" means "defense costs" and the total               3.   Invasion of a past, present or prospective
     amount of monetary damages which the "in-                     "employee's" right of privacy;
     sured" becomes legally obligated to pay on
     account of any "claim" for a "wrongful act" with         4.   Malicious prosecution; or
     respect to which coverage hereunder applies,
     including damages (including back pay and                5.   Abuse of process.
     front pay), judgments, settlements, prejudg-         L. "Pollutants" means any solid, liquid, gaseous
     ment and postjudgment interest and punitive              or thermal irritant or contaminant including
     or exemplary damages or the multiplied por-              smoke, vapor, soot, fumes, acid, alkalis,
     tion of any multiplied damage award if insura-           chemicals, petroleum products and their by-
     ble under the applicable law most favorable to           products and waste. Waste includes material
     the insurability of punitive, exemplary or multi-        to be recycled, reconditioned or reclaimed.
     plied damages.
                                                              "Pollutants" include but are not limited to sub-
     "Loss" shall not include any amount for which            stances which are generally recognized in in-
     an "insured" is not financially liable, compen-          dustry or government to be harmful or toxic to
     sation earned in the course of employment but            persons, property or the environment.
     not paid by an "insured" or matters which are
     deemed uninsurable under the law pursuant to         M. "Property damage" means:
     which this Coverage Form shall be construed.
                                                              1.   Physical injury to tangible property, includ-
     "Loss" shall not include, (other than "defense                ing all resulting loss of use of that proper-
     costs"):                                                      ty. All such loss of use shall be deemed to
                                                                   have taken place at the time of the physi-
     1.   "Benefits" or the equivalent value, howev-               cal injury that caused it; or
          er, this provision does not apply to "loss"
          resulting solely from wrongful termination          2.   Loss of use of tangible property that is not
          of employment; or                                        physically injured. All such loss of use
                                                                   shall be deemed to have taken place at
     2.   Amounts which arise out of, are based                    the time of the incident that caused it.
          upon, or are attributable to the employ-
          ment reinstatement of the claimant by an        N. "Subsidiary" means any organization in which
          "insured" or the continued employment of            more than 50% of the outstanding securities or
          the claimant; or                                    voting rights representing the present right to
                                                              vote for election of directors is owned or con-
     3.   Future compensation, including salary or            trolled, directly or indirectly, in any combina-
          "benefits" for an "employee" if the "in-            tion, by one or more of the insureds.
          sured" is ordered in accordance with a
          judgment or other final adjudication but        O. "Wrongful act" means any error, misstatement
          fails to reinstate the claimant as an "em-          or misleading statement, act or omission, or
          ployee"; or                                         neglect or breach of duty by an insured or any


GA 116 05 17                                                                                     Page 9 of 10
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 156 of 236 PageID #:205
   person for whose acts the insured is legally li-    5.   Wrongful failure to employ or promote;
   able for:
                                                       6.   Wrongful discipline;
   1.   Wrongful discharge or termination of em-
        ployment, including constructive dis-          7.   Wrongful deprivation of a career oppor-
        charge;                                             tunity;

   2.   Breach of any oral, written or implied em-     8.   Negligent hiring, supervision, promotion,
        ployment contract or quasi-employment               retention, or evaluation;
        contract except for that part of any ex-       9.   Employment related "personal injury";
        press contract of employment or an ex-
        press obligation to make payments in the       10. Wrongful failure to grant tenure;
        event of the termination of employment;
                                                       11. Employment related wrongful infliction of
   3.   Employment related misrepresentation;               emotional distress;
   4.   Violation of any federal, state or local law   12. Violation of the Family Medical Leave Act;
        that concerns employment discrimination
        or harassment including sexual harass-         13. Wrongful retaliation;
        ment involving unwelcome sexual ad-            14. Wrongful denial of training, denial or dep-
        vances, requests for sexual favors or oth-          rivation of seniority or evaluation; or
        er conduct of a sexual nature, or work-
        place bullying or workplace harassment of      15. Failure to adopt, create, provide or en-
        a nonsexual nature, that:                           force adequate workplace or employment
                                                            practices and procedures;
        a.   Are made a condition of employment;
                                                       including any actual or alleged assault, battery,
        b.   Are used as a basis for employment        or loss of consortium, in connection with Para-
             decisions; or                             graphs 1. through 15. above.
        c.   Create a work environment that inter-
             feres with performance;




GA 116 05 17                                                                             Page 10 of 10
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 157 of 236 PageID #:206
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   ILLINOIS CHANGES - EMPLOYMENT PRACTICES LIABILITY
                    COVERAGE FORM
This endorsement modifies insurance provided under the following:


    EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

A. SECTION I - EMPLOYMENT PRACTICES                           C. Other Insurance
   LIABILITY COVERAGE, B. Exclusions, e.
   Pollutant is deleted and replaced by the fol-                    If the insured has insurance provided by
    lowing:                                                         other companies against a loss covered
                                                                    by this policy, we shall not be liable under
    e.   Pollutant                                                  this policy for a greater proportion of such
                                                                    loss and claims expenses than the appli-
         Where all or part of such "claim" is based                 cable limit of insurance stated in the Dec-
         upon, arising out of, directly or indirectly               larations bears to the total applicable limit
         resulting from or in consequence of, or in                 of insurance of all valid and collectible in-
         any way involving:                                         surance against such loss.
         (1) The actual, alleged, or threatened          D. SECTION IV - CONDITIONS, K. Office of
              discharge, dispersal, seepage, migra-         Foreign Assets Control (OFAC) Compliance
              tion, emission, release or escape of            is deleted and replaced by the following:
              "pollutants" except injury arising out
              of heat, smoke or fumes from a hos-             K. Office of Foreign Assets Control
              tile fire. Hostile fire means one which            (OFAC) Compliance
              becomes uncontrollable or breaks out
              from where it was intended to be. Or,                 Whenever insurance coverage provided
                                                                    by this policy would be in violation of any
         (2) Any direction or request to test for,                  United States economic or trade sanc-
              monitor, clean up, remove, contain,                   tions, such insurance coverage will not be
              treat, detoxify, or neutralize "pollu-                provided under this policy.
              tants", including but not limited to
              "claims" alleging damage to an in-         E. SECTION IV - CONDITIONS, I. Cessation of
              sured,                                        Subsidiaries is deleted and replaced by the
                                                              following:
         provided, however, this exclusion shall not
         apply to any "claim" under this Coverage             I.    Cessation of Subsidiaries
         Form for retaliatory treatment of a person                 In the event a Named Insured ceases to
         with respect to actual or threatened dis-                  be a "subsidiary" on or after the Retroac-
         closures by such person of matters de-                     tive Date shown in the Declarations, cov-
         scribed in (1) or (2) above.                               erage with respect to such "subsidiary"
B. The following items are added to SECTION I -                     and its insureds shall continue until termi-
   EMPLOYMENT PRACTICES LIABILITY                                   nation of this Coverage Part, and subject
   COVERAGE, C. Supplementary Payments:                             to any applicable Extended Reporting Pe-
                                                                    riod, but only with respect to "claims " for
    3. Prejudgment interest awarded against the                     "wrongful acts" committed, attempted, or
         insured on that part of the judgment we                    allegedly committed or attempted on or
         pay. If we make an offer to pay the appli-                 after the Retroactive Date shown in the
         cable limit of insurance, we will not pay                  Declarations and prior to the date such
         any prejudgment interest based on that                     organization ceases to be a "subsidiary
         period of time after the offer.
                                                         F. SECTION V - EXTENDED REPORTING PE-
    4. All interest on the full amount of any               RIODS, A. is deleted and replaced by the fol-
         judgment that accrues after entry of the             lowing:
         judgment and before we have paid, of-
         fered to pay, or deposited in court the part         A. Upon termination of this insurance for any
         of the judgment that is within the applica-                reason, we may provide one or more Ex-
         ble limit of insurance.                                    tended Reporting Periods as described
                                                                    below. Any payments made will be ap-
C. SECTION IV - CONDITIONS, C. Other Insur-                         plied to any outstanding premium owed
   ance is deleted and replaced by the following:
GA 234 IL 04 16                                                                                    Page 1 of 2
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 158 of 236 PageID #:207
         before being applied to premiums due for         "Loss" shall not include, (other than "de-
         any extended reporting periods.                  fense costs"):
G. SECTION VI - DEFINITIONS is amended as                 1.   "Benefits" or the equivalent value,
    follows:                                                   however, this provision does not ap-
                                                               ply to "loss" resulting solely from
    Definition J. "Loss" is hereby deleted and re-             wrongful termination of employment;
    placed by the following:                                   or
    J.   "Loss" means "defense costs" and the to-         2.   Amounts which arise out of, are
         tal amount of monetary damages which                  based upon, or are attributable to the
         the "insured" becomes legally obligated to            employment reinstatement of the
         pay on account of any "claim" for a                   claimant by an "insured" or the con-
         "wrongful act" with respect to which cov-             tinued employment of the claimant; or
         erage hereunder applies, including dam-
         ages, judgments, settlements, and puni-          3.   Future compensation, including sala-
         tive or exemplary damages or the multi-               ry or "benefits" for an "employee" if
         plied portion of any multiplied damage                the "insured" is ordered in accord-
         award if insurable under the applicable               ance with a judgment or other final
         law most favorable to the insurability of             adjudication, but fails to reinstate the
         punitive, exemplary or multiplied damag-              claimant as an "employee"; or
         es. However, in no event will the punitive,
         exemplary damages or the multiplied por-         4.   Civil or criminal fines or penalties im-
         tion of any multiplied damages be insura-             posed by law, liquidated damages,
         ble under this contract of insurance with             payroll or other taxes, or damages,
         respect to a "claim" brought against an Il-           penalties or types of relief deemed
         linois domiciled insured in an Illinois state         uninsurable under applicable law; or
         court, except to the extent such damages         5.   Future compensation, including sala-
         are insurable under Illinois law. Illinois law        ry or "benefits" for an "employee" who
         dictates that an insurer may not reimburse            has been or will be hired, promoted
         an insured for punitive damages as-                   or reinstated to employment pursuant
         sessed as a result of the insured's own               to a settlement, court order, judg-
         misconduct.                                           ment, award or other resolution of a
         "Loss" shall not include any amount for               "claim"; or
         which an "insured" is not financially liable,    6.   Medical, pension, disability, life insur-
         compensation earned in the course of                  ance, stock option or other "employ-
         employment but not paid by an "insured"               ee" type "benefit".
         or matters which are deemed uninsurable
         under the law pursuant to which this Cov-
         erage Form shall be construed.




GA 234 IL 04 16                                                                           Page 2 of 2
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 159 of 236 PageID #:208
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                WAR LIABILITY EXCLUSION
This endorsement modifies insurance provided under the following:
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
The following exclusion is added:
    This insurance does not apply to:
    War
    Any "claim" or "loss", however caused, arising,
    directly or indirectly, out of:
    1.    War, including undeclared or civil war; or
    2.    Warlike action by a military force, includ-
          ing action in hindering or defending
          against an actual or expected attack, by
          any government, sovereign or other au-
          thority using military personnel or other
          agents; or
    3.    Insurrection, rebellion, revolution, usurped
          power, or action taken by governmental
          authority in hindering or defending against
          any of these.




                                        Includes copyrighted material of ISO
GA 391 07 03                             Properties, Inc., with its permission.
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 160 of 236 PageID #:209

               THE CINCINNATI                  INSURANCE COMPANY
                                     A Stock Insurance Company


       LIQUOR LIABILITY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER: EPP 049 72 16
Named Insured is the same as it appears in the Common Policy Declarations
Legal Entity / Business Description
LIMITED LIABILITY COMPANY
LIMITS OF INSURANCE
  Each Common Cause Limit                $ 1,000,000
  Aggregate Limit                        $ 2,000,000
         CLASSIFICATION             CODE NO.     PREMIUM BASE          RATE     ADVANCE PREMIUM
 CLUBS                               70423           500,000          4.571        2,286

                                                           TOTAL PREMIUM      $ 2,286
FORMS AND / OR ENDORSEMENTS APPLICABLE TO LIQUOR LIABILITY COVERAGE PART:
GA115       12/04     LIQUOR LIABILITY COVERAGE FORM
CG0305      01/96     DEDUCTIBLE LIABILITY INSURANCE
GA4206IL    10/01     ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE




GA 539 07 08                           EPP 049 72 16                                    Page 1 of 1
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 161 of 236 PageID #:210

                        LIQUOR LIABILITY COVERAGE FORM
Various provisions in this Coverage Part restrict                           jury" had occurred or had begun to
this insurance. Read the entire Coverage Part                               occur, in whole or in part.
carefully to determine rights, duties and what is
and is not covered.                                                c.   "Injury" which:

Throughout this Coverage Part the words "you"                           (1) Occurs during the "coverage term";
and "your" refer to the Named Insured shown in                              and
the Declarations, and any other person or organi-                       (2) Was not, prior to the "coverage
zation qualifying as a Named Insured under this                             term", known by you, per Paragraph
Coverage Part. The words "we", "us" and "our"                               1.d. below, to have occurred;
refer to the Company providing this insurance.
                                                                        includes any continuation, change or re-
The word "insured" means any person or organi-                          sumption of that "injury" after the end of
zation qualifying as such under SECTION II - WHO                        the "coverage term" in which it first be-
IS AN INSURED.                                                          came known by you.
Other words and phrases that appear in quotation                   d.   You will be deemed to know that "injury"
marks have special meaning. Refer to SECTION                            has occurred at the earliest time when
V - DEFINITIONS.                                                        any "authorized representative":
SECTION I - LIQUOR LIABILITY COVERAGE                                   (1) Reports all, or any part, of the "injury"
1.   Insuring Agreement                                                     to us or any other insurer;

     a.   We will pay those sums that the insured                       (2) Receives a written or verbal demand
          becomes legally obligated to pay as                               or claim for damages because of the
          damages because of "injury" to which this                         "injury";
          insurance applies if liability for such "in-                  (3) First observes, or reasonably should
          jury" is imposed on the insured by reason                         have first observed, the "injury";
          of the selling, serving or furnishing of any
          alcoholic beverage. We will have the                          (4) Becomes aware, or reasonably
          right and duty to defend the insured                              should have become aware, by any
          against any "suit" seeking those dam-                             means other than as described in (3)
          ages. However, we will have no duty to                            above, that "injury" had occurred or
          defend the insured against any "suit"                             had begun to occur; or
          seeking damages for "injury" to which this
          insurance does not apply. We may, at                          (5) Becomes aware, or reasonably
          our discretion, investigate any "injury"                          should have become aware, of a
          and settle any claim or "suit" that may re-                       condition from which "injury" is sub-
          sult. But:                                                        stantially certain to occur.

          (1) The amount we will pay for damages              2.   Exclusions
              is limited as described in SECTION                   This insurance does not apply to:
              III - LIMITS OF INSURANCE; and
                                                                   a.   Expected or Intended Injury
          (2) Our right and duty to defend ends
              when we have used up the applica-                         "Injury" which may reasonably be ex-
              ble limit of insurance in the payment                     pected to result from the intentional or
              of judgments or settlements.                              criminal acts of the insured or which is in
                                                                        fact expected or intended by the insured,
          No other obligation or liability to pay sums                  even if the "injury" is of a different degree
          or perform acts or services is covered                        or type than actually expected or in-
          unless expressly provided for under                           tended. This exclusion does not apply to
          SUPPLEMENTARY PAYMENTS.                                       "bodily injury" resulting from the use of
     b.   This insurance applies to "injury" only if:                   reasonable force to protect persons or
                                                                        property.
          (1) The "injury" occurs during the policy
              period in the "coverage territory";                  b.   Workers' Compensation and Similar
              and                                                       Laws

          (2) Prior to the "coverage term" in which                     Any obligation of the insured under a
              "injury" occurs, you did not know, per                    workers' compensation, disability benefits
              Paragraph 1.d. below, that the "in-                       or unemployment compensation law or
                                                                        any similar law.

                                      Includes copyrighted material of Insurance
GA 115 12 04                           Services Office, Inc., with its permission.                     Page 1 of 7
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 162 of 236 PageID #:211
    c.   Employer's Liability                                        (1) War, including undeclared or civil
                                                                         war;
         "Bodily injury" to:
                                                                     (2) Warlike action by a military force, in-
         (1) An "employee" of the insured sus-                           cluding action in hindering or de-
             tained in the "workplace";                                  fending against an actual or ex-
         (2) An "employee" of the insured arising                        pected attack, by any government,
             out of the performance of duties re-                        sovereign or other authority using
             lated to the conduct of the insured's                       military personnel or other agents; or
             business; or                                            (3) Insurrection, rebellion, revolution,
         (3) The spouse, child, parent, brother or                       usurped power, or action taken by
             sister of that "employee" as a conse-                       governmental authority in hindering
             quence of Paragraphs (1) or (2)                             or defending against any of these.
             above.                                        SUPPLEMENTARY PAYMENTS
         This exclusion applies:                           We will pay, with respect to any claim we investi-
         (1) Whether the insured may be liable             gate or settle, or any "suit" against an insured we
             as an employer or in any other ca-            defend:
             pacity; and                                   1.   All expenses we incur.
         (2) To any obligation to share damages            2.   The cost of bonds to release attachments, but
             with or repay someone else who                     only for bond amounts within the applicable
             must pay damages because of the                    limit of insurance. We do not have to furnish
             "injury".                                          these bonds.
    d.   Liquor License Not in Effect                      3.   All reasonable expenses incurred by the in-
         "Injury" arising out of any alcoholic bev-             sured at our request to assist us in the inves-
         erage sold, served or furnished while any              tigation or defense of the claim or "suit", in-
         required license is not in effect.                     cluding actual loss of earnings up to $250 a
                                                                day because of time off from work.
    e.   Your Product
                                                           4.   All costs taxed against the insured in the
         "Injury" arising out of "your product". This           "suit".
         exclusion does not apply to "injury" for
         which the insured or the insured's indem-         5.   Prejudgment interest awarded against the
         nitees may be held liable by reason of:                insured on that part of the judgment we be-
                                                                come obligated to pay and which falls within
         (1) Causing or contributing to the intoxi-             the applicable limit of insurance. If we make
             cation of any person;                              an offer to pay the applicable limit of insur-
                                                                ance, we will not pay any prejudgment interest
         (2) The furnishing of alcoholic bever-                 based on that period of time after the offer.
             ages to a person under the legal
             drinking age or under the influence           6.   All interest on the full amount of any judgment
             of alcohol; or                                     that accrues after entry of the judgment and
                                                                before we have paid, offered to pay, or de-
         (3) Any statute, ordinance or regulation               posited in court the part of the judgment that
             relating to the sale, gift, distribution           is within the applicable limit of insurance.
             or use of alcoholic beverages.
                                                           7.   Expenses incurred by the insured for first aid
    f.   Other Insurance                                        administered to others at the time of an event
         Any "injury" with respect to which other               to which this insurance applies.
         insurance is afforded, or would be af-            These payments will not reduce the limits of insur-
         forded but for the exhaustion of the limits       ance.
         of insurance.
                                                           SECTION II - WHO IS AN INSURED
         This exclusion does not apply if the other
         insurance responds to liability for "injury"      1.   If you are designated in the Declarations as:
         imposed on the insured by reason of the
         selling, serving or furnishing of any alco-            a.   An individual, you and your spouse are
         holic beverage.                                             insureds.

    g.   War                                                    b.   A partnership or joint venture, you are an
                                                                     insured. Your members, your partners,
       "Injury", however caused, arising, directly                   and their spouses are also insureds, but
       or indirectly, out of:                                        only with respect to the conduct of your
                                                                     business.
                                Includes copyrighted material of Insurance
GA 115 12 04                      Services Office, Inc., with its permission.                      Page 2 of 7
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 163 of 236 PageID #:212
     c.   A limited liability company, you are an in-            b.   Any person or organization having proper
          sured. Your members are also insureds,                      temporary custody of your property if you
          but only with respect to the conduct of                     die, but only:
          your business. Your managers are in-
          sureds, but only with respect to their du-                  (1) With respect to liability arising out of
          ties as your managers.                                          the maintenance or use of that prop-
                                                                          erty; and
     d.   An organization other than a partnership,
          joint venture or limited liability company,                 (2) Until your legal representative has
          you are an insured. Your "executive offi-                       been appointed.
          cers" and directors are insureds, but only             c.   Your legal representative if you die, but
          with respect to their duties as your offi-                  only with respect to duties as such. That
          cers or directors. Your stockholders are                    representative will have all your rights
          also insureds, but only with respect to                     and duties under this Coverage Part.
          their liability as stockholders.
                                                            3.   Any organization you newly acquire or form,
2.   Each of the following is also an insured:                   other than a partnership, joint venture or lim-
     a.   Your "employees", other than either your               ited liability company, and over which you
          "executive officers" (if you are an organi-            maintain ownership or majority interest, will
          zation other than a partnership, joint                 qualify as a Named Insured if there is no other
          venture or limited liability company) or               similar insurance available to that organiza-
          your managers (if you are a limited liabil-            tion. However:
          ity company), but only for acts within the             a.   Insurance under this provision is afforded
          scope of their employment by you or                         only until the 90th day after you acquire
          while performing duties related to the                      or form the organization or the end of the
          conduct of your business.         However,                  policy period, whichever is earlier; and
          none of these "employees" is an insured
          for:                                                   b.   This insurance does not apply to "injury"
                                                                      that occurred before you acquired or
          (1) "Injury":                                               formed the organization.
              (a) To you, to your partners or               No person or organization is an insured with re-
                  members (if you are a partner-            spect to the conduct of any current or past part-
                  ship or joint venture), to your           nership, joint venture or limited liability company
                  members (if you are a limited li-         that is not shown as a Named Insured in the Dec-
                  ability company), or to a co-             larations.
                  "employee" while that co-
                  "employee" is either in the               SECTION III - LIMITS OF INSURANCE
                  course of his or her employment
                  or performing duties related to           1.   The Limits of Insurance shown in the Declara-
                  the conduct of your business;                  tions and the rules below fix the most we will
                                                                 pay regardless of the number of:
              (b) To the spouse, child, parent,
                  brother or sister of that co-                  a.   Insureds;
                  "employee" as a consequence                    b.   Claims made or "suits" brought; or
                  of Paragraph (1)(a) above; or
                                                                 c.   Persons or organizations making claims
              (c) For which there is any obligation                   or bringing "suits".
                  to share damages with or repay
                  someone else who must pay                 2.   The Aggregate Limit is the most we will pay
                  damages because of the "injury"                for all "injury" as the result of the selling,
                  described in Paragraphs (1)(a)                 serving or furnishing of alcoholic beverages.
                  or (b) above.
                                                            3.   Subject to the Aggregate Limit, the Each
          (2) "Property damage" to property:                     Common Cause Limit is the most we will pay
                                                                 for all "injury" sustained by one or more per-
              (a) Owned or occupied by; or                       sons or organizations as the result of the
              (b) Rented or loaned,                              selling, serving or furnishing of any alcoholic
                                                                 beverage to any one person.
              to that "employee", any of your other
              "employees", by any of your partners          The Limits of Insurance of this Coverage Part ap-
              or members (if you are a partnership          ply separately to each "coverage term".
              or joint venture), or by any of your          SECTION IV - LIQUOR LIABILITY
              members (if you are a limited liability       CONDITIONS
              company).
                                                            1.   Bankruptcy
                                    Includes copyrighted material of Insurance
GA 115 12 04                         Services Office, Inc., with its permission.                    Page 3 of 7
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 164 of 236 PageID #:213
     Bankruptcy or insolvency of the insured or of                  b.   To sue us on this Coverage Part unless
     the insured's estate will not relieve us of our                     all of its terms have been fully complied
     obligations under this Coverage Part.                               with.
2.   Duties in the Event of Injury, Claim or Suit                   A person or organization may sue us to re-
                                                                    cover on an agreed settlement or on a final
     a.   You must see to it that we are notified as                judgment against an insured; but we will not
          soon as practicable of an "injury" which                  be liable for damages that are not payable
          may result in a claim. To the extent pos-                 under the terms of this Coverage Part or that
          sible, notice should include:                             are in excess of the applicable limit of insur-
          (1) How, when and where the "injury"                      ance. An agreed settlement means a settle-
              took place;                                           ment and release of liability signed by us, the
                                                                    insured and the claimant or the claimant's le-
          (2) The names and addresses of any                        gal representative.
              injured persons and witnesses; and
                                                               4.   Liberalization
          (3) The nature and location of any "in-
              jury".                                                If, within 60 days prior to the beginning of this
                                                                    Coverage Part or during the policy period, we
     b.   If a claim is made or "suit" is brought                   make any changes to any forms or endorse-
          against any insured, you must:                            ments of this Coverage Part for which there is
                                                                    currently no separate premium charge, and
          (1) Immediately record the specifics of                   that change provides more coverage than this
              the claim or "suit" and the date re-                  Coverage Part, the change will automatically
              ceived; and                                           apply to this Coverage Part as of the latter of:
          (2) Notify us as soon as practicable.                     a.   The date we implemented the change in
          You must see to it that we receive written                     your state; or
          notice of the claim or "suit" as soon as                  b.   The date this Coverage Part became ef-
          practicable.                                                   fective; and
     c.   You and any other involved insured must:                  will be considered as included until the end of
          (1) Immediately send us copies of any                     the current policy period. We will make no
              demands, notices, summonses or                        additional premium charge for this additional
              legal papers received in connection                   coverage during the interim.
              with the claim or "suit";                        5.   Other Insurance
          (2) Authorize us to obtain records and                    If other valid and collectible insurance is
              other information;                                    available to the insured for a loss we cover
          (3) Cooperate with us in the investiga-                   under this Coverage Part, our obligations are
              tion or settlement of the claim or de-                limited as follows:
              fense against the "suit"; and                         a.   Primary Insurance
          (4) Assist us, upon our request, in the                        This insurance is primary. Our obliga-
              enforcement of any right against any                       tions are not affected unless any of the
              person or organization which may be                        other insurance is also primary. Then,
              liable to the insured because of "in-                      we will share with all that other insurance
              jury" to which this insurance may                          by the method described in b. below.
              also apply.
                                                                    b.   Method of Sharing
     d.   No insured will, except at that insured's
          own cost, voluntarily make a payment,                          If all of the other insurance permits con-
          assume any obligation, or incur any ex-                        tribution by equal shares, we will follow
          pense, other than for first aid, without our                   this method also. Under this approach
          consent.                                                       each insurer contributes equal amounts
                                                                         until it has paid its applicable limit of in-
3.   Legal Action Against Us                                             surance or none of the loss remains,
     No person or organization has a right under                         whichever comes first.
     this Coverage Part:                                                 If any of the other insurance does not
     a.   To join us as a party or otherwise bring                       permit contribution by equal shares, we
          us into a "suit" asking for damages from                       will contribute by limits.         Under this
          an insured; or                                                 method, each insurer's share is based on
                                                                         the ratio of its applicable limit of insurance
                                                                         to the total applicable limits of insurance
                                                                         of all insurers.
                                     Includes copyrighted material of Insurance
GA 115 12 04                          Services Office, Inc., with its permission.                          Page 4 of 7
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 165 of 236 PageID #:214
6.   Premium Audit                                               If this Coverage Part and any other Coverage
                                                                 Form, Coverage Part or policy issued to you
     a.   We will compute all premiums for this                  by us or any company affiliated with us apply
          Coverage Part in accordance with our                   to the same "injury", the aggregate maximum
          rules and rates.                                       limit of insurance under all the Coverage
     b.   Premium shown in this Coverage Part as                 Forms, Coverage Parts or policies shall not
          advance premium is a deposit premium                   exceed the highest applicable limit of insur-
          only. At the close of each audit period we             ance under any one Coverage Form, Cover-
          will compute the earned premium for that               age Part or policy. This condition does not
          period and send notice to the first Named              apply to any Coverage Form, Coverage Part
          Insured. The due date for audit and ret-               or policy issued by us or an affiliated company
          rospective premiums is the date shown                  specifically to apply as excess insurance over
          as the due date on the bill. If:                       this Coverage Part.

          (1) The earned premium is less than the           11. When We Do Not Renew
              deposit premium, we will return the                If we decide not to renew this Coverage Part,
              excess to the first Named Insured; or              we will mail or deliver to the first Named In-
          (2) The earned premium is greater than                 sured shown in the Declarations written notice
              the deposit premium, the difference                of the nonrenewal not less than 30 days be-
              will be due and payable to us by the               fore the expiration date.
              first Named Insured upon notice from               If notice is mailed, proof of mailing will be suf-
              us.                                                ficient proof of notice.
     c.   The first Named Insured must keep rec-            SECTION V - DEFINITIONS
          ords of the information we need for pre-
          mium computation, and send us copies at           1.   "Authorized representative" means:
          such times as we may request.
                                                                 a.   If you are designated in the Declarations
7.   Representations                                                  as:
     By accepting this Coverage Part, you agree:                      (1) An individual, you and your spouse
                                                                          are "authorized representatives".
     a.   The statements in the Declarations are
          accurate and complete;                                      (2) A partnership or joint venture, your
                                                                          members, your partners, and their
     b.   Those statements are based upon repre-                          spouses are "authorized representa-
          sentations you made to us; and                                  tives".
     c.   We have issued this Coverage Part in re-                    (3) A limited liability company, your
          liance upon your representations.                               members and your managers are
8.   Separation of Insureds                                               "authorized representatives".

     Except with respect to the Limits of Insurance,                  (4) An organization other than a part-
     and any rights or duties specifically assigned                       nership, joint venture or limited liabil-
     in this Coverage Part to the first Named In-                         ity company, your "executive offi-
     sured, this insurance applies:                                       cers" and directors are "authorized
                                                                          representatives". Provided you are
     a.   As if each Named Insured were the only                          not a publicly traded organization,
          Named Insured; and                                              your stockholders are also "author-
                                                                          ized representatives".
     b.   Separately to each insured against whom
          claim is made or "suit" is brought.                    b.   Your "employees":
9.   Transfer of Rights of Recovery Against                           (1) Assigned to manage your insurance
     Others to Us                                                         program; or
     If the insured has rights to recover all or part                 (2) Responsible for giving or receiving
     of any payment we have made under this                               notice of an "injury", claim or "suit";
     Coverage Part, those rights are transferred to
     us. The insured must do nothing after loss to                    are also "authorized representatives".
     impair them. At our request, the insured will          2.   "Bodily injury" means bodily injury, sickness or
     bring "suit" or transfer those rights to us and             disease sustained by a person, including
     help us enforce them.                                       death resulting from any of these at any time.
10. Two or More Coverage Forms or Policies                  3.   "Coverage term" means the following individ-
    Issued by Us                                                 ual increment, or if a multi-year policy period,

                                    Includes copyrighted material of Insurance
GA 115 12 04                         Services Office, Inc., with its permission.                     Page 5 of 7
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 166 of 236 PageID #:215
     increments, of time, which comprise the policy            damage", and including damages for care,
     period of this Coverage Part:                             loss of services or loss of support. "Injury"
                                                               does not include civil or criminal fines or pen-
     a.   The year commencing on the Effective                 alties imposed by law.
          Date of this Coverage Part at 12:01 AM
          standard time at your mailing address           8.   "Leased worker" means a person leased to
          shown in the Declarations, and if a multi-           you by a labor leasing firm under an agree-
          year policy period, each consecutive an-             ment between you and the labor leasing firm,
          nual period thereafter, or portion thereof if        to perform duties related to the conduct of
          any period is for a period of less than 12           your business. "Leased worker" includes su-
          months, constitute individual "coverage              pervisors furnished to you by the labor leasing
          terms". The last "coverage term" ends at             firm. "Leased worker" does not include a
          12:00 AM standard time at your mailing               "temporary worker".
          address shown in the Declarations on the
          earlier of:                                     9.   "Property damage" means:

          (1) The day the policy period shown in               a.   Physical injury to tangible property, in-
              the Declarations ends; or                             cluding all resulting loss of use of that
                                                                    property. All such loss of use shall be
          (2) The day the policy to which this Cov-                 deemed to occur at the time of the physi-
              erage Part is attached is terminated                  cal injury that caused it; or
              or cancelled.
                                                               b.   Loss of use of tangible property that is
     b.   However, if after the issuance of this                    not physically injured. All such loss of
          Coverage Part, any "coverage term" is                     use shall be deemed to occur at the time
          extended for an additional period of less                 of the occurrence that caused it.
          than 12 months, that additional period of
          time will be deemed to be part of the last      10. "Suit" means a civil proceeding in which
          preceding "coverage term".                          money damages because of "injury" to which
                                                              this insurance applies are alleged. "Suit" in-
4.   "Coverage territory" means:                              cludes:
     a.   The United States of America (including              a.   An arbitration proceeding in which such
          its territories and possessions), Puerto                  damages are claimed and to which the
          Rico and Canada;                                          insured must submit or does submit with
                                                                    our consent;
     b.   International waters or airspace, but only
          if the "injury" occurs in the course of              b.   Any other alternative dispute resolution
          travel or transportation between any                      proceeding in which such damages are
          places included in a. above; or                           claimed and to which the insured submits
                                                                    with our consent; or
     c.   All other parts of the world if the "injury"
          arises out of:                                       c.   An appeal of a civil proceeding.
          (1) Goods or products made or sold by           11. "Temporary worker" means a person who is
              you in the territory described in a.            furnished to you to substitute for a permanent
              above; or                                       "employee" on leave or to meet seasonal or
                                                              short-term workload conditions.
          (2) The activities of a person whose
              home is in the territory described in       12. "Workplace" means that place and during
              a. above, but is away for a short time          such hours to which the "employee" sustain-
              on your business provided the in-               ing "bodily injury" was assigned by you, or
              sured's responsibility to pay dam-              any other person or entity acting on your be-
              ages is determined in a "suit" on the           half, to work on the date of "injury".
              merits, in the territory described in a.
              above or in a settlement to which we        13. "Your product":
              agree.                                           a.   Means:
5.   "Employee" includes a "leased worker". "Em-                    (1) Any goods or products, other than
     ployee" does not include a "temporary                              real property, manufactured, sold,
     worker".                                                           handled, distributed or disposed of
6.   "Executive Officer" means a person holding                         by:
     any of the officer positions created by your                       (a) You;
     charter, constitution, by-laws or any other
     similar governing document.                                        (b) Others trading under your name;
                                                                            or
7. "Injury" means all damages, including dam-
   ages because of "bodily injury" and "property
                                 Includes copyrighted material of Insurance
GA 115 12 04                      Services Office, Inc., with its permission.                    Page 6 of 7
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 167 of 236 PageID #:216
            (c) A person or organization whose                   (1) Warranties or representations made
                business or assets you have                          at any time with respect to the fit-
                acquired; and                                        ness, quality, durability, performance
                                                                     or use of "your product"; and
        (2) Containers (other than vehicles),
            materials, parts or equipment fur-                   (2) The providing of or failure to provide
            nished in connection with such                           warnings or instructions.
            goods or products.
                                                            c.   Does not include vending machines or
   b.   Includes:                                                other property rented to or located for the
                                                                 use of others but not sold.




                               Includes copyrighted material of Insurance
GA 115 12 04                    Services Office, Inc., with its permission.                    Page 7 of 7
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 168 of 236 PageID #:217

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        DEDUCTIBLE LIABILITY INSURANCE
This endorsement modifies insurance provided under the following:
     LIQUOR LIABILITY COVERAGE PART
                                                  SCHEDULE
Location




Coverage                                                              Amount and Basis of Deductible
                                                                      PER CLAIM or PER COMMON CAUSE
Liquor Liability                                                      $ 5,000          $
(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)
APPLICATION OF ENDORSEMENT (Enter below any limitations on the application of this endorsement. If
no limitation is entered, the deductibles apply to damages for "injury", however caused):

                                                                      all damages because of "injury" as the
A.   Our obligation under the Liquor Liability Cov-                   result of the selling, serving or furnishing
     erage to pay damages on your behalf applies                      of any alcoholic beverage to any one
     only to the amount of damages in excess of                       person, regardless of the number of per-
     any deductible amount stated in the Schedule                     sons or organizations who sustain dam-
     above.                                                           ages.
B.   You may select a deductible amount on either           C.   The terms of this insurance, including those
     a per claim or a per common cause basis.                    with respect to:
     Your selected deductible applies to the Liquor
     Liability Coverage and to the basis of the de-              1.   Our right and duty to defend the insured
     ductible indicated by the placement of the de-                   against any "suit" seeking those dam-
     ductible amount in the Schedule above. The                       ages; and
     deductible amount stated in the Schedule
     above applies as follows:                                   2.   Your duties in the event of an "injury",
                                                                      claim or "suit"
     1.   PER CLAIM BASIS. If the deductible
          amount indicated in the Schedule above                 apply irrespective of the application of the de-
          is on a per claim basis, that deductible               ductible amount.
          applies under Liquor Liability Coverage,
          to all "injuries" sustained by any one per-       D.   We may pay any part or all of the deductible
          son or organization.                                   amount to effect settlement of any claims or
                                                                 "suit" and, upon notification of the action
     2.   PER COMMON CAUSE BASIS. If the                         taken, you shall promptly reimburse us for
          deductible amount indicated in the                     such part of the deductible amount as has
          Schedule above is on a per common                      been paid by us.
          cause basis, that deductible amount ap-
          plies under Liquor Liability Coverage to




CG 03 05 01 96                      Copyright, Insurance Office, Inc., 1994
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 169 of 236 PageID #:218

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE
This endorsement modifies insurance provided under the following:
    LIQUOR LIABILITY COVERAGE PART
Paragraph d. of SECTION I - LIQUOR LIABILITY                          (3) First observes the "injury";
COVERAGE, 1. Insuring Agreement in the is de-
leted in its entirety and replaced by the following:                  (4) Becomes aware by any means other
                                                                          than as described in (3) above, that
    d.   You will be deemed to know that "injury"                         "injury" had occurred or had begun
         has occurred at the earliest time when                           to occur; or
         any "authorized representative":
                                                                      (5) Becomes aware of a condition from
         (1) Reports all, or any part, of the "injury"                    which "injury" was substantially cer-
             to us or any other insurer;                                  tain to occur.
         (2) Receives a written or verbal demand
             or claim for damages because of the
             "injury";




                                     Includes copyrighted material of Insurance
GA 4206 IL 10 01                      Services Office, Inc., with its permission.
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 170 of 236 PageID #:219




               THE CINCINNATI                   INSURANCE COMPANY
                                          A Stock Insurance Company




                                                                ®
                                           CinciPlus
                CRIME XC+® (EXPANDED COVERAGE PLUS)
                    COVERAGE PART DECLARATIONS

Attached to and forming part of POLICY NUMBER:     EPP 049 72 16
Named Insured is the same as it appears in the Common Policy Declarations
                                                                    Limit of          Deductible
Insuring Agreements Forming Part of This Coverage Part              Insurance         Amount
                                                                    Per Occurrence/   Per Occurrence
                                                                    Coverage Term

1.      Employee Theft                                              $25,000           $500
2.      Forgery or Alteration                                       $25,000           $500
3.      Inside the Premises - Theft of Money and Securities         $25,000           $500
4.      Outside the Premises - Theft of Money and Securities        $5,000            $500
5.      Money Orders And Counterfeit Money                          $25,000           $500


Forms and endorsements applicable to this Coverage Part at policy inception:
CA102        08/07    CRIME EXPANDED COVERAGE (XC®) COVERAGE FORM (DISCOVERY FORM)

 The Crime XC+® (Expanded Coverage Plus) Coverage Part consists of this Declaration form and the Crime
 Coverage Expanded Coverage (XC ® ) Coverage Form.




 CA 519 XCP 03 09                        EPP 049 72 16                                   Page 1 of 1
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 171 of 236 PageID #:220

      CRIME EXPANDED COVERAGE (XC ® ) COVERAGE FORM
                   (DISCOVERY FORM)

Various provisions in this Coverage Part restrict                      b.   If you are sued for refusing to pay
coverage. Read the entire Coverage Part carefully                           any instrument covered in Paragraph
to determine rights, duties and what is or is not                           2.a., on the basis that it has been
covered.                                                                    forged or altered, and you have our
                                                                            written consent to defend against the
Throughout this Coverage Part the words "you"                               suit, we will pay for any reasonable
and "your" refer to the Named Insured shown in                              legal expenses that you incur and
the Declarations. The words "we", "us" and "our"                            pay in that defense. The amount that
refer to the Company providing this insurance.                              we will pay is in addition to the Limit
Other words and phrases that appear in quotation                            of Insurance applicable to this In-
marks have special meaning. Refer to Section F.                             suring Agreement.
Definitions.                                                      3.   Inside The Premises - Theft of Money
A.   Insuring Agreements                                               and Securities

     Coverage is provided under the following In-                      a.   We will pay for loss of "money" and
     suring Agreements for which a Limit of Insur-                          "securities" inside the "premises" or
     ance is shown in the Declarations and applies                          "banking premises":
     to loss that you sustain resulting directly from                       (1) Resulting directly from "theft"
     an "occurrence" taking place at any time                                   committed by a person present
     which is "discovered" by you during the Policy                             inside such "premises" or
     Period shown in the Declarations or during the                             "banking premises"; or
     period of time provided in the Extended Pe-
     riod to Discover Loss Condition E.1.g.:                                (2) Resulting directly from disap-
                                                                                pearance or destruction.
     1.   Employee Theft
                                                                       b.   We will pay for loss from damage to
          We will pay for loss of or damage to                              the "premises" or its exterior result-
          "money", "securities" and "other property"                        ing directly from an actual or at-
          resulting directly from "theft" committed                         tempted "theft" of "money" and "se-
          by an "employee", whether identified or                           curities", if you are the owner of the
          not, acting alone or in collusion with other                      "premises" or are liable for damage
          persons.                                                          to it.
          For the purposes of this Insuring Agree-                     c.   We will pay for loss of or damage to
          ment, "theft" shall also include forgery.                         a locked safe, vault, cash register,
     2.   Forgery or Alteration                                             cash box or cash drawer located in-
                                                                            side the "premises" resulting directly
          a.   We will pay for loss resulting directly                      from an actual or attempted "theft" of
               from "forgery" or alteration of checks,                      or unlawful entry into those contain-
               drafts, promissory notes, or similar                         ers.
               written promises, orders or directions
               to pay a sum certain in "money" that               4.   Outside the Premises - Theft of Money
               are:                                                    and Securities

               (1) Made or drawn by or drawn                           We will pay for loss of "money" and "se-
                   upon you; or                                        curities" outside the "premises" in the
                                                                       care and custody of a "messenger" or an
               (2) Made or drawn by one acting as                      armored motor vehicle company resulting
                   your agent;                                         directly from "theft", disappearance or
                                                                       destruction.
               or that are purported to have been
               so made or drawn.                                  5.   Money Orders and Counterfeit Money
               For the purposes of this Insuring                       We will pay for loss resulting directly from
               Agreement, a substitute check as                        your having accepted in good faith, in ex-
               defined in the Check Clearing for the                   change for merchandise, "money" or
               21st Century Act shall be treated the                   services:
               same as the original it replaced.


                                        Includes copyrighted material of ISO
CA 102 08 07                            Properties, Inc., with their permission                     Page 1 of 12
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 172 of 236 PageID #:221
          a.   Money orders issued by any post of-                    b.   Acts of Employees Learned of by
               fice, express company or bank that                          You Prior to the Policy Period
               are not paid upon presentation; or
                                                                           Loss caused by an "employee" if the
          b.   "Counterfeit money" that is acquired                        "employee" had also committed
               during the regular course of busi-                          "theft" or any other dishonest act
               ness.                                                       prior to the effective date of this in-
                                                                           surance and you or any of your part-
B.   Limit of Insurance                                                    ners, "members", "managers", offi-
     1.   The most we will pay for all loss resulting                      cers, directors or trustees, not in
          directly from an "occurrence" is the appli-                      collusion with the "employee",
          cable Limit of Insurance shown in the                            learned of that "theft" or dishonest
          Declarations.                                                    act prior to the Policy Period shown
                                                                           in the Declarations.
     2.   If any loss is covered under more than
          one Insuring Agreement or Coverage, the                     c.   Acts of Employees, Managers, Di-
          most we will pay for such loss shall not                         rectors, Trustees or Representa-
          exceed the largest Limit of Insurance                            tives
          available under any one of those Insuring                        Loss resulting from "theft" or any
          Agreements or Coverages.                                         other dishonest act committed by
     3.   The Limits of Insurance stated in the                            any of your "employees", "manag-
          Declarations are the most we will pay for                        ers", directors, trustees or authorized
          all loss under any one Insuring Agree-                           representatives:
          ment or Coverage in any one "coverage                            (1) Whether acting alone or in collu-
          term", regardless of the number of "oc-                              sion with other persons; or
          currences".
                                                                           (2) While performing services for
     The Limits of Insurance of this Coverage Part                             you or otherwise;
     apply separately to each "coverage term".
                                                                           except when covered under Insuring
C.   Deductible                                                            Agreement A.1.
     1.   We will not pay for loss resulting directly                 d.   Confidential Information
          from an "occurrence" unless the amount
          of loss exceeds the Deductible Amount                            Loss resulting from:
          shown in the Declarations. We will then
          pay the amount of loss in excess of the                          (1) The unauthorized disclosure of
          Deductible Amount, up to the Limit of In-                            your confidential information in-
          surance.                                                             cluding, but not limited to, pat-
                                                                               ents, trade secrets, processing
     2.   In the event this insurance applies on an                            methods or customer lists; or
          excess basis per Paragraph (2)(c) in
          Condition E.1.k. Other Insurance, then                           (2) The unauthorized use or disclo-
          only the single highest deductible will ap-                          sure of confidential information
          ply to the loss.                                                     of another person or entity
                                                                               which is held by you including,
D.   Exclusions                                                                but not limited to, financial in-
                                                                               formation, personal information,
     1.   This insurance does not cover:                                       credit card information or similar
          a.   Acts Committed by You, Your                                     non-public information.
               Partners or Your Members                               e.   Governmental Action
               Loss resulting from "theft" or any                          Loss resulting from seizure or de-
               other dishonest act committed by:                           struction of property by order of gov-
               (1) You; or                                                 ernmental authority.

               (2) Any of your partners or "mem-                      f.   Indirect Loss
                   bers";                                                  Loss that is an indirect result of an
               whether acting alone or in collusion                        "occurrence" covered by this insur-
               with other persons.                                         ance including, but not limited to,
                                                                           loss resulting from:
                                                                           (1) Your inability to realize income
                                                                               that you would have realized
                                                                               had there been no loss of or

                                       Includes copyrighted material of ISO
CA 102 08 07                           Properties, Inc., with their permission                     Page 2 of 12
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 173 of 236 PageID #:222
                damage to "money", "securities"                                 other authority using military
                or "other property".                                            personnel or other agents; or
            (2) Payment of damages of any                                (3) Insurrection, rebellion, revolu-
                type for which you are legally li-                           tion, usurped power, or action
                able. But, we will pay compen-                               taken by governmental authority
                satory damages arising directly                              in hindering or defending
                from a loss covered under this                               against any of these.
                insurance.
                                                               2.   Insuring Agreement A.1. does not cover:
            (3) Payment of costs, fees or other
                expenses you incur in estab-                        a.   Inventory Shortages
                lishing either the existence or                          Loss, or that part of any loss, the
                the amount of loss under this in-                        proof of which as to its existence or
                surance.                                                 amount is dependent upon:
       g.   Legal Fees, Costs and Expenses                               (1) An inventory computation; or
            Fees, costs and expenses incurred                            (2) A profit and loss computation.
            by you which are related to any legal
            action, except when covered under                            However, where you establish wholly
            Insuring Agreement A.2.                                      apart from such computations that
                                                                         you have sustained a loss, then you
       h.   Nuclear Hazard                                               may offer your inventory records and
            Loss or damage resulting from nu-                            actual physical count of inventory in
            clear reaction or radiation or radioac-                      support of the amount of loss
            tive contamination, however caused.                          claimed.

       i.   Pollutants                                              b.   Trading

            Loss or damage caused by or re-                              Loss resulting from trading, whether
            sulting from pollutants. Pollutants                          in your name or in a genuine or ficti-
            mean any solid, liquid, gaseous or                           tious account.
            thermal irritant or contaminant, in-                    c.   Warehouse Receipts
            cluding smoke, vapor, soot, fumes,
            acids, alkalis, chemicals, petroleum                         Loss resulting from the fraudulent or
            and petroleum by-products, and                               dishonest signing, issuing, cancelling
            waste. Waste includes materials to                           or failing to cancel, a warehouse re-
            be recycled, reconditioned or re-                            ceipt or any papers connected with
            claimed. Pollutants include but are                          it.
            not limited to substances which are
            generally recognized in industry or                3.   Insuring Agreements A.3. and A.4. do not
            government to be harmful or toxic to                    cover:
            persons, property, or the environ-                      a.   Accounting or Arithmetical Errors
            ment regardless of whether injury or                         or Omissions
            damage is caused directly or indi-
            rectly by the "pollutants" and                               Loss resulting from accounting or ar-
            whether:                                                     ithmetical errors or omissions.
            (1) You are regularly or otherwise                      b.   Exchanges or Purchases
                engaged in activities which taint
                or degrade the environment; or                           Loss resulting from the giving or sur-
                                                                         rendering of property in any ex-
            (2) You use, generate or produce                             change or purchase.
                the pollutant.
                                                                    c.   Fire
       j.   War and Military Action
                                                                         Loss or damage resulting from fire,
            Loss or damage resulting from:                               however caused, except:
            (1) War, including undeclared or                             (1) Loss of or damage to "money"
                civil war;                                                   and "securities"; and
            (2) Warlike action by a military                             (2) Loss from damage to a safe or
                force, including action in hin-                              vault.
                dering or defending against an
                actual or expected attack, by
                any government, sovereign or
                                     Includes copyrighted material of ISO
CA 102 08 07                         Properties, Inc., with their permission                     Page 3 of 12
      Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 174 of 236 PageID #:223
       d.   Money operated Devices                                               care and custody of a "messen-
                                                                                 ger" if you:
            Loss of property contained in any
            money operated device unless the                                     (a) Had no knowledge of any
            amount of "money" deposited in it is                                     threat at the time the con-
            recorded by a continuous recording                                       veyance began; or
            instrument in the device.
                                                                                 (b) Had knowledge of a threat
       e.   Motor Vehicles or Equipment and                                          at the time the conveyance
            Accessories                                                              began, but the loss was not
                                                                                     related to the threat.
            Loss of or damage to motor vehicles,
            trailers or semi-trailers or equipment                     g.   Vandalism
            and accessories attached to them.
                                                                            Loss from damage to the "premises"
       f.   Transfer or Surrender of Property                               or its exterior, or to any safe, vault,
                                                                            cash register, cash box, cash drawer
            (1) Loss of or damage to property                               or "other property" by vandalism or
                after it has been transferred or                            malicious mischief.
                surrendered to a person or
                place outside the "premises" or                        h.   Voluntary Parting of Title to or
                "banking premises":                                         Possession of Property
                (a) On the basis of unauthor-                               Loss resulting from your, or anyone
                    ized instructions;                                      acting on your express or implied
                                                                            authority, being induced by any dis-
                (b) As a result of a threat to do                           honest act to voluntarily part with title
                    bodily harm to any person;                              to or possession of any property.
                (c) As a result of a threat to do            E.   Conditions
                    damage to any property;
                                                                  The following Conditions apply in addition to
                (d) As a result of a threat to in-                the Common Policy Conditions:
                    troduce a denial of service
                    attack into your computer                     1.   Conditions Applicable to all Insuring
                    system;                                            Agreements
                (e) As a result of a threat to in-                     a.   Additional Premises or Employees
                    troduce a virus or other ma-
                    licious instruction into your                           If, while this insurance is in force, you
                    computer system which is                                establish any additional "premises"
                    designed to damage, de-                                 or hire additional "employees", other
                    stroy or corrupt data or                                than through consolidation or merger
                    computer programs stored                                with, or purchase or acquisition of
                    within your computer sys-                               assets or liabilities of, another entity,
                    tem;                                                    such "premises" and "employees"
                                                                            shall automatically be covered under
                (f)   As a result of a threat to                            this insurance. Notice to us of an in-
                      contaminate, pollute or ren-                          crease in the number of "premises"
                      der substandard your prod-                            or "employees" need not be given
                      ucts or goods; or                                     and no additional premium need be
                                                                            paid for the remainder of the Policy
                (g) As a result of a threat to                              Period shown in the Declarations.
                    disseminate, divulge or util-
                    ize:                                               b.   Concealment,       Misrepresentation
                                                                            or Fraud
                      (i)   Your confidential infor-
                            mation; or                                      This insurance is void in any case of
                                                                            fraud by you as it relates to this in-
                      (ii) Weaknesses in the                                surance at any time. It is also void if
                           source code within                               you or any other Insured, at any
                           your computer system.                            time, intentionally conceal or misrep-
            (2) But, this Exclusion does not ap-                            resent a material fact concerning:
                ply under Insuring Agreement                                (1) This insurance;
                A.5. to loss of "money", "securi-
                ties" or "other property" while                             (2) The property covered under this
                outside the "premises" in the                                   insurance;


                                       Includes copyrighted material of ISO
CA 102 08 07                           Properties, Inc., with their permission                       Page 4 of 12
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 175 of 236 PageID #:224
            (3) Your interest in the property                            (3) Produce for our examination all
                covered under this insurance; or                             pertinent records.
            (4) A claim under this insurance.                            (4) Give us a detailed, sworn proof
                                                                             of loss within 120 days.
       c.   Consolidation - Merger or Acquisi-
            tion                                                         (5) Cooperate with us in the investi-
                                                                             gation and settlement of any
            If you consolidate or merge with, or                             claim.
            purchase or acquire the assets or li-
            abilities of, another entity:                           f.   Employee Benefit Plans
            (1) You must give us written notice                          (1) The "employee benefit plans"
                as soon as possible and obtain                               (hereafter referred to as Plan)
                our written consent to extend                                are included as Insureds under
                the coverage provided by this                                Insuring Agreement A.1.
                insurance to such consolidated
                or merged entity or such pur-                            (2) If any Plan is insured jointly with
                chased or acquired assets or li-                             any other entity under this in-
                abilities. We may condition our                              surance, you or the Plan Ad-
                consent by requiring payment of                              ministrator must select a Limit of
                an additional premium; but                                   Insurance for Insuring Agree-
                                                                             ment A.1. that is sufficient to
            (2) For the first 90 days after the                              provide a Limit of Insurance for
                effective date of such consolida-                            each Plan that is at least equal
                tion, merger or purchase or ac-                              to that required if each Plan
                quisition of assets or liabilities,                          were separately insured.
                the coverage provided by this
                insurance shall apply to such                            (3) With respect to loss sustained or
                consolidated or merged entity or                             "discovered" by any such Plan,
                such purchased or acquired as-                               Insuring Agreement A.1. is re-
                sets or liabilities, provided that                           placed by the following:
                all "occurrences" causing or                                   We will pay for loss of or dam-
                contributing to a loss involving                               age to "funds" and "other prop-
                such consolidation, merger or                                  erty" resulting directly from
                purchase or acquisition of as-                                 fraudulent or dishonest acts
                sets or liabilities, must take                                 committed by an "employee",
                place after the effective date of                              whether identified or not, acting
                such consolidation, merger or                                  alone or in collusion with other
                purchase or acquisition of as-                                 persons.
                sets or liabilities.
                                                                         (4) If the first Named Insured is an
       d.   Cooperation                                                      entity other than a Plan, any
            You must cooperate with us in all                                payment we make for loss sus-
            matters pertaining to this insurance                             tained by any Plan will be made
            as stated in its terms and conditions.                           to the Plan sustaining the loss.

       e.   Duties in the Event of Loss                                  (5) If two or more Plans are insured
                                                                             under this insurance, any pay-
            After you "discover" a loss or a situa-                          ment we make for loss:
            tion that may result in loss of or
            damage to "money", "securities" or                                 (a) Sustained by two or more
            "other property" you must:                                             Plans; or

            (1) Notify us as soon as possible. If                              (b) Of commingled "funds" or
                you have reason to believe that                                    "other property" of two or
                any loss (except for loss cov-                                     more Plans;
                ered under Insuring Agreement                                      resulting directly from an
                A.1. or A.2.) involves a violation                                 "occurrence" will be made
                of law, you must also notify the                                   to each Plan sustaining loss
                local law enforcement authori-                                     in the proportion that the
                ties.                                                              Limit of Insurance required
            (2) Submit to examination under                                        for each Plan bears to the
                oath at our request and give us                                    total Limit of Insurance of all
                a signed statement of your an-                                     Plans sustaining loss.
                swers.
                                     Includes copyrighted material of ISO
CA 102 08 07                         Properties, Inc., with their permission                      Page 5 of 12
      Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 176 of 236 PageID #:225
            (6) The Deductible Amount applica-                                    the effective date of any
                ble to Insuring Agreement A.1.                                    other insurance obtained by
                does not apply to loss sustained                                  that Insured, whether from
                by any Plan.                                                      us or another insurer, re-
                                                                                  placing in whole or in part
       g.   Extended Period to Discover Loss                                      the coverage afforded un-
            We will pay for loss that you sus-                                    der this insurance, whether
            tained prior to the effective date of                                 or not such other insurance
            cancellation of this insurance, which                                 provides coverage for loss
            is "discovered" by you:                                               sustained prior to its effec-
                                                                                  tive date.
            (1) No later than 60 days from the
                date of that cancellation. How-                               (b) No later than 1 year from
                ever, this extended period to                                     the date of that cancellation
                "discover" loss terminates im-                                    with regard to any "em-
                mediately upon the effective                                      ployee benefit plans".
                date of any other insurance ob-                         (5) We will not pay more for loss
                tained by you, whether from us                              sustained by more than one In-
                or another insurer, replacing in                            sured than the amount we would
                whole or in part the coverage                               pay if all such loss had been
                afforded under this insurance,                              sustained by one Insured.
                whether or not such other insur-
                ance provides coverage for loss                         (6) Payment by us to the first
                sustained prior to its effective                            Named Insured for loss sus-
                date.                                                       tained by any Insured, other
                                                                            than an "employee benefit plan",
            (2) No later than 1 year from the                               shall fully release us on account
                date of that cancellation with re-                          of such loss.
                gard to any "employee benefit
                plans".                                            i.   Legal Action Against Us
       h.   Joint Insured                                               You may not bring any legal action
                                                                        against us involving loss:
            (1) If more than one Insured is
                named in the Declarations, the                          (1) Unless you have complied with
                first Named Insured will act for                            all the terms of this insurance;
                itself and for every other Insured
                for all purposes of this insur-                         (2) Until 90 days after you have filed
                ance. If the first Named Insured                            proof of loss with us; and
                ceases to be covered, then the                          (3) Unless brought within 2 years
                next Named Insured will be-                                 from the date you "discovered"
                come the first Named Insured.                               the loss.
            (2) If any Insured, or partner,                                   If any limitation in this Condition
                "member" or officer of that In-                               is prohibited by law, such limita-
                sured has knowledge of any in-                                tion is amended so as to equal
                formation relevant to this insur-                             the minimum period of limitation
                ance, that knowledge is consid-                               provided by such law.
                ered knowledge of every In-
                sured.                                             j.   Liberalization
            (3) An "employee" of any Insured is                         If, within 60 days prior to the begin-
                considered to be an "employee"                          ning of this Coverage Part or during
                of every Insured.                                       the policy period, we make any
                                                                        changes to any forms or endorse-
            (4) If this insurance or any of its                         ments of this Coverage Part for
                coverages is cancelled as to                            which there is currently no separate
                any Insured, loss sustained by                          premium charge, and that change
                that Insured is covered only if it                      provides more coverage than this
                is "discovered" by you:                                 Coverage Part, the change will
                (a) No later than 60 days from                          automatically apply to this Coverage
                    the date of that cancellation.                      Part as of the latter of:
                    However, this extended pe-                          a.    The date we implemented the
                    riod to "discover" loss ter-                              change in your state; or
                    minates immediately upon

                                    Includes copyrighted material of ISO
CA 102 08 07                        Properties, Inc., with their permission                       Page 6 of 12
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 177 of 236 PageID #:226
            b.   The date this Coverage Part be-                                    will only pay for the amount
                 came effective; and                                                of loss that exceeds the
                                                                                    Limit of Insurance and De-
            will be considered as included until                                    ductible Amount of that
            the end of the current policy period.                                   other insurance, whether
            We will make no additional premium                                      you can collect on it or not.
            charge for this additional coverage                                     Our payment for loss is
            during the interim.                                                     subject to the terms and
       k.   Other Insurance                                                         conditions of this insurance.

            If other valid and collectible insur-                               (b) However, if loss covered
            ance is available to you for loss cov-                                  under this insurance is
            ered under this insurance, our obli-                                    subject to a Deductible, we
            gations are limited as follows:                                         will reduce the Deductible
                                                                                    Amount shown in the Decla-
            (1) Primary Insurance                                                   rations, by the sum total of
                                                                                    all such other insurance is-
                 When this insurance is written                                     sued by an insurer other
                 as primary insurance, and:                                         than us or an insurer affili-
                 (a) You have other insurance                                       ated with us, plus any De-
                     subject to the same terms                                      ductible Amount applicable
                     and conditions as this in-                                     to that other insurance.
                     surance, issued by an in-                                  (c) This insurance is excess of,
                     surer other than us or an                                      and applies in addition to,
                     insurer affiliated with us, we                                 any similar or identical in-
                     will pay our share of the                                      surance coverage provided
                     covered loss. Our share is                                     by any other Coverage Part
                     the proportion that the ap-                                    forming a part of the policy
                     plicable Limit of Insurance                                    of insurance of which this
                     shown in the Declarations                                      Coverage Part forms a
                     bears to the total limit of all                                component. However, this
                     insurance covering the                                         insurance will not apply to
                     same loss.                                                     that part of a loss falling
                 (b) You have other insurance,                                      within    any     deductible
                     issued by an insurer other                                     amount.
                     than us or an insurer affili-                                  Paragraph (c) above su-
                     ated with us, covering the                                     persedes any competing
                     same loss other than that                                      Other Insurance Condition
                     described in Paragraph                                         contained in any other Cov-
                     (1)(a), we will only pay for                                   erage Part issued by us.
                     the amount of loss that ex-
                     ceeds:                                          l.   Ownership of Property; Interests
                                                                          Covered
                     (i)   The Limit of Insurance
                           and Deductible Amount                          The property covered under this in-
                           of that other insurance,                       surance is limited to property:
                           whether you can collect
                           on it or not; or                               (1) That you own or lease; or

                     (ii) The Deductible Amount                           (2) That you hold for others whether
                          shown in the Declara-                               or not you are legally liable for
                          tions;                                              the loss of such property.

                 whichever is greater. Our pay-                           However, this insurance is for your
                 ment for loss is subject to the                          benefit only. It provides no rights or
                 terms and conditions of this in-                         benefits to any other person or or-
                 surance.                                                 ganization. Any claim for loss that is
                                                                          covered under this insurance must
            (2) Excess Insurance                                          be presented by you.
                 (a) When this insurance is                          m. Policy Bridge - Discovery Replac-
                     written excess over other                          ing Loss Sustained
                     insurance issued by an in-
                     surer other than us or an                            (1) If this insurance replaces insur-
                     insurer affiliated with us, we                           ance that provided you with an

                                      Includes copyrighted material of ISO
CA 102 08 07                          Properties, Inc., with their permission                     Page 7 of 12
      Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 178 of 236 PageID #:227
                extended period of time after                                 (d) Fourth, to you in satisfaction
                cancellation in which to discover                                 of any loss not covered un-
                loss and which did not terminate                                  der this insurance.
                at the time this insurance be-
                came effective:                                         (2) Recoveries do not include any
                                                                            recovery:
                (a) We will not pay for any loss
                    that occurred during the                                  (a) From insurance, suretyship,
                    Policy Period of that prior                                   reinsurance, security or in-
                    insurance which is "discov-                                   demnity taken for our bene-
                    ered" by you during the                                       fit; or
                    extended period to "dis-                                  (b) Of original "securities" after
                    cover" loss, unless the                                       duplicates of them have
                    amount of loss exceeds the                                    been issued.
                    Limit of Insurance and De-
                    ductible Amount of that prior                  p.   Territory
                    insurance. In that case, we
                    will pay for the excess loss                        This insurance covers loss that you
                    subject to the terms and                            sustain resulting directly from an
                    conditions of this policy.                          "occurrence" taking place within the
                                                                        United States of America (including
                (b) However, any payment we                             its territories and possessions),
                    make for the excess loss                            Puerto Rico and Canada.
                    will not be greater than the
                    difference between the Limit                   q.   Transfer of Your Rights of Recov-
                    of Insurance and Deductible                         ery Against Others to Us
                    Amount of that prior insur-                         You must transfer to us all your
                    ance and the Limit of Insur-                        rights of recovery against any person
                    ance shown in the Declara-                          or organization for any loss you
                    tions. We will not apply the                        sustained and for which we have
                    Deductible Amount shown                             paid or settled. You must also do
                    in the Declarations to this                         everything necessary to secure
                    excess loss.                                        those rights and do nothing after loss
            (2) The Other Insurance Condition                           to impair them.
                E.1.k. does not apply to this                      r.   Valuation - Settlement
                Condition.
                                                                        (1) The value of any loss for pur-
       n.   Records                                                         poses of coverage under this
            You must keep records of all prop-                              policy shall be determined as
            erty covered under this insurance so                            follows:
            we can verify the amount of any loss.                             (a) Loss of "money" but only up
       o.   Recoveries                                                            to and including its face
                                                                                  value. We will, at your op-
            (1) Any recoveries, whether ef-                                       tion, pay for loss of "money"
                fected before or after any pay-                                   issued by any country other
                ment under this insurance,                                        than the United States of
                whether made by us or you,                                        America:
                shall be applied net of the ex-
                pense of such recovery:                                           (i)   At face value in the
                                                                                        "money" issued by that
                (a) First, to you in satisfaction                                       country; or
                    of your covered loss in ex-
                    cess of the amount paid                                       (ii) In the United States of
                    under this insurance;                                              America dollar equiva-
                                                                                       lent determined by the
                (b) Second, to us in satisfaction                                      rate of exchange pub-
                    of amounts paid in settle-                                         lished in The Wall
                    ment of your claim;                                                Street Journal on the
                                                                                       day the loss was "dis-
                (c) Third, to you in satisfaction                                      covered".
                    of any Deductible Amount;
                    and                                                       (b) Loss of "securities" but only
                                                                                  up to and including their
                                                                                  value at the close of busi-

                                    Includes copyrighted material of ISO
CA 102 08 07                        Properties, Inc., with their permission                      Page 8 of 12
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 179 of 236 PageID #:228
                   ness on the day the loss                                        r.(1)(c)(iii), we will not pay
                   was "discovered". We may,                                       on a replacement cost basis
                   at our option:                                                  for any loss or damage:
                   (i)   Pay the market value of                                        i.    Until the lost or
                         such "securities" or re-                                             damaged property
                         place them in kind, in                                               is actually repaired
                         which event you must                                                 or replaced; and
                         assign to us all your
                         rights, title and interest                                     ii.   Unless the repairs
                         in and to those "securi-                                             or     replacement
                         ties"; or                                                            are made as soon
                                                                                              as      reasonably
                   (ii) Pay the cost of any                                                   possible after the
                        Lost Securities Bond                                                  loss or damage.
                        required in connection
                        with issuing duplicates                                    If the lost or damaged
                        of   the     "securities".                                 property is not repaired or
                        However, we will be li-                                    replaced, we will pay on an
                        able only for the pay-                                     actual cash value basis.
                        ment of so much of the                           (2) We will, at your option, settle
                        cost of the bond as                                  loss or damage to property other
                        would be charged for a                               than "money":
                        bond having a penalty
                        not    exceeding       the                             (a) In the "money" of the coun-
                        lesser of the:                                             try in which the loss or
                                                                                   damage occurred; or
                         i.    Market value of
                               the "securities" at                             (b) In the United States of
                               the close of busi-                                  America dollar equivalent of
                               ness on the day                                     the "money" of the country
                               the loss was "dis-                                  in which the loss or damage
                               covered"; or                                        occurred determined by the
                                                                                   rate of exchange published
                         ii.   The Limit of Insur-                                 in The Wall Street Journal
                               ance applicable to                                  on the day the loss was
                               the "securities".                                   "discovered".
               (c) Loss of or damage to "other                           (3) Any property that we pay for or
                   property" or loss from dam-                               replace becomes our property.
                   age to the "premises" or its
                   exterior for the replacement                2.   Conditions Applicable          to   Insuring
                   cost of the property without                     Agreement A.1.
                   deduction for depreciation.
                   However, we will not pay                         a.   Termination as to Any Employee
                   more than the least of the                            This Insuring Agreement terminates
                   following:                                            as to any "employee":
                   (i)   The cost to replace the                         (1) As soon as:
                         lost or damaged prop-
                         erty with property of                                 (a) You; or
                         comparable     material
                         and quality and used                                  (b) Any of your partners,
                         for the same purpose;                                     "members", "managers", of-
                                                                                   ficers, directors or trustees
                   (ii) The amount you actu-                                       not in collusion with the
                        ally spend that is nec-                                    "employee";
                        essary to repair or re-
                        place the lost or dam-                                 learn of "theft" or any other dis-
                        aged property; or                                      honest act committed by the
                                                                               "employee" whether before or
                   (iii) The Limit of Insurance                                after becoming employed by
                         applicable to the lost or                             you.
                         damaged property.
                                                                         (2) On the date specified in a notice
                   With regard to Paragraphs                                 mailed to the first Named In-
                   r.(1)(c)(i)       through

                                     Includes copyrighted material of ISO
CA 102 08 07                         Properties, Inc., with their permission                       Page 9 of 12
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 180 of 236 PageID #:229
                 sured. That date will be at least                     b.   Special Limit of Insurance for
                 30 days after the date of mailing.                         Specified Property
                 We will mail or deliver our notice                         We will only pay up to the lesser of
                 to the first Named Insured's last                          $5,000 or the Limit of insurance for
                 mailing address known to us. If                            any one "occurrence" of loss of or
                 notice is mailed, proof of mailing                         damage to:
                 will be sufficient proof of notice.
                                                                            (1) Precious metals, precious or
        b.   Territory                                                          semi-precious stones, pearls,
                                                                                furs, or completed or partially
             We will pay for loss caused by any                                 completed articles made of or
             "employee" while temporarily outside                               containing such materials that
             the territory specified in the Territory                           constitute the principal value of
             Condition E.1.p. for a period of not                               such articles; or
             more than 90 consecutive days.
                                                                            (2) Manuscripts, drawings, or rec-
   3.   Conditions Applicable          to   Insuring                            ords of any kind, or the cost of
        Agreement A.2.                                                          reconstructing them or repro-
        a.   Deductible Amount                                                  ducing any information con-
                                                                                tained in them.
             The Deductible Amount does not
             apply to legal expenses paid under              F.   Definitions
             Insuring Agreement A.2.                              1.   "Banking premises" means the interior of
        b.   Electronic and Mechanical Signa-                          that portion of any building occupied by a
             tures                                                     banking institution or similar safe de-
                                                                       pository.
             We will treat signatures that are pro-
             duced or reproduced electronically,                  2.   "Counterfeit money" means an imitation
             mechanically or by other means the                        of "money" that is intended to deceive
             same as handwritten signatures.                           and to be taken as genuine.

        c.   Proof of Loss                                        3.   "Coverage term" means the following in-
                                                                       dividual increment, or if a multi-year pol-
             You must include with your proof of                       icy period, increments, of time, which
             loss any instrument involved in that                      comprise the policy period of this Cover-
             loss, or, if that is not possible, an af-                 age Part:
             fidavit setting forth the amount and
             cause of loss.                                            a.   The year commencing on the Effec-
                                                                            tive Date of this Coverage Part at
        d.   Territory                                                      12:01 AM standard time at your
                                                                            mailing address shown in the Decla-
             We will cover loss that you sustain                            rations, and if a multi-year policy pe-
             resulting directly from an "occur-                             riod, each consecutive annual period
             rence" taking place anywhere in the                            thereafter, or portion thereof if any
             world. Territory Condition E.1.p. does                         period is for a period of less than 12
             not apply to Insuring Agreement A.2.                           months, constitute individual "cover-
   4.   Conditions Applicable          to   Insuring                        age terms". The last "coverage term"
        Agreement A.4.                                                      ends at 12:00 AM standard time at
                                                                            your mailing address shown in the
        a.   Armored Motor Vehicle Compa-                                   Declarations on the earlier of:
             nies
                                                                            (1) The day the policy period shown
             Under Insuring Agreement A.4., we                                  in the Declarations ends; or
             will only pay for the amount of loss
             you cannot recover:                                            (2) The day the policy to which this
                                                                                Coverage Part is attached is
             (1) Under your contract with the ar-                               terminated or cancelled.
                 mored motor vehicle company;
                 and                                                   b.   However, if after the issuance of this
                                                                            Coverage Part, any "coverage term"
             (2) From any insurance or indem-                               is extended for an additional period
                 nity carried by, or for the benefit                        of less than 12 months, that addi-
                 of customers of, the armored                               tional period of time will be deemed
                 motor vehicle company.                                     to be part of the last preceding "cov-
                                                                            erage term".

                                       Includes copyrighted material of ISO
CA 102 08 07                           Properties, Inc., with their permission                     Page 10 of 12
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 181 of 236 PageID #:230
   4.   "Custodian" means you, or any of your                              (3) Any natural person who is
        partners or "members", or any "em-                                     leased to you under a written
        ployee" while having care and custody of                               agreement between you and a
        property inside the "premises", excluding                              labor leasing firm, to perform
        any person while acting as a "watchper-                                duties related to the conduct of
        son" or janitor.                                                       your business, but does not
                                                                               mean a temporary employee as
   5.   "Discover" or "discovered" means the                                   defined in Paragraph a.(2);
        time when you first become aware of
        facts which would cause a reasonable                               (4) Any natural person who is:
        person to assume that a loss of a type
        covered by this insurance has been or                                    (a) A trustee, officer, employee,
        will be incurred, regardless of when the                                     administrator or manager,
        act or acts causing or contributing to such                                  except an administrator or
        loss occurred, even though the exact                                         manager who is an inde-
        amount or details of loss may not then be                                    pendent contractor, of any
        known.                                                                       "employee benefit plan";
                                                                                     and
        "Discover" or "discovered" also means
        the time when you first receive notice of                                (b)     A director or trustee of
        an actual or potential claim in which it is                                    yours while that person is
        alleged that you are liable to a third party                                   engaged      in   handling
        under circumstances which, if true, would                                      "funds" or "other property"
        constitute a loss under this insurance.                                        of any "employee benefit
                                                                                       plan";
   6.   "Employee":
                                                                           (5) Any natural person who is a
        a.   "Employee" means:                                                 former "employee", partner,
                                                                               "member", "manager", director
             (1) Any natural person:                                           or trustee retained as a consult-
                 (a) While in your service and                                 ant while performing services for
                     for the first 30 days imme-                               you;
                     diately after termination of                          (6) Any natural person who is a
                     service, unless such termi-                               guest student or intern pursuing
                     nation is due to "theft" or                               studies or duties, excluding,
                     any other dishonest act                                   however, any such person while
                     committed by the "em-                                     having care and custody of
                     ployee";                                                  property outside the "premises";
                 (b) Who you compensate di-                                (7) Any "employee" of an entity
                     rectly by salary, wages or                                merged or consolidated with you
                     commissions; and                                          prior to the effective date of this
                 (c) Who you have the right to                                 insurance; or
                     direct and control while                              (8) Any of your "managers", direc-
                     performing services for you;                              tors or trustees while:
             (2) Any natural person who is fur-                                  (a) Performing acts within the
                 nished temporarily to you:                                          scope of the usual duties of
                 (a) To substitute for a perma-                                      an "employee"; or
                     nent "employee" as defined                                  (b) Acting as a member of any
                     in Paragraph a.(1), who is                                      committee duly elected or
                     on leave; or                                                    appointed by resolution of
                 (b) To meet seasonal or short-                                      your board of directors or
                     term work load conditions;                                      board of trustees to perform
                                                                                     specific, as distinguished
                 while that person is subject to                                     from general, directorial
                 your direction and control and                                      acts on your behalf.
                 performing services for you, ex-
                 cluding, however, any such per-                      b.   "Employee" does not mean any
                 son while having care and cus-                            agent, broker, factor, commission
                 tody of property outside the                              merchant, consignee, independent
                 "premises";                                               contractor or representative of the
                                                                           same general character not specified
                                                                           in Paragraph 6.a.

                                       Includes copyrighted material of ISO
CA 102 08 07                           Properties, Inc., with their permission                     Page 11 of 12
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 182 of 236 PageID #:231
   7.   "Employee benefit plan" means any wel-                            (3) A series of acts whether or not
        fare or pension benefit plan that you                                 related;
        sponsor and which is subject to the Em-
        ployee Retirement Income Security Act of                          committed by a person acting alone
        1974 (ERISA) and any amendments                                   or in collusion with other persons, in-
        thereto.                                                          volving one or more instruments,
                                                                          during the Policy Period shown in the
   8.   "Forgery" means the signing of the name                           Declarations, before such Policy Pe-
        of another person or organization with                            riod or both.
        intent to deceive; it does not mean a sig-
        nature which consists in whole or in part                    c.   Under All Other Insuring Agree-
        of one's own name signed with or without                          ments:
        authority, in any capacity, for any pur-                          (1) An individual act or event;
        pose.
                                                                          (2) The combined total of all sepa-
   9.   "Funds" means "money" and "securities".                               rate acts or events whether or
   10. "Manager" means a person serving in a                                  not related; or
       directorial capacity for a limited liability                       (3) A series of acts or events
       company.                                                               whether or not related;
   11. "Member" means an owner of a limited li-                           committed by a person acting alone
       ability company represented by its mem-                            or in collusion with other persons, or
       bership interest, who also may serve as a                          not committed by any person, during
       "manager".                                                         the Policy Period shown in the Dec-
   12. "Messenger" means you, or a relative of                            larations, before such Policy Period
       yours, or any of your partners or "mem-                            or both.
       bers", or any "employee" while having                    15. "Other property" means any tangible
       care and custody of property outside the                     property other than "money" and "securi-
       "premises".                                                  ties" that has intrinsic value. "Other prop-
   13. "Money" means:                                               erty" does not include computer pro-
                                                                    grams, electronic data or any property
        a.   Currency, coins and bank notes in                      specifically excluded under this insur-
             current use and having a face value;                   ance.
             and
                                                                16. "Premises" means the interior of that por-
        b.   Travelers checks, register checks                      tion of any building you occupy in con-
             and money orders held for sale to                      ducting your business.
             the public.
                                                                17. "Securities" means negotiable and non-
   14. "Occurrence" means:                                          negotiable instruments or contracts rep-
                                                                    resenting either "money" or property and
        a.   Under Insuring Agreement A.1.:                         includes:
             (1) An individual act;                                  a.   Tokens, tickets, revenue and other
             (2) The combined total of all sepa-                          stamps (whether represented by
                 rate acts whether or not related;                        actual stamps or unused value in a
                 or                                                       meter) in current use; and

             (3) A series of acts whether or not                     b.   Evidences of debt issued in connec-
                 related;                                                 tion with credit or charge cards,
                                                                          which cards are not issued by you;
             committed by an "employee" acting
             alone or in collusion with other per-                   but does not include "money".
             sons, during the Policy Period shown               18. "Theft" means the unlawful taking of
             in the Declarations, before such Pol-                  property to the deprivation of the Insured.
             icy Period or both.
                                                                19. "Watchperson" means any person you
        b.   Under Insuring Agreement A.2.:                         retain specifically to have care and cus-
             (1) An individual act;                                 tody of property inside the "premises"
                                                                    and who has no other duties.
             (2) The combined total of all sepa-
                 rate acts whether or not related;
                 or



                                      Includes copyrighted material of ISO
CA 102 08 07                          Properties, Inc., with their permission                    Page 12 of 12
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 183 of 236 PageID #:232


                THE CINCINNATI                        INSURANCE COMPANY
                                                 CINCINNATI, OHIO
                       BUSINESS AUTO COVERAGE PART DECLARATIONS
 ITEM ONE
 Attached to and forming part of POLICY NUMBER: EBA 049 72 16
 Named Insured is the same as it appears in the Common Policy Declarations.
 ITEM TWO                      SCHEDULE OF COVERAGES AND COVERED AUTOS
 This coverage part provides only those coverages where a premium or "incl" is shown in the premium column below.
 The limit of Insurance for each coverage listed is subject to all applicable policy provisions. Each of these coverages
 will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos" for a particular
 coverage by the entry of one or more of the symbols from the COVERED AUTO Section of the Business Auto
 Coverage Form next to the name of the coverage.
                                       COVERED AUTOS                                    LIMIT
                                      (Entry of one or more
          COVERAGES                  of the symbols from the        THE MOST WE WILL PAY FOR ANY ONE               PREMIUM
                                       COVERED AUTOS                           ACCIDENT OR LOSS
                                     Section of the Business
                                      Auto Coverage Form
                                     shows which autos are
                                          covered autos)

LIABILITY                           8, 9                   $   1,000,000                                         INCL
PERSONAL INJURY PROTECTION                                 Separately stated in each P.I.P.
(or equivalent No-fault coverage)                          endorsement minus $                   Ded.

ADDED PERSONAL INJURY                                      Separately stated in each added P.I.P.
PROTECTION (or equivalent                                  endorsement
added No-fault coverage)
PROPERTY PROTECTION                                        Separately stated in each P. P.I.
INSURANCE (Michigan only)                                  endorsement minus $                   Ded
                                                           for each accident
AUTO. MEDICAL PAYMENTS
                                                           $
UNINSURED MOTORISTS                 8, 9
                                                           $   1,000,000                                         INCL
UNDERINSURED MOTORISTS
(When not included in                                      $   SEE AA4183                                        INCL
Uninsured Motorists Coverage)       8, 9
                                                           Actual cash value or cost of repair,
PHYSICAL DAMAGE                                            Whichever is less minus $
COMPREHENSIVE COVERAGE                                     Ded. For each covered auto. But no
                                                           Deductible applies to loss caused by
                                                           Fire or lightning. See Item Three for hired or
                                                           borrowed "autos"
                                                           Actual cash value or cost of repair,
PHYSICAL DAMAGE SPECIFIED                                  Whichever is less minus $                  Ded. For
CAUSES OF LOSS COVERAGE                                    Each covered auto. For loss caused by mischief
                                                           or vandalism. See Item Three for hired or
                                                           borrowed "autos"
PHYSICAL DAMAGE                                            Actual cash value or cost of repair,
COLLISION COVERAGE                                         Whichever is less minus $
                                                           Ded for each covered auto. See Item
                                                           Three for hired or borrowed "autos".

PHYSICAL DAMAGE INSURANCE
TOWING AND LABOR                                           $                 for each disablement of a
                                                           private passenger auto

PREMIUM FOR ENDORSEMENTS
                                                                *ESTIMATED TOTAL PREMIUM
                                                                                                                 INCL

FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
AA4183         02/06    AUTOMOBILE SCHEDULE
AA101          03/06    BUSINESS AUTO COVERAGE FORM
AA2009         01/17    CHANGES - TOWING AND LABOR
AA296          07/12    CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC EQUIPMENT COVERAGE
                          Inc ludes copyrighted material of Insurance
AA 505 03 06                Services Office, Inc., with its permission. EBA 049 72 16                      Page 1 of 3
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 184 of 236 PageID #:233

FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
AA4044IL       01/15 ILLINOIS UNINSURED MOTORISTS COVERAGE
AA4045IL       11/08 ILLINOIS UNDERINSURED MOTORISTS COVERAGE
AA4136IL       01/15 ILLINOIS CHANGES
AA4168IL       01/15 UNINSURED/UNDERINSURED MOTORISTS PROTECTION OPTION SELECTION FORM
                     - ILLINOIS
AA4263IL       04/10 OFFICE OF FOREIGN ASSETS CONTROL (OFAC) COMPLIANCE ENDORSEMENT
CA0270         08/94 ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL

* This policy may be subject to final audit




                         Inc ludes copyrighted material of Insurance
AA 505 03 06               Services Office, Inc., with its permission. EBA 049 72 16   Page 2 of 3
           Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 185 of 236 PageID #:234




                                      QUICK REFERENCE
                               COMMERCIAL AUTO COVERAGE PART
                                BUSINESS AUTO COVERAGE FORM
                                                 READ YOUR POLICY CAREFULLY

DECLARATIONS PAGES
      Named Insured and Mailing Address
      Policy Period
      Description of Business
      Coverages and Limits of Insurance
SECTION I - COVERED AUTOS                                                                                                              Beginning on Page
      Description of Covered Auto Designation Symbols.............................................................................1
      Owned Autos You Acquire After the Policy Begins .............................................................................1
      Certain Trailers, Mobile Equipment and
      Temporary Substitute Autos............................................................................................................... 2
SECTION II - LIABILITY COVERAGE
      Coverage............................................................................................................................................ 2
      Who is an Insured .............................................................................................................................. 2
      Coverage Extensions
           Supplementary Payments........................................................................................................... 2
           Out of State................................................................................................................................. 3
      Exclusions .......................................................................................................................................... 3
      Limit of Insurance............................................................................................................................... 5
SECTION III - PHYSICAL DAMAGE COVERAGE
      Coverage............................................................................................................................................ 7
      Exclusions .......................................................................................................................................... 7
      Limit of Insurance............................................................................................................................... 8
      Deductible............................................................................................................................................8
SECTION IV - BUSINESS AUTO CONDITIONS
      Loss Conditions
          Appraisal for Physical Damage Loss .......................................................................................... 9
          Duties in the Event of Accident, Claim, Suit or Loss................................................................... 9
          Legal Action Against Us.............................................................................................................. 9
          Loss Payment - Physical Damage Coverages............................................................................ 9
          Transfer of Rights of Recovery Against Others to Us............................................................... 10
      General Conditions
          Bankruptcy................................................................................................................................ 10
          Concealment, Misrepresentation or Fraud................................................................................ 10
          Liberalization ............................................................................................................................. 10
          No Benefit to Bailee - Physical Damage Coverages................................................................. 10
          Other Insurance ........................................................................................................................ 10
          Premium Audit........................................................................................................................... 10
          Policy Period, Coverage Territory ............................................................................................. 10
          Two or More Coverage Forms or Policies Issued by Us........................................................... 11
SECTION V - DEFINITIONS ................................................................................................................... 11
COMMON POLICY CONDITIONS
      Cancellation
      Changes
      Examination of Your Books and Records
      Inspections and Surveys
      Premiums
      Transfer of Your Rights and Duties under this Policy
ENDORSEMENTS (If Any)



                                                Inc ludes copyrighted material of Insurance
          AA 505 03 06                            Services Office, Inc., with its permission. EBA 049 72 16                                                     Page 3 of 3
           Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 186 of 236 PageID #:235

                                       AUTOMOBILE SCHEDULE
                                                   ITEM      THREE

Attached to and forming a part of Policy Number   EBA 049 72 16            , effective 07-20-2019
The insurance afforded for any automobile is only with respects to such and so many of the coverages as are
indicated by specific premium charge or charges indicated.


                                                     POLICY LIMITS
                                                      State: IL
Bodily Injury:   1,000,000 CSL                            Property Damage:       INCLUDED
UM/UIM:          1,000,000

Veh.
No. Vehicle Information
     HIRED AND NON-OWNED                                                                   Class:             Territory
     OTC-COMP DED: N/A                                                  Coll Ded: N/A



     BI               PD             MP             OTC             COLL           UM                             TOTAL
    78                INCL           N/A                                           31                     109

    SYMBOLS:
    BI   -- Bodily Injury                                    SPEC    -- Specified Perils
    PD   -- Property Damage                                  COLL    -- Collision
    MP   -- Medical Payments                                 UM      -- Uninsured Motorists
    OTC -- Other Than Collision (ACV Coverage applies        UIM     -- Underinsured Motorists
            unless Stated Amount Value is indicated)         PIP     -- Personal Injury Protection
    CAC -- Combined Additional Coverage                      T&L     -- Towing and Labor Costs
    FT&S -- Fire, Theft, and Supplemental                    RR      -- Rental Reimbursement




 AA 4183 02 06                                                                                           Page 1 of 1
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 187 of 236 PageID #:236
                        BUSINESS AUTO COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION V -
DEFINITIONS.
                                    SECTION I - COVERED AUTOS
ITEM TWO of the Declarations shows the "autos"                        they are licensed or principally garaged
that are covered "autos" for each of your cover-                      are required to have and cannot reject
ages. The following numerical symbols describe                        Uninsured Motorists Coverage. This in-
the "autos" that may be covered "autos". The                          cludes those "autos" you acquire owner-
symbols entered next to a coverage on the Decla-                      ship of after the policy begins provided
rations designate the only "autos" that are covered                   they are subject to the same state unin-
"autos".                                                              sured motorists requirement.
A.   Description of Covered Auto Designation                     7 = SPECIFICALLY DESCRIBED "AUTOS".
     Symbols                                                         Only those "autos" described in ITEM
                                                                     THREE of the Declarations for which a
     SYMBOL            DESCRIPTION                                   premium charge is shown (and for Liabil-
     1 = ANY "AUTO".                                                 ity Coverage any "trailers" you don't own
                                                                     while attached to a power unit described
     2 = OWNED "AUTOS" ONLY. Only those                              in ITEM THREE).
         "autos" you own (and for Liability Cover-
         age any "trailers" you don't own while at-              8 = HIRED "AUTOS" ONLY. Only those
         tached to power units you own). This in-                    "autos" you lease, hire, rent or borrow.
         cludes those "autos" you acquire owner-                     This does not include any "auto" you
         ship of after the policy begins.                            lease, hire, rent, or borrow from any of
                                                                     your "employees" or partners (if you are a
     3 = OWNED        PRIVATE         PASSENGER                      partnership), members (if you are a lim-
         "AUTOS" ONLY. Only the private pas-                         ited liability company) or members of their
         senger "autos" you own. This includes                       households.
         those private passenger "autos" you ac-
         quire ownership of after the policy begins.             9 = NONOWNED "AUTOS" ONLY. Only
                                                                     those "autos" you do not own, lease, hire,
     4 = OWNED "AUTOS" OTHER THAN PRI-                               rent or borrow that are used in connec-
         VATE PASSENGER "AUTOS" ONLY.                                tion with your business. This includes
         Only those "autos" you own that are not                     "autos" owned by your "employees",
         of the private passenger type (and for Li-                  partners (if you are a partnership), mem-
         ability Coverage any "trailers" you don't                   bers (if you are a limited liability com-
         own while attached to power units you                       pany), or members of their households
         own). This includes those "autos" not of                    but only while used in your business or
         the private passenger type you acquire                      your personal affairs.
         ownership of after the policy begins.
                                                            B.   Owned Autos You Acquire After the Policy
     5 = OWNED "AUTOS" SUBJECT TO NO-                            Begins
         FAULT. Only those "autos" you own that
         are required to have No-Fault benefits in               1.   If Symbols 1, 2, 3, 4, 5, or 6 are entered
         the state where they are licensed or prin-                   next to a coverage in ITEM TWO of the
         cipally garaged. This includes those                         Declarations, then you have coverage for
         "autos" you acquire ownership of after                       "autos" that you acquire of the type de-
         the policy begins provided they are re-                      scribed for the remainder of the policy pe-
         quired to have No-Fault benefits in the                      riod.
         state where they are licensed or princi-                2.   But, if Symbol 7 is entered next to a cov-
         pally garaged.                                               erage in ITEM TWO of the Declarations,
     6 = OWNED "AUTOS" SUBJECT TO A                                   an "auto" you acquire will be a covered
         COMPULSORY UNINSURED MOTOR-                                  "auto" for that coverage only if:
         ISTS LAW. Only those "autos" you own                         a.   We already cover all "autos" that you
         that because of the law in the state where                        own for that coverage or it replaces

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                  Page 1 of 14
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 188 of 236 PageID #:237
               an "auto" you previously owned that                2.   "Mobile equipment" while being carried or
               had that coverage; and                                  towed by a covered "auto".
          b.   You tell us within 30 days after you               3.   Any "auto" you do not own while used
               acquire it that you want us to cover it                 with the permission of its owner as a
               for that coverage.                                      temporary substitute for a covered "auto"
                                                                       you own that is out of service because of
C.   Certain Trailers, Mobile Equipment and                            its:
     Temporary Substitute Autos
                                                                       a.   Breakdown;
     If Liability Coverage is provided by this Cov-
     erage Form, the following types of vehicles                       b.   Repair;
     are also covered "autos" for Liability Cover-
     age:                                                              c.   Servicing;

     1.   "Trailers" with a load capacity of 2,000                     d.   "Loss"; or
          pounds or less designed primarily for                        e.   Destruction.
          travel on public roads.
                                  SECTION II - LIABILITY COVERAGE
                                                                                ered "auto". This exception does
A.   Coverage                                                                   not apply if the covered "auto" is
     We will pay all sums an "insured" legally must                             a "trailer" connected to a cov-
     pay as damages because of "bodily injury" or                               ered "auto" you own.
     "property damage" to which this insurance                              (2) Your "employee" if the covered
     applies, caused by an "accident" and resulting                             "auto" is owned by that "em-
     from the ownership, maintenance or use of a                                ployee" or a member of his or
     covered "auto".                                                            her household.
     We will also pay all sums an "insured" legally                         (3) Someone using a covered
     must pay as a "covered pollution cost or ex-                               "auto" while he or she is working
     pense" to which this insurance applies,                                    in a business of selling, servic-
     caused by an "accident" and resulting from                                 ing, repairing, parking or storing
     the ownership, maintenance or use of cov-                                  "autos" unless that business is
     ered "autos". However, we will only pay for the                            yours.
     "covered pollution cost or expense" if there is
     either "bodily injury" or "property damage" to                         (4) Anyone other than your "em-
     which this insurance applies that is caused by                             ployees", partners (if you are a
     the same "accident".                                                       partnership), members (if you
                                                                                are a limited liability company),
     We have the right and duty to defend any "in-                              or a lessee or borrower or any of
     sured" against a "suit" asking for such dam-                               their "employees", while moving
     ages or a "covered pollution cost or expense".                             property to or from a covered
     However, we have no duty to defend any "in-                                "auto".
     sured" against a "suit" seeking damages for
     "bodily injury" or "property damage" or a "cov-                        (5) A partner (if you are a partner-
     ered pollution cost or expense" to which this                              ship), or a member (if you are a
     insurance does not apply. We may investigate                               limited liability company), for a
     and settle any claim or "suit" as we consider                              covered "auto" owned by him or
     appropriate. Our duty to defend or settle ends                             her or a member of his or her
     when the Liability Coverage Limit of Insurance                             household.
     has been exhausted by payment of judg-
     ments or settlements.                                             c.   Anyone liable for the conduct of an
                                                                            "insured" described above but only
     1.   Who is an Insured                                                 to the extent of that liability.
          The following are "insureds":                           2.   Coverage Extensions
          a.   You for any covered "auto".                             a.   Supplementary Payments
          b.   Anyone else while using with your                            We will pay for the "insured":
               permission a covered "auto" you
               own, hire or borrow except:                                  (1) All expenses we incur.

               (1) The owner or anyone else from                            (2) Up to $2,000 for the cost of bail
                   whom you hire or borrow a cov-                               bonds (including bonds for re-
                                                                                lated traffic law violations) re-

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                   Page 2 of 14
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 189 of 236 PageID #:238
                  quired because of an "accident"                1.   Expected or Intended Injury
                  we cover. We do not have to
                  furnish these bonds.                                "Bodily injury" or "property damage"
                                                                      which may reasonably be expected to re-
              (3) The cost of bonds to release                        sult from the intentional or criminal acts of
                  attachments in any "suit" against                   the "insured" or which is in fact expected
                  the "insured" we defend, but                        or intended by the "insured", even if the
                  only for bond amounts within our                    injury or damage is of a different degree
                  Limit of Insurance.                                 or type than actually expected or in-
                                                                      tended. This exclusion does not apply to
              (4) All reasonable expenses in-                         "bodily injury" resulting from the use of
                  curred by the "insured" at our                      reasonable force to protect persons or
                  request, including actual loss of                   property.
                  earnings up to $250 a day be-
                  cause of time off from work.                   2.   Contractual
              (5) All costs taxed against the "in-                    Liability assumed under any contract or
                  sured" in any "suit" against the                    agreement.
                  "insured" we defend.
                                                                      But this exclusion does not apply to liabil-
              (6) All interest on the full amount of                  ity for damages:
                  any judgment that accrues after
                  entry of the judgment in any                        a.   Assumed in a contract or agreement
                  "suit" against the "insured" we                          that is an "insured contract" provided
                  defend, but our duty to pay in-                          the "bodily injury" or "property dam-
                  terest ends when we have paid,                           age" occurs subsequent to the exe-
                  offered to pay or deposited in                           cution of the contract or agreement;
                  court the part of the judgment                           or
                  that is within our Limit of Insur-                  b.   That the "insured" would have in the
                  ance.                                                    absence of the contract or agree-
              These payments will not reduce the                           ment.
              Limit of Insurance.                                3.   Workers' Compensation
         b.   Out-of-State Coverage Extensions                        Any obligation for which the "insured" or
              While a covered "auto" is away from                     the "insured's" insurer may be held liable
              the state where it is licensed we will:                 under any workers' compensation, dis-
                                                                      ability benefits or unemployment com-
              (1) Increase the Limit of Insurance                     pensation law or any similar law.
                  for Liability Coverage to meet
                  the limits specified by a compul-              4.   Employee Indemnification and Em-
                  sory or financial responsibility                    ployer's Liability
                  law of the jurisdiction where the                   "Bodily injury" to:
                  covered "auto" is being used.
                  This extension does not apply to                    a.   An "employee" of the "insured" sus-
                  the limit or limits specified by                         tained in the "workplace";
                  any law governing motor carri-
                  ers of passengers or property.                      b.   An "employee" of the "insured" aris-
                                                                           ing out of the performance of duties
              (2) Provide the minimum amounts                              related to the conduct of the "in-
                  and types of other coverages,                            sured's" business; or
                  such as no-fault, required of out-
                  of-state vehicles by the jurisdic-                  c.   The spouse, child, parent, brother or
                  tion where the covered "auto" is                         sister of that "employee" as a conse-
                  being used.                                              quence of Paragraph a. or b. above.

              We will not pay anyone more than                        This Exclusion applies:
              once for the same elements of loss                           (1) Whether the "insured" may be
              because of these extensions.                                     liable as an employer or in any
B.   Exclusions                                                                other capacity; and

     This insurance does not apply to any of the                           (2) To any obligation to share dam-
     following:                                                                ages with or repay someone
                                                                               else who must pay damages
                                                                               because of the injury.


                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                   Page 3 of 14
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 190 of 236 PageID #:239
        But this exclusion does not apply to "bod-                        hicle insurance law where it is li-
        ily injury" to domestic "employees" not                           censed or principally garaged.
        entitled to workers' compensation bene-
        fits or to liability assumed by the "insured"            10. Completed Operations
        under an "insured contract" other than a                     "Bodily injury" or "property damage" aris-
        contract or agreement with a labor leas-                     ing out of your work after that work has
        ing firm. For the purposes of the Cover-                     been completed or abandoned.
        age Form, a domestic "employee" is a
        person engaged in household or domes-                        In this exclusion, your work means:
        tic work performed principally in connec-
        tion with a residence premises.                              a.   Work or operations performed by
                                                                          you or on your behalf; and
   5.   Fellow Employee
                                                                     b.   Materials, parts or equipment fur-
        "Bodily injury" to any fellow "employee" of                       nished in connection with such work
        the "insured" arising out of and in the                           or operations.
        course of the fellow "employee's" em-
        ployment or while performing duties re-                      Your work includes warranties or repre-
        lated to the conduct of your business.                       sentations made at any time with respect
                                                                     to the fitness, quality, durability or per-
   6.   Care, Custody or Control                                     formance of any of the items included in
                                                                     Paragraphs a. or b. above.
        "Property damage" to or "covered pollu-
        tion cost or expense" involving property                     Your work will be deemed completed at
        owned or transported by the "insured" or                     the earliest of the following times:
        in the "insured's" care, custody or control.
        But this exclusion does not apply to liabil-                      (1) When all of the work called for in
        ity assumed under a sidetrack agree-                                  your contract has been com-
        ment.                                                                 pleted.

   7.   Handling of Property                                              (2) When all of the work to be done
                                                                              at the site has been completed if
        "Bodily injury" or "property damage" re-                              your contract calls for work at
        sulting from the handling of property:                                more than one site.
        a.   Before it is moved from the place                            (3) When that part of the work done
             where it is accepted by the "insured"                            at a job site has been put to its
             for movement into or onto the cov-                               intended use by any person or
             ered "auto"; or                                                  organization other than another
                                                                              contractor    or   subcontractor
        b.   After it is moved from the covered                               working on the same project.
             "auto" to the place where it is finally
             delivered by the "insured".                             Work that may need service, mainte-
                                                                     nance, correction, repair or replacement,
   8.   Movement of Property by Mechanical                           but which is otherwise complete, will be
        Device                                                       treated as completed.
        "Bodily injury" or "property damage" re-                 11. Pollutant
        sulting from the movement of property by
        a mechanical device (other than a hand                       "Bodily injury" or "property damage" aris-
        truck) unless the device is attached to the                  ing out of the actual, alleged or threat-
        covered "auto".                                              ened discharge, dispersal, seepage, mi-
                                                                     gration, release, escape or emission of
   9.   Operations                                                   "pollutants":
        "Bodily injury" or "property damage" aris-                   a.   That are, or that are contained in any
        ing out of the operation of:                                      property that is:
        a.   Any equipment listed in Paragraphs                           (1) Being transported or towed by,
             6.b. and 6.c. of the definition of "mo-                          handled, or handled for move-
             bile equipment"; or                                              ment into, onto or from, the cov-
        b.   Machinery or equipment that is on,                               ered "auto";
             attached to, or part of, a land vehicle                      (2) Otherwise in the course of tran-
             that would qualify under the definition                          sit by or on behalf of the "in-
             of "mobile equipment" if it were not                             sured"; or
             subject to a compulsory or financial
             responsibility law or other motor ve-

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                 Page 4 of 14
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 191 of 236 PageID #:240
            (3) Being stored, disposed of,                          d.    At or from any premises, site or loca-
                treated or processed in or upon                           tion on which any insured or any
                the covered "auto";                                       contractors or subcontractors work-
                                                                          ing directly or indirectly on any in-
       b.   Before the "pollutants" or any prop-                          sured's behalf are performing opera-
            erty in which the "pollutants" are                            tions:
            contained are moved from the place
            where they are accepted by the "in-                           (1) If the "pollutants" are brought on
            sured" for movement into or onto the                              or to the premises, site or loca-
            covered "auto"; or                                                tion in connection with such op-
                                                                              erations by such "insured", con-
       c.   After the "pollutants" or any property                            tractor or subcontractor; or
            in which the "pollutants" are con-
            tained are moved from the covered                             (2) If the operations are to test for,
            "auto" to the place where they are fi-                            monitor, clean up, remove,
            nally delivered, disposed of or aban-                             contain, treat, detoxify or neu-
            doned by the "insured".                                           tralize, or in any way respond to,
                                                                              or assess the effects of "pollut-
       Paragraph a. of this exclusion does not                                ants".
       apply to fuels, lubricants, fluids, exhaust
       gases or other similar "pollutants" that are                 Subparagraph d.(1) does not apply to
       needed for or result from the normal                         "bodily injury" or "property damage" aris-
       electrical, hydraulic or mechanical func-                    ing out of the escape of fuels, lubricants
       tioning of the covered "auto" or its parts,                  or other operating fluids which are
       if:                                                          needed to perform the normal electrical,
                                                                    hydraulic or mechanical functions neces-
            (1) The "pollutants" escape, seep,                      sary for the operation of "mobile equip-
                migrate, or are discharged, dis-                    ment" or its parts, if such fuels, lubricants
                persed or released directly from                    or other operating fluids escape from a
                an "auto" part designed by its                      vehicle part designed to hold, store or re-
                manufacturer to hold, store, re-                    ceive them. This exception does not ap-
                ceive or dispose of such "pollut-                   ply if the fuels, lubricants or other operat-
                ants"; and                                          ing fluids are intentionally discharged,
            (2) The "bodily injury", "property                      dispersed or released, or if such fuels, lu-
                damage" or "covered pollution                       bricants or other operating fluids are
                cost or expense" does not arise                     brought on or to the premises, site or lo-
                out of the operation of any                         cation with the intent to be discharged,
                equipment listed in Paragraphs                      dispersed or released as part of the op-
                6.b. and 6.c. of the definition of                  erations being performed by such "in-
                "mobile equipment".                                 sured", contractor or subcontractor.

       However, this exception to Paragraph a.                  12. War
       does not apply if the fuels, lubricants, flu-                "Bodily injury" or "property damage" aris-
       ids, exhaust gases or other similar "pol-                    ing directly or indirectly out of:
       lutants" are intentionally discharged, dis-
       persed or released.                                          a.    War, including undeclared or civil
                                                                          war;
       Paragraphs b. and c. of this exclusion do
       not apply to "accidents" that occur away                     b.    Warlike action by a military force, in-
       from premises owned by or rented to an                             cluding action in hindering or de-
       "insured" with respect to "pollutants" not                         fending against an actual or ex-
       in or upon a covered "auto" if:                                    pected attack, by any government,
                                                                          sovereign or other authority using
            (1) The "pollutants" or any property                          military personnel or other agents; or
                in which the "pollutants" are
                contained are upset, overturned                     c.    Insurrection, rebellion, revolution,
                or damaged as a result of the                             usurped power, or action taken by
                maintenance or use of a cov-                              governmental authority in hindering
                ered "auto"; and                                          or defending against any of these.
            (2) The discharge, dispersal, seep-                 13. Racing
                age, migration, release, emis-
                sion or escape of the "pollut-                      Covered "autos" while used in any pro-
                ants" is caused directly by such                    fessional or organized racing or demoli-
                upset, overturn or damage.                          tion contest or stunting activity, or while
                                                                    practicing for such contest or activity. This

                                   Includes copyrighted material of Insurance
AA 101 03 06                        Services Office, Inc., with its permission.                   Page 5 of 14
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 192 of 236 PageID #:241
          insurance also does not apply while that                No one will be entitled to receive duplicate
          covered "auto" is being prepared for such               payments for the same elements of "loss" un-
          a contest or activity.                                  der this Coverage Form and any Medical
                                                                  Payments Coverage endorsement, Uninsured
C.   Limit of Insurance                                           Motorists Coverage endorsement or Underin-
     Regardless of the number of covered "autos",                 sured Motorists Coverage endorsement at-
     "insureds", premiums paid, claims made or                    tached to this Coverage Part.
     vehicles involved in the "accident", the most           D.   Mobile Equipment Subject to Motor Vehicle
     we will pay for the total of all damages and                 Insurance Laws
     "covered pollution cost or expense" com-
     bined, resulting from any one "accident" is the              As respects SECTION II - LIABILITY COV-
     Limit of Insurance for Liability Coverage                    ERAGE any land vehicle, which would qualify
     shown in the Declarations.                                   as "mobile equipment", except that it is sub-
                                                                  ject to a compulsory or financial responsibility
     All "bodily injury", "property damage" and                   law or other motor vehicle insurance law
     "covered pollution cost or expense" resulting                where it is licensed or principally garaged, is
     from continuous or repeated exposure to sub-                 considered a covered "auto" under SECTION
     stantially the same conditions will be consid-               II - LIABILITY COVERAGE, irrespective of the
     ered as resulting from one "accident".                       Auto Designation Symbols shown for SEC-
                                                                  TION II - LIABILITY COVERAGE in the Decla-
                                                                  rations.
                            SECTION III - PHYSICAL DAMAGE COVERAGE
                                                                       incurred each time a covered "auto" of
A.   Coverage                                                          the private passenger type is disabled.
     1.   We will pay for "loss" to a covered "auto"                   However, the labor must be performed at
          or its equipment under:                                      the place of disablement.

          a.   Comprehensive Coverage                             3.   Glass Breakage - Hitting a Bird or
                                                                       Animal - Falling Objects or Missiles
               From any cause except:
                                                                       If you carry Comprehensive Coverage for
               (1) The covered "auto's" collision                      the damaged covered "auto", we will pay
                   with another object; or                             for the following under Comprehensive
                                                                       Coverage:
               (2) The covered "auto's" overturn.
                                                                       a.   Glass breakage;
          b.   Specified Causes of Loss Cover-
               age                                                     b.   "Loss" caused by hitting a bird or
                                                                            animal; and
               Caused by:
                                                                       c.   "Loss" caused by falling objects or
               (1) Fire, lightning or explosion;                            missiles.
               (2) Theft;                                              However, you have the option of having
               (3) Windstorm, hail or earthquake;                      glass breakage caused by a covered
                                                                       "auto's" collision or overturn considered a
               (4) Flood;                                              "loss" under Collision Coverage.
               (5) Mischief or vandalism; or                      4.   Coverage Extensions
               (6) The sinking, burning, collision or                  a.   Transportation Expenses
                   derailment of any conveyance
                   transporting the covered "auto".                         We will also pay up to $20 per day to
                                                                            a maximum of $600 for temporary
          c.   Collision Coverage                                           transportation expense incurred by
                                                                            you because of the total theft of a
               Caused by:                                                   covered "auto" of the private pas-
               (1) The covered "auto's" collision                           senger type. We will pay only for
                   with another object; or                                  those covered "autos" for which you
                                                                            carry either Comprehensive or
               (2) The covered "auto's" overturn.                           Specified Causes of Loss Coverage.
                                                                            We will pay for temporary transporta-
     2.   Towing                                                            tion expenses incurred during the
          We will pay up to the limit shown in the                          period beginning 48 hours after the
          Declarations for towing and labor costs                           theft and ending, regardless of the
                                                                            policy's expiration, when the covered

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                  Page 6 of 14
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 193 of 236 PageID #:242
               "auto" is returned to use or we pay                              in hindering or defending
               for its "loss".                                                  against any of these.
          b.   Loss of Use Expenses                               2.   We will not pay for "loss" to any covered
                                                                       "auto" while used in any professional or
               For Hired Auto Physical Damage, we                      organized racing or demolition contest or
               will pay expenses for which an "in-                     stunting activity, or while practicing for
               sured" becomes legally responsible                      such contest or activity. We will also not
               to pay for loss of use of a vehicle                     pay for "loss" to any covered "auto" while
               rented or hired without a driver, un-                   that covered "auto" is being prepared for
               der a written rental contract or                        such a contest or activity.
               agreement. We will pay for loss of
               use expenses if caused by:                         3.   We will not pay for "loss" caused by or
                                                                       resulting from any of the following unless
               (1) Other than collision only if the                    caused by other "loss" that is covered by
                   Declarations indicate that Com-                     this insurance:
                   prehensive Coverage is pro-
                   vided for any covered "auto";                       a.   Wear and tear, freezing, mechanical
                                                                            or electrical breakdown; or
               (2) Specified Causes of Loss only if
                   the Declarations indicate that                      b.   Blowouts, punctures or other road
                   Specified Causes of Loss Cov-                            damage to tires.
                   erage is provided for any cov-
                   ered "auto"; or                                4.   We will not pay for "loss" to any of the
                                                                       following:
               (3) Collision only if the Declarations
                   indicate that Collision Coverage                    a.   Tapes, records, discs or other similar
                   is provided for any covered                              audio, visual or data electronic de-
                   "auto".                                                  vices designed for use with audio,
                                                                            visual or data electronic equipment.
               However, the most we will pay for
               any expenses for loss of use is $20                     b.   Any device designed or used to de-
               per day, to a maximum of $600.                               tect speed measuring equipment
                                                                            such as radar or laser detectors and
B.   Exclusions                                                             any jamming apparatus intended to
                                                                            elude or disrupt speed measurement
     1.   We will not pay for "loss" caused by or                           equipment.
          resulting from any of the following. Such
          "loss" is excluded regardless of any other                   c.   Any electronic equipment, without
          cause or event that contributes concur-                           regard to whether this equipment is
          rently or in any sequence to the "loss".                          permanently installed, that receives
                                                                            or transmits audio, visual or data
          a.   Nuclear Hazard                                               signals and that is not designed
               (1) The explosion of any weapon                              solely for the reproduction of sound.
                   employing atomic fission or fu-                     d.   Any accessories used with the elec-
                   sion; or                                                 tronic equipment described in Para-
               (2) Nuclear reaction or radiation, or                        graph c. above.
                   radioactive contamination, how-                     Exclusions 4.c. and 4.d. do not apply to:
                   ever caused.
                                                                       a.   Equipment designed solely for the
          b.   War or Military Action                                       reproduction of sound and accesso-
               (1) War, including undeclared or                             ries used with such equipment, pro-
                   civil war;                                               vided such equipment is perma-
                                                                            nently installed in the covered "auto"
               (2) Warlike action by a military                             at the time of the "loss" or such
                   force, including action in hin-                          equipment is removable from a
                   dering or defending against an                           housing unit which is permanently
                   actual or expected attack, by                            installed in the covered "auto" at the
                   any government, sovereign or                             time of the "loss", and such equip-
                   other authority using military                           ment is designed to be solely oper-
                   personnel or other agents; or                            ated by use of the power from the
                                                                            "auto's" electrical system, in or upon
               (3) Insurrection, rebellion, revolu-                         the covered "auto"; or
                   tion, usurped power or action
                   taken by governmental authority                     b.   Any other electronic equipment that
                                                                            is:

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                  Page 7 of 14
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 194 of 236 PageID #:243
               (1) Necessary for the normal op-                         b.   The cost of repairing or replacing the
                   eration of the covered "auto" or                          damaged or stolen property with
                   the monitoring of the covered                             other property of like kind and qual-
                   "auto's" operating system; or                             ity.
               (2) An integral part of the same unit               2.   An adjustment for depreciation and
                   housing any sound reproducing                        physical condition will be made in deter-
                   equipment described in Para-                         mining actual cash value in the event of a
                   graph a. above and permanently                       total "loss".
                   installed in the opening of the
                   dash or console of the covered                  3.   If a repair or replacement results in better
                   "auto" normally used by the                          than like kind or quality, we will not pay
                   manufacturer for installation of a                   for the amount of the betterment.
                   radio.                                     D.   Deductible
     5.   We will not pay for "loss" to a covered                  For each covered "auto", our obligation to pay
          "auto" due to "diminution in value".                     for, repair, return or replace damaged or sto-
C.   Limit of Insurance                                            len property will be reduced by the applicable
                                                                   deductible shown in the Declarations. Any
     1.   The most we will pay for "loss" in any one               Comprehensive Coverage deductible shown
          "accident" is the lesser of:                             in the Declarations does not apply to "loss"
                                                                   caused by fire or lightning.
          a.   The actual cash value of the dam-
               aged or stolen property as of the
               time of the "loss"; or
                            SECTION IV - BUSINESS AUTO CONDITIONS

The following conditions apply in addition to the                            (1) How, when and where the "ac-
Common Policy Conditions:                                                        cident" or "loss" occurred;
A.   Loss Conditions                                                         (2) The "insured's" name and ad-
                                                                                 dress; and
     1.   Appraisal for Physical Damage Loss
                                                                             (3) To the extent possible, the
          If you and we disagree on the amount of                                names and addresses of any
          "loss", either may demand an appraisal of                              injured persons and witnesses.
          the "loss". In this event, each party will
          select a competent appraiser. The two                         b.   Additionally, you and any other in-
          appraisers will select a competent and                             volved "insured" must:
          impartial umpire. The appraisers will state
          separately the actual cash value and                               (1) Assume no obligation, make no
          amount of "loss". If they fail to agree, they                          payment or incur no expense
          will submit their differences to the umpire.                           without our consent, except at
          A decision agreed to by any two will be                                the "insured's" own cost.
          binding. Each party will:                                          (2) Immediately send us copies of
          a.   Pay its chosen appraiser; and                                     any request, demand, order, no-
                                                                                 tice, summons or legal paper
          b.   Bear the other expenses of the ap-                                received concerning the claim or
               praisal and umpire equally.                                       "suit".
          If we submit to an appraisal, we will still                        (3) Cooperate with us in the investi-
          retain our right to deny the claim.                                    gation or settlement of the claim
                                                                                 or defense against the "suit".
     2.   Duties in the Event of Accident, Claim,
          Suit or Loss                                                       (4) Authorize us to obtain medical
                                                                                 records or other pertinent infor-
          We have no duty to provide coverage                                    mation.
          under this policy unless there has been
          full compliance with the following duties:                         (5) Submit to examination, at our
                                                                                 expense, by physicians of our
          a.   In the event of "accident", claim,                                choice, as often as we reasona-
               "suit" or "loss", you must give us or                             bly require.
               our authorized representative prompt
               notice of the "accident" or "loss". In-
               clude:

                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                   Page 8 of 14
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 195 of 236 PageID #:244
        c.   If there is "loss" to a covered "auto"                  erage Form has rights to recover dam-
             or its equipment you must also do                       ages from another, those rights are
             the following:                                          transferred to us. That person or organi-
                                                                     zation must do everything necessary to
             (1) Promptly notify the police if the                   secure our rights and must do nothing
                 covered "auto" or any of its                        after "accident" or "loss" to impair them.
                 equipment is stolen.
                                                           B.   General Conditions
             (2) Take all reasonable steps to
                 protect the covered "auto" from                1.   Bankruptcy
                 further damage. Also keep a re-
                 cord of your expenses for con-                      Bankruptcy or insolvency of the "insured"
                 sideration in the settlement of                     or the "insured's" estate will not relieve us
                 the claim.                                          of any obligations under this Coverage
                                                                     Form.
             (3) Permit us to inspect the covered
                 "auto" and records proving the                 2.   Concealment,      Misrepresentation       or
                 "loss" before its repair or dispo-                  Fraud
                 sition.                                             This Coverage Form is void in any case
             (4) Agree to examinations under                         of fraud by you at any time as it relates to
                 oath at our request and give us                     this Coverage Form. It is also void if you
                 a signed statement of your an-                      or any other "insured", at any time, inten-
                 swers.                                              tionally conceal or misrepresent a mate-
                                                                     rial fact concerning:
   3.   Legal Action Against Us
                                                                     a.   This Coverage Form;
        No one may bring a legal action against
        us under this Coverage Form until:                           b.   The covered "auto";

        a.   There has been full compliance with                     c.   Your interest in the covered "auto";
             all the terms of this Coverage Form;                         or
             and                                                     d.   A claim under this Coverage Form.
        b.   Under Liability Coverage, we agree                 3.   Liberalization
             in writing that the "insured" has an
             obligation to pay or until the amount                   If within 60 days prior to the beginning of
             of that obligation has finally been                     this Coverage Part or during the policy
             determined by judgment after trial.                     period, we make any changes to any
             No one has the right under this pol-                    forms or endorsements of this Coverage
             icy to bring us into an action to de-                   Part for which there is currently no sepa-
             termine the "insured's" liability.                      rate premium charge, and that change
                                                                     provides more coverage than this Cover-
   4.   Loss Payment - Physical Damage                               age Part, the change will automatically
        Coverages                                                    apply to this Coverage Part as of the lat-
        At our option we may:                                        ter of:

        a.   Pay for, repair or replace damaged                      a.   The date we implemented             the
             or stolen property;                                          change in your state; or

        b.   Return the stolen property, at our                      b.   The date this Coverage Part became
             expense. We will pay for any dam-                            effective; and
             age that results to the "auto" from the                 will be considered as included until the
             theft; or                                               end of the current policy period. We will
        c.   Take all or any part of the damaged                     make no additional premium charge for
             or stolen property at an agreed or                      this additional coverage during the in-
             appraised value.                                        terim.

        If we pay for the "loss", our payment will              4.   No Benefit to Bailee - Physical Damage
        include the applicable sales tax for the                     Coverages
        damaged or stolen property.                                  We will not recognize any assignment or
   5.   Transfer of Rights of Recovery Against                       grant any coverage for the benefit of any
        Others to Us                                                 person or organization holding, storing or
                                                                     transporting property for a fee regardless
        If any person or organization to or for                      of any other provision of this Coverage
        whom we make payment under this Cov-                         Form.

                                   Includes copyrighted material of Insurance
AA 101 03 06                        Services Office, Inc., with its permission.                   Page 9 of 14
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 196 of 236 PageID #:245
   5.   Other Insurance                                             b.   If this policy is issued for more than
                                                                         one year, the premium for this Cov-
        a.   For any covered "auto" you own, this                        erage Form will be computed annu-
             Coverage Form provides primary in-                          ally based on our rates or premiums
             surance. For any covered "auto" you                         in effect at the beginning of each
             don't own, the insurance provided by                        year of the policy.
             this Coverage Form is excess over
             any other collectible insurance.                  7.   Policy Period, Coverage Territory
             However, while a covered "auto"
             which is a "trailer" is connected to                   Under this Coverage Form, we cover
             another vehicle, the Liability Cover-                  "accidents" and "losses" occurring:
             age this Coverage Form provides for                    a.   During the Policy Period shown in
             the "trailer" is:                                           the Declarations; and
             (1) Excess while it is connected to a                  b.   Within the coverage territory.
                 motor vehicle you do not own.
                                                                    The coverage territory is:
             (2) Primary while it is connected to
                 a covered "auto" you own.                          a.   The United States of America;
        b.   For Hired Auto Physical Damage                         b.   The territories and possessions of
             Coverage, any covered "auto" you                            the United States of America;
             lease, hire, rent or borrow is deemed
             to be a covered "auto" you own.                        c.   Puerto Rico;
             However, any "auto" that is leased,                    d.   Canada; and
             hired, rented or borrowed with a
             driver is not a covered "auto".                        e.   Anywhere in the world if:
        c.   Regardless of the provisions of                             (1) A covered "auto" of the private
             Paragraph a. above, this Coverage                               passenger type is leased, hired,
             Form's Liability Coverage is primary                            rented or borrowed without a
             for any liability assumed under an                              driver for a period of 30 days or
             "insured contract".                                             less; and
        d.   When this Coverage Form and any                             (2) The "insured's" responsibility to
             other Coverage Form or policy cov-                              pay damages is determined in a
             ers on the same basis, either excess                            "suit" on the merits, in the United
             or primary, we will pay only our                                States of America, the territories
             share. Our share is the proportion                              and possessions of the United
             that the Limit of Insurance of our                              States of America, Puerto Rico,
             Coverage Form bears to the total of                             or Canada or in a settlement we
             the limits of all the Coverage Forms                            agree to.
             and policies covering on the same
             basis.                                                 We also cover "loss" to, or "accidents" in-
                                                                    volving, a covered "auto" while being
   6.   Premium Audit                                               transported between any of these places.
        a.   The estimated premium for this Cov-               8.   Two or More Coverage Forms or Poli-
             erage Form is based on the expo-                       cies Issued by Us
             sures you told us you would have
             when this policy began. We will                        If this Coverage Form and any other
             compute the final premium due when                     Coverage Form or policy issued to you by
             we determine your actual exposures.                    us or any company affiliated with us apply
             The estimated total premium will be                    to the same "accident", the aggregate
             credited against the final premium                     maximum Limit of Insurance under all the
             due and the first Named Insured will                   Coverage Forms or policies shall not ex-
             be billed for the balance, if any. The                 ceed the highest applicable Limit of In-
             due date for the final premium or ret-                 surance under any one Coverage Form
             rospective premium is the date                         or policy. This condition does not apply to
             shown as the due date on the bill. If                  any Coverage Form or policy issued by
             the estimated total premium exceeds                    us or an affiliated company specifically to
             the final premium due, the first                       apply as excess insurance over this Cov-
             Named Insured will get a refund.                       erage Form.




                                  Includes copyrighted material of Insurance
AA 101 03 06                       Services Office, Inc., with its permission.                   Page 10 of 14
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 197 of 236 PageID #:246
                                        SECTION V - DEFINITIONS
A.   "Accident" includes continuous or repeated                            where they are accepted by the "in-
     exposure to the same conditions resulting in                          sured" for movement into or onto the
     "bodily injury" or "property damage".                                 covered "auto"; or
B.   "Auto" means:                                                    c.   After the "pollutants" or any property
                                                                           in which the "pollutants" are con-
     1.   A land motor vehicle, "trailer" or semi-                         tained are moved from the covered
          trailer designed for travel on public roads;                     "auto" to the place where they are fi-
          or                                                               nally delivered, disposed of or aban-
     2.   Any other land vehicle that is subject to a                      doned by the "insured".
          compulsory or financial responsibility law                  Paragraph a. above does not apply to fu-
          or other motor vehicle insurance law                        els, lubricants, fluids, exhaust gases or
          where it is licensed or principally ga-                     other similar "pollutants" that are needed
          raged.                                                      for or result from the normal electrical,
     However, "auto" does not include "mobile                         hydraulic or mechanical functioning of the
     equipment".                                                      covered "auto" or its parts, if:

C.   "Bodily injury" means bodily injury, sickness or                      (1) The "pollutants" escape, seep,
     disease sustained by a person including                                   migrate, or are discharged, dis-
     death resulting from any of these.                                        persed or released directly from
                                                                               an "auto" part designed by its
D.   "Covered pollution cost or expense" means                                 manufacturer to hold, store, re-
     any cost or expense arising out of:                                       ceive or dispose of such "pollut-
                                                                               ants"; and
     1.   Any request, demand, order or statutory
          or regulatory requirement that the "in-                          (2) The "bodily injury", "property
          sured" or others test for, monitor, clean                            damage" or "covered pollution
          up, remove, contain, treat, detoxify or                              cost or expense" does not arise
          neutralize, or in any way respond to, or                             out of the operation of any
          assess the effects of "pollutants"; or                               equipment listed in Paragraphs
                                                                               6.b. or 6.c. of the definition of
     2.   Any claim or "suit" by or on behalf of a                             "mobile equipment".
          governmental authority for damages be-
          cause of testing for, monitoring, cleaning                  Paragraphs b. and c. above do not apply
          up, removing, containing, treating, de-                     to "accidents" that occur away from
          toxifying or neutralizing, or in any way re-                premises owned by or rented to an "in-
          sponding to, or assessing the effects of                    sured" with respect to "pollutants" not in
          "pollutants".                                               or upon a covered "auto" if:
     "Covered pollution cost or expense" does not                          (1) The "pollutants" or any property
     include any cost or expense arising out of the                            in which the "pollutants" are
     actual, alleged or threatened discharge, dis-                             contained are upset, overturned
     persal, seepage, migration, release, escape                               or damaged as a result of the
     or emission of "pollutants":                                              maintenance or use of a cov-
                                                                               ered "auto"; and
          a.   That are, or that are contained in any
               property that is:                                           (2) The discharge, dispersal, seep-
                                                                               age, migration, release, escape
               (1) Being transported or towed by,                              or emission of the "pollutants" is
                   handled, or handled for move-                               caused directly by such upset,
                   ment into, onto or from the cov-                            overturn or damage.
                   ered "auto";
                                                             E.   "Diminution in value" means the actual or per-
               (2) Otherwise in the course of tran-               ceived loss in market value or resale value
                   sit by or on behalf of the "in-                which results from a direct and accidental
                   sured";                                        "loss".
               (3) Being stored, disposed of,                F.   "Employee" includes a "leased worker". "Em-
                   treated or processed in or upon                ployee" does not include a "temporary
                   the covered "auto"; or                         worker".
          b.   Before the "pollutants" or any prop-          G. "Insured" means any person or organization
               erty in which the "pollutants" are               qualifying as an insured in the Who is an In-
               contained are moved from the place               sured provision of the applicable coverage.

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                Page 11 of 14
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 198 of 236 PageID #:247
     Except with respect to the Limit of Insurance,                     c.   That holds a person or organization
     the coverage afforded applies separately to                             engaged in the business of trans-
     each insured who is seeking coverage or                                 porting property by "auto" for hire
     against whom a claim or "suit" is brought.                              harmless for your use of a covered
                                                                             "auto" over a route or territory that
H.   "Insured contract":                                                     person or organization is authorized
     1.   Means:                                                             to serve by public authority.

          a.   A lease of premises;                           I.   "Leased worker" means a person leased to
                                                                   you by a labor leasing firm under an agree-
          b.   A sidetrack agreement;                              ment between you and the labor leasing firm,
                                                                   to perform duties related to the conduct of
          c.   An easement or license agreement,                   your business. "Leased worker" includes su-
               except in connection with construc-                 pervisors furnished to you by the labor leasing
               tion or demolition operations on or                 firm. "Leased worker" does not include a
               within 50 feet of a railroad;                       "temporary worker".
          d.   An obligation, as required by ordi-            J.   "Loss" means direct and accidental loss or
               nance, to indemnify a municipality,                 damage.
               except in connection with work for a
               municipality;                                  K.   "Mobile equipment" means any of the follow-
                                                                   ing types of land vehicles, including any at-
          e.   That part of any other contract or                  tached machinery or equipment:
               agreement pertaining to your busi-
               ness (including an indemnification of               1.   Bulldozers, farm machinery, forklifts and
               a municipality in connection with                        other vehicles designed for use princi-
               work performed for a municipality)                       pally off public roads;
               under which you assume the tort li-
               ability of another to pay for "bodily               2.   Vehicles maintained for use solely on or
               injury" or "property damage" to a                        next to premises you own or rent;
               third party or organization. Tort liabil-           3.   Vehicles that travel on crawler treads;
               ity means a liability that would be im-
               posed by law in the absence of any                  4.   Vehicles, whether self-propelled or not,
               contract or agreement;                                   maintained primarily to provide mobility to
                                                                        permanently mounted:
          f.   That part of any other contract or
               agreement entered into, as part of                       a.   Power cranes, shovels, loaders, dig-
               your business, pertaining to the                              gers or drills; or
               rental or lease, by you or any of your
               "employees", of any "auto". How-                         b.   Road construction or resurfacing
               ever, such contract or agreement                              equipment such as graders, scrap-
               shall not be considered an "insured                           ers or rollers.
               contract" to the extent that it obli-               5.   Vehicles not described in Paragraphs 1.,
               gates you or any of your "employ-                        2., 3., or 4. above that are not self-
               ees" to pay for "property damage" to                     propelled and are maintained primarily to
               any "auto" rented or leased by you                       provide mobility to permanently attached
               or any of your "employees".                              equipment of the following types:
     2.   Does not include that part of any contract                    a.   Air compressors, pumps and gen-
          or agreement:                                                      erators, including spraying, welding,
          a.   That indemnifies a railroad for "bodily                       building cleaning, geophysical explo-
               injury" or "property damage" arising                          ration, lighting and well servicing
               out of construction or demolition op-                         equipment; or
               erations, within 50 feet of any rail-                    b.   Cherry pickers and similar devices
               road property and affecting any rail-                         used to raise or lower workers.
               road bridge or trestle, tracks, road
               beds, tunnel, underpass or crossing;                6.   Vehicles not described in Paragraphs 1.,
               or                                                       2., 3., or 4. above maintained primarily for
                                                                        purposes other than the transportation of
          b.   That pertains to the loan, lease      or                 persons or cargo. However, self-
               rental of an "auto" to you or any     of                 propelled vehicles with the following
               your "employees", if the "auto"       is                 types of permanently attached equipment
               loaned, leased or rented with          a                 are not "mobile equipment" but will be
               driver; or                                               considered "autos":
                                                                        a.   Equipment designed primarily for:
                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                  Page 12 of 14
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 199 of 236 PageID #:248
               (1) Snow removal;                                   2.   The "insured" uses, generates or pro-
                                                                        duces the "pollutant".
               (2) Road maintenance, but not con-
                   struction or resurfacing; or               M. "Property damage" means damage to or loss
                                                                 of use of tangible property.
               (3) Street cleaning;
                                                              N.   "Suit" means a civil proceeding in which:
          b.   Cherry pickers and similar devices
               mounted on automobile or truck                      1.   Damages because of "bodily injury" or
               chassis and used to raise or lower                       "property damage"; or
               workers; and
                                                                   2.   A "covered pollution cost or expense",
          c.   Air compressors, pumps and gen-
               erators, including spraying, welding,               to which this insurance applies, are alleged.
               building cleaning, geophysical explo-                    "Suit" includes:
               ration, lighting or well servicing
               equipment.                                               a.   An arbitration proceeding in which
                                                                             such damages or "covered pollution
     However, "mobile equipment" does not in-                                costs or expenses" are claimed and
     clude land vehicles that are subject to a com-                          to which the "insured" must submit or
     pulsory or financial responsibility law or other                        does submit with our consent; or
     motor vehicle insurance law where it is li-
     censed or principally garaged. Land vehicles                       b.   Any other alternative dispute resolu-
     subject to a compulsory or financial responsi-                          tion proceeding in which such dam-
     bility law or other motor vehicle insurance law                         ages or "covered pollution costs or
     are considered "autos".                                                 expenses" are claimed and to which
                                                                             the insured submits with our con-
L.   "Pollutants" means any solid, liquid, gaseous                           sent.
     or thermal irritant or contaminant, including
     smoke, vapor, soot, fumes, acids, alkalis,               O. "Temporary worker" means a person who is
     chemicals, petroleum, petroleum products                    furnished to you to substitute for a permanent
     and their by-products, and waste. Waste in-                 "employee" on leave or to meet seasonal or
     cludes materials to be recycled, reconditioned              short-term workload conditions.
     or reclaimed. "Pollutants" include but are not
     limited to substances which are generally rec-           P.   "Trailer" includes semitrailer.
     ognized in industry or government to be                  Q. "Workplace" means that place and during
     harmful or toxic to persons, property or the                such hours to which the "employee" sustain-
     environment regardless of whether injury or                 ing "bodily injury" was assigned by you, or
     damage is caused directly or indirectly by the              any other person or entity acting on your be-
     "pollutants" and whether:                                   half, to work on the date of the "accident".
     1.   The "insured" is regularly or otherwise
          engaged in activities which taint or de-
          grade the environment; or
                 NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                                                 (Broad Form)
1.   The insurance does not apply:                                           respect to which (a) any person or
                                                                             organization is required to maintain
     A.   Under any Liability Coverage, to "bodily                           financial protection pursuant to the
          injury" or "property damage":                                      Atomic Energy Act of 1954, or any
          (1) With respect to which an "insured"                             law amendatory thereof, or (b) the
              under the policy is also an "insured"                          "insured" is, or had this policy not
              under a nuclear energy liability policy                        been issued would be, entitled to in-
              issued by Nuclear Energy Liability                             demnity from the United States of
              Insurance        Association,   Mutual                         America, or any agency thereof, un-
              Atomic Energy Liability Underwriters                           der any agreement entered into by
              or Nuclear Insurance Association of                            the United States of America, or any
              Canada, or would be an "insured"                               agency thereof, with any person or
              under any such policy but for its ter-                         organization.
              mination upon exhaustion of its limit                B.   Under any Medical Payments coverage,
              of liability; or                                          to expenses incurred with respect to
          (2) Resulting from the "hazardous prop-                       "bodily injury" resulting from the "hazard-
              erties" of "nuclear material" and with
                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                   Page 13 of 14
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 200 of 236 PageID #:249
          ous properties" of "nuclear facility" by any            used or exposed to radiation in a "nuclear re-
          person or organization.                                 actor";
     C.   Under any Liability Coverage, to "bodily                "Waste" means any waste material (a) con-
          injury" or "property damage" resulting                  taining "byproduct material" other than the
          from the "hazardous properties" of "nu-                 tailings or wastes produced by the extraction
          clear material", if:                                    or concentration of uranium or thorium from
                                                                  any ore processed primarily for its "source
          (1) The "nuclear material" (a) is at any                material" content, and (b) resulting from the
              "nuclear facility" owned by, or oper-               operation by any person or organization of
              ated by or on behalf of, an "insured"               any "nuclear facility" included under the first
              or (b) has been discharged or dis-                  two paragraphs of the definition of "nuclear
              persed therefrom;                                   facility".
          (2) The "nuclear material" is contained in              "Nuclear facility" means:
              "spent fuel" or "waste" at any time
              possessed, handled, used, proc-                     (a) Any "nuclear reactor";
              essed, stored, transported or dis-
              posed of by or on behalf of an "in-                 (b) Any equipment or device designed or
              sured"; or                                              used for (1) separating the isotopes of
                                                                      uranium or plutonium, (2) processing or
          (3) The "bodily injury" or "property dam-                   utilizing "spent fuel", or (3) handling,
              age" arises out of the furnishing by                    processing or packaging "waste";
              an "insured" of services, materials,
              parts or equipment in connection                    (c) Any equipment or device used for the
              with the planning, construction,                        processing, fabricating or alloying of
              maintenance, operation or use of                        "special nuclear material" if at any time
              any "nuclear facility", but if such fa-                 the total amount of such material in the
              cility is located within the United                     custody of the "insured" at the premises
              States of America, its territories or                   where such equipment or device is lo-
              possessions or Canada, this Exclu-                      cated consists of or contains more than
              sion (3) applies only to "property                      25 grams of plutonium or uranium 233 or
              damage" to such "nuclear facility"                      any combination thereof, or more than
              and any property thereat.                               250 grams of uranium 235;

2.   As used in this endorsement:                                 (d) Any structure, basin, excavation, prem-
                                                                      ises or place prepared or used for the
     "Hazardous properties" include radioactive,                      storage or disposal of "waste";
     toxic or explosive properties;
                                                             and includes the site on which any of the foregoing
     "Nuclear material" means "source material",             is located, all operations conducted on such site
     "special nuclear material" or "byproduct mate-          and all premises used for such operations:
     rial";
                                                             "Nuclear reactor" means any apparatus designed
     "Source material", "special nuclear material",          or used to sustain nuclear fission in a self-
     and "byproduct material" have the meanings              supporting chain reaction or to contain a critical
     given them in the Atomic Energy Act of 1954             mass of fissionable material;
     or in any law amendatory thereof;
                                                             "Property damage" includes all forms of radioac-
     "Spent fuel" means any fuel element or fuel             tive contamination of property.
     component, solid or liquid, which has been




                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                Page 14 of 14
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 201 of 236 PageID #:250
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           CHANGES - TOWING AND LABOR
This endorsement modifies insurance provided by the following:


     BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


1.   SECTION III - PHYSICAL DAMAGE COV-
     ERAGE, A. Coverage, 2. Towing is deleted
     in its entirety and replaced with:
     2.   Towing
          We will pay up to the limit shown in the
          Declarations for towing and labor costs
          incurred each time a covered "auto" is
          disabled. However, the labor must be per-
          formed at the place of disablement.




AA 2009 01 17
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 202 of 236 PageID #:251
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC
                     EQUIPMENT COVERAGE
This endorsement modifies insurance provided by the following:


     BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


1.   SECTION III - PHYSICAL DAMAGE COVER-                  2.    SECTION III - PHYSICAL DAMAGE COVER-
     AGE, B. Exclusions, 4. is deleted in its en-                AGE, C. Limits of Insurance, 1. is deleted in
     tirety and replaced with:                                   its entirety and replaced with:
     4.   We will not pay for "loss" to any of the fol-          1.   The most we will pay for:
          lowing:
                                                                      a.   "Loss" to any covered "auto" is the
          a.   Tapes, records, discs or similar au-                        lesser of;
               dio, visual or data electronic devices
               designed for use with audio, visual or                      (1) The actual cash value of the
               data electronic equipment.                                      damaged or stolen property as of
                                                                               the time of the "loss"; or
          b.   Any device designed or used to de-
               tect speed-measuring equipment,                             (2) The cost of repairing or replacing
               such as radar or laser detectors, and                           the damaged or stolen property
               any jamming apparatus intended to                               with other property of like kind or
               elude or disrupt speed-measuring                                quality.
               equipment.                                             b.   All electronic equipment that repro-
          c.   Any electronic equipment, without re-                       duces, receives or transmits audio,
               gard to whether this equipment is                           visual or data signals in any one
               permanently installed, that repro-                          "loss", is up to $1,000, if, at the time
               duces, receives or transmits audio,                         of "loss", such electronic equipment
               visual or data signals.                                     is:

          d.   Any accessories used with the elec-                         (1) Permanently installed in or upon
               tronic equipment described in Para-                             the covered "auto" in a housing,
               graph c. above.                                                 opening or other location that is
                                                                               not normally used by the "auto"
          Exclusions 4.c. and 4.d. do not apply to                             manufacturer for the installation
          equipment designed to be operated solely                             of such equipment;
          by use of the power from the "auto's" elec-
          trical system that, at the time of "loss", is:                   (2) Removable from a permanently
                                                                               installed housing unit as de-
          a.   Permanently installed in or upon the                            scribed in Paragraph b.1. above;
               covered "auto";                                                 or
          b.   Removable from a housing unit which                         (3) An integral part of such equip-
               is permanently installed in or upon                             ment as described in Para-
               the covered "auto";                                             graphs b.(1) and b.(2) above.
          c.   An integral part of the same unit           3.    AUDIO, VISUAL AND DATA ELECTRONIC
               housing any electronic equipment                  EQUIPMENT COVERAGE ADDED LIMITS
               described in Paragraphs a. and b.
               above; or                                         The sub-limit in Paragraph 1.b. above is in ad-
                                                                 dition to the Limit of Insurance shown in the
          d. Necessary for the normal operation                  Schedule of the Audio, Visual and Data
               of the covered "auto" or the monitor-             Equipment Coverage endorsement, if pur-
               ing of the covered "auto's" operating             chased.
               system.


AA 296 07 12
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 203 of 236 PageID #:252
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              ILLINOIS UNINSURED MOTORISTS COVERAGE
Throughout this endorsement "you" and "your" refer to the organization(s) and a natural person(s) shown as a
Named Insured on this endorsement. "You" and "your" do not refer to any other person(s) or organization(s),
including but not limited to agents, employees, servants, members, shareholders or independent contractors of
any person or organization shown as a Named Insured on this endorsement.
For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Illinois, this en-
dorsement modifies insurance provided under the following:


    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement changes the Coverage Form effective on the effective date of the Coverage Form unless
another date is indicated below.

Endorsement Effective:                                     Policy Number:
  07-20-2019                                               EBA 049 72 16
Named Insured:

T & E CHICAGO LLC/NAVIGATOR TAP ROOM C/O ERIK SWANSON
                                                  SCHEDULE
  Limit of Insurance
  $ REFER TO AA4183                            Each "Accident"

(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement).


A. Coverage                                                         that are necessary to recover from the own-
                                                                    er or operator of the "uninsured motor vehi-
    1.   We will pay all sums the "insured" is legally              cle".
         entitled to recover as compensatory dam-
         ages from the owner or operator of:                   2.   We will pay under this endorsement only if
                                                                    the limits of insurance under all applicable
         a.   An "uninsured motor vehicle" as de-                   liability bonds or policies have been partially
              fined in Paragraph F.4.a. and b. be-                  or fully exhausted by payment of judgments
              cause of "bodily injury":                             or settlements.
              (1) Sustained by the "insured"; and              3.   Any judgment for damages arising out of a
              (2) Cause by an "accident".                           "suit" brought without our written consent to
                                                                    both the "suit" and the judgment is not bind-
         b.   An "uninsured motor vehicle" as de-                   ing on us.
              fined in Paragraph F.4.c. because of
              "bodily injury" sustained by the "in-       B. Who is an Insured
              sured".                                          The following are "insureds":
         The owner's or operator's liability for these         1. If any natural persons are specifically listed
         damages must result from the ownership,                    as a Named Insured on this endorsement,
         maintenance or use of the "uninsured motor                 the following persons are "insureds":
         vehicle". The "insured" shall be required to
         prove all elements of the "insured's" claim

                                       Includes copyrighted material of ISO
AA 4044 IL 01 15                        Properties, Inc., with its permission.                       Page 1 of 4
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 204 of 236 PageID #:253
         a.   Natural persons specifically listed as a              tor vehicle" is not specifically identified in the
              Named Insured on this endorsement;                    Coverage Form or is not a newly acquired
                                                                    or replacement "motor vehicle" covered un-
         b.   "Family members" of natural persons                   der the terms of the Coverage Form.
              specifically listed as a Named Insured
              on this endorsement;                             4.   "Bodily injury" suffered by any person while
                                                                    operating or "occupying" a "motor vehicle"
         c.   Any natural person, but only for injuries             without reasonable belief that he or she is
              that occur while "occupying" an "auto"                entitled to do so.
              for which coverage is provided in the
              Coverage Form or a temporary substi-             5.   Punitive or exemplary damages.
              tute for such covered "auto". In such
              case, the covered "auto" must be out of     D. Limit of Insurance
              service because of its break down, re-           1.   Regardless of the number of policies, cov-
              pair, servicing, "loss" or destruction;               ered "autos", "insureds", premiums paid,
              and                                                   claims-made or vehicles involved in the "ac-
         d.   Any natural person, but only for dam-                 cident", the most we will pay for all damag-
              ages he or she is entitled to recover                 es, including, but not as a separate claim,
              because of "bodily injury" sustained by               damages claimed by any person or organi-
              an "insured" described in Paragraphs                  zation for care, loss of services, or death
              B.1.a., b. or c.                                      due to and arising out of any one "accident"
                                                                    is the limit of Uninsured Motorists Cover-
    2.   If an entity other than a natural person is                age shown in the Schedule or the Declara-
         listed as a Named Insured on this endorse-                 tions.
         ment, and no natural persons are listed as a
         Named Insured in the endorsement, the fol-                 We will apply the limit shown in the sched-
         lowing persons are "insureds":                             ule or the Declarations to first provide the
                                                                    separate limits required by the Illinois Safety
         a.   Any natural person, but only for injuries             Responsibility Law as follows:
              that occur while "occupying" an "auto"
              for which coverage is provided in the                 a.   $25,000 for "bodily injury" to any one
              Coverage Form or a temporary substi-                       person due to and arising out of any
              tute for such covered "auto". In such                      one "accident", and
              case, the covered "auto" must be out of               b.   $50,000 for "bodily injury" to two or
              service because of its break down, re-                     more persons due to and arising out of
              pair, servicing, "loss" or destruction.                    any one "accident".
         b.   Any natural person is an "insured", but               This provision will not change our total limit
              only for damages he or she is entitled                of insurance.
              to recover because of "bodily injury"
              sustained by an "insured" described in           2.   No one will be entitled to receive duplicate
              Paragraph B.2.a.                                      payments for the same elements of "loss"
                                                                    under this endorsement and any Liability
C. Exclusions                                                       Coverage Form.
    This insurance does not apply to any of the fol-                We will not make a duplicate payment under
    lowing:                                                         this endorsement for any element of "loss"
    1.   Any claim settled with the person(s) or or-                for which payment has been made by or for
         ganization(s) legally responsible for the "ac-             anyone who is legally liable.
         cident" or the insurer or legal representative             We will not pay for any element of "loss" if a
         of such person(s) or organization(s) without               person is entitled to receive payment for the
         our consent.                                               same element of "loss" under any personal
    2.   The direct or indirect benefit of any insurer              injury protection benefits, workers' compen-
         or self-insurer under any personal injury pro-             sation, disability benefits, pension statutes
         tection benefits, workers' compensation,                   or similar laws, including medical payments
         disability benefits, pension statutes or simi-             made under any statute.
         lar laws.                                             3.   The limit of insurance provided in this en-
    3.   "Bodily injury" sustained by an "insured"                  dorsement shall be reduced by all sums
         while the "insured" is operating, or "occupy-              available for payment to the "insured" for
         ing" a "motor vehicle" owned by, furnished                 "bodily injury" under all liability bonds or pol-
         to, or available for the regular use of a                  icies covering persons or organizations le-
         Named Insured or, if the Named Insured is                  gally liable for the "accident".
         a natural person, a spouse, or a resident
         relative of such Named Insured, if the "mo-
                                       Includes copyrighted material of ISO
AA 4044 IL 01 15                        Properties, Inc., with its permission.                         Page 2 of 4
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 205 of 236 PageID #:254
E. Changes in Conditions                                              c.   You and any other involved "insured"
                                                                           must cooperate with us in the investiga-
    The Conditions for Illinois Uninsured Motor-                           tion, settlement or defense of the claim
    ists Coverage are changed as follows:                                  or "suit". Cooperation includes, but is
    1.   With respect to an "uninsured motor vehi-                         not limited to, identifying all parties who
         cle", the Other Insurance Condition in the                        may be responsible for the "accident"
         Business Auto and Garage Coverage                                 and all insurers who may be obligated
         Forms and Other Insurance Primary and                             to provide coverage.
         Excess Insurance Provisions in the Truck-               3.   Transfer of Rights of Recovery Against
         ers and Motor Carrier Coverage Forms are                     Others to Us does not apply.
         replaced by the following:
                                                                 4.   The following Condition is added:
         If there is other applicable insurance availa-
         ble under one or more policies or provisions                 Reimbursement And Trust
         of coverage:
                                                                      If we make any payment and the "insured"
         a.   The maximum recovery under all cov-                     recovers from another party, the "insured"
              erage forms or policies combined may                    shall hold the proceeds in trust for us and
              equal but not exceed the highest appli-                 pay us back the amount we have paid.
              cable limit for any one vehicle under
              any coverage form or policy providing              5.   Legal Action Against Us is replaced by the
              coverage on either a primary or excess                  following:
              basis.                                                  No lawsuit or action whatsoever or any pro-
         b.   Any insurance we provide with respect                   ceeding in arbitration shall be brought
              to a vehicle you do not own shall be ex-                against us for the recovery of any claim un-
              cess over any other collectible unin-                   der the provisions of the Uninsured Motor-
              sured motorists insurance. We will pay                  ists Coverage of this Coverage Form unless
              only the amount by which the limit of in-               the "insured" has satisfied all of the things
              surance for this coverage exceeds the                   that "insured" is required to do under the
              limits of such other insurance.                         terms and conditions of this endorsement.
                                                                      Any claim or "suit" for Uninsured Motorists
         c.   If the coverage under this endorsement                  Coverage must be brought within two (2)
              is provided:                                            years of the date of the "accident" causing
                                                                      the "bodily injury" or one (1) year after the
              (1) On a primary basis, we will pay on-                 date the liability insurer of the "uninsured
                   ly our share of the "loss" that must               motor vehicle" becomes insolvent, whichev-
                   be paid under insurance providing                  er is later. Our subrogation rights also must
                   coverage on a primary basis. Our                   not be prejudiced.
                   share is the proportion that our lim-
                   it of insurance bears to the total of         6.   The following Condition is added:
                   all applicable limits of insurance for
                   coverage on a primary basis.                       Arbitration

              (2) On an excess basis, we will pay                     a.   If we and an "insured" do not agree:
                   only our share of the "loss" that                       (1) Whether that person is legally enti-
                   must be paid under insurance                                    tled to recover damages from a
                   providing coverage on an excess                                 party responsible for the "acci-
                   basis. Our share is the proportion                              dent"; or
                   that our limit of insurance bears to
                   the total of all applicable limits of                   (2) As to the amount of damages that
                   insurance for coverage on an ex-                                may be recovered;
                   cess basis.
                                                                           the matter may be settled by arbitration.
    2.   Duties in the Event of Accident, Claim,                           However, disputes concerning cover-
         Suit or Loss is changed by adding the fol-                        age under this endorsement may not
         lowing:                                                           be arbitrated.
         a.   You or any other involved "insured"                          The "insured" and we must mutually
              must promptly notify the police if a hit-                    agree to arbitrate the disagreements. If
              and-run driver is involved;                                  the "insured" and we do not agree to
                                                                           arbitrate, then the disagreement will be
         b.   You or any other involved "insured"                          resolved in a court having competent
              must promptly send us copies of the le-                      jurisdiction.
              gal papers if a "suit" is brought; and
                                                                           If arbitration is used, each party will se-
                                                                           lect an arbitrator. The two arbitrators
                                         Includes copyrighted material of ISO
AA 4044 IL 01 15                          Properties, Inc., with its permission.                        Page 3 of 4
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 206 of 236 PageID #:255
              will select a third. If they cannot agree               vehicle" also includes a motor home, pro-
              within 45 days as to the third arbitrator,              vided the motor home is not stationary and
              either may request that selection be                    is not being used as a temporary or perma-
              made by a judge of a court having ju-                   nent residence or office. "Motor vehicle"
              risdiction. Each party will:                            does not include a trolley, streetcar, "trailer",
                                                                      railroad engine, railroad car, motorized bicy-
              (1) Pay the expenses it incurs; and                     cle, golf cart, off-road recreational vehicle,
              (2) Bear the expenses of the third arbi-                snowmobile, fork lift, aircraft, watercraft,
                   trator equally.                                    construction equipment, farm tractor or oth-
                                                                      er vehicle designed and principally used for
         b.   Unless both parties agree otherwise,                    agricultural purposes, mobile home, vehicle
              arbitration will take place in the county               traveling on treads or rails or any similar ve-
              in which the "insured" lives. If arbitration            hicle.
              is submitted to the American Arbitration
              Association, then the American Arbitra-            3.   "Occupying" means in, upon, getting in, on,
              tion Association rules shall apply to all               out or off.
              matters except medical opinions. As to             4.   "Uninsured motor vehicle" means a land
              medical opinions, if the amount of                      "motor vehicle" or "trailer":
              damages being sought:
                                                                      a.   For which no liability bond or policy ap-
              (1) Is equal to or less than the mini-                       plies at the time of an "accident".
                   mum limit for "bodily injury" liability
                   specified by the Illinois Safety Re-               b.   For which an insuring or bonding com-
                   sponsibility Law, then the American                     pany denies coverage or is or becomes
                   Arbitration Association rules shall                     insolvent.
                   apply.
                                                                      c.   That is a hit-and-run vehicle and neither
              (2) Exceeds the minimum limit for                            the operator nor owner can be identi-
                   "bodily injury" liability specified by                  fied. The vehicle must either:
                   the Illinois Safety Responsibility
                   Law, then the rules of evidence                         (1) Hit an "insured", a covered "auto"
                   that apply in the circuit court for                             or a vehicle an "insured" is "occu-
                   placing medical opinions into evi-                              pying"; or
                   dence shall apply.                                      (2) Cause "bodily injury" to an "in-
              In all other arbitration proceedings, lo-                            sured" without hitting an "insured",
              cal rules of law as to arbitration proce-                            a covered "auto" or a vehicle an
              dure and evidence will apply. A decision                             "insured" is "occupying".
              agreed to by two of the arbitrators will                     We will only accept competent evi-
              be binding as to the amount of damag-                        dence which may include the testimony,
              es not exceeding the lesser of either:                       under oath, of a person making claim
              (1) $75,000 for "bodily injury" to any                       under this or similar coverage.
                   one person/$150,000 for "bodily in-                However, "uninsured motor vehicle" does
                   jury" to two or more persons                       not include any "motor vehicle":
                   caused by any one "accident"; or
                                                                      a.   Owned or operated by a self-insurer
              (2) The Limit of Uninsured Motorists                         under any applicable motor vehicle law,
                   Insurance shown in the Schedule                         except a self-insurer who is or be-
                   or Declarations.                                        comes insolvent and cannot provide the
F. Additional Definitions                                                  amounts required by that motor vehicle
                                                                           law.
    As used in this endorsement:
                                                                      b.   Owned by any governmental unit or
    1.   "Family member" means a natural person                            agency.
         who is related to and is a resident of the
         same household as a natural person shown                     c.   Designed for use mainly off public
         as a Named Insured on this endorsement.                           roads while not on public roads.
         Such relation may be by blood, marriage or                   d.   Owned by or furnished or available for
         adoption and may include a ward or foster                         your regular use or that of any "family
         child.                                                            member" or any other "insured".
    2.   "Motor vehicle" means a self-propelled vehi-                 e.   For which liability coverage is afforded
         cle designed for use and principally used on                      under this Coverage Form.
         public roads, including an automobile, truck,
         semi-tractor, motorcycle and bus. "Motor

                                         Includes copyrighted material of ISO
AA 4044 IL 01 15                          Properties, Inc., with its permission.                         Page 4 of 4
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 207 of 236 PageID #:256
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ILLINOIS UNDERINSURED MOTORISTS COVERAGE
Throughout this endorsement "you" and "your" refer to the organization(s) and a natural person(s) shown as a
Named Insured on this endorsement. "You" and "your" do not refer to any other person(s) or organization(s),
including but not limited to agents, employees, servants, members, shareholders or independent contractors of
any person or organization shown as a Named insured on this endorsement.
For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Illinois, this en-
dorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement changes the Coverage Form effective on the effective date of the Coverage Form unless
another date is indicated below.

Endorsement Effective:                                     Policy Number:
  07-20-2019                                               EBA 049 72 16
Named Insured:

T & E CHICAGO LLC/NAVIGATOR TAP ROOM C/O ERIK SWANSON
                                                  SCHEDULE
  Limit of Liability

  $ REFER TO AA4183                                        Each Accident


(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)

With respect to coverage provided by this endorse-                       been partially or fully exhausted by
ment, the provisions of the Coverage Form apply                          payment of judgments or settlements;
unless modified by the endorsement.                                      or
A. Coverage                                                         b.   A "tentative settlement" has been made
                                                                         between an "insured" and a person(s)
    1.   We will pay all sums the "insured" is legally                   or organization(s) who may be legally
         entitled to recover as compensatory dam-                        responsible for the "accident", or the in-
         ages from the owner or operator of an "un-                      surer and legal representative of such
         derinsured motor vehicle". The damages                          person(s) or organization(s) and we:
         must result from "bodily injury" sustained by
         the "insured" caused by an "accident". The                      (1) Have been given a prompt written
         owner's or operator's liability for these dam-                          notice of such settlement and ad-
         ages must result from the ownership, main-                              vance payment to the "insured"
         tenance or use of the "underinsured motor                               equal to the "tentative settlement"
         vehicle". The "insured" shall be required to                            within 30 days after receipt of noti-
         prove all elements of the "insured's" claim                             fication; or
         that are necessary to recover from the
         owner or operator of the "underinsured" mo-                     (2) We and an "insured" have reached
         tor vehicle".                                                           a "settlement agreement".

    2.   We will pay under this endorsement only if            3.   Any judgment for damages arising out of a
         a. or b. below applies:                                    "suit" brought without our written consent to
                                                                    both the "suit" and the judgment is not bind-
         a.   The limits of insurance under all appli-              ing on us.
              cable liability bonds or policies have

                                       Includes copyrighted material of ISO
AA 4045 IL 11 08                        Properties, Inc., with its permission.                          Page 1 of 5
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 208 of 236 PageID #:257
B. Who is an Insured                                           3.   "Bodily injury" sustained by an "insured"
                                                                    while the "insured" is operating or "occupy-
    The following are "insureds":                                   ing" a "motor vehicle" owned by, furnished
    1.   If any natural persons are specifically listed             to, or available for the regular use of a
         as a Named Insured on this endorsement,                    Named Insured or, if the Named Insured is
         the following persons are "insureds":                      a natural person, a spouse or a resident
                                                                    relative of such Named Insured, if the "mo-
         a.   Natural persons specifically listed as a              tor vehicle" is not specifically identified in the
              Named Insured on this endorsement;                    Coverage Form or is not a newly acquired
                                                                    or replacement "motor vehicle" covered un-
         b.   "Family members" of natural persons                   der the terms of the Coverage Form.
              specifically listed as a Named Insured
              on this endorsement;                             4.   "Bodily injury" suffered by any person while
                                                                    operating or "occupying" a "motor vehicle"
         c.   Any natural person, but only for injuries             without reasonable belief that he or she is
              that occur while "occupying" an "auto"                entitled to do so.
              for which coverage is provided in the
              Coverage Form or a temporary substi-             5.   Punitive or exemplary damages.
              tute for such covered "auto". In such
              case, the covered "auto" must be out of     D. Limit of Insurance
              service because of its break down, re-           1.   Regardless of the number of policies, cov-
              pair, servicing, "loss" or destruction;               ered "autos", "insureds", premiums paid,
              and                                                   claims-made or vehicles involved in the "ac-
         d.   Any natural person, but only for dam-                 cident", the most we will pay for all dam-
              ages he or she is entitled to recover                 ages, including, but not as a separate claim,
              because of "bodily injury" sustained by               damages claimed by any person or organi-
              an "insured" described in Paragraphs                  zation for care, loss of services, or death
              B.1.a., b. or c.                                      due to and arising out of any one "accident"
                                                                    is the limit of Underinsured Motorists
    2.   If an entity other than a natural person is                Coverage shown in the Schedule or the
         listed as the Named Insured on this en-                    Declarations.
         dorsement, and no natural persons are
         listed as Named Insureds in the Declara-              2.   Except in the event of a "settlement agree-
         tions, the following persons are "insureds":               ment", the limit of insurance provided in this
                                                                    endorsement shall be reduced by all sums
         a.   Any natural person, but only for injuries             available for payment:
              that occur while "occupying" an "auto"
              for which coverage is provided in the                 a.   To the "insured" for "bodily injury" under
              Coverage Form or a temporary substi-                       all liability bonds or policies covering
              tute for such covered "auto". In such                      persons or organizations legally liable
              case, the covered "auto" must be out of                    for the "accident".
              service because of its break down, re-                b.   Under any automobile medical pay-
              pair, servicing, "loss" or destruction.                    ments coverage. However, the limit of
         b.   Any natural person is an "insured", but                    insurance provided in this endorsement
              only for damages he or she is entitled                     shall not be reduced by any sums paid
              to recover because of "bodily injury"                      or payable under Social Security dis-
              sustained by an "insured" described in                     ability benefits.
              Paragraph B.2.a.                                      No one will be entitled to receive duplicate
C. Exclusions                                                       payments for the same elements of "loss"
                                                                    under this endorsement and any Liability
    This insurance does not apply to any of the fol-                Coverage Form.
    lowing:
                                                                    We will not make duplicate payment under
    1.   Any claim settled with the person(s) or or-                this endorsement for element of "loss" for
         ganization(s) legally responsible for the "ac-             which payment has been made by or for
         cident" or the insurer or legal representative             anyone who is legally liable.
         of such person(s) or organization(s) without
         our consent.                                               We will not pay for any element of "loss" if a
                                                                    person is entitled to receive payment for the
    2.   The direct or indirect benefit of any insurer              same element of "loss" under any personal
         under any personal injury protection, work-                injury protection, workers' compensation,
         ers' compensation, disability benefits, pen-               disability benefits, pension statutes or simi-
         sion statutes or similar law.                              lar law, including medical payments made
                                                                    under any statute

                                       Includes copyrighted material of ISO
AA 4045 IL 11 08                        Properties, Inc., with its permission.                         Page 2 of 5
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 209 of 236 PageID #:258
    3.   In the event of a "settlement agreement",              2.   Duties in the Event of Accident, Claim,
         the maximum limit of insurance provided in                  Suit or Loss is changed by adding the fol-
         this endorsement shall be the amount by                     lowing:
         which the limit of insurance provided in this
         endorsement exceeds the limits of bodily in-                a.   A person seeking Underinsured Motor-
         jury liability bonds or policies applicable to                   ists Coverage must promptly notify us
         the owner or operator of the "underinsured                       in writing of a "tentative settlement" be-
         motor vehicle".                                                  tween the "insured" and a person(s) or
                                                                          organization(s) who may be legally re-
E. Changes in Conditions                                                  sponsible for the "accident", or the in-
                                                                          surer or legal representative of such
    The Conditions for Illinois Underinsured Mo-                          person(s) or organization(s) and allow
    torists Coverage are changed as follows:                              us 30 days to advance payment to that
    1.   With respect to an "underinsured motor ve-                       "insured" in an amount equal to the
         hicle", the Other Insurance Condition in                         "tentative settlement" to preserve our
         the Business Auto and Garage Coverage                            rights against the person(s) or organi-
         Forms and Other Insurance Primary and                            zation(s) who may be legally responsi-
         Excess Insurance Provisions in the Truck-                        ble for the "accident", or the insurer or
         ers and Motor Carrier Coverage Forms are                         legal representative of such person(s)
         replaced by the following:                                       or organization(s).

         If there is other applicable insurance avail-               b.   File "suit" against the person(s) or or-
         able under one or more policies or provi-                        ganization(s) who may be legally re-
         sions of coverage:                                               sponsible for the "accident" or the in-
                                                                          surer or legal representative of such
         a.   The maximum recovery under all cov-                         person(s) or organization(s), prior to the
              erage forms or policies combined may                        conclusion of a "settlement agreement".
              equal but not exceed the highest appli-                     Such "suit" cannot be abandoned or
              cable limit for any one vehicle under                       settled without giving us notice in writ-
              any coverage form or policy providing                       ing of a "tentative settlement" between
              coverage on either a primary or excess                      the "insured" and a person(s) or organi-
              basis.                                                      zation(s) who may be legally responsi-
                                                                          ble for the "accident", or the insurer or
         b.   Any insurance we provide with respect                       legal representative of such person(s)
              to a vehicle you do not own shall be ex-                    or organization(s) and allowing us 30
              cess over any other collectible underin-                    days to advance payment to that "in-
              sured motorists insurance. We will pay                      sured" in an amount equal to that set-
              only the amount by which the limit of in-                   tlement to preserve our rights against
              surance for this coverage exceeds the                       the person(s) or organization(s) who
              limits of such other insurance.                             may be legally responsible for the "ac-
         c.   If the coverage under this endorsement                      cident", or the insurer or legal represen-
              is provided:                                                tative of such person(s) or organiza-
                                                                          tion(s);
              (1) On a primary basis, we will pay
                   only our share of the "loss" that                 c.   You or any other involved "insured"
                   must be paid under insurance pro-                      must promptly send us copies of the le-
                   viding coverage on a primary ba-                       gal papers if a "suit" is brought; and
                   sis. Our share is the proportion that             d.   You and any other involved "insured"
                   our limit of insurance bears to the                    must cooperate with us in the investiga-
                   total of all applicable limits of in-                  tion, settlement or defense of the claim
                   surance for coverage on a primary                      or "suit". Cooperation includes, but is
                   basis.                                                 not limited to, identifying all parties who
              (2) On an excess basis, we will pay                         may be responsible for the "accident"
                   only our share of the "loss" that                      and all insurers who may be obligated
                   must be paid under insurance pro-                      to provide coverage.
                   viding coverage on an excess ba-             3.   The following is added to Transfer of
                   sis. Our share is the proportion that             Rights of Recovery Against Others to Us:
                   our limit of insurance bears to the
                   total of all applicable limits of in-             Transfer of Rights of Recovery Against
                   surance for coverage on an excess                 Others to Us does not apply to damages
                   basis.                                            caused by an "accident" with an "underin-
                                                                     sured motor vehicle" if we:



                                        Includes copyrighted material of ISO
AA 4045 IL 11 08                         Properties, Inc., with its permission.                        Page 3 of 5
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 210 of 236 PageID #:259
         a.   Have been given prompt written notice              6.   The following Condition is added:
              of a "tentative settlement" between an
              "insured" and a person(s) or organiza-                  Arbitration
              tion(s) who may be legally responsible                  a.   If we and an "insured" do not agree:
              for the "accident", or the insurer or legal
              representative of such person(s) or or-                      (1) Whether that person is legally enti-
              ganization(s); and                                                   tled to recover damages from a
                                                                                   party responsible for the "acci-
         b.   Fail to advance payment to the "in-                                  dent"; or
              sured" in an amount equal to the "tenta-
              tive settlement" within 30 days after re-                    (2) As to the amount of damages that
              ceipt of notification.                                               may be recovered;
         If we advance payment to the "insured" in                         the matter may be settled by arbitration.
         an amount equal to the "tentative settle-                         However, disputes concerning cover-
         ment" within 30 days after receipt of notifica-                   age under this endorsement may not
         tion:                                                             be arbitrated.
         a.   That payment will be separate from any                       The "insured" and we must mutually
              amount the "insured" is entitled to re-                      agree to arbitrate the disagreements. If
              cover under the provisions of Underin-                       the "insured" and we do not agree to
              sured Motorists Coverage; and                                arbitrate, then the disagreement will be
                                                                           resolved in a court having competent
         b.   We also have a right to recover the ad-                      jurisdiction.
              vanced payment.
                                                                           If arbitration is used, each party will se-
         However, in the event of a "settlement                            lect an arbitrator. The two arbitrators
         agreement", we shall be entitled to recover                       will select a third. If they cannot ag-
         only for amounts which exceed the limit of                        gress within 45 days as to the third arbi-
         bodily injury liability bonds or policies appli-                  trator, either may request that selection
         cable to the owner or operator of the "under-                     be made by a judge of a court having
         insured motor vehicle".                                           jurisdiction. Each party will:
    4.   The following Condition is added:                                 (1) Pay the expenses it incurs; and
         Reimbursement And Trust                                           (2) Bear the expenses of the third arbi-
         If we make any payment and the "insured"                                  trator equally.
         recovers from another party, the "insured"                   b.   Unless both parties agree otherwise,
         shall hold the proceeds in trust for us and                       arbitration will take place in the county
         pay us back the amount we have paid.                              in which the "insured" lives. Local rules
         However, in the event of a "settlement                            of law as to arbitration procedures and
         agreement", we shall be entitled to recover                       evidence will apply. A decision agreed
         only for amounts which exceed the limit of                        to by two of the arbitrators will be bind-
         bodily injury liability bonds or policies appli-                  ing as to:
         cable to the owner or operator of the "under-                     (1) Whether the "insured" is legally en-
         insured motor vehicle".                                                   titled to recover damages from a
    5.   Legal Action Against Us is replaced by the                                party responsible for the "acci-
         following:                                                                dent"; and

         No lawsuit or action whatsoever or any pro-                       (2) The amount of damages.
         ceeding in arbitration shall be brought            F.   Additional Definitions
         against us for the recovery of any claim un-
         der the provisions of the Underinsured Mo-              As used in this endorsement:
         torists Coverage of this Coverage Form
         unless the "insured" has satisfied all of the           1.   "Family member" means a natural person
         things that "insured" is required to do under                who is related to and is a resident of the
         the terms and conditions of this endorse-                    same household as a natural person shown
         ment. Any claim or "suit" for Underinsured                   as a Named Insured on this endorsement.
         Motorists Coverage must be brought within                    Such relation may be by blood, marriage or
         two (2) years of the date of the "accident"                  adoption, and may include a ward or foster
         causing the "bodily injury" or one (1) year af-              child.
         ter the date the liability insurer of the "unin-        2.   "Motor vehicle" means a self-propelled vehi-
         sured motor vehicle" becomes insolvent,                      cle designed for use and principally used on
         whichever is later. Our subrogation rights                   public roads, including an automobile, truck,
         also must not be prejudiced.
                                         Includes copyrighted material of ISO
AA 4045 IL 11 08                          Properties, Inc., with its permission.                        Page 4 of 5
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 211 of 236 PageID #:260
         semi-tractor, motorcycle and bus. "Motor                     for damages incurred because of "bodily in-
         vehicle" also includes a motor home, pro-                    jury" sustained in an "accident" involving an
         vided the motor home is not stationary and                   "underinsured motor vehicle".
         is not being used as a temporary or perma-
         nent residence or office. "Motor vehicle"               6.   "Underinsured motor vehicle" means a land
         does not include a trolley, streetcar, "trailer",            "motor vehicle" or "trailer" of any type for
         railroad engine, railroad car, motorized bicy-               which the sum of the limits of coverage
         cle, golf cart, off-road recreational vehicle,               available for payment to the "insured" under
         snowmobile, fork lift, aircraft, watercraft,                 all liability bonds or policies covering per-
         construction equipment, farm tractor or                      son(s) or organization(s) liable to the "in-
         other vehicle designed and principally used                  sured" at the time of an "accident" are less
         for agricultural purposes, mobile home, ve-                  than the Limit of Insurance for this coverage
         hicle traveling on treads or rails or any simi-              or reduced by payments to others injured in
         lar vehicle.                                                 the accident to an amount which is less than
                                                                      the Limit of Insurance for this coverage.
    3.   "Occupying" means in, upon, getting in, on,                  However, "underinsured motor vehicle"
         out or off.                                                  does not include any "motor vehicle":
    4.   "Settlement agreement" means we and an                       a.   Owned or operated by any self-insurer
         "insured" agree that the "insured" is legally                     under any applicable motor vehicle law,
         entitled to recover, from the person(s) or or-                    except a self-insurer who is or be-
         ganization(s) who may be legally responsi-                        comes insolvent and cannot provide the
         ble for the "accident", or the legal represen-                    amount required by that motor vehicle
         tative of such person(s) or organization(s),                      law.
         damages for "bodily injury" and, without ar-
         bitration, agree also as to the amount of                    b.   Owned by any governmental unit or
         damages. Such agreement is final and bind-                        agency.
         ing regardless of any subsequent judgment                    c.   Designed for use mainly off public
         or settlement reached by the "insured" with                       roads while not on public roads.
         the person(s) or organization(s) who may be
         legally responsible for the "accident", or the               d.   Which is an "uninsured motor vehicle".
         legal representative of such person(s) or or-
         ganization(s),.                                              e.   Owned by, furnished or available for the
                                                                           regular use of any "insured", other than
    5.   "Tentative settlement" means an offer from                        the named insured, or a "family mem-
         the person(s) or organization(s) who may be                       ber" of a named insured.
         legally responsible for the "accident", or the
         legal representative of such person(s) or or-                f.   For which liability coverage is afforded
         ganization(s), to compensate an "insured"                         under this Coverage Form.




                                         Includes copyrighted material of ISO
AA 4045 IL 11 08                          Properties, Inc., with its permission.                      Page 5 of 5
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 212 of 236 PageID #:261
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      ILLINOIS CHANGES
For a covered "auto" licensed or principally garaged in Illinois, this endorsement modifies insurance provided
under the following:
    BUSINESS AUTO COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.


A. Changes in Liability Coverage                                       b.   The deductions are for prior wear and
                                                                            tear, missing parts and rust damages
    1.   Paragraph A.1.b.(3) of the Who is an In-                           that is reflective of the general overall
         sured provision does not apply.                                    condition of the vehicle considering
    2.   Our Limit of Insurance applies except                              its age. In this event, deductions may
         that we will apply the limit shown in the                          not exceed $500.
         Declarations to first provide the separate          C. Changes in Conditions
         limits required by the Illinois Safety Re-
         sponsibility Law as follows:                             The Other Insurance condition is changed by
                                                                  the addition of the following:
         a.   $25,000 for "bodily injury" to any one
              person caused by any one "accident",                Liability Coverage provided by this Coverage
                                                                  Form for any "auto" you do not own is primary
         b.   $50,000 for "bodily injury" to two or               if:
              more persons caused by any one
              "accident", and                                     1.   The "auto" is owned or held for sale or
                                                                       lease by a new or used vehicle dealer-
         c.   $20,000 for "property damage"                            ship;
              caused by any one "accident".
                                                                  2.   The "auto" is operated by an "insured"
    This provision will not change our total Limit                     with the permission of the dealership de-
    of Insurance.                                                      scribed in Paragraph 1. while your "auto"
B. Changes in Physical Damage Coverage                                 is being repaired or evaluated; and

    The following is added to the Limit of Insur-                 3.   The Limit of Insurance for Liability Cover-
    ance provision with respect to repair or re-                       age under this policy is at least:
    placement resulting in better than like kind or                    a.   $100,000 for "bodily injury" to any one
    quality and supercedes any provision to the                             person caused by any one "accident",
    contrary:
                                                                       b.   $300,000 for "bodily injury" to two or
    3.   We may deduct for betterment if:                                   more persons caused by any one
         a.   The deductions reflect a measurable                           "accident", and
              decrease in market value attributable                    c.   $50,000 for "property damage"
              to the poorer condition of, or prior                          caused by any one "accident".
              damage to, the vehicle.




                                       Includes copyrighted material of ISO
AA 4136 IL 01 15                        Properties, Inc., with its permission.
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 213 of 236 PageID #:262

             UNINSURED/UNDERINSURED MOTORISTS
          PROTECTION OPTION SELECTION FORM - ILLINOIS
The laws of Illinois require that automobile liability insurance policies offer Uninsured/Underinsured Motorists
Coverage limits equal to the Bodily Injury Limits of the policy to which the coverage attaches. You may,
however, select coverage at a lower limit.
YOU ARE ELECTING TO PURCHASE UNINSURED MOTORISTS LIMITS LESS THAN YOUR BODILY
INJURY LIABILITY LIMITS WHEN YOU SIGN THIS FORM.
Uninsured Motorists Coverage provides for payment of certain benefits for damages caused by owners or
operators of uninsured motor vehicles because of bodily injury or death resulting therefrom.
Underinsured Motorists Coverage provides for payment of certain benefits for damages caused by owners or
operators of underinsured motor vehicles because of bodily injury or death resulting therefrom.
An Underinsured motor vehicle is a vehicle to which a bodily injury policy or bond applies at the time of the
accident but its limit for bodily injury liability is less than the limit of liability for this coverage.
Such benefits may include payments for certain medical expenses, lost wages and pain and suffering, subject
to limitations and conditions in the policy.
Uninsured/Underinsured Motorist options are available for a modest premium: PLEASE CONTACT YOUR
AGENT for the exact cost.
                                PLEASE SELECT ONE OF THE FOLLOWING:
        I select Uninsured/Underinsured Motorists Coverage at the following limits which are lower than the
        Bodily Injury Liability Limits of my policy.
                                                                  Thousand Dollars
                                                    Split Limit                      Single Limit
                       LIMITS OF LIABILITY          ¨    *25/50                  ¨       50*
                                                    ¨    50/100                  ¨       100
                                                    ¨    100/300                 ¨       300
                                                    ¨    Other                   ¨       Other


Attached to and forming a part of Policy Number EBA 049 72 16      and any subsequent renewals,
reinstatements, reissuance, replacements, substitutions or amendments of my policy unless I request
otherwise in writing
I intend that my selection will apply to me and all other persons or organizations that may be eligible for
coverage under this policy.


                        DATE


              INSURED'S SIGNATURE


NOTE:    A. *Underinsured Motorist Coverage does not apply unless Uninsured Motorist Coverage limits
              exceed the minimum Financial Responsibility Limits of $25,000 each person/$50,000 each
              occurrence or $50,000 Single Limit Liability.
         B. Please refer to form AA 4046 IL for information regarding "Uninsured Motorist Property Damage".




AA 4168 IL 01 15
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 214 of 236 PageID #:263
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            OFFICE OF FOREIGN ASSETS CONTROL (OFAC)
                    COMPLIANCE ENDORSEMENT
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
SECTION IV - BUSINESS AUTO CONDITIONS, B. General Conditions of the BUSINESS AUTO
COVERAGE FORM and SECTION V - GARAGE CONDITIONS, B. General Conditions of the GARAGE
COVERAGE FORM are amended to include the following:
Office of Foreign Assets Control (OFAC) Compliance
Whenever insurance coverage provided by this policy would be in violation of any United States economic or
trade sanctions, such insurance coverage will not be provided under this policy.




AA 4263 IL 04 10
 Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 215 of 236 PageID #:264

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:
     BUSINESS AUTO COVERAGE FORM
     BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM
     GARAGE COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM
     TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
A.   The Cancellation Common Policy Condition is
     replaced by the following:                                       (2) 61 days or more, we will mail you at
                                                                          least 60 days written notice.
     CANCELLATION
                                                                 e.   If this policy in cancelled, we will send you
     a.   The first Named Insured shown in the Dec-                   any premium refund due. If we cancel, the
          larations may cancel this policy by mailing                 refund will be pro rata. If you cancel, the re-
          us advance written notice of cancellation.                  fund may be less than pro rata. The can-
                                                                      cellation will be effective even if we have not
     b.   When this policy is in effect 61 days or more               made or offered a refund.
          or is a renewal or continuation policy, we
          may cancel only for one or more of the fol-            f.   The effective date of cancellation stated in
          lowing reasons by mailing you written notice                the notice shall become the end of the pol-
          of cancellation stating the reasons for can-                icy period.
          cellation.
                                                                 g.   Our notice of cancellation will state the rea-
          (1) Nonpayment of premium.                                  son for cancellation.
          (2) The policy was obtained through a ma-              h.   A copy of the notice will also be sent to your
              terial misrepresentation.                               agent or broker and the loss payee.
          (3) Any "insured" has violated any of the         B.   The following is added and supersedes any pro-
              terms and conditions of the policy.                vision to the contrary:
          (4) The risk originally accepted           has         NONRENEWAL
              measurably increased.
                                                                 If we decide not to renew or continue this policy,
          (5) Certification to the Director of Insur-            we will mail you, your agent or broker and the
              ance of the loss of reinsurance by the             loss payee written notice, stating the reason for
              insurer which provided coverage to us              nonrenewal, at least 60 days before the end of
              for all or a substantial part of the               the policy period. If we offer to renew or con-
              underlying risk insured.                           tinue and you do not accept, this policy will ter-
          (6) A determination by the Director of In-             minate at the end of the current policy period.
              surance that the continuation of the               Failure to pay the required renewal or continua-
              policy could place us in violation of the          tion premium when due shall mean that you
              Illinois insurance laws.                           have not accepted our offer.

     c.   If we cancel for nonpayment of premium,                If we fail to mail proper written notice of non-
          we will mail you at least 10 days written no-          renewal and you obtain other insurance, this
          tice.                                                  policy will end on the effective date of that insur-
                                                                 ance.
     d.   If this policy is cancelled for other than non-
          payment of premium and the policy is in ef-       C.   Mailing of Notices
          fect:
                                                                 We will mail cancellation and nonrenewal no-
          (1) 60 days or less, we will mail you at               tices to the last addresses known to us. Proof
              least 30 days written notice.                      of mailing will be sufficient proof of notice.




CA 02 70 08 94                  Copyright, Insurance Services Office, Inc., 1994
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 216 of 236 PageID #:265

                  THE CINCINNATI INSURANCE COMPANY
                                         A Stock Insurance Company


           CINCINNATI DATA DEFENDER™ COVERAGE PART
                         DECLARATIONS
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES
ONLY TO "CLAIMS" FIRST MADE DURING THE "POLICY PERIOD" OR ANY
APPLICABLE EXTENDED REPORTING PERIOD. THE LIMIT OF INSURANCE TO PAY
DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE EXHAUSTED BY
"DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
DEDUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE
AMOUNT OF ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF
INSURANCE. READ THE ENTIRE POLICY CAREFULLY.
Attached to and forming part of POLICY NUMBER: EPP 049 72 16               Effective Date 07-20-2019
Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
here.

Retroactive Date:     07-20-2018
                                    Limits of Insurance and Deductible
                                   Annual
     Insuring Agreement           Aggregate                     Sublimit                    Deductible
 A     Response Expenses       $50,000                                                    $1,000
                                                 Forensic IT Review        $25,000
                                                 Legal Review              $25,000
                                                 PR Services               $25,000
 B     Defense and Liability   $50,000                                                    $1,000
                                                 Regulatory Fines and      $25,000
                                                 Penalties
                                                 PCI Fines and             $25,000
                                                 Penalties
 C     Identity Recovery       $25,000                                                    $250
                                                 Lost Wages and            $5,000
                                                 Child and Elder Care
                                                 Mental Health             $1,000
                                                 Counseling
                                                 Miscellaneous             $1,000
                                                 Unnamed Costs

                       TOTAL ANNUAL PREMIUM                                $143
     Optional Supplemental Extended Reporting             Optional Supplemental Extended Reporting
                  Period - Term:                                      Period - Premium:
           1   YEAR                                                        28
           2   YEAR                                                        56
           3   YEAR                                                        74
           4   YEAR                                                        93
           5   YEAR                                                        102
           6   YEAR                                                        111
FORMS AND/OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
HC102          01/18 CINCINNATI DATA DEFENDER™ COVERAGE FORM
HC460IL        01/18 ILLINOIS CHANGES - CINCINNATI DATA DEFENDER™ COVERAGE PART


HC 502 01 18                                                                                     Page 1 of 2
                                                                                       EPP 049 72 16
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 217 of 236 PageID #:266




HC 502 01 18                                                                   Page 2 of 2
                                                                       EPP 049 72 16
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 218 of 236 PageID #:267

                CINCINNATI DATA DEFENDER™ COVERAGE FORM
                                                                 TABLE OF CONTENTS

Coverage Part Provision:                                                                                                                       Begins on Page:
Preamble.......................................................................................................................................................3
SECTION I - COVERAGES...........................................................................................................................3
A. Insuring Agreements............................................................................................................................3
      1.     Insuring Agreement A - Response Expenses ............................................................................3
      2.     Insuring Agreement B - Defense and Liability ...........................................................................5
      3.     Insuring Agreement C - Identity Recovery .................................................................................5
B. Exclusions ............................................................................................................................................5
      1.     Applicable to Insuring Agreements A and B ...................................................................................5
             a.     Contractual Liability ..............................................................................................................5
             b.     Criminal Investigations or Proceedings ..............................................................................5
             c.     Deficiency Correction............................................................................................................5
             d.     Extortion .................................................................................................................................6
             e.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
             f.     Non-monetary Relief..............................................................................................................6
             g.     Previously Reported Data Compromises ............................................................................6
             h.     Prior Data Compromises.......................................................................................................6
             i.     Prior or Pending Litigation ...................................................................................................6
             j.     Reckless Disregard ...............................................................................................................6
             k.     Uninsurable ............................................................................................................................6
             l.     Willful Complicity...................................................................................................................6
      2.     Applicable to Insuring Agreement C................................................................................................6
             a.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
             b.     Professional or Business Identity........................................................................................6
             c.     Unreported Identity Theft......................................................................................................6
      3.     Applicable to Insuring Agreements A, B and C...............................................................................6
             a.     Nuclear....................................................................................................................................6
             b.     War ..........................................................................................................................................6
SECTION II - LIMITS OF INSURANCE AND DEDUCTIBLE .......................................................................7
SECTION III - DEFENSE AND SETTLEMENT.............................................................................................8
SECTION IV - CONDITIONS ........................................................................................................................8
      1.     Bankruptcy ....................................................................................................................................8
      2.     Due Diligence ................................................................................................................................8
      3.     Duties in the Event of a Claim, Regulatory Proceeding or Loss ..............................................9
      4.     Help Line ...................................................................................................................................... 10
      5.     Legal Action Against Us .............................................................................................................10
      6.     Legal Advice ................................................................................................................................10
      7.     Liberalization ............................................................................................................................... 10
      8.     Office of Foreign Assets Control (OFAC) Compliance............................................................11
      9.     Other Insurance...........................................................................................................................11
      10.    Pre-Notification Consultation ....................................................................................................11
      11.    Representations .......................................................................................................................... 11
      12.    Separation of Insureds ...............................................................................................................11
      13.    Service Providers........................................................................................................................11
      14.    Services .......................................................................................................................................11
      15.    Subrogation ................................................................................................................................. 12
      16.    Valuation - Settlement ................................................................................................................ 12
      17.    When We Do Not Renew ............................................................................................................12


                                                      Includes copyrighted material of Insurance
HC 102 01 18                                           Services Office, Inc. with its permission.                                                   Page 1 of 17
            Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 219 of 236 PageID #:268


                                                       TABLE OF CONTENTS (CONT'D)

Coverage Part Provision:                                                                                                                    Begins on Page:
SECTION V - EXTENDED REPORTING PERIODS...................................................................................12
SECTION VI - DEFINITIONS ......................................................................................................................13
      1.    "Affected individual".......................................................................................................................13
      2.    "Authorized representative"...........................................................................................................13
      3.    "Claim" ..........................................................................................................................................13
      4.    "Coverage term"............................................................................................................................13
      5.    "Coverage territory".......................................................................................................................14
      6.    "Data compromise liability"............................................................................................................14
      7.    "Defense costs".............................................................................................................................14
      8.    "Employee"....................................................................................................................................14
      9.    "Executive" ....................................................................................................................................15
      10.   "Identity recovery case manager"..................................................................................................15
      11.   "Identity recovery expenses".........................................................................................................15
      12.   "Identity recovery insured".............................................................................................................16
      13.   "Identity theft" ................................................................................................................................16
      14.   "Insured"........................................................................................................................................16
      15.   "Loss"............................................................................................................................................16
      16.   "Named insured" ...........................................................................................................................16
      17.   "Personal data compromise".........................................................................................................16
      18.   "Personally identifying information"...............................................................................................17
      19.   "Personally sensitive information" .................................................................................................17
      20.   "Policy period" ...............................................................................................................................17
      21.   "Regulatory proceeding"................................................................................................................17




                                                    Includes copyrighted material of Insurance
HC 102 01 18                                         Services Office, Inc. with its permission.                                                   Page 2 of 17
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 220 of 236 PageID #:269

          CINCINNATI DATA DEFENDER™ COVERAGE FORM
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES ONLY TO "CLAIMS"
FIRST MADE DURING THE "POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD.
THE LIMIT OF INSURANCE TO PAY DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE
EXHAUSTED BY "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE DE-
DUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE AMOUNT OF ANY
JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF INSURANCE. READ THE ENTIRE POLICY
CAREFULLY.

Various provisions in this Coverage Part restrict                         compromise" to "affected individuals"
coverage. Read the entire Coverage Part carefully                         as covered under coverage (3).
to determine rights, duties and what is and is not
covered.                                                                  (1) Forensic IT Review
Throughout this Coverage Part the words "you" and                              Professional information tech-
"your" refer to the "named insured" shown in the                               nologies review if needed to de-
Declarations. The words "we", "us" and "our" refer                             termine, within the constraints of
to the company providing this insurance.                                       what is possible and reasonable,
                                                                               the nature and extent of the
Other words and phrases that appear in quotation                               "personal data compromise" and
marks have special meaning. Refer to Section VI -                              the number and identities of the
Definitions.                                                                   "affected individuals".
SECTION I - COVERAGES                                                          This does not include costs to
                                                                               analyze, research or determine
A. Insuring Agreements                                                         any of the following:
    Coverage is provided under the following In-                               (a) Vulnerabilities in systems,
    suring Agreements for which an Aggregate                                        procedures or physical se-
    Limit of Insurance is shown in the Declara-                                     curity;
    tions:
                                                                               (b) Compliance with PCI or oth-
    1.   Insuring Agreement A - Response Ex-                                        er industry security stand-
         penses                                                                     ards; or
         a.   Coverage under Insuring Agreement                                (c) The nature or extent of loss
              A - Response Expenses applies only                                    or damage to data that is
              if all of the following conditions are                                not "personally identifying in-
              met:                                                                  formation" or "personally
              (1) There has been a "personal data                                   sensitive information".
                  compromise"; and                                             If there is reasonable cause to
              (2) Such "personal data compro-                                  suspect that a covered "personal
                  mise" is first discovered by you                             data compromise" may have oc-
                  during the "coverage term"; and                              curred, we will pay for costs cov-
                                                                               ered under Forensic IT Review,
              (3) Such "personal data compro-                                  even if it is eventually deter-
                  mise" took place in the "cover-                              mined that there was no covered
                  age territory"; and                                          "personal data compromise".
                                                                               However, once it is determined
              (4) Such "personal data compro-                                  that there was no covered "per-
                  mise" is reported to us within 60                            sonal data compromise", we will
                  days after the date it is first dis-                         not pay for any further costs.
                  covered by you.
                                                                          (2) Legal Review
         b.   If the conditions listed in a. above
              have been met, then we will provide                              Professional legal counsel re-
              coverage for the following expenses                              view of the "personal data com-
              when they arise directly from the                                promise" and how you should
              "personal data compromise" de-                                   best respond to it. If there is rea-
              scribed in a. above and are neces-                               sonable cause to suspect that a
              sary and reasonable. Coverages (4)                               covered "personal data com-
              and (5) apply only if there has been a                           promise" may have occurred, we
              notification of the "personal data                               will pay for costs covered under

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 3 of 17
      Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 221 of 236 PageID #:270
               Legal Review, even if it is even-                                    A credit report and an
               tually determined that there was                                     electronic service au-
               no covered "personal data com-                                       tomatically monitoring
               promise". However, once it is de-                                    for activities affecting
               termined that there was no cov-                                      an individual's credit
               ered "personal data compro-                                          records. This service is
               mise", we will not pay for any fur-                                  subject to the "affected
               ther costs.                                                          individual" enrolling for
                                                                                    this service with the
           (3) Notification to Affected Indi-                                       designated service pro-
               viduals                                                              vider.
               We will pay your necessary and                                  2)   Identity  Restoration
               reasonable costs to provide noti-                                    Case Management
               fication of the "personal data
               compromise" to "affected indi-                                       As respects any "af-
               viduals".                                                            fected individual" who is
                                                                                    or appears to be a vic-
           (4) Services to Affected Individu-                                       tim of "identity theft"
               als                                                                  that may reasonably
               We will pay your necessary and                                       have arisen from the
               reasonable costs to provide the                                      "personal data com-
               following services to "affected                                      promise", the services
               individuals":                                                        of an identity restoration
                                                                                    professional who will
               (a) The following services apply                                     assist that "affected in-
                   to any "personal data com-                                       dividual" through the
                   promise".                                                        process of correcting
                                                                                    credit and other records
                   1)   Informational Materials                                     and, within the con-
                        A packet of loss pre-                                       straints of what is pos-
                        vention and customer                                        sible and reasonable,
                        support information.                                        restoring control over
                                                                                    his or her personal
                   2)   Help Line                                                   identity.
                        A toll-free telephone                         (5) PR Services
                        line for "affected indi-
                        viduals" with questions                            We will pay the necessary and
                        about the "personal da-                            reasonable fees and expenses
                        ta compromise". Where                              you incur, with our prior written
                        applicable, the line can                           consent, for a professional public
                        also be used to request                            relations firm review of and re-
                        additional services as                             sponse to the potential impact of
                        listed in (b)1) and 2)                             the "personal data compromise"
                        below.                                             on your business relationships.
                                                                           We will only pay for such fees
                        Note, calls by "affected                           and expenses when such a pub-
                        individuals" or their rep-                         lic relations firm review and re-
                        resentatives to the Help                           sponse is reasonably necessary
                        Line do not constitute                             to avert or mitigate material
                        the making of a "claim"                            damage to your business rela-
                        under Insuring Agree-                              tionships from the "personal data
                        ment B - Defense and                               compromise".
                        Liability.
                                                                           Such fees and expenses include
               (b) The following additional ser-                           costs to implement public rela-
                   vices apply to "personal da-                            tions recommendations of such
                   ta compromise" events in-                               public relations firm. However,
                   volving "personally identify-                           when such recommendations in-
                   ing information".                                       clude advertising and special
                                                                           promotions designed to retain
                   1)   Credit   Report      and                           your relationship with "affected
                        Monitoring                                         individuals", we will not pay for
                                                                           promotions:


                                 Includes copyrighted material of Insurance
HC 102 01 18                      Services Office, Inc. with its permission.                  Page 4 of 17
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 222 of 236 PageID #:271
                  (a) Provided to any of your "ex-                         (1) There has been an "identity
                       ecutives" or "employees"; or                            theft" involving the personal
                                                                               identity of an "identity recovery
                  (b) Costing more than $25 per                                insured" under this Coverage
                       "affected individual".                                  Part; and
   2.   Insuring Agreement B - Defense and                                 (2) Such "identity theft" is first dis-
        Liability                                                              covered by the "identity recovery
        a.   Coverage under Insuring Agreement                                 insured" during the "coverage
             B - Defense and Liability applies only                            term"; and
             if all of the following conditions are                        (3) Such "identity theft" took place in
             met:                                                              the "coverage territory"; and
             (1) During the "coverage term" or                             (4) Such "identity theft" is reported
                  any applicable Extended Report-                              to us within 60 days after it is
                  ing Period, you first receive no-                            first discovered by the "identity
                  tice of a "claim" or "regulatory                             recovery insured".
                  proceeding" which arises from a
                  "personal data compromise"                          b.   If the conditions listed in a. above
                  that:                                                    have been met, then we will provide
                                                                           the following to the "identity recovery
                                                                           insured":
                  (a) Took place on or after the                           (1) Services of an "identity recovery
                       Retroactive Date shown in                               case manager" as needed to re-
                       the Declarations and before                             spond to the "identity theft"; and
                       the end of the "policy peri-
                       od";                                                (2) Reimbursement of necessary
                                                                               and reasonable "identity recov-
                  (b) Took place in the "coverage                              ery expenses" incurred as a di-
                       territory"; and                                         rect result of the "identity theft".
                  (c) Was submitted to us and               B. Exclusions
                       covered   under Insuring
                       Agreement A - Response                    1.   Applicable to Insuring Agreements A and
                       Expenses; and                                  B only:
               (2) Such "claim" or "regulatory pro-                   This insurance does not apply to "loss" or
                  ceeding" is reported to us as                       "claims" based upon, attributable to or
                  soon as practicable, but in no                      arising out of:
                  event more than 60 days after
                  the date it is first received by                    a.   Contractual Liability
                  you.                                                     An "insured's" assumption of liability
             b.   If the conditions listed in a.                           by contract or agreement, whether
                  above have been met, then we                             oral or written. However, this exclu-
                  will pay on behalf of the "insured"                      sion shall not apply to:
                  "defense costs" and "data com-                           (1) Any liability that an "insured"
                  promise liability" directly arising                          would have incurred in the ab-
                  from the "claim" or "regulatory                              sence of such contract or
                  proceeding".                                                 agreement; or
        c.   All "claims" or "regulatory proceed-                          (2) Any PCI fines or penalties explic-
             ings" caused by a single "personal                                itly covered under Insuring
             data compromise" will be deemed to                                Agreement B – Defense and Li-
             have been made at the time that no-                               ability.
             tice of the first of those "claims" or
             "regulatory proceedings" is received                     b. Criminal Investigations or Pro-
             by you.                                                     ceedings
   3.   Insuring Agreement C - Identity Recov-                             Any criminal investigations or pro-
        ery                                                                ceedings.
        a.   Coverage under Insuring Agreement                        c.   Deficiency Correction
             C - Identity Recovery applies only if
             all of the following conditions are met:                      Costs to research or correct any defi-
                                                                           ciency. This includes, but is not lim-
                                                                           ited to, any deficiency in your sys-
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 5 of 17
      Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 223 of 236 PageID #:272
            tems, procedures or physical security                  l.   Willful Complicity
            that may have contributed to a "per-
            sonal data compromise".                                     The "insured's" intentional or willful
                                                                        complicity in a "personal data com-
       d. Extortion                                                     promise".
            Any extortion or blackmail. This in-              2.   Applicable to Insuring Agreement C only:
            cludes, but is not limited to, ransom
            payments and private security assis-                   This insurance does not apply to:
            tance.                                                 a.   Fraudulent, Dishonest or Criminal
       e.   Fraudulent, Dishonest or Criminal                           Acts
            Acts                                                        Any fraudulent, dishonest or criminal
            Any criminal, fraudulent or dishonest                       act by an "identity recovery insured"
            act, error or omission, or any inten-                       or any person aiding or abetting an
            tional or knowing violation of the law                      "identity recovery insured", or by any
            by the "insured".                                           "authorized representative" of an
                                                                        "identity recovery insured", whether
       f.   Non-monetary Relief                                         acting alone or in collusion with oth-
                                                                        ers. However, this exclusion shall not
            That part of any "claim" seeking any                        apply to the interests of an "identity
            non-monetary relief.                                        recovery insured" who has no
       g. Previously Reported Data Com-                                 knowledge of or involvement in such
          promises                                                      fraud, dishonesty or criminal act.

            The same facts alleged or contained                    b.   Professional or Business Identity
            in any "claim" which has been report-                       The theft of a professional or busi-
            ed, or in any circumstances of which                        ness identity.
            notice has been given, under any in-
            surance policy of which this Cover-                    c.   Unreported Identity Theft
            age Part is a renewal or replacement.
                                                                        An "identity theft" that is not reported
       h. Prior Data Compromises                                        in writing to the police.
            Any "personal data compromise" first              3.   Applicable to Insuring Agreements A, B
            occurring before the Retroactive Date                  and C:
            shown in the Declarations, or any
            "claim" arising from a "personal data                  This insurance does not apply to "loss" or
            compromise" that first occurred prior                  "claims" based upon, attributable to or
            to the Retroactive Date shown in the                   arising out of:
            Declarations.                                          a.   Nuclear
       i.   Prior or Pending Litigation                                 Nuclear reaction or radiation or radi-
            Any "claim" or other proceeding                             oactive   contamination,     however
            against an "insured" which was pend-                        caused.
            ing or existed prior to the "coverage                  b.   War
            term", or arising out of the same or
            substantially the same facts, circum-                       (1) War, including undeclared or civ-
            stances or allegations which are the                              il war or civil unrest;
            subject of, or the basis for, such
            "claim" or other proceeding.                                (2) Warlike action by military force,
                                                                              including action hindering or de-
       j.   Reckless Disregard                                                fending against an actual or ex-
                                                                              pected attack, by any govern-
            Your reckless disregard for the secu-                             ment, sovereign or other authori-
            rity of "personally identifying infor-                            ty using military personnel or
            mation" or "personally sensitive in-                              other agents; or
            formation" in your care, custody or
            control.                                                    (3) Insurrection, rebellion, revolu-
                                                                              tion, usurped power, or action
       k.   Uninsurable                                                       taken by government authority in
            Any amount not insurable under ap-                                hindering or defending against
            plicable law.                                                     any of these.




                                  Includes copyrighted material of Insurance
HC 102 01 18                       Services Office, Inc. with its permission.                       Page 6 of 17
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 224 of 236 PageID #:273
SECTION II - LIMITS OF INSURANCE AND DE-                             Part. We may, at our option, pay any part
DUCTIBLE                                                             or all of the deductible amount in order to
                                                                     respond effectively to a "personal data
A. Insuring Agreement A - Response Expenses:                         compromise" and, upon notification of the
   1.   The most we will pay under Insuring                          action taken, you shall promptly reimburse
        Agreement A - Response Expenses is the                       us for such part of the deductible amount
        Response Expenses Limit of Insurance                         as has been paid by us.
        stated in the Declarations.                        B. Insuring Agreement B - Defense and Liability:
   2.   The Response Expenses Limit of Insur-                   1.   The most we will pay under Insuring
        ance is an annual aggregate limit. This                      Agreement B - Defense and Liability (oth-
        amount is the most we will pay for the to-                   er than post-judgment interest) is the Limit
        tal of all "loss" covered under Insuring                     of Insurance stated in the Declarations.
        Agreement A - Response Expenses aris-
        ing out of all "personal data compromise"               2.   The Insuring Agreement B - Defense and
        events which are first discovered by you                     Liability Limit of Insurance is an annual
        during the "coverage term". This limit ap-                   aggregate limit. This amount is the most
        plies regardless of the number of "per-                      we will pay for all "loss" covered under In-
        sonal data compromise" events discov-                        suring Agreement B - Defense and Liabil-
        ered by you during that period.                              ity (other than post-judgment interest)
                                                                     arising out of all "claims".
   3.   A "personal data compromise" may be
        first discovered by you in one "coverage                3.   The most we will pay under Insuring
        term" but cause covered "loss" in one or                     Agreement B – Defense and Liability for
        more subsequent "coverage terms". If so,                     "data compromise liability" and "defense
        all covered "loss" arising from such "per-                   costs" related to Regulatory Fines and
        sonal data compromise" will be subject to                    Penalties and PCI Fines and Penalties
        the Response Expenses Limit of Insur-                        coverages arising from any one "claim"
        ance applicable to the "coverage term"                       or "regulatory proceeding" is the applicable
        when the "personal data compromise"                          sublimit for each of those coverages stat-
        was first discovered by you.                                 ed in the Declarations. These sublimits
                                                                     are part of, and not in addition to, the
   4.   The most we will pay under Insuring                          Aggregate Limit of Insurance referenced
        Agreement A - Response Expenses for                          in Paragraph 2.
        Forensic IT Review, Legal Review and PR
        Services coverages for "loss" arising from              4.   The Defense and Liability Limit of Insur-
        any one "personal data compromise" is                        ance for the Extended Reporting Periods
        the applicable sublimit for each of those                    (if applicable) shall be part of, and not in
        coverages stated in the Declarations.                        addition to, the Defense and Liability Limit
        These sublimits are part of, and not in ad-                  for the immediately preceding "coverage
        dition to, the Aggregate Limit of Insurance                  term".
        referenced in Paragraph 2. PR Services
        coverage is also subject to a limit per "af-            5.   The Insuring Agreement B - Defense and
        fected individual" as described in Section                   Liability coverage is subject to the Deduct-
        I., A.1.b.(5) PR Services.                                   ible stated in the Declarations. You shall
                                                                     be responsible for such deductible
   5.   Coverage for Services to "affected indi-                     amount as respects each "claim" or "regu-
        viduals" is limited to costs to provide such                 latory proceeding" covered under this
        services for a period of up to one year                      Coverage Part. We may, at our option,
        from the date of the notification to the "af-                pay any part or all of the deductible
        fected individuals" or the period required                   amount to defend or effect settlement of
        by law, whichever is longer. Notwithstand-                   any "claim", "loss" or "regulatory proceed-
        ing the foregoing, coverage for Identity                     ing" and, upon notification of the action
        Restoration Case Management services                         taken, you shall promptly reimburse us for
        initiated within such period may continue                    such part of the deductible amount as has
        for a period of up to one year from the                      been paid by us.
        date such Identity Restoration Case Man-
        agement services are initiated.                    C. Insuring Agreement C - Identity Recovery:

   6.   Response Expenses coverage is subject                   1.   Case Management Service is available as
        to the Response Expenses Deductible                          needed for any one "identity theft" for up
        stated in the Declarations. You shall be                     to 12 consecutive months from the incep-
        responsible for such deductible amount                       tion of the service. Expenses we incur to
        as respects each "personal data com-                         provide Case Management Service do not
        promise" covered under this Coverage                         reduce the Limit of Insurance available for
                                                                     "identity recovery expenses".
                                    Includes copyrighted material of Insurance
HC 102 01 18                         Services Office, Inc. with its permission.                   Page 7 of 17
        Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 225 of 236 PageID #:274
   2.   Coverage under Insuring Agreement C -               The Limits of Insurance apply separately to each
        Identity Recovery is subject to the Annual          "coverage term".
        Aggregate Limit of Insurance stated in the
        Declarations per "identity recovery in-             SECTION III - DEFENSE AND SETTLEMENT
        sured". Regardless of the number of                 The provisions contained within this Section apply
        "identity theft" incidents, this limit is the       only to Insuring Agreement B - Defense and Liabil-
        most we will pay for the total of all "loss"        ity.
        arising out of all "identity thefts" suffered
        by one "identity recovery insured" which            1.   We will have the right and duty to select coun-
        are first discovered by the "identity recov-             sel and defend the "insured" against any
        ery insured" during the "coverage term". If              "claim" or "regulatory proceeding" covered by
        an "identity theft" is first discovered in one           Insuring Agreement B - Defense and Liability,
        "coverage term" and continues into other                 regardless of whether the allegations of such
        "coverage terms", all "loss" arising from                "claim" or "regulatory proceeding" are ground-
        such "identity theft" will be subject to the             less, false or fraudulent. However, we shall
        aggregate Limit of Insurance applicable to               have no duty to defend the "insured" against
        the "coverage term" when the "identity                   any "claim" or "regulatory proceeding" seeking
        theft" was first discovered.                             damages or other relief not insured by Insuring
                                                                 Agreement B - Defense and Liability.
   3.   Legal costs as provided under Item d. of
        the definition of "identity recovery expens-        2.   We may, with your written consent, make any
        es" are part of, and not in addition to, the             settlement of a "claim" or "regulatory proceed-
        aggregate limit described in Paragraph 2.                ing" which we deem reasonable. If you with-
                                                                 hold consent to such settlement, our liability for
   4.   Item e. (Lost Wages) and Item f. (Child                  all "loss" resulting from such "claim" will not
        and Elder Care Expenses) of the defini-                  exceed the amount for which we could have
        tion of "identity recovery expenses" are                 settled such "claim" or "regulatory proceeding"
        jointly subject to the sublimit stated in the            plus "defense costs" incurred as of the date
        Declarations. This sublimit is part of, and              we proposed such settlement in writing to you.
        not in addition to, the aggregate Limit of
        Insurance described in Paragraph 2. Cov-            3.   We shall not be obligated to pay any "loss", or
        erage is limited to wages lost and ex-                   to defend or continue to defend any "claim" or
        penses incurred within 12 months after                   "regulatory proceeding", after the Insuring
        the first discovery of the "identity theft" by           Agreement B - Defense and Liability Limit of
        the "identity recovery insured".                         Insurance has been exhausted.
   5.   Item g. (Mental Health Counseling) of the           4.   We shall pay all interest on that amount of any
        definition of "identity recovery expenses"               judgment within the Insuring Agreement B -
        is subject to the sublimit stated in the                 Defense and Liability Limit of Insurance which
        Declarations. This sublimit is part of, and              accrues:
        not in addition to, the aggregate limit de-
        scribed in Paragraph 2. Coverage is lim-                 a.   After entry of judgment; and
        ited to counseling that takes place within               b.   Before we pay, offer to pay or deposit in
        12 months after the first discovery of the                    court that part of the judgment within the
        "identity theft" by the "identity recovery in-                Insuring Agreement B - Defense and Lia-
        sured".                                                       bility Limit of Insurance or, in any case,
   6.   Item h. (Miscellaneous Unnamed Costs)                         before we pay or offer to pay the entire In-
        of the definition of "identity recovery ex-                   suring Agreement B - Defense and Liabil-
        penses" is subject to the sublimit stated in                  ity Limit of Insurance.
        the Declarations. This sublimit is part of,              These interest payments shall be in addition to
        and not in addition to, the aggregate Limit              and not part of the Defense and Liability Limit.
        of Insurance described in Paragraph 2.
        Coverage is limited to costs incurred with-         SECTION IV – CONDITIONS
        in 12 months after the first discovery of
        the "identity theft" by the "identity recovery      1.   Bankruptcy
        insured".                                                Your bankruptcy, or the bankruptcy of your es-
   7.   Coverage under Insuring Agreement C -                    tate if you are a sole proprietor, will not relieve
        Identity Recovery is subject to the Identity             us of our obligations under this Coverage Part.
        Recovery Deductible stated in the Decla-            2.   Due Diligence
        rations. Each "identity recovery insured"
        shall be responsible for such deductible                 You agree to use due diligence to prevent and
        amount only once during each "coverage                   mitigate "loss" covered under this Coverage
        term". This deductible applies only to                   Part. This includes, but is not limited to, com-
        "identity recovery expenses".                            plying with, and requiring your vendors to
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                     Page 8 of 17
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 226 of 236 PageID #:275
     comply with, reasonable         and    industry-                     more than 60 days after the date the
     accepted protocols for:                                              "claim" or "regulatory proceeding" is
                                                                          first received by you.
     a.   Providing and maintaining appropriate
          physical security for your premises, com-                   (3) Immediately send us copies of any
          puter systems and hard copy files;                              demands, notices, summonses or le-
                                                                          gal papers received in connection
     b.   Providing and maintaining appropriate                           with the "claim" or "regulatory pro-
          computer and Internet security;                                 ceeding";
     c.   Maintaining and updating at appropriate                     (4) Authorize us to obtain records and
          intervals backups of computer data;                             other information;
     d.   Protecting transactions, such as pro-                       (5) Cooperate with us in the investiga-
          cessing credit card, debit card and check                       tion, settlement or defense of the
          payments; and                                                   "claim" or "regulatory proceeding";
     e.   Appropriate disposal of files containing                    (6) Assist us, upon our request, in the
          "personally identifying information" or                         enforcement of any right against any
          "personally sensitive information", includ-                     person or organization which may be
          ing shredding hard copy files and destroy-                      liable to you because of "loss" or "de-
          ing physical media used to store electron-                      fense costs" to which this insurance
          ic data.                                                        may also apply; and
3.   Duties in the Event of a Claim, Regulatory                       (7) Not take any action, or fail to take any
     Proceeding or Loss                                                   required action, that prejudices your
     a.   If, during the "coverage term", the "in-                        rights or our rights with respect to
          sured" first becomes aware of any cir-                          such "claim" or "regulatory proceed-
          cumstance that could reasonably be ex-                          ing".
          pected to give rise to a "claim" or "regula-           c.   In the event of a "personal data compro-
          tory proceeding", the "insured" may give                    mise" covered under Insuring Agreement
          written notice to us. The notice must be                    A - Response Expenses, you must see
          made as soon as practicable, but in no                      that the following are done:
          event more than 60 days after the date
          the circumstance is first discovered by the                 (1) Notify the police if a law may have
          "insured", must be made during the "cov-                        been broken.
          erage term" and must include:
                                                                      (2) Notify us as soon as practicable, but
          (1) The specific details, including the                         in no event more than 60 days after
              date, of the circumstance;                                  the "personal data compromise". In-
                                                                          clude a description of any property
          (2) The alleged injuries or damage sus-                         involved.
              tained or which may be sustained;
                                                                      (3) As soon as possible, give us a de-
          (3) The names of potential claimants;                           scription of how, when and where the
              and                                                         "personal data compromise" oc-
          (4) The manner in which the "insured"                           curred.
              first became aware of the circum-                       (4) As often as may be reasonably re-
              stance.                                                     quired, permit us to:
          Any subsequent "claim" or "regulatory                           (a) Inspect the property proving the
          proceeding" arising out of any circum-                               "personal data compromise";
          stance which is the subject of such a writ-
          ten notice will be deemed to have been                          (b) Examine your books, records,
          made at the time written notice in compli-                           electronic media and records
          ance with these requirements was first re-                           and hardware;
          ceived by us.
                                                                          (c) Take samples of damaged and
     b.   If a "claim" or "regulatory proceeding" is                           undamaged property for inspec-
          brought against any "insured", you must:                             tion, testing and analysis; and
          (1) Immediately record the specifics of                         (d) Make copies from your books,
              the "claim" or "regulatory proceeding"                           records, electronic media and
              and the date received; and                                       records and hardware.
          (2) Provide us with written notice, as                      (5) Send us signed, sworn proof of loss
              soon as practicable, but in no event                        containing the information we request

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 9 of 17
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 227 of 236 PageID #:276
              to investigate the "personal data                       that support his or her claim for "identity
              compromise". You must do this within                    recovery expenses".
              60 days after our request. We will
              supply you with the necessary forms.          5.   Legal Action Against Us

          (6) Cooperate with us in the investigation             a.   No person or organization has a right:
              of the "personal data compromise" or                    (1) To join us as a party or otherwise
              settlement of the "loss".                                    bring us into a suit asking for damag-
          (7) If you intend to continue your busi-                         es from an "insured"; or
              ness, you must resume all or part of                    (2) To sue us under this Coverage Part
              your operations as quickly as possi-                         unless all of its terms have been fully
              ble.                                                         complied with.
          (8) Make no statement that will assume                      A person or organization may sue us to
              any obligation or admit any liability,                  recover on an agreed settlement or on a
              for any loss for which we may be lia-                   final judgment against an "insured"; but
              ble, without our prior written consent.                 we will not be liable for damages that are
          (9) Promptly send us any legal papers or                    not payable under this Coverage Part, or
              notices received concerning the "per-                   that are in excess of the applicable Ag-
              sonal data compromise" or "loss".                       gregate Limit of Insurance. An agreed set-
                                                                      tlement means a settlement and release
     d.   We may examine any "insured" under                          of liability signed by us, the first "named
          oath, while not in the presence of any oth-                 insured" and the claimant or the claim-
          er "insured" and at such times as may be                    ant's legal representative.
          reasonably required, about any matter re-
          lating to this insurance or the "claim" or             b.   You may not bring any legal action
          "loss", including an "insured's" books and                  against us involving "loss":
          records. In the event of an examination,                    (1) Unless you have complied with all the
          an "insured's" answers must be signed.                           terms of this insurance;
     e.   No "insured" may, except at their own                       (2) Until 90 days after you have filed
          cost, voluntarily make a payment, assume                         proof of "loss" with us; and
          any obligation, or incur any expense with-
          out our prior written consent.                              (3) Unless brought within 2 years from
                                                                           the date you reported the "claim" or
4.   Help Line                                                             "loss" to us.
     For assistance, the "identity recovery insured"             If any limitation in this condition is prohibited by
     should call the Identity Recovery Help Line                 law, such limitation is amended so as to equal
     at 1-866-219-9831. The Identity Recovery                    the minimum period of limitation provided by
     Help Line can provide the "identity recovery                such law.
     insured" with:
                                                            6.   Legal Advice
     a.   Information and advice for how to respond
          to a possible "identity theft"; and                    We are not your legal advisor. Our determina-
                                                                 tion of what is or is not covered under this
     b.   Instructions for how to submit a service               Coverage Part does not represent advice or
          request for Case Management Service                    counsel from us about what you should or
          and/or a claim form for Expense Reim-                  should not do.
          bursement Coverage.
                                                            7.   Liberalization
          In some cases, we may provide Case
          Management services at our expense to                  If, within 60 days prior to the beginning of this
          an "identity recovery insured" prior to a              Coverage Part or during the "policy period", we
          determination that a covered "identity                 make any changes to any forms or endorse-
          theft" has occurred. Our provision of such             ments of this Coverage Part for which there is
          services is not an admission of liability              currently no separate premium charge, and
          under the policy. We reserve the right to              that change provides more coverage than this
          deny further coverage or service if, after             Coverage Part, the change will automatically
          investigation, we determine that a covered             apply to this Coverage Part at the latter of:
          "identity theft" has not occurred.
                                                                 a.   The date we implemented the change in
          As respects Expense Reimbursement                           your state; or
          Coverage, the "identity recovery insured"
          must send to us, within 60 days after our              b.   The date this Coverage Part became ef-
          request, receipts, bills or other records                   fective; and

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 10 of 17
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 228 of 236 PageID #:277
     will be considered as included until the end of                   viduals" without exceeding the available
     the current "policy period". We will make no                      Response Expenses Limit.
     additional premium charge for this additional
     coverage during the interim.                            11. Representations

8.   Office of Foreign Assets Control (OFAC)                      You represent that all information and state-
     Compliance                                                   ments contained in any application or ques-
                                                                  tionnaire submitted in connection with this
     Whenever insurance coverage provided by                      Coverage Part are true, accurate and com-
     this policy would be in violation of any United              plete. All such information and statements are
     States economic or trade sanctions, such in-                 the basis for our issuing this Coverage Part
     surance coverage shall be null and void.                     and shall be considered as incorporated into
                                                                  and shall constitute a part of this Coverage
9.   Other Insurance                                              Part. Misrepresentation or omission of any ma-
     a.   If any covered "loss" is covered by any                 terial fact may be grounds for the rescission of
          other valid policy, then this Coverage Part             this Coverage Part.
          shall apply only in excess of the amount           12. Separation of Insureds
          of any deductible, retention and limit of in-
          surance under such other policy whether                 Except with respect to the applicable Limit of
          such other policy is stated to be primary,              Insurance, and any rights or duties specifically
          contributory, excess, contingent or other-              assigned in this Coverage Part or the policy to
          wise, unless such other policy is written               which it is attached, to the first "named in-
          specifically excess of this Coverage Part               sured", this insurance applies separately to
          by reference in such other policy to this               each "insured" against whom a "claim" is
          policy's policy number.                                 made.
     b.   When this insurance is excess, we will             13. Service Providers
          have no duty to defend the "insured"
          against any "claim" if any other insurer                a.   We will only pay under this Coverage Part
          has a duty to defend the "insured" against                   for services that are provided by service
          that "claim". But we will have the right to                  providers approved by us. You must ob-
          associate in the defense and control of                      tain our prior approval for any service pro-
          any "claim" that we reasonably believe is                    vider whose expenses you want covered
          likely to involve the insurance provided                     under this Coverage Part. We will not un-
          under this Coverage Part. If no other in-                    reasonably withhold such approval.
          surer defends, we will undertake to do so,              b.   Prior to the Pre-Notification Consultation
          but we will be entitled to the "insured's"                   described in the Pre-Notification Consulta-
          rights against all those other insurers.                     tion Condition above, you must come to
10. Pre-Notification Consultation                                      agreement with us regarding the service
                                                                       provider(s) to be used for the Notification
     You agree to consult with us prior to the issu-                   to Affected Individuals and Services to Af-
     ance of notification to "affected individuals".                   fected Individuals. We will suggest a ser-
     We assume no responsibility under this Cov-                       vice provider. If you prefer to use an alter-
     erage Part for any services promised to "af-                      nate service provider, our coverage is
     fected individuals" without our prior agree-                      subject to the following limitations:
     ment. If possible, this pre-notification consulta-
     tion will also include the designated service                     (1) Such alternate service provider must
     provider(s) as agreed to under Condition 12.                          be approved by us;
     Service Providers. You must provide the fol-                      (2) Such alternate service provider must
     lowing at our pre-notification consultation with                      provide services that are reasonably
     you:                                                                  equivalent or superior in both kind
     a.   The exact list of "affected individuals" to                      and quality to the services that would
          be notified, including contact information.                      have been provided by the service
                                                                           provider we had suggested; and
     b.   Information about the "personal data
          compromise" that may appropriately be                        (3) Our payment for services provided by
          communicated with "affected individuals".                        any alternate service provider will not
                                                                           exceed the amount that we would
     c.   The scope of services that you desire for                        have paid using the service provider
          the "affected individuals". For example,                         we had suggested.
          coverage may be structured to provide
          fewer services in order to make those              14. Services
          services available to more "affected indi-              The following conditions apply as respects any
                                                                  services provided to you or any "affected indi-

                                      Includes copyrighted material of Insurance
HC 102 01 18                           Services Office, Inc. with its permission.                  Page 11 of 17
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 229 of 236 PageID #:278
    vidual" or "identity recovery insured" by us, our            States of America dollars, payment under this
    designees or any service firm paid for in whole              Coverage Part shall be made in United States
    or in part under this Coverage Part:                         dollars at the rate of exchange published in
                                                                 The Wall Street Journal on the date the final
    a.   The effectiveness of such services de-                  judgment is entered, settlement amount is
         pends on the cooperation and assistance                 agreed upon, or the other component of "loss"
         of you, "affected individuals" and "identity            is due, respectively.
         recovery insureds".
                                                            17. When We Do Not Renew
    b.   All services may not be available or appli-
         cable to all individuals. For example, "af-             If we decide not to renew this Coverage Part,
         fected individuals" and "identity recovery              we will mail or deliver to the first "named in-
         insureds" who are minors or foreign na-                 sured" shown in the Declarations written notice
         tionals may not have credit records that                of the nonrenewal not less than 30 days before
         can be provided or monitored. Service in                the expiration date.
         Canada will be different from service in
         the United States and Puerto Rico in ac-                If notice is mailed, proof of mailing will be suf-
         cordance with local conditions.                         ficient proof of notice.

    c.   We do not warrant or guarantee that the            SECTION V - EXTENDED REPORTING PERIODS
         services will end or eliminate all problems        The provisions contained within this Section apply
         associated with the covered events.                only to Insuring Agreement B - Defense and Liabil-
    d.   Except for the services of an "identity re-        ity.
         covery case manager" under Insuring                1.   You shall have the right to the Extended Re-
         Agreement C - Identity Recovery, which                  porting Periods described in this section, in the
         we will provide directly, you will have a di-           event that:
         rect relationship with the professional ser-
         vice firms paid for in whole or in part un-             a.   You or we cancel this Coverage Part;
         der this Coverage Part. Those firms work
         for you.                                                b.   You or we refuse to renew this Coverage
                                                                      Part; or
15. Subrogation
                                                                 c.   We renew this Coverage Part on other
    With respect to any payment under this Cov-                       than a claims-made basis or with a retro-
    erage Part on behalf of any "insured", we shall                   active date later than the Retroactive Date
    be subrogated to the "insured's" rights of re-                    shown in the Declarations.
    covery to the extent of such payment. The "in-
    sured" shall execute all papers required and            2.   If an event as specified in Paragraph 1. has
    shall do everything necessary to secure and                  occurred, you shall have the right to the follow-
    preserve such rights, including the execution                ing:
    of such documents necessary to enable us to                  a.   An Automatic Extended Reporting Period
    bring suit in the "insured's" name. Any recover-                  of 90 days after the effective date of can-
    ies, less the cost of obtaining them, will be dis-                cellation or nonrenewal at no additional
    tributed as follows:                                              premium in which to give to us written no-
    a.   To you, until you are reimbursed for any                     tice of a "claim" or "regulatory proceeding"
         "loss" you sustain that exceeds the sum of                   of which you first receive notice during
         the applicable Aggregate Limit of Insur-                     said Automatic Extended Reporting Peri-
         ance and the Deductible Amount, if any;                      od for any "personal data compromise"
                                                                      occurring on or after the Retroactive Date
    b.   Then to us, until we are reimbursed for                      shown on the Declarations and before the
         the payment under this Coverage Part;                        end of the "policy period" and which is
                                                                      otherwise covered by this Coverage Part;
    c.   Then to you, until you are reimbursed for                    and
         that part of the payment equal to the De-
         ductible Amount, if any.                                b.   Upon payment of the additional premium
                                                                      stated in the Declarations, a Supple-
16. Valuation - Settlement                                            mental Extended Reporting Period for the
    All premiums, Limits of Insurance, Deductible                     term stated in the Supplemental Extended
    Amounts, "loss" and any other monetary                            Reporting Period Endorsement will be
    amounts under this Coverage Part are ex-                          provided immediately following the effec-
    pressed and payable in the currency of the                        tive date of cancellation or nonrenewal in
    United States of America. If judgment is ren-                     which to give to us written notice of a
    dered, settlement is agreed to or another                         "claim" or "regulatory proceeding" of
    component of "loss" under this Coverage Part                      which you first receive notice during said
    is expressed in any currency other than United                    Supplemental Extended Reporting Period

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 12 of 17
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 230 of 236 PageID #:279
          for any "personal data compromise" oc-                           (b) The violation of a governmental
          curring on or after the Retroactive Date                              statute or regulation arising from
          shown in the Declarations and before the                              a "personal data compromise"
          end of the "policy period" and which is                               that was covered under Insuring
          otherwise covered by this Coverage Part.                              Agreement A - Response Ex-
                                                                                penses and in connection with
          To obtain the Supplemental Extended                                   which you submitted a claim to
          Reporting Period, you must request it in                              us and provided notifications and
          writing and pay the additional premium                                services to "affected individuals"
          due, within 60 days of the effective date of                          in consultation with us pursuant
          cancellation or nonrenewal. The additional                            to Insuring Agreement A - Re-
          premium for the Supplemental Extended                                 sponse Expenses.
          Reporting Period shall be fully earned at
          the inception of the Supplemental Ex-                        (2) "Claim" includes:
          tended Reporting Period. If we do not re-
          ceive the written request as required, you                       (a) An    arbitration proceeding in
          may not exercise this right at a later date.                          which such damages are
                                                                                claimed and to which the "in-
     c.   The Defense and Liability Limit of Insur-                             sured" must submit or does
          ance for the Extended Reporting Periods                               submit with our consent;
          shall be part of, and not in addition to, the
          Defense and Liability Limit of Insurance                         (b) Any other alternative dispute
          for the immediately preceding "coverage                               resolution proceeding in which
          term".                                                                such damages are claimed and
                                                                                to which the "insured" must
SECTION VI - DEFINITIONS                                                        submit or does submit with our
                                                                                consent; or
1.   "Affected individual" means any person whose
     "personally identifying information" or "person-                      (c) A written demand for money,
     ally sensitive information" is lost, stolen, acci-                         when such demand could rea-
     dentally released or accidentally published by                             sonably result in a civil proceed-
     a "personal data compromise" covered under                                 ing as described in this defini-
     this Coverage Part. This definition is subject to                          tion.
     the following provisions:
                                                                  b.   Does not include any demand or action
     a.   "Affected individual" does not include any                   brought by or on behalf of someone who
          business or organization. Only an individ-                   is:
          ual person may be an "affected individu-
          al".                                                         (1) Your "executive";

     b.   An "affected individual" may reside any-                     (2) Your owner or part-owner; or
          where in the world.                                          (3) A holder of your securities;
2.   "Authorized representative" means a person or                     in their capacity as such, whether directly,
     entity authorized by law or contract to act on                    derivatively, or by class action. "Claim" will
     behalf of an "identity recovery insured".                         include proceedings brought by such indi-
3.   "Claim":                                                          viduals in their capacity as "affected indi-
                                                                       viduals", but only to the extent that the
     a.   Means:                                                       damages claimed are the same as would
                                                                       apply to any other "affected individual".
          (1) A civil proceeding in which it is al-
                leged that the claimant suffered             4.   "Coverage term" means the following individu-
                damages arising from:                             al increment, or if a multi-year "policy period",
                                                                  increments, of time, which comprise the "poli-
                (a) A "personal data compromise"                  cy period" of this Coverage Part:
                   that was covered under Insuring
                   Agreement A - Response Ex-                     a.   The year commencing on the Effective
                   penses section of this Coverage                     Date of this Coverage Part at 12:01 AM
                   Part and in connection with                         standard time at your mailing address
                   which you submitted a claim to                      shown in the Declarations, and if a multi-
                   us and provided notifications and                   year "policy period", each consecutive an-
                   services to "affected individuals"                  nual period thereafter, or portion thereof if
                   in consultation with us pursuant                    any period is for a period of less than 12
                   to Insuring Agreement A - Re-                       months, constitute individual "coverage
                   sponse Expenses; or                                 terms". The last "coverage term" ends at
                                                                       12:00 AM standard time at your mailing


                                      Includes copyrighted material of Insurance
HC 102 01 18                           Services Office, Inc. with its permission.                   Page 13 of 17
          Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 231 of 236 PageID #:280
          address shown in the Declarations on the                    (1) Civil or criminal fines or penalties im-
          earlier of:                                                     posed by law, except for civil fines
                                                                          and penalties expressly covered un-
          (1) The day the "policy period" shown in                        der paragraphs b. and c. above;
              the Declarations ends; or
                                                                      (2) Taxes; or
          (2) The day the policy to which this Cov-
              erage Part is attached is terminated                    (3) Matters which may be deemed unin-
              or cancelled.                                               surable under the applicable law.
     b.   However, if after the issuance of this Cov-            e.   With respect to fines and penalties and
          erage Part, any "coverage term" is ex-                      punitive, exemplary and multiplied dam-
          tended for an additional period of less                     ages, the law of the jurisdiction most fa-
          than 12 months, that additional period of                   vorable to the insurability of those fines,
          time will be deemed to be part of the last                  penalties or damages shall control for the
          preceding "coverage term".                                  purpose of resolving any dispute between
                                                                      us and any "insured" regarding whether
5.   "Coverage territory" means:                                      the fines, penalties or damages specified
     a.   With respect to Insuring Agreement A -                      in this definition above are insurable un-
          Response Expenses, anywhere in the                          der this Coverage Part, provided that such
          world.                                                      jurisdiction:

     b.   With respect to Insuring Agreement B -                      (1) Is where those fines, penalties or
          Defense and Liability, anywhere in the                          damages were awarded or imposed;
          world, however, "claims" must be brought                    (2) Is where any "personal data compro-
          in the United States (including its territo-                    mise" took place for which such fines,
          ries and possessions), Puerto Rico or                           penalties or damages were awarded
          Canada.                                                         or imposed;
     c.   With respect to Insuring Agreement C -                      (3) Is where you are incorporated or you
          Identity Recovery, anywhere in the world                        have your principal place of business;
6.   "Data compromise liability":                                         or

     a.   Means the following, when they arise from                   (4) Is where we are incorporated or have
          a "claim" or "regulatory proceeding":                           our principal place of business.

          (1) Damages (including punitive and ex-           7.   "Defense costs":
              emplary damages and the multiple                   a.   Means reasonable and necessary ex-
              portion of any multiplied damage                        penses resulting solely from the investiga-
              award), judgments or settlements;                       tion, defense and appeal of any "claim" or
          (2) Attorney's fees and other litigation                    "regulatory proceeding" against an "in-
              costs added to that part of any judg-                   sured". Such expenses may be incurred
              ment paid by us, when such fees and                     by us. Such expenses may include premi-
              costs are awarded by law or court or-                   ums for any appeal bond, attachment
              der; and                                                bond or similar bond. However, we have
                                                                      no obligation to apply for or furnish such
          (3) Pre-judgment interest on that part of                   bond.
              any judgment paid by us.
                                                                 b.   Does not include the salaries or wages of
     b.   Also includes any Payment Card Industry                     your "employees" or "executives", or your
          (PCI) fine or penalty imposed under a                       loss of earnings.
          contract to which you are a party when
          such fine or penalty arises from a "claim".       8.   "Employee" means any natural person, other
          PCI Fines and Penalties do not include                 than an "executive", who was, now is or will
          any increased transaction costs.                       be:

     c.   Also includes any fine or penalty imposed              a.   Employed on a full- or part-time basis by
          by law, to the extent such fine or penalty                  you;
          is legally insurable under the law of the              b.   Furnished temporarily to you to substitute
          applicable jurisdiction when such fine or                   for a permanent "employee" on leave or to
          penalty arises from a "regulatory proceed-                  meet seasonal or short-term workload
          ing".                                                       conditions;
     d.   Does not include:                                      c.   Leased to you by a labor leasing firm un-
                                                                      der an agreement between you and the
                                                                      labor leasing firm to perform duties relat-
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 14 of 17
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 232 of 236 PageID #:281
          ed to the conduct of your business, but                      (1) The defense of any civil suit brought
          does not mean a temporary employee as                            against an "identity recovery insured".
          defined in Paragraph 8.b.; or
                                                                       (2) The removal of any civil judgment
     d.   Your volunteer worker, which includes                            wrongfully entered against an "identi-
          unpaid interns.                                                  ty recovery insured".
9.   "Executive" means any natural person who                          (3) Legal assistance for an "identity re-
     was, now is or will be:                                               covery insured" at an audit or hearing
                                                                           by a governmental agency.
     a.   The owner of a sole proprietorship that is
          a "named insured"; or                                        (4) Legal assistance in challenging the
                                                                           accuracy of the "identity recovery in-
     b.   A duly elected or appointed:                                     sured's" consumer credit report.
          (1) Director;                                                (5) The defense of any criminal charges
          (2) Officer;                                                     brought against an "identity recovery
                                                                           insured" arising from the actions of a
          (3) Managing Partner;                                            third party using the personal identity
                                                                           of the "identity recovery insured".
          (4) General Partner;
                                                                  e.   Actual lost wages of the "identity recovery
          (5) Member (if a limited liability compa-                    insured" for time reasonably and neces-
              ny);                                                     sarily taken away from work and away
          (6) Manager (if a limited liability compa-                   from the work premises. Time away from
              ny); or                                                  work includes partial or whole work days.
                                                                       Actual lost wages may include payment
          (7) Trustee,                                                 for vacation days, discretionary days,
                                                                       floating holidays and paid personal days.
          of a "named insured".                                        Actual lost wages does not include sick
10. "Identity recovery case manager" means one                         days or any loss arising from time taken
     or more individuals assigned by us to assist an                   away from self-employment. Necessary
     "identity recovery insured" with communica-                       time off does not include time off to do
     tions we deem necessary for re-establishing                       tasks that could reasonably have been
     the integrity of the personal identity of the                     done during non-working hours.
     "identity recovery insured". This includes, with             f.   Actual costs for supervision of children or
     the permission and cooperation of the "identity                   elderly or infirm relatives or dependents of
     recovery insured", written and telephone                          the "identity recovery insured" during time
     communications with law enforcement authori-                      reasonably and necessarily taken away
     ties, governmental agencies, credit agencies                      from such supervision. Such care must be
     and individual creditors and businesses.                          provided by a professional care provider
11. "Identity recovery expenses" means the follow-                     who is not a relative of the "identity recov-
     ing when they are reasonable and necessary                        ery insured".
     expenses that are incurred as a direct result of             g.   Actual costs for counseling from a li-
     an "identity theft" suffered by an "identity re-                  censed mental health professional. Such
     covery insured":                                                  care must be provided by a professional
     a.   Costs for re-filing applications for loans,                  care provider who is not a relative of the
          grants or other credit instruments that are                  "identity recovery insured".
          rejected solely as a result of an "identity             h.   Any other reasonable costs necessarily
          theft".                                                      incurred by an "identity recovery insured"
     b.   Costs for notarizing affidavits or other                     as a direct result of the "identity theft".
          similar documents, long distance tele-                       (1) Such costs include:
          phone calls and postage solely as a result
          of your efforts to report an "identity theft"                    (a) Costs by the "identity recovery
          or amend or rectify records as to your true                           insured" to recover control over
          name or identity as a result of an "identity                          his or her personal identity.
          theft".
                                                                           (b) Deductibles or service fees from
     c.   Costs for credit reports from established                             financial institutions.
          credit bureaus.
                                                                       (2) Such costs do not include:
     d.   Fees and expenses for an attorney ap-
          proved by us for the following:                                  (a) Costs to avoid, prevent or detect
                                                                                "identity theft" or other loss.

                                      Includes copyrighted material of Insurance
HC 102 01 18                           Services Office, Inc. with its permission.                   Page 15 of 17
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 233 of 236 PageID #:282
               (b) Money lost or stolen.                                    (a) Only for the conduct of the
                                                                                 "named insured's" business with-
               (c) Costs that are restricted or ex-                              in the scope of his or her em-
                    cluded elsewhere in this Cover-                              ployment or duties as an "execu-
                    age Part or policy.                                          tive"; and
12. "Identity recovery insured" means the follow-                           (b) Such "employee" or "executive"
    ing:                                                                         shall not be an "insured" to the
    a.     When the entity insured under this Cover-                             extent his or her actions or
           age Part is a sole proprietorship, the                                omissions are criminal, fraudu-
           "identity recovery insured" is the individual                         lent, dishonest or constitute an
           person who is the sole proprietor of the                              intentional or knowing violation of
           "named insured".                                                      the law.

    b.     When the "named insured" under this                     c.   With respect to Insuring Agreement C -
           Coverage Part is a partnership, the "iden-                   Identity Recovery any "named insured".
           tity recovery insureds" are the current            15. "Loss" means:
           partners.
                                                                   a.   With respect to Insuring Agreement A -
    c.     When the "named insured" under this                          Response Expenses:
           Coverage Part is a corporation or other
           form of organization, other than those de-                   Those expenses enumerated in Section I,
           scribed in a. or b. above, the "identity re-                 A., Paragraph 1.b.
           covery insureds" are all individuals having
           an ownership position of 20% or more of                 b.   With respect to Insuring Agreement B -
           the insured entity. However, if and only if                  Defense and Liability:
           there is no one who has such an owner-                       (1) "Defense costs"; and
           ship position, then the "identity recovery
           insured" shall be:                                           (2) "Data compromise liability".
           (1) The chief executive of the insured en-              c.   With respect to Insuring Agreement C -
               tity; or                                                 Identity Recovery, "identity recovery ex-
                                                                        penses".
           (2) As respects a religious institution, the
               senior ministerial employee.                   16. "Named insured" means the entity or entities
                                                                   shown in the Declarations as a Named In-
    d.     The legally recognized spouse of any in-                sured.
           dividual described in a., b. or c. above.
                                                              17. "Personal data compromise" means the loss,
    An "identity recovery insured" must always be                  theft, accidental release or accidental publica-
    an individual person. The "named insured" un-                  tion of "personally identifying information" or
    der this Coverage Part is not an "identity re-                 "personally sensitive information" as respects
    covery insured".                                               one or more "affected individuals". If the loss,
13. "Identity theft" means the fraudulent use of                   theft, accidental release or accidental publica-
    "personally identifying information". This in-                 tion involves "personally identifying infor-
    cludes fraudulently using such information to                  mation", such loss, theft, accidental release or
    establish credit accounts, secure loans, enter                 accidental publication must result in or have
    into contracts or commit crimes.                               the reasonable possibility of resulting in the
                                                                   fraudulent use of such information. This defini-
    "Identity theft" does not include the fraudulent               tion is subject to the following provisions:
    use of a business name, d/b/a or any other
    method of identifying a business activity.                     a.   At the time of the loss, theft, accidental re-
                                                                        lease or accidental publication, the "per-
14. "Insured" means:                                                    sonally identifying information" or "per-
                                                                        sonally sensitive information" need not be
    a.     With respect to Insuring Agreement A -                       at the insured premises but must be in the
           Response Expenses any "named in-                             direct care, custody or control of:
           sured".
                                                                        (1) You; or
    b.     With respect to Insuring Agreement B -
           Defense and Liability:                                       (2) A professional entity with which you
                                                                            have a direct relationship and to
           (1) Any "named insured"; and                                     which you (or an "affected individual"
           (2) Any "employee" or "executive" of a                           at your direction) have turned over
               "named insured", but:                                        (directly or via a professional trans-
                                                                            mission or transportation provider)
                                                                            such information for storage, pro-
                                       Includes copyrighted material of Insurance
HC 102 01 18                            Services Office, Inc. with its permission.                   Page 16 of 17
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 234 of 236 PageID #:283
             cessing, transmission or transporta-                care or identity of an "affected individual" or
             tion of such information.                           "identity recovery insured". This includes, but
                                                                 is not limited to, Social Security numbers or
    b.   "Personal data compromise" includes dis-                account numbers.
         posal or abandonment of "personally iden-
         tifying information" or "personally sensitive           "Personally identifying information" does not
         information" without appropriate safe-                  mean or include information that is otherwise
         guards such as shredding or destruction,                available to the public, such as names and
         subject to the following provisions:                    addresses.
         (1) The failure to use appropriate safe-           19. "Personally sensitive information" means pri-
             guards must be accidental and not                   vate information specific to an individual the
             reckless or deliberate; and                         release of which requires notification of "af-
                                                                 fected individuals" under any applicable law.
         (2) Such disposal or abandonment must
             take place during the time period for               "Personally sensitive information" does not
             which this Coverage Part is effective.              mean or include "personally identifying
                                                                 information".
    c.   "Personal data compromise" includes sit-
         uations where there is a reasonable                20. "Policy period" means the cumulative total of
         cause to suspect that such "personally                  each individual "coverage term" comprising
         identifying information" or "personally                 the period of time from the inception date of
         sensitive information" has been lost, sto-              this Coverage Part shown in the Declarations
         len, accidentally released or accidentally              to the expiration date shown in the Declara-
         published, even if there is no firm proof.              tions, or its earlier cancellation or termination
                                                                 date.
    d.   All incidents of "personal data compro-
         mise" that are discovered at the same              21. "Regulatory proceeding" means an investiga-
         time or arise from the same cause will be               tion, demand or proceeding alleging a violation
         considered one "personal data compro-                   of law or regulation brought by, or on behalf of,
         mise".                                                  the Federal Trade Commission, Federal
                                                                 Communications Commission or other admin-
18. "Personally identifying information" means in-               istrative or regulatory agency, or any federal,
    formation, including health information, that                state, local or foreign governmental entity in
    could be used to commit fraud or other illegal               such entity's regulatory or official capacity.
    activity involving the credit, access to health




                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 17 of 17
Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 235 of 236 PageID #:284
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     ILLINOIS CHANGES - CINCINNATI DATA
                         DEFENDERTM COVERAGE PART
This endorsement modifies insurance provided under the following:

                                      TM
    CINCINNATI DATA DEFENDER               COVERAGE PART

A. SECTION II - LIMITS OF INSURANCE AND                     D. SECTION IV - CONDITIONS is amended to
   DEDUCTIBLE is amended to delete in their                    delete in its entirety Condition 8. and replace it
   entirety subparagraphs 1. and 2. of Paragraph                 with the following:
   B. and replace them with the following:
                                                                 8.   Office of Foreign Assets Control
    1.   The most we will pay under Insuring                          (OFAC) Compliance
         Agreement B - Defense and Liability (oth-
         er than pre and post-judgment interest) is                   Whenever insurance coverage provided
         the Limit of Insurance stated in the Decla-                  by this policy would be in violation of any
         rations.                                                     United States economic or trade sanc-
                                                                      tions, such insurance coverage will not be
    2.   The Insuring Agreement B - Defense and                       provided.
         Liability Limit of Insurance is an annual
         aggregate limit. This amount is the most           E. SECTION IV - CONDITIONS is amended to
         we will pay for all "loss" covered under In-          delete in its entirety Condition 9. and replace it
         suring Agreement B - Defense and Liabil-                with the following:
         ity (other than pre and post-judgment in-               9.   Other Insurance
         terest) arising out of all "claims".
                                                                      If any "loss" resulting from any "claim" is
B. SECTION III - DEFENSE AND SETTLEMENT                               insured by any other valid policy, we shall
    is amended to delete in its entirety Paragraph                    not be liable under this policy for a greater
    4. and replace it with the following:                             proportion of such "loss" than the applica-
    4.   We shall pay all interest on that amount of                  ble Limit of Insurance stated in the Decla-
         any judgment within the Insuring Agree-                      rations bears to the total applicable limit of
         ment B - Defense and Liability Limit of In-                  liability of all valid and collectible insur-
         surance which accrues:                                       ance against such "loss", unless such
                                                                      other insurance is purchased specifically
         a.   Before entry of judgment; or                            to apply in excess of the Limit of Liability
                                                                      stated in the Declarations of this policy.
         b.   After entry of judgment, but before
              we pay, offer to pay or deposit in            F.   SECTION IV - CONDITIONS is amended to
              court that part of the judgment within             delete in its entirety Condition 11. and replace
              the Insuring Agreement B - Defense                 it with the following:
              and Liability Limit of Insurance or, in
              any case, before we pay or offer to                11. Representations
              pay the entire Insuring Agreement B -                   You represent that all information and
              Defense and Liability Limit of Insur-                   statements contained in any application or
              ance.                                                   questionnaire submitted in connection
         These interest payments shall be in addi-                    with this Coverage Part are true, accurate
         tion to and not part of the Defense and Li-                  and complete. All such information       and
         ability Limit.                                               statements are the basis for our issuing
                                                                      this Coverage Part and shall be consid-
C. The following is added to SECTION IV -                             ered as incorporated into and shall consti-
   CONDITIONS, 5. Legal Action Against Us:                            tute a part of this Coverage Part. Misrep-
                                                                      resentation or omission of any material
    The 2 year period for legal action against us is                  fact may be grounds for the rescission of
    extended by the number of days between the                        the policy if such misrepresentation is
    date the proof of "loss" is filed with us and the                 made with actual intent to deceive or ma-
    date we deny the "claim" in whole or in part.                     terially affects either the acceptance of the
                                                                      risk or the hazard assumed by the com-
                                                                      pany.

                                    Includes copyrighted material of Insurance
HC 460 IL 01 18                      Services Office, Inc., with its permission.                     Page 1 of 2
         Case: 1:20-cv-04001 Document #: 1-1 Filed: 07/08/20 Page 236 of 236 PageID #:285
G. The following is added to SECTION V - EX-                            e.   With respect to fines and penalties
   TENDED REPORTING PERIODS 2.b.:                                            and punitive, exemplary and multi-
                                                                             plied damages, the law of the juris-
    You shall have the option to purchase a 12                               diction most favorable to the insura-
    month Extended Reporting Period to replace                               bility of those fines, penalties or dam-
    the 90 day Automatic Extended Reporting Pe-                              ages shall control for the purpose of
    riod for an additional premium equal to 75% of                           resolving any dispute between us and
    the expiring annual premium for the applicable                           any "insured" regarding whether the
    Coverage Part.                                                           fines, penalties or damages specified
H. SECTION VI - DEFINITIONS is amended to                                    in this definition above are insurable
   delete definition 6. "Data compromise liability"                          under this Coverage Part, provided
    in its entirety and replace it with the following:                       that such jurisdiction:

    6.   "Data compromise liability":                                        (1) Is where those fines, penalties or
                                                                                 damages were awarded or im-
         a.   Means the following, when they arise                               posed;
              from a "claim" or "regulatory proceed-
              ing":                                                          (2) Is where any "personal data
                                                                                 compromise" took place for
              (1) Damages (including punitive and                                which such fines, penalties or
                   exemplary damages and the                                     damages were awarded or im-
                   multiple portion of any multiplied                            posed;
                   damage award), judgments or
                   settlements; and                                          (3) Is where you are incorporated or
                                                                                 you have your principal place of
              (2) Attorney's fees and other litiga-                              business; or
                   tion costs added to that part of
                   any judgment paid by us, when                             (4) Is where we are incorporated or
                   such fees and costs are award-                                have our principal place of busi-
                   ed by law or court order.                                     ness.

         b.   Also includes any Payment Card In-                             However, in no event will the punitive,
              dustry (PCI) fine or penalty imposed                           exemplary damages or the multiplied
              under a contract to which you are a                            portion of any multiplied damages be
              party when such fine or penalty aris-                          insurable under this contract of insur-
              es from a "claim". PCI Fines and                               ance with respect to a "claim" brought
              Penalties do not include any in-                               against an Illinois domiciled insured
              creased transaction costs.                                     in an Illinois state court, except to the
                                                                             extent such damages are insurable
         c.   Also includes any fine or penalty im-                          under Illinois law. Illinois law dictates
              posed by law, to the extent such fine                          that an insurer may not reimburse an
              or penalty is legally insurable under                          insured for punitive damages as-
              the law of the applicable jurisdiction                         sessed as a result of the insured's
              when such fine or penalty arises from                          own misconduct.
              a "regulatory proceeding".
                                                              I.   The following is added to definition 7. "De-
         d.   Does not include:                                    fense costs" in SECTION VI - DEFINITIONS:
              (1) Civil or criminal fines or penalties             "Defense costs":
                   imposed by law, except for civil
                   fines and penalties expressly                   c.   Does not include the salaries of our em-
                   covered under paragraphs b.                          ployees or the salaries of your staff attor-
                   and c. above;                                        neys.

              (2) Taxes; or                                   J.   The term spouse is replaced by the following:

              (3) Matters which may be deemed                      Spouse or party to a civil union recognized un-
                   uninsurable under the applicable                der Illinois law.
                   law.




                                      Includes copyrighted material of Insurance
HC 460 IL 01 18                        Services Office, Inc., with its permission.                      Page 2 of 2
